EXHIBIT B
 Redline
                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                         (Jointly Administered)
    Debtors.
                                                         Ref. D.I. 2295, 2726, 4112, 5488 & ___

              ORDER (I) APPROVING THE DISCLOSURE STATEMENT
            AND THE FORM AND MANNER OF NOTICE, (II) APPROVING
         PLAN SOLICITATION AND VOTING PROCEDURES, (III) APPROVING
       FORMS OF BALLOTS, (IV) APPROVING FORM, MANNER, AND SCOPE OF
       CONFIRMATION NOTICES, (V) ESTABLISHING CERTAIN DEADLINES IN
       CONNECTION WITH APPROVAL OF THE DISCLOSURE STATEMENT AND
        CONFIRMATION OF THE PLAN, AND (VI) GRANTING RELATED RELIEF

             Upon the motion (the “Motion”)2 of the Debtors for entry of an order (this “Solicitation

Procedures Order”), pursuant to sections 105(a), 502, 1125, 1126, and 1128 of the Bankruptcy

Code, Bankruptcy Rules 2002, 3003, 3016, 3017, 3018, 3020, 9006, and 9008, and Local Rules

2002, 3017-1, and 9006-1, (a) approving the Disclosure Statement for the Plan, (b) approving the

form and manner of the Disclosure Statement Hearing Notice in respect of the Disclosure

Statement Hearing, (c) establishing the Solicitation Procedures, (d) approving the form and

manner of the Abuse Claim Solicitation Notice and Abuse Survivor Plan Solicitation Directive,

(e) approving the forms of Ballots, (f) approving the date, time, manner, and scope of the

Confirmation Notices in respect of the Confirmation Hearing, (g) establishing certain deadlines

in connection with the foregoing, and (h) granting related relief, all as more fully set forth in the



1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Motion,
      the Disclosure Statement, or the Plan, as applicable.
Motion; and this Court having jurisdiction to consider the Motion in accordance with 28 U.S.C.

§ 1334 and the Amended Standing Order of Reference from the United States District Court for

the District of Delaware, dated February 29, 2012; and the Court having found that this is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2); and the Debtors having consented to entry of a

final order by this Court under Article III of the United States Constitution; and the Court having

found that venue of this proceeding and the Motion in this District is proper pursuant to 28

U.S.C. §§ 1408 and 1409; and appropriate notice of and opportunity for a hearing on the Motion

having been given and no other or further notice being necessary; and upon the record herein;

and after due deliberation thereon; and the Court having determined that the legal and factual

bases set forth in the Motion establish just cause for the relief granted herein; and after due

deliberation and sufficient cause appearing therefor,

       IT IS HEREBY FOUND AND DETERMINED THAT:

        A.     Notice of the Disclosure Statement Hearing, provided in the manner described in

the Motion and the form of which was attached to the Motion as Exhibit B, was sufficient and

appropriate under the circumstances and complied with the applicable requirements of the

Bankruptcy Code, Bankruptcy Rules, and the Local Rules, and no further notice is needed.

       B.      The Disclosure Statement, as may be modified and amended in accordance with

the record at the Disclosure Statement Hearing, contains “adequate information” regarding the

Plan within the meaning of section 1125 of the Bankruptcy Code. No further information is

deemed necessary or required.

       C.      The Disclosure Statement complies with Bankruptcy Rule 3016(c) and

describes, in specific and conspicuous language, the acts to be enjoined and the entities subject

to the injunction, exculpation, and release provisions contained in the Plan.



                                                 2
        D.      The Solicitation Procedures attached hereto as Exhibit 1 provide a fair and

equitable voting process and are consistent with section 1126 of the Bankruptcy Code and the

applicable Bankruptcy Rules.

        E.      The contents of the Solicitation Packages and other notices, as set forth in the

Motion and the Solicitation Procedures, comply with Bankruptcy Rules 2002 and 3017 and

constitute sufficient notice to all interested parties of the Record Date, the Voting Deadline, the

Plan Objection Deadline, the Confirmation Hearing, the Plan, the procedures described to

solicit votes to accept or reject the Plan and related matters to all interested parties.

        F.      With respect to holders of Direct Abuse Claims, the proposed procedures for the

distribution of the Solicitation Packages, including the Abuse Claim Solicitation Notice and

Abuse Survivor Plan Solicitation Directive, substantially in the form attached hereto as

Exhibit 11, the Master Ballot, the procedures for the submission of votes to accept or reject the

Plan by Firms representing multiple holders of Direct Abuse Claims, and the related procedures

for the solicitation of votes to accept or reject the Plan from the holders of Direct Abuse

Claims, comply with Bankruptcy Rule 3017 and are adequate under the circumstances.

        G.      The forms of Ballots, substantially in the forms attached hereto as Exhibits 2-1,

2-2, 2-3, 2-4, 2-5, 2-6, and 2-7, including all instructions provided therein, (i) are sufficiently

consistent with Official Form No. 314 to be approved, (ii) adequately address the particular

needs of these Chapter 11 Cases, and (iii) are appropriate for the Voting Classes of Claims

entitled to vote to accept or reject the Plan.         No further information or instructions are

necessary.

        H.      Pursuant to the Plan, the holders of Claims in Class 3A (2010 Credit Facility

Claims), Class 3B (2019 RCF Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond



                                                   3
Claims), Class 5 (Convenience Claims), Class 6 (General Unsecured Claims), Class 7

(Non-Abuse Litigation Claims), Class 8 (Direct Abuse Claims), and Class 9 (Indirect Abuse

Claims) are impaired and entitled to receive distributions under the Plan. Accordingly, holders

of Claims in such classes are entitled to vote on account of such Claims.

       I.        Ballots need not be provided to holders of Claims or Interests in the Non-Voting

Classes (Classes 1, 2 and 10). Classes 1 and 2 are Unimpaired and are conclusively presumed

to have accepted the Plan in accordance with section 1126(f) of the Bankruptcy Code. Class 10

is Impaired and is not receiving any distribution under the Plan, and is therefore deemed to

reject the Plan in accordance with section 1126(g) of the Bankruptcy Code.

       J.        The form of Non-Voting Status Notice, substantially in the form attached hereto

as Exhibit 5, complies with Bankruptcy Rule 3017(d) and, together with the Confirmation

Hearing Notice, provide adequate notice to the holders of Claims and Interests in the

Non-Voting Classes (or other holders of Claims or Interests that are otherwise deemed not

entitled to vote to accept or reject the Plan) of their non-voting status. No further notice is

deemed necessary or required.

       K.        The period during which the Debtors may solicit votes on the Plan is a

reasonable and adequate period of time for holders of Claims entitled to vote on the Plan to

make an informed decision to accept or reject the Plan and timely return Ballots evidencing

such decision.

       L.        The combination of direct and published notice of the Plan and Confirmation

Hearing, including, without limitation, the Confirmation Hearing Notice and Publication

Notice, substantially in the forms attached hereto as Exhibits 3 and 4, provides good and

sufficient notice of the Plan, the Confirmation Hearing, and the opportunity to vote on and



                                                 4
object to the Plan, complies with Bankruptcy Rules 2002 and 3017, and satisfies the

requirements of due process with respect to all known and unknown creditors.

       NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

       1.     The relief requested in the Motion is GRANTED as set forth herein.

Disclosure Statement

       2.     The Disclosure Statement is APPROVED as containing “adequate information”

within the meaning of section 1125(a) of the Bankruptcy Code.

       3.     All objections to the Disclosure Statement that have not been withdrawn or

resolved previously or at the hearing to consider approval of the Disclosure Statement are

overruled.

       4.     The Disclosure Statement Hearing Notice and the manner of service thereof are

each APPROVED.

Plan Confirmation Schedule

       5.      The following dates and deadlines in connection with the Solicitation

Procedures and Confirmation Hearing are APPROVED:

                     Event                                   Proposed Date
 Voting Record Date                         July 20September 21, 2021
 Solicitation Date                          July 28[October 4], 2021
 Rule 3018(a) Motion Deadline               August 13[October 19], 2021
 Publication Deadline                       August 17[October 26], 2021
 Plan Supplement Deadline                   August 20[November 2], 2021
                                            September 3[November 16], 2021 or as otherwise
 Voting Resolution Event Deadline
                                            ordered by the Bankruptcy Court
                                            September 3[November 16], 2021 at 4:00 p.m.
 Voting Deadline
                                            (Eastern Time)
 Preliminary Voting Report Deadline         September 8,[November 19], 2021
 Plan Objection Deadline                    September 14[November 23], 2021 at 4:00 p.m.


                                              5
                                               (Eastern Time)
 Final Voting Report Deadline                  September 17,[November 30], 2021
 Confirmation Brief/Plan Reply Deadline        September 22,[December 2], 2021
                                               September 27[December 9], 2021 at 10:00 a.m.
 Confirmation Hearing
                                               (Eastern Time)

       6.      The Confirmation Hearing shall be held on September 27December 9, 2021 at

10:00 a.m. (Eastern Time) and shall continue to the extent necessary on September 28,

September 29, September 30, and October 1, 2021December 10, December 13, December 14,

and December 15 at 10:00 a.m. (Eastern Time). The Confirmation Hearing may be adjourned

from time to time by this Court or the Debtors without further notice other than as indicated in

any notice or agenda of matters scheduled for a particular hearing that is filed with the Court.

Distribution of Solicitation Packages

       7.      The proposed distribution and contents of the Solicitation Packages, which shall

include the following, are APPROVED:

               (a)     the Cover Letter describing the contents of the Solicitation Package and
                       instructions to obtain access, free of charge, to the Plan, the Disclosure
                       Statement,     and     this    Solicitation    Procedures     Order    via
                       https://omniagentsolutions.com/bsa-SAballots                            or
                       https://omniagentsolutions.com/bsa-ballots, and urging holders of Claims
                       in the Voting Classes to vote to accept the Plan;

               (b)     the Confirmation Hearing Notice;

               (c)     the Disclosure Statement with all exhibits, including the Plan and all
                       exhibits (to the extent such exhibits are filed with the Court before the
                       Solicitation Date) via https://omniagentsolutions.com/bsa-SAballots or
                       https://omniagentsolutions.com/bsa-ballots;

               (d)     this Solicitation Procedures Order, including the Solicitation Procedures
                       and all exhibits, via https://omniagentsolutions.com/bsa-SAballots or
                       https://omniagentsolutions.com/bsa-ballots;

               (e)     an appropriate form of Ballot with return instructions and a return
                       envelope, as applicable;




                                                 6
               (f)     a letter from any official committee or the Coalition, substantially in the
                       form filed in these Chapter 11 Cases before the Disclosure Statement
                       Hearing (and as may be modified, amended, or supplemented from time to
                       time); and

               (g)     any other materials ordered by the Court to be included as part of the
                       Solicitation Package.

       8.      The Debtors are not required to distribute paper copies of the Disclosure

Statement, the Plan, and the Solicitation Procedures Order unless a holder of a Claim or Interest

makes a specific request for copies of such documents (which shall be free of charge) to the

Solicitation Agent by: (a) calling the Debtors’ toll-free restructuring hotline at 866-907-2721,

(b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot

Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA

91367, or (d) submitting an inquiry on the Debtors’                   restructuring website at

https://omniagentsolutions.com/BSA. The Debtors are authorized, but not directed or required,

to distribute the Disclosure Statement, the Plan, and this Solicitation Procedures Order to

holders of Claims entitled to vote on the Plan by providing instructions for such holders to

obtain such documents free of charge, as part of the Solicitation Package, via the Debtors’

solicitation and voting websites at https://omniagentsolutions.com/bsa-SAballots (Direct Abuse

Claims) and https://omniagentsolutions.com/bsa-ballots (all other Claims). The Cover Letter

included in the Solicitation Package and attached to this Solicitation Procedures Order as Exhibit

7 is hereby approved, and includes instructions for obtaining access, free of charge, to all

Solicitation Package materials and includes the website of the Solicitation Agent from which

these materials may also be downloaded. The Debtors may substitute hard copies of all

solicitation materials instead of electronic format as may be necessary to achieve timely

distribution of the Solicitation Packages or for any other reason.




                                                 7
       9.      The Debtors shall transmit the Solicitation Packages by mail to holders of

Claims in the Voting Classes. However, the Debtors shall not be required to provide the

Solicitation Packages to eligible unrepresented holders of Direct Abuse Claims who specifically

indicated on their Sexual Abuse Survivor Proofs of Claim that the Debtors are authorized to

communicate with these holders regarding their claims via email. Rather, the Debtors are

authorized, but not directed or required, to cause Solicitation Packages to be emailed to such

holders in lieu of sending the Solicitation Packages by mail. Any holder of a Direct Abuse

Claim that receives the Solicitation Package by email but prefers to receive such materials by

mail may contact the Solicitation Agent as set forth above to receive a mailed copy at no cost to

such holder.

       10.     Any party that receives solicitation materials in electronic format, but would

prefer to receive materials in paper or USB format, may contact the Solicitation Agent and

request paper copies of the corresponding materials previously received in electronic format (to

be provided at the Debtors’ expense).

       11.     The Debtors shall distribute Solicitation Packages to (a) the U.S. Trustee, (b) the

SEC, counsel to the Tort Claimants’ Committee, (d) counsel to the Creditors’ Committee,

(e) counsel to the Future Claimants’ Representative, (f) the 2002 List, (g) holders of Direct

Abuse Claims, subject to the procedures described in this Solicitation Procedures Order and in

the Solicitation Procedures for such holders that are represented by counsel, and (h) all other

holders of Claims in the Voting Classes.

       12.     The Solicitation Agent is authorized to assist the Debtors in (a) distributing the

Solicitation Package, (b) receiving, tabulating, and reporting on Ballots cast to accept or reject

the Plan by Holders of Claims, (c) responding to inquiries from holders of Claims and Interests



                                                 8
and other parties in interest relating to the Disclosure Statement and Plan, the Ballots, the

Solicitation Packages, and all other related documents and matters related thereto, including the

procedures and requirements for voting to accept or reject the Plan and for objecting to the

Plan, (d) soliciting votes on the Plan, and (e) if necessary, contacting creditors regarding the

Plan.

        13.    The Solicitation Agent is authorized to accept Ballots via the electronic Ballot

submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”).           The

encrypted ballot data and audit trail created by each electronic submission on the E-Ballot

Platform shall become part of the record of any electronic Ballot submitted in this manner, and

the associated electronic signature shall be deemed to be an original signature that is legally

valid and effective.   Ballots submitted by facsimile, email or other means of electronic

transmission shall not be counted (unless an exception has been granted by the Debtors).

        14.    For solicitation and tabulation purposes, one Ballot will be provided to each

holder of a General Unsecured Claim and, for applicable holders of Class 6 Claims, such Ballot

shall include the option to make an irrevocable election to join Class 5 (Convenience Claims)

and be treated as a holder of a Class 5 Claim. If a holder of a Class 6 Claim with a Claim of

$50,000 or less is deemed to join Class 5 (Convenience Claims) or an eligible holder of a Class

6 Claim that is greater than $50,000 makes the voluntary election to join Class 5 (Convenience

Claims), then its Claim shall, upon its allowance for voting purposes only, be counted only in

such Class and shall not be tabulated as a Claim in Class 6 (General Unsecured Claims).

        15.    The Debtors were authorized to send to each Firm a Client List on a secure,

encrypted and password-protected USB drive that set forth information regarding each Firm’s

Abuse Survivor Clients as compiled by the Debtors and their advisors based on a review of



                                                9
Sexual Abuse Survivor Proofs of Claim filed by or on behalf of holders of Direct Abuse Claims

in the Chapter 11 Cases. Any Direct Abuse Claims that cannot be matched to a Firm or that are

not otherwise included in any Client List shall be solicited via the Direct Solicitation Method

defined below and set forth in the Solicitation Procedures. The Solicitation Agent shall not

provide Ballots to any Firm on account of, and votes included on any Master Ballot shall not be

counted for, any individuals for which a Direct Abuse Claim was not timely filed prior to the

Abuse Claims Bar Date.

       16.      The Debtors and the Solicitation Agent shall not be required to mail a

Solicitation Package or any other materials related to voting or confirmation of the Plan to any

person or entity from which the notice of the Motion or other mailed notice in these Chapter 11

Cases was returned as undeliverable by the postal service, unless the Solicitation Agent is

provided with accurate addresses for such persons or entities before the Solicitation Date, and

failure to mail Solicitation Packages or any other materials related to voting or confirmation of

the Plan to such persons or entities shall not constitute inadequate notice of the Confirmation

Hearing or the Voting Deadline and shall not constitute a violation of Bankruptcy Rule 3017(d).

       17.     The Debtors shall distribute a copy of the Confirmation Hearing Notice and

Non-Voting Status Notice to the Non-Voting Classes and to the holders of Unclassified Claims.

The Debtors and Solicitation Agent shall not be required to mail a Solicitation Package or any

other materials related to voting or confirmation of the Plan to the holders of Claims in the

Non-Voting Classes or holders of Unclassified Claims, unless otherwise requested through the

process set forth in the Non-Voting Status Notice.




                                                10
        18.    The Debtors shall not provide the holders of Class 10 Delaware BSA Interests

with a Solicitation Package or any other type of notice in connection with solicitation of the

Plan.

        19.    The Debtors shall distribute the Solicitation Package and Disputed Claim Notice

to holders of Claims that are subject to a pending objection by the Debtors as of the Solicitation

Date. The Debtors and Solicitation Agent shall not be required to count the vote of any such

returned Ballot of such holders unless a Resolution Event occurs, as provided in the Solicitation

Procedures.

        20.    The Debtors shall not be required to deliver Ballots or Solicitation Packages to

counterparties to the Debtors’ Executory Contracts and Unexpired Leases that do not have

scheduled Claims or Claims based upon filed Proofs of Claim. Rather, the Debtors are

authorized to mail the Cure and Assumption Notice and the Rejection Notice to the applicable

counterparties to Executory Contracts and Unexpired Leases that will be assumed or rejected

pursuant to the Plan (as the case may be), within the time periods specified in the Plan and the

Disclosure Statement.

        21.    The Debtors shall file and serve the Plan Supplement Notice on the 2002 List

and on the Voting Classes on the date the Plan Supplement is filed or as soon as reasonably

practicable thereafter. The Debtors shall further serve copies of the Cure and Assumption

Notice and Rejection Notice on the applicable counterparties.

Solicitation Procedures

        22.     The Debtors are authorized to solicit, receive, and tabulate votes to accept or

reject the Plan in accordance with the Solicitation Procedures attached hereto as Exhibit 1,

which are hereby APPROVED in their entirety.



                                                11
       23.     The forms of Abuse Claim Solicitation Notice and Abuse Survivor Plan

Solicitation Directive attached to this Solicitation Procedures Order as Exhibit 11 are

APPROVED in all respects.

       24.     The forms of Ballots attached hereto as Exhibits 2-1, 2-2, 2-3, 2-4, 2-5, 2-6, and

2-7, respectively, are APPROVED in all respects.

       25.     All Direct and Indirect Abuse Claims in Classes 8 and 9 of the Plan shall be

temporarily allowed in the amount of $1.00 in the aggregate per claimant solely for purposes of

voting to accept or reject the Plan and not for any other purpose, or as otherwise ordered by the

Bankruptcy Court.

       26.     All Non-Abuse Litigation Claims filed on account of litigation against the

Debtors, including any Insured Non-Abuse Claims, which have not been fixed pursuant to a

judgment or settlement entered prior to the Voting Record Date, shall be classified as contingent

and unliquidated Claims in accordance with the Solicitation Procedures and shall have a single

vote in the amount, for voting purposes only, of $1.00 in the aggregate per claimant, or as

otherwise ordered by the Bankruptcy Court.

       27.     The Debtors are authorized to cause Solicitation Packages to be distributed to

Firms representing holders of Direct Abuse Claims that have voluntarily directed the

Solicitation Agent to solicit the votes of their clients using the Master Ballot Solicitation

Method set forth in the Solicitation Procedures pursuant to an Abuse Survivor Plan Solicitation

Directive, in lieu of serving a Solicitation Package on each individual holder, in accordance

with the Master Ballot Solicitation Method set forth in the Solicitation Procedures. With

respect to Firms representing holders of Direct Abuse Claims that did not return a voluntary

Abuse Survivor Plan Solicitation Directive requesting that their clients’ votes be solicited by



                                               12
the Master Ballot Solicitation Method, the Debtors are authorized to cause Solicitation

Packages to be distributed directly to such holders according to the communication preferences

indicated in such holders’ Sexual Abuse Survivor Proofs of Claim.

       28.     For the avoidance of doubt, the Debtors are authorized to solicit votes to accept or

reject the Plan from each holder of a Direct Abuse Claim who cannot be matched to a Firm or

who is not included in any Client List to be solicited via the Direct Solicitation Method set forth

in the Solicitation Procedures.

       29.     The procedures set forth in the Solicitation Procedures with respect to Disputed

Claims are hereby approved in all respects.

       30.     As Solicitation Agent in these Chapter 11 Cases, Omni Agent Solutions shall

process and tabulate Ballots in accordance with the Solicitation Procedures. Omni Agent

Solutions shall file a preliminary voting report (the “Preliminary Voting Report”) no later than

the Preliminary Voting Report Deadline of September 8[November 19], 2021, and shall file a

final voting report (the “Final Voting Report”) no later than the Final Voting Report Deadline

of September 17[November 30], 2021.

Confirmation Notices and Objection Procedures

       31.     The form, manner, and scope of the Confirmation Hearing Notice, the Publication

Notice, the Non-Voting Status Notice, the Disputed Claim Notice, the Plan Supplement Notice,

the Cure and Assumption Notice, and the Rejection Notice, substantially in the forms attached

hereto as Exhibits 3, 4, 5, 6, 8, 9, and 10, respectively, constitute good, sufficient, and adequate

notice to all parties, including known and unknown creditors, comply with the requirements of

due process, and are APPROVED. Such notices are being provided by means reasonably

calculated to reach all interested persons, reasonably convey all the required information to



                                                 13
inform all persons affected thereby, and provide a reasonable time for a response and an

opportunity to object to the relief requested. No other or further notice is necessary.

       32.     Notwithstanding anything else herein, the Debtors shall serve the Confirmation

Hearing Notice on: (a) all holders of Claims, including Unclassified Claims, regardless of

whether they are entitled to vote; (b) the 2002 List; (c) the Internal Revenue Service; (d) the SEC;

(e) the U.S. Trustee; (f) counsel to the Creditors’ Committee; (g) counsel to the Tort Claimants’

Committee; (h) counsel to the Future Claimants’ Representative; (i) all federal, state, and local

taxing authorities in the jurisdictions in which the Debtors have tax liabilities; (j) all federal,

state, and local authorities that regulate any portion of the Debtors’ organizational operations; (k)

all other persons or entities listed on the Debtors’ creditor mailing matrix; and (l) all

counterparties to Executory Contracts and Unexpired Leases.

       33.     Objections and responses, if any, to confirmation of the Plan must (a) be in

writing, (b) set forth in detail the name and address of any party filing the objection, the legal

and factual basis for the objection, the amount of the objector’s Claims or such other grounds

that give the objector standing to assert the objection, and any evidentiary support thereof, (c)

conform to the Bankruptcy Rules and Local Rules, (d) be filed with this Court, and (e) be served

upon the parties listed in the Confirmation Hearing Notice at the addresses set forth therein, on

or before the Plan Objection Deadline, which service may be through the CM/ECF system, with

courtesy copies by email delivered to counsel of the Debtors.

       34.     Objections to confirmation of the Plan not timely filed and served in accordance

with the provisions of this Solicitation Procedures Order may not be considered by this Court

and may be denied and overruled unless otherwise ordered by this Court.




                                                 14
        35.     The Debtors or other parties in interest may file and serve a reply or replies to any

objections or responses to confirmation of the Plan on or before the Confirmation Brief/Plan

Reply Deadline of September 22[December 2], 2021.

Additional Relief

        36.      The Debtors are authorized to take any action necessary or appropriate to

implement the terms of and the relief granted in this Solicitation Procedures Order in accordance

with the Motion.

        37.      The Debtors are authorized to make any non-substantive changes to the Plan

and Disclosure Statement, the Solicitation Procedures, the Ballots, the Solicitation Packages,

the Confirmation Notices, the Publication Notice, and related documents without further order

of this Court, including, without limitation, changes to (a) correct any typographical,

grammatical, and formatting errors or omissions, and (b) make conforming changes to the Plan,

the Disclosure Statement, and any other materials in the Solicitation Packages before

distribution.

        38.      Nothing in this Solicitation Procedures Order shall be construed as a waiver of

the right of the Debtors or other party in interest, as applicable, to object to a Proof of Claim

after the Voting Record Date.

        39.      All time periods set forth in this Solicitation Procedures Order shall be

calculated in accordance with Bankruptcy Rule 9006(a).

        40.      Notwithstanding any applicable Bankruptcy Rule, the terms and conditions of

this Solicitation Procedures Order shall be immediately effective and enforceable upon its

entirety.




                                                  15
         41.    Notice of the Motion as provided therein shall be deemed good and sufficient

notice of such Motion and the requirements of the Bankruptcy Rules and the Local Rules are

satisfied by such notice.

         42.    This Court retains exclusive jurisdiction with respect to all matters arising from

or related to the implementation, interpretation, and enforcement of this Solicitation Procedures

Order.

 Dated: ____________, 2021
        Wilmington, Delaware                    THE HON. LAURIE SELBER SILVERSTEIN
                                                UNITED STATES BANKRUPTCY JUDGE




                                                16
      Exhibit 1

Solicitation Procedures
                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                                       Chapter 11

    BOY SCOUTS OF AMERICA AND                                    Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC1
                                                                 (Jointly Administered)
                    Debtors.


                                     SOLICITATION PROCEDURES

         PLEASE TAKE NOTICE THAT on [●], 2021, the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”) entered an order in the above-captioned
chapter 11 cases [D.I. [●]] (the “Solicitation Procedures Order”): (a) approving the Disclosure
Statement for the FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of
America and Delaware BSA, LLC (the “Disclosure Statement”); (b) establishing the Voting
Record Date, Voting Deadline, and other related dates in connection with confirmation of the
FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC (as may be modified, amended, or supplemented from time to time, the
“Plan”);2 (c) approving procedures for soliciting, receiving, and tabulating votes on the Plan and
for filing objections to the Plan; (d) approving the form and manner of notice and other related
documents as they relate to the Debtors; and (e) granting related relief.

        The Solicitation Procedures set forth in this document are supplemented by the
instructions accompanying the Ballots included in the Solicitation Packages that will be sent to
those holders of Claims entitled to vote to accept or reject the Plan. Reference should be made
to those instructions in addition to this document; however, in the case of a conflict, the terms of
the Ballots control.



1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
      Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
      Debtors’ Motion for Entry of an Order (I) Approving the Disclosure Statement and the Form and Manner of
      Notice, (II) Approving Plan Solicitation and Voting Procedures, (III) Approving Forms of Ballots, (IV)
      Approving Form, Manner, and Scope of Confirmation Notices, (V) Establishing Certain Deadlines in
      Connection with Approval of the Disclosure Statement and Confirmation of the Plan, and (VI) Granting
      Related Relief [D.I. [2295]] (the “Solicitation Procedures Motion”), the Plan, the Disclosure Statement, or the
      Order, Pursuant to 11 U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and 3003(c)(3), and Local Rules 2002-1(e),
      3001-1, and 3003-1, (I) Establishing Deadlines for Filing Proofs of Claim, (II) Establishing the Form and
      Manner of Notice Thereof, (III) Approving Procedures for Providing Notice of Bar Date and Other Important
      Information to Abuse Survivors, and (IV) Approving Confidentiality Procedures for Abuse Survivors [D.I. 695],
      as applicable.
I.     VOTING RECORD DATE

        The Bankruptcy Court has established [July 20September 21], 2021, as the record date
for purposes of determining which holders of Claims in Class 3A (2010 Credit Facility Claims),
Class 3B (2019 RCF Claims), Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims),
Class 5 (Convenience Claims), Class 6 (General Unsecured Claims), Class 7 (Non-Abuse
Litigation Claims), Class 8 (Direct Abuse Claims), and Class 9 (Indirect Abuse Claims) are
entitled to vote on the Plan (the “Voting Record Date”).

II.    VOTING DEADLINE

        The Bankruptcy Court has approved [September 3November 16], 2021 at 4:00 p.m.
(Eastern Time) as the deadline to vote to accept or reject the Plan (the “Voting Deadline”). The
Debtors may extend the Voting Deadline, in their discretion, without further order of the
Bankruptcy Court. To be counted as a vote to accept or reject the Plan, each Ballot or Master
Ballot (each, generally referred to herein as a “Ballot”) must be properly executed, completed,
and delivered by (1) the electronic Ballot submission platform on the Solicitation Agent’s
website (the “E-Ballot Platform”), (2) mail, (3) overnight delivery, or (4) personal delivery, so
that it is actually received, in each case, by the Solicitation Agent no later than the Voting
Deadline. Specifically, each Ballot must be returned through the E-Ballot Platform at (a)
https://omniagentsolutions.com/bsa-SAballots for Direct Abuse Claim Ballots and Master
Ballots or (b) https://omniagentsolutions.com/bsa-ballots for all other Ballots, by mail using the
envelope included in the Solicitation Package, as applicable, or by overnight or personal delivery
to the following address:

                            Boy Scouts of America Ballot Processing
                                  c/o Omni Agent Solutions
                               5955 De Soto Avenue, Suite 100
                                  Woodland Hills, CA 91367

       Only one Ballot may be submitted on account of each Claim. Holders of Claims that
submit a Ballot via the E-Ballot Platform should not also submit a paper Ballot. If a holder of a
Claim submits a Ballot using the E-Ballot Platform and a paper Ballot, the last Ballot actually
received by the Solicitation Agent before the Voting Deadline shall be deemed to be the effective
vote. Delivery of a Ballot to the Solicitation Agent by facsimile or electronic means other than
through the E-Ballot Platform shall not be valid.

       Exhibits to Master Ballots may only be submitted in Excel format via the E-Ballot
Platform or, if the Master Ballot is being mailed, by USB drive—they may not be printed out and
submitted in hard copy format. Votes provided on any Exhibit submitted in a format other than
the Excel Exhibit provided by the Solicitation Agent shall not be counted. Exhibits must be
submitted together with the Master Ballot.




                                                2
III.   FORM, CONTENT, AND MANNER OF NOTICES

       A.      Content of the Solicitation Package.

      The following materials shall constitute the solicitation package (the “Solicitation
Package”):

               1.     a cover letter describing the contents of the Solicitation Package and
                      instructions to obtain access, free of charge, to the Plan, the Disclosure
                      Statement,     and     the     Solicitation    Procedures     Order    via
                      https://omniagentsolutions.com/bsa-SAballots                            or
                      https://omniagentsolutions.com/bsa-ballots, and urging holders of Claims
                      in the Voting Classes to vote to accept the Plan (the “Cover Letter”);

               2.     the Notice of Hearing to Consider Confirmation of Second Amended
                      Chapter 11 Plan of Reorganization for Boy Scouts of America and
                      Delaware BSA, LLC, substantially in the form annexed to the Solicitation
                      Procedures Order as Exhibit 3 (the “Confirmation Hearing Notice”);

               3.     the Disclosure Statement with all exhibits, including the Plan and all
                      exhibits (to the extent such exhibits are filed with the Bankruptcy Court
                      before            the           Solicitation           Date)          via
                      https://omniagentsolutions.com/bsa-SAballots                           or
                      https://omniagentsolutions.com/bsa-ballots;

               4.     the Solicitation Procedures Order, including the Solicitation Procedures
                      and all exhibits, via https://omniagentsolutions.com/bsa-SAballots or
                      https://omniagentsolutions.com/bsa-ballots;

               5.     an appropriate form of Ballot with return instructions and a return
                      envelope, as applicable;

               6.     a letter from any official committee or the Coalition, substantially in the
                      form filed in these Chapter 11 Cases before the Disclosure Statement
                      Hearing (and as may be modified, amended, or supplemented from time to
                      time); and

               7.     any other materials ordered by the Bankruptcy Court to be included as part
                      of the Solicitation Package.

       B.      Distribution of the Solicitation Package.

       This Section explains the manner in which Solicitation Packages shall be distributed to
holders of Claims entitled to vote on the Plan and other interested parties.

        The Cover Letter shall include instructions for holders of Claims in the Voting Classes to
obtain, free of charge, the Plan, the Disclosure Statement, and the Solicitation Procedures Order
and exhibits in electronic format via https://omniagentsolutions.com/bsa-SAballots or

                                                3
https://omniagentsolutions.com/bsa-ballots, and all other contents of the Solicitation Package,
including Ballots, shall be provided in paper format, except as specifically provided in
Section IV of these Solicitation Procedures with respect to certain holders of Direct Abuse
Claims. Any holder of a Claim that receives the materials in electronic format but would prefer a
flash drive or paper format may contact the Solicitation Agent to obtain paper copies by: (a)
calling the Debtors’ toll-free restructuring hotline at (866) 907-2721; (b) visiting the Debtors’
restructuring website at https://omniagentsolutions.com/BSA; (c) writing to Boy Scouts of
America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
Woodland Hills, CA 91367; or (d) emailing BSAballots@omniagnt.com.

               1.     Direct Abuse Claims. The Solicitation Agent shall cause a Solicitation
Package to be served on holders of Direct Abuse Claims by the Solicitation Date in the manner
described in Section IV below.

               2.     Claims in the Other Voting Classes. The Solicitation Agent shall cause a
Solicitation Package to be served on each holder of a Claim in the Voting Classes other than
Direct Abuse Claims who is entitled to vote by the Solicitation Date.

                3.      Other Parties. The Solicitation Agent shall cause a Solicitation Package
(without a Ballot) to be served for informational purposes on (a) the Office of the United States
Trustee for the District of Delaware, (b) the Securities and Exchange Commission, (c) counsel to
the Tort Claimants’ Committee, (d) counsel to the Unsecured Creditors’ Committee, (e) counsel
to the Future Claimants’ Representative, and (f) each party that has requested notice in the
Chapter 11 Cases pursuant to Bankruptcy Rule 2002 by the Solicitation Date.

                4.      Exception for Undeliverables. Notwithstanding any provision to the
contrary herein, neither the Debtors nor the Solicitation Agent shall be required to distribute a
Solicitation Package to any Person or Entity as to whom the notice of the Solicitation Procedures
Motion or other mailed notice in the Chapter 11 Cases was returned as undeliverable by the
postal service, unless the Solicitation Agent is provided with an accurate address for such Person
or Entity before the Solicitation Date.

                5.      Avoidance of Duplication. The Debtors shall make reasonable efforts to
ensure that any holder of a Claim that has filed duplicative Claims and/or Claims that are
amended and superseded by a later filed Claim against a Debtor that are classified under the Plan
in the same Voting Class receives no more than one Solicitation Package (and, therefore, one
Ballot) on account of such Claim and with respect to that Class. If the Debtors timely receive
more than one Ballot from or on behalf of the holder of a single Direct Abuse Claim, the
effective vote shall be determined in accordance with Sections IV.E and V below.

       C.      Resolution of Disputed Claims for Voting Purposes; Resolution Event.

               1.      Absent further order of the Bankruptcy Court, the holder of a Claim in a
Voting Class that is the subject of a pending “reclassify” or “reduce and allow” objection filed
on or before the Solicitation Date only to reclassify or reduce the amount of such Claim shall be




                                                4
entitled to vote such Claim in accordance with the proposed reclassification or in the reduced
amount (as applicable) contained in such objection.

                2.      If a Claim in a Voting Class is subject to an objection other than a
“reclassify” or “reduce and allow” objection that is filed with the Bankruptcy Court on or before
the Solicitation Date (a “Disputed Claim”), (a) the Debtors shall cause the applicable holder to
be served with a notice of such Disputed Claim (the “Disputed Claim Notice”), substantially in
the form attached to the Solicitation Procedures Order as Exhibit 6, and (b) the applicable holder
shall receive a Solicitation Package but shall not be entitled to have their vote to accept or reject
the Plan counted on account of such Claim unless a Resolution Event (as defined below) occurs
as provided herein.

               3.      If a Claim in a Voting Class is subject to an objection other than a
“reclassify” or “reduce and allow” objection that is filed with the Court after the Solicitation
Date, the applicable Claim shall be deemed temporarily allowed solely for voting purposes to the
extent otherwise allowed for voting purposes in accordance with these Solicitation Procedures,
without further action by the Debtors or the holder of such Claim and without further order of the
Bankruptcy Court, unless the Debtors and claimant agree to other treatment for voting purposes
or the Bankruptcy Court orders otherwise.

               4.      If the holder of any Disputed Claim seeks to challenge the disallowance or
estimation of its Claim for voting purposes, such holder must file with the Bankruptcy Court a
motion for an order, pursuant to Bankruptcy Rule 3018(a), temporarily allowing such claim for
purposes of voting to accept or reject the Plan (a “Rule 3018(a) Motion”). Any Rule 3018(a)
Motion shall be filed with the Bankruptcy Court and served on the Debtors on or before [August
13October 19], 2021. If a holder of a Disputed Claim files a timely Rule 3018(a) Motion, such
holder’s Ballot shall not be counted unless a Resolution Event occurs with respect to such
Disputed Claim prior to [September 3November 16], 2021 (the “Voting Resolution Event
Deadline”), or as otherwise ordered by the Bankruptcy Court.

               5.      A “Resolution Event” means, with respect to a Disputed Claim that is the
subject of an objection other than a “reclassify” or “reduce and allow” objection, the occurrence
of one or more of the following events on or before the Voting Resolution Event Deadline:

                       a.      An order of the Bankruptcy Court is entered allowing such Claim
                               pursuant to section 502(b) of the Bankruptcy Code, after notice and
                               a hearing;

                       b.      entry of an order of the Bankruptcy Court, after notice and a
                               hearing, granting a Rule 3018(a) Motion and temporarily allowing
                               such Claim for voting purposes in accordance with Section III.C.4
                               above;

                       c.      execution of a stipulation or other agreement between the holder of
                               a Disputed Claim and the Debtors (a) resolving the objection and
                               allowing such Claim for voting purposes in an agreed-upon



                                                  5
                              amount or (b) otherwise fixing an amount of the Claim for voting
                              purposes; or

                      d.      the pending objection is voluntarily withdrawn by the objecting
                              party.

       D.      Non-Voting Status Notice for Unclassified and Unimpaired Classes of

Claims.

       Certain holders of Claims that are not classified under Article III of the Plan in
accordance with section 1123(a)(1) of the Bankruptcy Code or who are not entitled to vote
because they are presumed to accept the Plan under section 1126(f) of the Bankruptcy Code shall
receive only the Notice of Non-Voting Status to Holders of Unclassified Claims and Holders of
Unimpaired Claims Conclusively Presumed to Accept the Amended Chapter 11 Plan of
Reorganization for Boy Scouts of America and Delaware BSA, LLC, substantially in the form
annexed to the Solicitation Procedures Order as Exhibit 5. The notice shall instruct these
holders as to how they may obtain copies of the documents contained in the Solicitation Package
(excluding Ballots).

IV.    SPECIAL PROCEDURES RELATING TO DIRECT ABUSE CLAIMS

       The procedures set forth in this Section IV only apply to holders of Direct Abuse Claims,
unless otherwise expressly indicated.

       A.      To Attorneys Representing Holders of Direct Abuse Claims:

               1.      On or about April 5, 2021, the Solicitation Agent mailed an Abuse Claim
Solicitation Notice, an Abuse Survivor Plan Solicitation Directive, and a Client List (each as
defined below) on each known attorney representing holders of Abuse Claims (each, a “Firm”).

                2.     On or about April 5, 2021, the Debtors mailed to each Firm an Excel
spreadsheet on a secure, encrypted USB drive (each, a “Client List”) that listed the first and last
name, claim number, month and year of birth, last four digits of Social Security Number, mailing
address, and email address (if available) of each Firm’s clients who hold Direct Abuse Claims
(collectively, the “Abuse Survivor Clients”), as compiled by the Debtors, with the assistance of
their professionals, based on their review of the Sexual Abuse Survivor Proofs of Claim filed on
or before the Abuse Claims Bar Date by or on behalf of the holders of Direct Abuse Claims in
the Chapter 11 Cases.

               3.     The Debtors requested that each Firm confirm the names, addresses, and
(if known) email addresses of its Abuse Survivor Clients as set forth on the Client List. To the
extent a Firm includes Abuse Survivor Clients who were not originally listed by the Solicitation
Agent, such Firm must provide the Solicitation Agent with the Proof of Claim number that
corresponds to each such additional Abuse Survivor Client’s Direct Abuse Claim. If the Abuse
Survivor Client’s Sexual Abuse Survivor Proof of Claim does not indicate that communications
regarding such claim may be directed to such client’s Firm, a Firm must also provide written


                                                 6
verification from the Abuse Survivor Client(s) that he or she has authorized the Firm to receive
the Solicitation Package on his or her behalf. If such written verification is not supplied by the
Firm, the Solicitation Agent will not count the vote for the Abuse Survivor Client(s) in a Master
Ballot submitted by such Firm and those Abuse Survivor Client(s) will be solicited by the Direct
Solicitation Method. The Solicitation Agent endeavored to identify on the Client Lists any
conflicting records indicating that an individual Abuse Survivor Client may be represented by
more than one Firm or has filed duplicative Direct Abuse Claims on account of a single claim.

                4.     To incorporate each Firm’s preferred method of distribution of the
Solicitation Packages (i.e., Master Ballot Solicitation Method or Direct Solicitation Method, as
defined below), as authorized by each Firm’s clients on the Sexual Abuse Survivor Proofs of
Claim, the Debtors requested that each Firm voluntarily return a completed Abuse Survivor Plan
Solicitation Directive so that it was actually received by the Solicitation Agent no later than May
12, 2021 (the “Abuse Survivor Plan Solicitation Directive Deadline”).

               5.      Pursuant to the Abuse Survivor Plan Solicitation Directive, each Firm may
direct the Solicitation Agent to solicit votes on the Plan from its Abuse Survivor Clients
according to one of the following methods, subject to approval of such Solicitation Procedures
by the Bankruptcy Court:

                        a.     Master Ballot Solicitation Method. A Firm may direct the
Solicitation Agent to serve the Firm with one Solicitation Package and one Master Ballot on
which to record the votes of all of its Abuse Survivor Clients to accept or reject the Plan (the
“Master Ballot Solicitation Method”) if the Firm certifies, on or before the Abuse Survivor Plan
Solicitation Directive Deadline, that (a) the Firm shall collect and record the votes of its Abuse
Survivor Clients through customary and accepted practices, and that it has obtained authority to
cast each of its Abuse Survivor Clients’ votes to accept or reject the Plan (subject in each case to
the requirements that the Firm comply with the voting procedures set forth herein and that each
Abuse Survivor Client shall have indicated to the Firm his or her informed decision on such
vote) or (b) the Firm has the authority under applicable law to vote to accept or reject the Plan on
behalf of its Abuse Survivor Clients (a valid power of attorney or other written documentation to
that effect may be requested by the Debtors, in their discretion). If it is the Firm’s customary and
accepted practice to collect and record authorizations or instructions from its Abuse Survivor
Clients by email, telephone, or other standard communication methods, the Firm shall be
authorized to follow such customary practices to collect and record the votes of its Abuse
Survivor Clients. Each Firm that selects the Master Ballot Solicitation Method shall provide the
Disclosure Statement, in hard copy, flash drive, or electronic format, to its Abuse Survivor
Clients. Any Firm that elects the Master Ballot Solicitation Method must return the Master
Ballot to the Solicitation Agent so that it is received by the Voting Deadline.

                       b.     Direct Solicitation Method. A Firm may direct the Solicitation
Agent to solicit votes on the Plan directly from each of the Firm’s Abuse Survivor Clients by
distributing a Solicitation Package (including a Ballot) directly to each of the Firm’s Abuse
Survivor Clients via email addressed to the email address specified on the Firm’s Client List
(unless otherwise ordered by the Bankruptcy Court) or, where email communications have not
been expressly authorized by an Abuse Survivor Client on his or her Sexual Abuse Survivor
Proof of Claim or an email has not been provided, via U.S. mail at the street address specified on


                                                 7
the Firm’s Client List (the “Direct Solicitation Method”).3 Under the Direct Solicitation Method,
each Abuse Survivor Client must return his or her completed Ballot to the Solicitation Agent so
that it is received by the Voting Deadline. For the avoidance of doubt, the Debtor s shall
solicit votes to accept or r ej ect the Plan fr om each holder of a Dir ect Abuse Claim who
cannot be matched to a Fir m or who is not included in any Client L ist to be solicited via the
Dir ect Solicitation M ethod.

                6.     If a Firm certifies that it does not represent any Abuse Survivor Clients,
the Solicitation Agent is authorized to omit such Firm from the Debtors’ solicitation of votes on
the Plan and request that such Firm be removed from the service list in the Chapter 11 Cases.
For the avoidance of doubt, any such affected survivors shall be solicited via the Direct
Solicitation Method.

        B.       Completion and Return of Ballots by Attorneys for Holders of Direct Abuse
                 Claims.

        A Firm may submit a Ballot on behalf of an Abuse Survivor Client, but only to the extent
such Firm has the requisite authority to do so under applicable law and completes a certification
of such authority in the manner set forth herein and on the Ballot that corresponds to such Direct
Abuse Claim (a valid power of attorney or other written documentation to that effect may be
requested by the Debtors, in their discretion). Each Firm voting on behalf of more than one
Abuse Survivor Client must complete a Master Ballot, which shall set forth all of the votes cast
by such Firm on behalf of all such clients. The following procedures govern the completion and
return of a Master Ballot:

               1.      Summarizing Votes on the Master Ballot: The Master Ballot shall contain
the following options for voting, one of which must be marked by the Firm:

                         a.       “All claimants listed on the Exhibit accompanying this Master
                                  Ballot ACCEPT (vote in favor of) the Plan.”

                         b.       “All claimants listed on the Exhibit accompanying this Master
                                  Ballot REJECT (vote against) the Plan.”

                         c.       “Some of the claimants listed on the Exhibit accompanying this
                                  Master Ballot ACCEPT (vote in favor of) the Plan, while other
                                  claimants listed on the exhibit accompanying this Master Ballot
                                  REJECT (vote against) the Plan.”




3
    For the avoidance of doubt, the Debtors shall only cause a Solicitation Package (including a Ballot) to be
    emailed to holders of Direct Abuse Claims who specifically indicated on their filed Sexual Abuse Survivor
    Proofs of Claim that the Debtors are authorized to communicate with these holders regarding their claims via
    email. Each holder of a Direct Abuse Claim who did not specifically authorize email communications on his or
    her Sexual Abuse Survivor Proof of Claim shall only be served a Solicitation Package by U.S. mail.


                                                       8
                      2.      Certification by Firm of Authority to Vote and Related Issues:

                              a.      The Master Ballot contains certifications, to be completed by the
                                      attorney preparing and signing the Master Ballot, pursuant to
                                      which such attorney shall certify that he or she has the authority
                                      under applicable law to vote to accept or reject the Plan on behalf
                                      of the Abuse Survivor Clients who are listed on the exhibit to the
                                      Master Ballot.

                              b.      If the attorney is unable to make such certification on behalf of any
                                      Abuse Survivor Client, the attorney may not cast a vote on behalf
                                      of such Abuse Survivor Client and must timely send the
                                      information relating to the name and address of such Abuse
                                      Survivor Client to the Solicitation Agent.

                      3.      Summary Sheet Exhibit to the Master Ballot:

                             a.      Each attorney will receive with the Master Ballot an exhibit on a
     USB drive containing an electronic client list in Excel format of each holder of a Direct Abuse
     Claim whom the attorney represents (the “Exhibit”). The Exhibit shall list, for each Abuse
     Survivor Client represented by the attorney’s Firm and on whose behalf the attorney is voting on
     the Plan, (1) the Abuse Survivor Client’s first and last name, the Abuse Survivor Client’s claim
     number, the last four digits of the Abuse Survivor Client’s Social Security Number (if the Abuse
     Survivor Client does not have a Social Security Number, it will not be listed), and the Abuse
     Survivor Client’s date of birth, (2) whether the Abuse Survivor Client votes to ACCEPT / vote in
     favor of or to REJECT / vote against the Plan, (3) whether the Abuse Survivor Client elects to
     receive the Expedited Distribution, which, as specified in the Plan, is a one-time Cash payment
     from the Settlement Trust in the amount of $3,500.00, conditioned upon satisfaction of the
     criteria set forth in the Trust Distribution Procedures, and (4) if the Abuse Survivor Client is
     voting to accept or reject the Plan, whether the Abuse Survivor Client opts out of the Releases by
     Holders of Claims set forth in Article X.J.4 of the Plan.

                            b.      The Exhibit and the completed Master Ballot shall be returned to
     the Solicitation Agent via the E-Ballot Platform in accordance with Sections II and IV of these
     Solicitation Procedures. The Exhibit shall not deviate from the following format:
                                                                         Vote to ACCEPT
                                                                                                                 Opts Out of
                                                                         / in Favor of OR   Elects to Receive
Claimant’s   Claimant’s     Claim   Claimant’s SSN     Claimant’s Date                                            Release in
                                                                         Vote to REJECT     $3,500 Expedited
Last Name    First Name    Number    (last 4 digits)       of Birth                                             Article X.J.4 of
                                                                            / Against the     Distribution
                                                                                                                     Plan
                                                                                Plan




                                                            9
        C.     To Holders of Indirect Abuse Claims: The Solicitation Agent shall cause a
Solicitation Package, including a Ballot substantially in the form annexed to the Solicitation
Procedures Order as Exhibit 2-7, to be served upon each known holder of an Indirect Abuse
Claim who is entitled to vote to accept or reject the Plan and whose Claim has not been
withdrawn or disallowed or expunged by an order of the Bankruptcy Court on or before the
Solicitation Date.

        D.       Expedited Distribution Election.

        Each holder of a properly completed non-duplicative proof of claim asserting a Direct
Abuse Claim who filed such Claim by the Bar Date or was permitted by a Final Order of the
Bankruptcy Court to file a late claim may elect on his or her Ballot or Master Ballot to receive an
Expedited Distribution, which, as specified in the Plan, is a one-time Cash payment from the
Settlement Trust in the amount of $3,500.00, conditioned upon satisfaction of the criteria set
forth in the Trust Distribution Procedures, in exchange for a full and final release in favor of the
Settlement Trust, the Protected Parties, and the Chartered Organizations. The Settlement Trust
shall make the Expedited Distributions on or as soon as reasonably practicable after the latest to
occur of (a) the Effective Date, (b) the date the applicable holders of Direct Abuse Claims who
have elected to receive an Expedited Distribution have satisfied the criteria set forth in the Trust
Distribution Procedures, and (c) the date upon which the Settlement Trust has sufficient Cash to
fund the full amount of the Expedited Distributions while retaining sufficient Cash reserves to
fund applicable Settlement Trust Expenses, as determined by the Settlement Trustee.

        E.       Calculation of Voting Amount With Respect to Direct and Indirect Abuse
                 Claims.4

                1.     Each holder of a Direct Abuse Claim who is entitled to vote shall have a
single vote in the amount, for voting purposes only, of $1.00 in the aggregate per claimant, or as
otherwise ordered by the Bankruptcy Court. The temporary allowance of Direct Abuse Claims
in the amount of $1.00 is solely for voting purposes, and shall not be binding upon the holder,
the Debtors, the Settlement Trust, the Firms, or any other party for any purpose other than voting
on the Plan.

                2.      Each holder of an Indirect Abuse Claim, which includes, without
limitation, any Abuse Claim for contribution, indemnity, reimbursement, or subrogation, who is
entitled to vote shall have a single vote in the amount, for voting purposes only, of $1.00 in the
aggregate per claimant, or as otherwise ordered by the Bankruptcy Court. The temporary
allowance of Indirect Abuse Claims in the amount of $1.00 is solely for voting purposes, and
shall not be binding upon the holder, the Debtors, the Settlement Trust or any other party for any
purpose other than voting on the Plan.




4
    For the avoidance of doubt, in the event of a conflict between this Section IV.E describing the calculation of
    votes for Direct and Indirect Abuse Claims and any other section of these Solicitation Procedures, including
    Section V.B, the terms of this Section IV.E shall control.


                                                       10
       F.      Receipt of Multiple Ballots for a Single Direct Abuse Claim.

               1.     If notwithstanding their reasonable efforts to ensure that only one
Solicitation Package (including one Ballot) is distributed on account of each holder of a Direct
Abuse Claim who has filed duplicative Abuse Claims and/or on account of Abuse Claims that
have been amended and superseded by later filed Abuse Claims, the Solicitation Agent receives
more than one Ballot from or on behalf of the holder of a single Direct Abuse Claim on or before
the Voting Deadline, the effective vote shall be the last Ballot actually received by the
Solicitation Agent before the Voting Deadline that satisfies the voting and tabulation procedures
specified in Section V.

                2.     To the extent the Debtors receive a Ballot from a holder of a Direct Abuse
Claim entitled to vote and a Ballot from an attorney purporting to represent such holder
(including in accordance with the procedures related to Master Ballots), the Ballot received from
the holder of the Direct Abuse Claim entitled to vote shall be counted.

               3.      To the extent the Debtors receive a Master Ballot from two different Firms
on account of the same Direct Abuse Claim with conflicting votes on the Plan, the Debtors shall
reach out to both Firms, with notice of such communication to counsel to the Tort Claimants’
Committee and the Coalition, and request written documentation of each Firm’s representation
of such claimant. If representation of the holder of the Direct Abuse Claim is not resolved
within ten (10) days from the notice of the conflict as provided by the Debtors, such votes shall
not be counted.

               4.      Other than with respect to the submission of conflicting Master Ballots by
different Firms, if inconsistent votes are otherwise received by the Solicitation Agent on the
same day for a single Direct Abuse Claim, such votes shall not be counted.

V.     VOTING AND TABULATION PROCEDURES

       A.      Holders of Claims Entitled to Vote.

        Only the following holders of Claims in the Voting Classes shall be entitled to vote with
respect to such Claims (in addition to the special procedures set forth in Section IV above for
holders of Direct and Indirect Abuse Claims):

                1.      Holders of Claims who, on or before the Voting Record Date, have timely
filed a Proof of Claim that (a) has not been expunged, disallowed, disqualified, withdrawn, or
superseded prior to the Voting Record Date, and (b) is not the subject of a pending objection,
other than a “reclassify” or “reduce and allow” objection, filed with the Bankruptcy Court on or
before the Solicitation Date, pending the occurrence of a Resolution Event as provided herein;
provided that a holder of a Claim that is the subject of a pending objection on a “reclassify” or
“reduce and allow” basis shall receive a Solicitation Package and be entitled to vote such Claim
in the reclassified priority or reduced amount contained in such objection absent a further order
of the Court;

              2.     Holders of Claims that are listed on the Debtors’ Schedules; provided that
Claims that are scheduled as contingent, unliquidated, or disputed (excluding such scheduled

                                               11
disputed, contingent or unliquidated Claims that have been paid or superseded by a timely filed
Proof of Claim) shall be allowed to vote only in the amounts set forth in Sections IV.D and V.B
of these Solicitation Procedures;

                3.     Holders of Claims whose Claims arise (a) pursuant to an agreement or
settlement with the Debtors, as reflected in a document filed with the Bankruptcy Court, (b) in an
order entered by the Bankruptcy Court, or (c) in a document executed by the Debtors pursuant to
authority granted by the Bankruptcy Court, in each case regardless of whether a Proof of Claim
has been filed;

               4.      Holders of any Disputed Claim that has been temporarily allowed to vote
on the Plan pursuant to Bankruptcy Rule 3018 in accordance with Section III.C.4 above; and

               5.      The assignee of any Claim (other than an Abuse Claim) that was
transferred on or before the Voting Record Date by any Entity described in subparagraphs (1)
through (4) above; provided that such transfer or assignment has been fully effectuated pursuant
to the procedures set forth in Bankruptcy Rule 3001(e) and such transfer is reflected on the
Claims Register as of the Voting Record Date.

       B.      Establishing Claim Amounts for Voting Purposes.

                1.     If a Proof of Claim has been amended, the last-filed Proof of Claim as of
the Voting Record Date shall be subject to these Solicitation Procedures and shall supersede any
earlier filed Proof of Claim for voting purposes. Any earlier-filed Proof of Claim shall be
disallowed for voting purposes, regardless of whether the Debtors have objected to such earlier
filed Claim.




                                                12
               2.     Duplicate Claims within the same Voting Class shall be deemed
temporarily allowed for voting purposes only in an amount equal to one such Claim and not in an
amount equal to the aggregate of such Claims.

               3.     Claims filed for $0.00 are not entitled to vote on the Plan, excluding the
holders of Direct Abuse Claims and Indirect Abuse Claims. Each holder of a Direct Abuse
Claim and Indirect Abuse Claim who is entitled to vote shall have a single vote in the amount,
for voting purposes only, of $1.00 in the aggregate per claimant Court pursuant to Section IV.E
or as otherwise ordered by the Bankruptcy Court.

                4.     Proofs of Claim that assert Claims in more than one Voting Class may be
split into multiple Voting Classes for voting purposes.

               5.     4. Class 3A 2010 Credit Facility and Class 3B 2019 RCF Claims. The
Claim amount of Class 3A and 3B Claims shall be established based on the amount of the
applicable positions held by holders of Class 3A and Class 3B Claims as of the Voting Record
Date, as evidenced by (a) the Debtors’ applicable books and records and (b) the claims register
maintained in these Chapter 11 Cases.

               6.     5. Class 4A 2010 Bond Claims and Class 4B 2012 Bond Claims. The
Claim amount of Class 4A and 4B Claims shall be established based on the amount of the
applicable positions held by holders of Class 4A and Class 4B Claims as of the Voting Record
Date, as evidenced by (a) the Debtors’ applicable books and records and (b) the claims register
maintained in these Chapter 11 Cases.

                 7.    Class 5 Convenience Claims. The Claim amount of Class 5 Claims shall
be established based on the amount of the applicable positions held by holders of Class 5 Claims
as of the Voting Record Date, as evidenced by the claims register maintained in these Chapter 11
Cases. With respect to holders of General Unsecured Claims in excess of $50,000 as of the
Voting Record Date as evidenced by the claims register, if such Claim is Allowed and such
holder elects on its Ballot to join Class 5 and reduce such Claim to $50,000, the Claim amount
shall be set at $50,000.

                8.     Class 6 General Unsecured Claims. The Claim amount of Class 6 Claims
shall be established based on the amount of the applicable positions held by holders of Class 6
Claims as of the Voting Record Date, as evidenced by (a) the Debtors’ applicable books and
records and (b) the claims register maintained in these Chapter 11 Cases.




                                               13
               9.     Class 7 Non-Abuse Litigation Claims. The Claim amount of Class 7
Claims shall be established based on the amount of the applicable positions held by holders of
Class 7 Claims as of the Voting Record Date, as evidenced by the claims register maintained in
these Chapter 11 Cases. For the avoidance of doubt, all Non-Abuse Litigation Claims in Class 7,
including any Insured Non-Abuse Claim, which have not been fixed pursuant to a judgment or
settlement entered prior to the Voting Record Date, shall be classified as a contingent and
unliquidated Claim in accordance with this Section V.B and shall have a single vote in the
amount, for voting purposes only, of $1.00 in aggregate per claimant, unless otherwise ordered
by the Bankruptcy Court. Such temporary allowance is solely for voting purposes, and will not
be binding on the holder, the Debtors, or any other party for any purpose other than voting on the
Plan.

               10.     Claim Amounts for Voting Purposes. The Claim amount established
herein shall control for voting purposes only and shall not constitute the Allowed amount of any
Claim under the terms of the Plan. Moreover, any amounts filled in on Ballots by the Debtors
through the Solicitation Agent, as applicable, are not binding for purposes of allowance and
distribution. In tabulating votes, the following hierarchy shall be used to determine the amount
of the Claim associated with each claimant’s vote:

                      a.      the Claim amount (i) settled or agreed upon by the Debtors, as
                              memorialized in a document filed with the Bankruptcy Court,
                              (ii) set forth in an order of the Bankruptcy Court or (iii) set forth in
                              a document executed by the Debtors pursuant to authority granted
                              by the Bankruptcy Court;

                      b.      if subsection (a) does not apply, the Claim amount allowed
                              (temporarily or otherwise) pursuant to a Resolution Event under
                              Section III.C of these Solicitation Procedures;

                      c.      if none of subsections (a)–(b) apply, the Claim amount asserted in
                              a Proof of Claim that has been timely filed (or deemed timely filed
                              by the Bankruptcy Court under applicable law), except for any
                              amounts that have been paid or asserted on account of any interest
                              accrued after the Petition Date; provided, that, any Ballot
                              submitted by a holder of a Claim who timely filed a Proof of Claim
                              in respect of (i) a contingent Claim, whether liquidated or
                              unliquidated, or a Claim in a wholly-unliquidated, unknown or
                              undetermined amount (based on a reasonable review by the
                              Debtors) that is not the subject of an objection shall count toward
                              satisfying the numerosity requirement of section 1126(c) of the
                              Bankruptcy Code and shall count as a Ballot for a Claim in the
                              amount of $1.00 solely for the purposes of voting and satisfying
                              the dollar amount requirement of section 1126(c) of the
                              Bankruptcy Code, and (ii) with respect to a non-contingent,
                              partially liquidated and partially unliquidated Claim, such Claim
                              shall be allowed for voting purposes only in the liquidated amount;



                                                14
                       d.     if none of subsections (a)–(c) apply, the Claim amount listed in the
                              Schedules (to the extent such Claim has not been superseded by a
                              timely filed Proof of Claim); provided that such Claim is not
                              scheduled as contingent, disputed, or unliquidated and has not been
                              paid; provided, further, that a Claim that is listed in the Schedules
                              as contingent, unliquidated, or disputed and for which a Proof of
                              Claim was not (i) filed by the applicable Bar Date or (ii) deemed
                              timely filed by an order of the Bankruptcy Court prior to the
                              Voting Deadline is not entitled to vote; and

                       e.     if none of subsections (a)–(d) apply, such Claim shall count as a
                              Ballot for a Claim in the amount of $0.00 solely for the purposes of
                              voting.

              11.     Stipulation. The Debtors are authorized to enter into stipulations or other
agreements with the holder of any Claim agreeing to the amount of a Claim for voting purposes,
and will provide notice and an opportunity for a hearing on any such stipulation. The Tort
Claimants’ Committee and the Coalition shall also be a party with respect to any stipulation or
other agreement with the holder of a Direct Abuse Claim.

       C.      Convenience Claim Election.

        For solicitation and tabulation purposes, one Ballot will be provided to each holder of a
General Unsecured Claim. Holders of Claims that would otherwise be treated as a General
Unsecured Claim in an amount of $50,000 or less, if Allowed under the Plan, shall have their
Claims treated as a Class 5 Convenience Claim; holders of General Unsecured Claims greater
than $50,000, shall have the right, but not the obligation, to irrevocably elect to have such Claim
irrevocably reduced to $50,000 and treated as a Class 5 Convenience Claim (upon Allowance),
in full and final satisfaction of such Claim, if elected on a properly and timely completed and
delivered Ballot.

        Any General Unsecured Claim in excess of $50,000 may not be subdivided into multiple
Convenience Claims for purposes of receiving treatment as a Convenience Claim. If a holder of
a General Unsecured Claim in the amount of $50,000 or less is deemed to join Class 5
(Convenience Claims) or an eligible holder of a General Unsecured Claim that is greater than
$50,000 makes the voluntary election to join Class 5 (Convenience Claims), then its Claim shall,
upon its allowance for voting purposes only, be counted only in such Class and shall not be
tabulated as a Claim in Class 6 (General Unsecured Claims). For the avoidance of doubt, the
vote of a holder of a General Unsecured Claim that is greater than $50,000 who elects to have
such Claim treated as a Class 5 Convenience Claim (upon Allowance) will be counted as a vote
on the Plan in Class 5.

       D.      Voting and Ballot Tabulation Procedures.

        The following voting procedures and standard assumptions shall be used in tabulating
Ballots, along with the procedures described in the Ballots, subject to the Debtors’ right to waive
any of the below specified requirements (in the Debtors’ sole discretion and without further order


                                                15
from or notice to the Bankruptcy Court) for completion and submission of Ballots so long as
such requirement is not otherwise required by the Bankruptcy Code, Bankruptcy Rules or Local
Rules.5

               1.      The Solicitation Agent shall date-stamp all Ballots when received. Ballots
received on the day of the Voting Deadline shall be date and time-stamped. In addition, the
Solicitation Agent shall retain originals of all Ballots for a period of two years after the Effective
Date of the Plan, unless otherwise ordered by the Bankruptcy Court.

                2.      Except as otherwise provided in these Solicitation Procedures, unless a
Ballot is received by the Solicitation Agent on or prior to the Voting Deadline (as the same may
be extended by the Debtors, and, with respect to Direct Abuse Claims, as the same may be
extended by the Debtors and reasonably consented to by the Tort Claimants’ Committee and the
Coalition upon notice to parties in interest as set forth below), the Debtors shall reject such
Ballot as invalid and, therefore, shall not count it in connection with confirmation of the Plan.

              3.       If a Claim has been estimated for voting purposes in accordance with
Section III.C.4 above or otherwise allowed for voting purposes by order of the Bankruptcy
Court, such Claim is temporarily allowed for voting purposes in the amount so estimated or
allowed in such order.

                4.      For purposes of the numerosity requirement of section 1126(c) of the
Bankruptcy Code, separate Claims held by a single creditor in a Voting Class shall be aggregated
as if such creditor held one Claim in the Voting Class, and the votes related to such Claims shall
be treated as a single vote to accept or reject the Plan.

                5.      The Debtors shall make reasonable efforts to provide any holder of a
Claim who has filed or purchased duplicate Claims within the same Class with only one
Solicitation Package and one Ballot for voting a single Claim in such Class, regardless of
whether the Debtors have objected to such duplicate Claims; provided that if the Debtors timely
receive more than one Ballot from or on behalf of the holder of a single Direct Abuse Claim, the
effective vote shall also be determined in accordance with Section IV.F above. If the Debtors
timely receive more than one Ballot from or on behalf of the holder of a single Claim, the
effective vote shall be the Ballot last received by the Solicitation Agent that satisfies the voting
and tabulation procedures specified in this Section V.D. If more than one Ballot voting the same
Claim is received prior to the Voting Deadline, the latest received, properly executed Ballot
received by the Solicitation Agent before the Voting Deadline will supersede and revoke any
prior Ballot.

               6.     If the holder of a Claim submits inconsistent Ballots received by the
Solicitation Agent on the same day other than as set forth in Section IV.F with respect to Direct
Abuse Claims, such Ballots shall not be counted.


5
    The summary provided herein is for illustrative purposes only and is subject to the procedures described in the
    Ballots in all respects. In the event of any inconsistency between the summary of voting and tabulation
    procedures as set forth herein and the Ballots, the Ballots will control.


                                                        16
                7.      Delivery of a defective or irregular Ballot shall not be deemed to have
been made until such defect or irregularity has been cured or waived by the Debtors, and, with
respect to Direct Abuse Claims, the Debtors, the Tort Claimants’ Committee, and the Coalition
upon notice to parties in interest. Any waiver by the Debtors of defects or irregularities in any
Ballot shall be detailed in the Voting Report filed by the Solicitation Agent.

               8.      After the Voting Deadline, no Ballot may be withdrawn or modified
without the prior written consent of the Debtors, and, with respect to Direct Abuse Claims, the
Debtors, the Tort Claimants’ Committee, and the Coalition upon notice to parties in interest.
Any such withdrawal or modification shall be detailed in the Voting Report filed by the
Solicitation Agent.

              9.      The holder of a Claim must complete each section of the Ballot, including,
without limitation, certifying the amount of its Claim, voting to accept or reject the Plan,
completing the requested identification information, and signing and dating the Ballot.

               10.     The holder of a Claim must vote all of its Claims either to accept or reject
the Plan. Accordingly, a Ballot (other than a Master Ballot) that partially rejects and partially
accepts the Plan may not be counted. Except with respect to delivery of a Master Ballot pursuant
to the procedures set forth in Section IV, to the extent possible, the Debtors shall distribute to
each holder of a Claim in the Voting Classes a single Ballot on account of the Claim held by
such holder in the Voting Classes.

               11.     The Debtors expressly reserve the right to amend the terms of the Plan
(subject to compliance with section 1127 of the Bankruptcy Code). If the Debtors make material
changes to the terms of the Plan, the Debtors shall disseminate additional solicitation materials
and extend the solicitation period, in each case to the extent required by law or further order of
the Bankruptcy Court.

               12.      If the party executing the Ballot is signing as a trustee, executor, guardian,
attorney-in-fact, officer of a corporation, or acting in a fiduciary or representative capacity, such
party must indicate such capacity when signing and, if required or requested by the Solicitation
Agent, the Debtors, or the Bankruptcy Court, must provide evidence satisfactory to the
requesting party to act on behalf of the holder of the Claim.

               13.      Subject to any contrary order of the Bankruptcy Court, the Debtors further
reserve the right to waive any defects or irregularities or conditions of delivery as to any
particular Ballot, and, with respect to Direct Abuse Claims, subject to the reasonable consent of
the Tort Claimants’ Committee and the Coalition.upon notice to parties in interest. Any such
waiver shall be detailed in the Voting Report filed by the Solicitation Agent.

               14.     Neither the Debtors, nor any other person or entity, shall be under any duty
to provide notification of defects or irregularities with respect to deliveries of Ballots except as
provided herein nor shall any of them incur any liabilities for failure to provide such notification.




                                                  17
               15.   The Solicitation Agent, in its discretion, may contact entities entitled to
vote to cure any defects in the Ballot; provided, however, that the Solicitation Agent is not
obligated to do so.

               16.     Subject to entry of the Confirmation Order providing for such relief, if no
Ballot is submitted in a Class, then such Class shall be deemed to have voted to accept the Plan.

               17.      A voter may withdraw a valid Ballot by delivering a written notice of
withdrawal to the Solicitation Agent before the Voting Deadline – the withdrawal must be signed
by the party who signed the Ballot. Any such withdrawal shall be detailed in the Voting Report
filed by the Solicitation Agent. The Debtors reserve the right to contest any withdrawals, and,
with respect to Direct Abuse Claims, the Tort Claimants’ Committee and the Coalition also
reserve such right.

                18.    If multiple Ballots are timely received from or on behalf of a holder of a
single Claim other than a Direct Abuse Claim (including an Indirect Abuse Claim), the effective
vote shall be the last properly executed Ballot timely received by the Solicitation Agent that
satisfies the voting and tabulation procedures specified in this Section V.D and shall supersede
and revoke any prior Ballot received, provided that if such holder submits inconsistent Ballots
received by the Solicitation Agent on the same day, such Ballots shall not be counted; provided
that if the Debtors timely receive more than one Ballot from or on behalf of the holder of a single
Direct Abuse Claim, the effective vote shall be determined in accordance with Section IV.F
above.

               19.     If multiple Ballots are received directly from the holder of a Claim and
from a purported attorney or agent for such holder prior to the Voting Deadline, the Ballot
received directly from the holder shall be the Ballot that is counted. For the avoidance of doubt,
any Ballot received directly from the holder of a Direct Abuse Claim shall supersede any Master
Ballot returned on account of a Direct Abuse Claim and shall be the vote that is counted, in
accordance with the procedures set forth in Section IV.

               20.     In addition, the following Ballots may not be counted in determining the
acceptance or rejection of the Plan:

                      a.      any Ballot submitted by a person who does not hold, or represent a
                              person that holds, a Claim in the applicable Voting Class as of the
                              Voting Record Date;

                      b.      any Ballot received after the Voting Deadline unless the
                              Debtors—and, with respect to Direct Abuse Claims, the Debtors,
                              the Tort Claimants’ Committee, and the Coalition— have granted
                              an extension in writing (including e-mail) with respect to such
                              Ballot. Any such extension shall be detailed in the Voting Report
                              filed by the Solicitation Agent. The holder of a Claim may choose
                              the method of delivery of its Ballot to the Solicitation Agent at its
                              own risk. Delivery of the Ballot shall be deemed made only when



                                                18
                             the original properly executed Ballot is actually received by the
                             Solicitation Agent;

                      c.     any Ballot delivered by facsimile transmission, electronic mail, or
                             any other means not specifically approved herein (unless an
                             exception has been granted by the Debtors, and, with respect to
                             Direct Abuse Claims, by the Debtors, the Tort Claimants’
                             Committee, and the Coalitionwhich shall be detailed in the Voting
                             Report filed by the Solicitation Agent), provided that Ballots
                             submitted through the E-Ballot Platform shall be counted;

                      d.     any Ballot that is illegible or contains insufficient information to
                             permit the identification of the claimant;

                      e.     any Ballot that is submitted in an inappropriate form that is not the
                             appropriate Ballot for such Claim;

                      f.     any Ballot sent to a person other than the Solicitation Agent;

                      g.     any Ballot that is unsigned; provided, however, for the avoidance
                             of doubt, a Ballot submitted via the Solicitation Agent’s E-Ballot
                             Platform shall be deemed to contain an original signature;

                      h.     a Ballot without a vote on the Plan or on which the claimant has
                             voted to both accept and reject the Plan; or

                      i.     a Ballot on which a holder of a Direct Abuse Claim or such
                             holder’s representative has voted to both reject the Plan and make
                             the Expedited Distribution election.

              21.     In addition, the following Master Ballots may not be counted in
determining the acceptance or rejection of the Plan:

                      a.     a Master Ballot on which the attorney fails to make the required
                             certifications; or

                      b.     a Master Ballot that fails to include the required Exhibit.

VI.    AMENDMENTS TO THE PLAN AND SOLICITATION PROCEDURES

        The Debtors reserve the right to make non-substantive or immaterial changes to the
Disclosure Statement, the Solicitation Procedures Order, the Plan, the Ballots, the Confirmation
Hearing Notice, and related documents without further order of the Bankruptcy Court, including,
without limitation, changes to correct typographical and grammatical errors, and to make
conforming changes among the Disclosure Statement, the Plan, and any other materials in the
Solicitation Package before their distribution.




                                               19
            Exhibit 2-1

Form of Ballot for Classes 3A and 3B
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                         (Jointly Administered)
                           Debtors.


                BALLOT FOR CLASS 3A (2010 CREDIT FACILITY CLAIMS)
                         AND CLASS 3B (2019 RCF CLAIMS)

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR BALLOT CAREFULLY BEFORE COMPLETING THIS
    BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-BALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE
    MATERIALS, OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION
    PACKAGES, PLEASE CONTACT OMNI AGENT SOLUTIONS (THE
    “SOLICITATION AGENT”) BY (A) CALLING THE DEBTORS’ RESTRUCTURING
    HOTLINE AT 866-907-2721, (B) EMAILING BSABALLOTS@OMNIAGNT.COM,
    (C) WRITING TO BOY SCOUTS OF AMERICA BALLOT PROCESSING, C/O
    OMNI AGENT SOLUTIONS, 5955 DE SOTO AVENUE, SUITE 100, WOODLAND
    HILLS, CA 91367, OR (D) SUBMITTING AN INQUIRY ON THE DEBTORS’




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
 RESTRUCTURING WEBSITE AT HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.

 THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS
 TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00 P.M.
 (EASTERN TIME) ON [SEPTEMBER 3NOVEMBER 16], 2021 (THE “VOTING
 DEADLINE”).

 IF YOU VOTE TO ACCEPT OR REJECT THE PLAN, YOU WILL BE RELEASING
 THE RELEASED PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION
 TO THE EXTENT PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU
 “OPT-OUT” OF SUCH RELEASES. YOU MAY “OPT-OUT” OF SUCH RELEASES
 AND YOU MUST INDICATE SUCH “OPT-OUT” IN THE BALLOT.

        Pursuant to this ballot (this “Ballot”), the above-captioned debtors and debtors-in-possession
(together, the ‘‘Debtors”) are soliciting votes from holders of Class 3A Claims (2010 Credit Facility
Claims) and Class 3B Claims (2019 RCF Claims) on the FourthFifth Amended Chapter 11 Plan
of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. [●]] (together with
all schedules and exhibits thereto, and as may be modified, amended, or supplemented from time to
time, the “Plan”), which is described in greater detail in that certain disclosure statement regarding
the Plan, filed on [●], 2021 [D.I. [●]] (together with all schedules and exhibits thereto, and as may
be modified, amended, or supplemented from time to time, the “Disclosure Statement”). Capitalized
terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan
or the Disclosure Statement, as applicable. On [●], 2021, the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”) entered an order [D.I. [●]] (the “Solicitation
Procedures Order”) approving the Disclosure Statement as containing adequate information under
section 1125 of the Bankruptcy Code and the procedures for soliciting votes to accept or reject the
Plan (the “Solicitation Procedures”). Bankruptcy Court approval of the Disclosure Statement does
not indicate approval of the Plan by the Bankruptcy Court.

       You are receiving this Ballot because you are a holder of a Claim in Class 3A and/or Class
3B against the Debtors as of the Voting Record Date. Accordingly, you have a right to vote to
accept or reject the Plan.

       Your rights are described in the Disclosure Statement for the Plan and the Solicitation
Procedures Order. This Ballot may not be used for any purpose other than for casting
votes to accept or reject the Plan and making certain certifications with respect to the
Plan. If you believe you have received this Ballot in error, or if you believe that you have
received the wrong Ballot, please contact the Solicitation Agent immediately via the
contact information set forth above.

       If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether
or not you vote or if you vote to reject the Plan. To have your vote counted, you must
complete, sign, and return this Ballot to the Solicitation Agent by the Voting Deadline.

        If you vote to accept or reject the Plan, you will be deemed to provide the releases
contained in Article X.J.4 of the Plan and as set forth below unless you opt out of such releases.
You may check the box below to opt out of the releases in Article X.J.4 of the Plan. Please be

                                                  2
advised that the Plan also contains injunction and exculpation provisions, certain of which are set
forth below. If the Plan is confirmed by the Bankruptcy Court, these sections will be binding on you
whether or not you elect to opt out of the releases in Article X.J.4 of the Plan by this Ballot. For a
full description of these provisions, see Article VI.Q of the Disclosure Statement and Article X of
the Plan, which sets forth the terms of each of these provisions.

        You should carefully review the Plan and Disclosure Statement before you vote.
You may wish to seek legal advice concerning the Plan and the Plan’s classification and
treatment of your Claim. If you hold Claims in more than one Class, you will receive a
Ballot for each Class in which you are entitled to vote.

                          [Remainder of Page Intentionally Left Blank]




                                                  3
 PLEASE READ THE ATTACHED VOTING INFORMATION AND INSTRUCTIONS
                BEFORE COMPLETING THIS BALLOT.

PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL
OF THE INFORMATION REQUESTED UNDER ITEM 4. IF THIS BALLOT HAS
NOT BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY
NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Your Claim.

     For purposes of voting to accept or reject the Plan, the undersigned hereby certifies that as of
the Voting Record Date, the undersigned was the holder (or authorized signatory of such holder) of
a Class 3A or Class 3B Claim against the Debtors in the aggregate following unpaid principal
amount, without regard to any accrued but unpaid interest:


          Class:    ________________________________________________

          Debtor: _______________________________________________

          Claim(s) Amount: $_____________________________________


Item 2.            Vote on the Plan.

        Please vote either to accept or to reject the Plan with respect to your Claim in Class 3A or
Class 3B below (please check one). Any Ballot not marked either to accept or reject the Plan, or
marked both to accept and to reject the Plan, shall not be counted in determining acceptance or
rejection of the Plan.

       Prior to voting on the Plan, please note the following:

        If you vote to accept or reject the Plan, you shall be deemed to have consented to the
release set forth in Article X.J.4 of the Plan unless you opt out of the release by checking the box in
Item 3 below.

        If you abstain from voting, you shall not be deemed to have consented to the release
provisions set forth in Article X.J.4 of the Plan. The Disclosure Statement and the Plan must be
referenced for a complete description of the release, injunction, and exculpation provisions in Article
X of the Plan.


          Check only one box :



                                                  4
                           ACCEPT (I.E., VOTE IN FAVOR OF) the Plan

                           REJECT (I.E., VOTE AGAINST) the Plan


Item 3. Optional Release Election.

      Unless a holder of a Class 3A or 3B Claim who votes to accept or reject the Plan
opts out of the Releases by holders of Claims set forth below, such holder shall be
deemed to have consented to the releases contained in Article X.J.4 of the Plan, which
provides as follows:

Article X.J.4 of the Plan—Releases by Holders of Claims.

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties 2 to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement,
the Hartford Insurance Settlement, and the TCJC Settlement, as an integral component
of the Plan, and except as otherwise expressly provided in the Plan or the Confirmation
Order, to the maximum extent permitted under applicable law, as such law may be
extended subsequent to the Effective Date, all Releasing Claim Holders 3 shall, and shall




2   “Released Parties” means, collectively, the following Persons, in each case in its or their respective
    capacities as such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the
    Creditors’ Committee; (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort
    Claimants’ Committee; (g) the members of the Tort Claimants’ Committee in their capacities as such; (h)
    the Future Claimants’ Representative; (i) the Coalition; (j) the State Court Counsel in their capacities as
    suchJPM; (k) JPM; (l) the Settling Insurance Companies, including Hartford; (l) the Contributing
    Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in
    their capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’
    Representatives; provided, however, that no Perpetrator is or shall be a Released Party; provided further,
    that the definition of “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
3   “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do
    not opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed
    to accept the Plan, except for holders of such Claims that file a timely objection to the releases set forth in
    Article X.J.4 of the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the
    Plan and do not opt out of the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’
    predecessors, successors and assigns, subsidiaries, affiliates, current and former officers, directors,
    principals, shareholders, members, partners, employees, agents, advisory board members, financial
    advisors, attorneys, accountants, investment bankers, consultants, representatives, management
    companies, and other professionals, and all such Persons’ respective heirs, executors, estates, servants
    and nominees, in their respective capacities as such.

                                                        5
be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all of the Released Parties of and from any and all
Claims, Interests, obligations, rights, demands, suits, judgments, damages, debts,
remedies, losses and liabilities of any nature whatsoever (including any derivative claims
or Causes of Action asserted or that may be asserted on behalf of the Debtors,
Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing
or hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to,
or in any manner arising from, in whole or in part, any act, omission, transaction, event, or
other circumstance taking place or existing on or before the Effective Date (including
before the Petition Date) in connection with or related to the Debtors, the Estates, their
respective assets and properties, the Chapter 11 Cases, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated by the Plan, the
business or contractual arrangements between one or both of the Debtors and any
Released Party, the restructuring of any Claim or Interest that is treated by the Plan
before or during the Chapter 11 Cases, any of the Plan Documents, the Restructuring
Support Agreement (including any amendments, modifications or joinders thereto), the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC
Settlement, or any related agreements, instruments, and other documents created or
entered into before or during the Chapter 11 Cases or the negotiation, formulation,
preparation or implementation thereof, the pursuit of Confirmation, the administration
and implementation of the Plan, the solicitation of votes with respect to the Plan, the
Distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date
related or relating to the foregoing; provided, however, that the releases set forth in
Article X.J.4 of the Plan shall not, and shall not be construed to: (a) release any Released
Party from Causes of Action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; (b) release any post-Effective Date obligations of any Person under the Plan
Documents or any document, instrument, or agreement executed to implement the Plan;
or (c) modify, reduce, impair or otherwise affect the ability of any holder of aan Allowed
Non-Abuse Litigation Claim to recover on account of such Allowed Claim in accordance
with Article III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary
herein, (i) with respect to holders of Allowed General Unsecured Claims or Allowed
Non-Abuse Litigation Claims, nothing in the Plan or the release set forth in Article X.J.4
of the Plan shall, or shall be construed to, release any claims or Causes of Action against
any Local Council, Chartered Organization, or Non-Settling Insurance Company (subject
to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or the release set forth in Article
X.J.4 of the Plan shall, or shall be construed to, release any claims or Causes of Action
heldasserted by Century Indemnity Company against Sidley Austin LLP (“Sidley”)
related to Sidley’s representation of the Debtors prior to the Petition Date.

        If you voted to accept or reject the Plan in Item 2 above, check this box if you elect not to
grant the release contained in Article X.J.4 of the Plan.

         The undersigned, as a holder of (or representative of a holder of) a Class 3A or 3B
 Claim, elects to:


                                                  6
            Opt out of the third party release in Article X.J.4 of the Plan.


  Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Releases by the Debtors and the Estates.

        Releases by the Debtors and the Estates of the Released Parties. As of the
Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Confirmation Order, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties to facilitate and implement the
reorganization of the Debtors and the settlements embodied in the Plan, including the
Abuse Claims Settlement (as defined in the Restructuring Support Agreement) and, the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA,
and the Estates shall, and shall be deemed to, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever release and discharge each and all of the
Released Parties of and from any and all Estate Causes of Action that do not constitute
Settlement Trust Causes of Action, any and all other Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever (including any derivative claims or Causes of Action asserted or that
may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the Effective Date (including before the Petition Date) in connection with or
related to the Debtors, the Estates, their respective assets and properties, the Chapter
11 Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated by the Plan, the business or contractual arrangements between
one or both of the Debtors and any Released Party, the restructuring of any Claim or
Interest that is treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, the Restructuring Support Agreement (including any amendments,
modifications or joinders thereto), the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, the TCJC Settlement, or any related agreements,
instruments, and other documents created or entered into before or during the Chapter
11 Cases or the negotiation, formulation, preparation or implementation thereof, the
pursuit of Confirmation, the administration and implementation of the Plan, the
solicitation of votes with respect to the Plan, the Distribution of property under the Plan,
or any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to the foregoing.
Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
X.J.1 of the Plan shall not, and shall not be construed to: (a) release any Released Party
from Causes of Action arising out of, or related to, any act or omission of a Released
Party that is a criminal act or that constitutes fraud, gross negligence or willful

                                              7
misconduct; or (b) release any post-Effective Date obligations of any Person under the
Plan Documents or any document, instrument, or agreement executed to implement the
Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their
respective capacities as such in facilitating and implementing the reorganization of the
Debtors, as an integral component of the Plan, the Debtors, Reorganized BSA, and the
Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all holders of General Unsecured
Claims, Non-Abuse Litigation Claims, and Convenience Claims of and from any and all
Avoidance Actions.

Exculpation.

        From and after the Effective Date, none of the Exculpated Parties 4 shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the
negotiation of the Plan Documents, the Restructuring Support Agreement (including any
amendments, modifications or joinders thereto),JPM/Creditors’ Committee Settlement,
the Hartford Insurance Settlement Agreement, the TCJC Settlement Agreement, the
Releases and Injunctions, the pursuit of Confirmation of the Plan, the administration,
consummation and implementation of the Plan or the property to be Distributed under the
Plan, or the management or operation of the Debtors (except for any liability that results
primarily from such Exculpated Party’s gross negligence, bad faith or willful misconduct).
In all respects, each and all such Exculpated Parties shall be entitled to rely upon the
advice of counsel with respect to their duties and responsibilities under, or in connection
with, the matters referenced in the preceding sentence. Notwithstanding the foregoing or




4   “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c)
    the Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the
    Tort Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such;
    (g) the Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’
    current officers and directors, former officers and directors who served in such capacity during the
    pendency of the Chapter 11 Cases but are no longer officers or directors as of the Effective Date,
    employees, volunteers, agents, attorneys, financial advisors, accountants, investment bankers,
    consultants, representatives, and other professionals..

                                                      8
any provision of the Plan to the contrary, Sidley shall not be an Exculpated Party with
respect to any claims that Century Indemnity Company asserts against Sidley related to
Sidley’s representation of the Debtors prior to the Petition Date.

Injunctions Related to Releases and Exculpation.

        Injunction Related to Releases . As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Released Party or its
property or successors or assigns on account of or based on the subject matter of such
Claims, whether directly or indirectly, derivatively or otherwise: (a) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other
proceeding (including any judicial, arbitral, administrative or other proceeding) in any
forum; (b) enforcing, attaching (including, without limitation,             any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be construed to,
enjoin any holder of a Claim that is the subject of Article X.J of the Plan from taking any
action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct.

       Injunction Related to Exculpation. As of the Effective Date, all holders of Claims
that are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Exculpated Party on
account of or based on the subject matter of such Claims, whether directly or indirectly,
derivatively or otherwise: (a) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment,
award, decree, or other order; (c) creating, perfecting or in any way enforcing in any
matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in
any manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan;
provided, however, that the injunctions set forth in Article X.L.2 of the Plan shall not, and
shall not be construed to, enjoin any Person that is the subject of Article X.K of the Plan
from taking any action arising out of, or related to, any act or omission of a Exculpated
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct.




                                               9
Item 4. Certifications, Acknowledgment, Signature and Date.

         By signing this Ballot, the holder of the Class 3A or 3B Claim (or authorized signatory of
such holder) acknowledges receipt of the Disclosure Statement, the Plan, and the other applicable
solicitation materials, and certifies that:

       (i)     it has the power and authority to vote to accept or reject the Plan,

       (ii)    it was the holder (or is entitled to vote on behalf of such holder) of the Class 3A or
               3B Claim described in Item 1 as of the Voting Record Date,

       (iii)   it has not submitted any other Ballots for its Class 3A or 3B Claims, or if it has
               submitted any other Ballots with respect to such Claim(s), then any such Ballots
               dated earlier are hereby revoked,

       (iv)    it acknowledges that a vote to accept the Plan constitutes an acceptance of the
               treatment of such Entity either as a holder of a Class 3A Claim or as a holder of a
               Class 3A Claim,

       (v)     it understands and, if accepting the Plan, agrees with the treatment provided for its
               Claim(s) under the Plan,

       (vi)    it understands and acknowledges that if multiple Ballots are submitted voting the
               Claim set forth in Item 1, only the last properly completed Ballot voting the Claim
               and received by the Solicitation Agent before the Voting Deadline shall be deemed
               to reflect the voter’s intent and thus to supersede and revoke any prior Ballots
               received by the Solicitation Agent, and

       (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and every
               obligation of the undersigned hereunder, shall be binding on the transferees,
               successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and
               legal representatives of the undersigned, and shall not be affected by, and shall
               survive, the death or incapacity of the undersigned. The undersigned understands
               that an otherwise properly completed, executed, and timely returned Ballot failing to
               indicate either acceptance or rejection of the Plan, or indicating both acceptance and
               rejection of the Plan, will not be counted.




                                                 10
                                           _________________________________________
 Print or Type Name of Claimant:
                                           _

 Last Four Digits of Social Security
                                           _________________________________________
 Number of Claimant:
                                           _

                                           _________________________________________
 Signature:
                                           _

 Name of Signatory (if different than
                                           _________________________________________
 Claimant):
                                           _

                                           _________________________________________
 If by Authorized Agent, Title of Agent:
                                           _

                                           _________________________________________
 Street Address:
                                           _

                                           _________________________________________
 City, State, Zip Code:
                                           _

                                           _________________________________________
 Telephone Number:
                                           _

                                           _________________________________________
 Email Address:
                                           _

                                           _________________________________________
 Date Completed:
                                           _

     IF THIS BALLOT IS NOT RECEIVED BY THE SOLICITATION AGENT
 ON OR BEFORE [SEPTEMBER 3NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN
                               TIME),
                  YOUR VOTE WILL NOT BE COUNTED.

        Ballots must be delivered to the Solicitation Agent (a) via the electronic Ballot
submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”) by
visiting https://omniagentsolutions.com/bsa-ballots, and following the instructions set
forth on the website, or (b) at the appropriate address listed below, or in the enclosed
envelope, as applicable. You are highly encouraged to submit your Ballot via the E-Ballot
Platform. If you choose to submit your Ballot via the E-Ballot Platform, you should NOT
submit a hard copy Ballot. Please choose only one method for returning your Ballot.




                                               11
 If by E-Ballot Platform:                         If by standard or overnight mail or personal delivery:

   https://omniagentsolutions.com/bsa-ballots           Boy Scouts of America Ballot Processing
                                                               c/o Omni Agent Solutions
                                                            5955 De Soto Avenue, Suite 100
                                                              Woodland Hills, CA 91367


        To submit your Ballot via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your
Ballot.

      IMPORTANT NOTE: You will need the following information to retrieve and
submit your customized electronic Ballot:

           Unique E-Ballot ID#: [______________________________________]

        The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via electronic or online transmission. Ballots submitted by facsimile, email or other means
of electronic transmission will not be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Holders of Claims who cast a Ballot using the E-Ballot Platform should
NOT also submit a paper Ballot.

         If you have questions about this Ballot, or if you did not receive access to a copy of the Plan
 or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’ toll-free
 restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy
 Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
 Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
 https://omniagentsolutions.com/BSA.

     Information may also be obtained at https://omniagentsolutions.com/bsa-ballots. THE
 SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
 LEGAL ADVICE.

       Any admission of Class 3A or 3B Claims for purposes of voting on the Plan is not an
admission of liability on the part of the Debtors or any other party for payment purposes.


                            [Remainder of Page Intentionally Left Blank]




                                                  12
                     INSTRUCTIONS FOR COMPLETING YOUR BALLOT

         To properly complete this Ballot, you must follow the procedures described below, which
explain each of the items contained on your Ballot. If you have any questions, please contact the
Solicitation Agent       using the       contact   information provided above or visit
https://omniagentsolutions.com/bsa-ballots.
       1.      Use of Online Ballot Portal—If Submitting Your Vote Through the E-Ballot
               Platform:
         The Solicitation Agent will accept Ballots if properly completed through the E-Ballot
Platform.          To     submit    your     Ballot     via    the     E-Ballot    Platform,  visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your
 customized electronic Ballot:

                      Unique E-Ballot ID# : [_____________________]


       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via online or electronic submission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Creditors who cast a Ballot using the E-Ballot Platform should NOT also
submit a paper Ballot.
      Use of Hard Copy Ballot—If Submitting Your Vote Through Standard or Overnight
Mail or Personal Delivery:
        Submit your completed and signed Ballot by standard mail using the pre-addressed envelope
included in the Solicitation Package, or by overnight mail or personal delivery to:

                            Boy Scouts of America Ballot Processing
                                   c/o Omni Agent Solutions
                                5955 De Soto Avenue, Suite 100
                                  Woodland Hills, CA 91367

                      The Solicitation Agent will tabulate all properly completed Ballots
               received on or before the Voting Deadline.

       2.      To fill out your Ballot, you must complete the following:

        a.     Item 1 (Amount of the Claim). Make sure that the information contained in
Item 1 regarding the principal amount of your Claim you held on the Voting Record Date is correct.


                                                13
Please note that, except as otherwise set forth in the Disclosure Statement and
Solicitation Procedures Order, each contingent Claim, whether liquidated or unliquidated,
or a Claim in a wholly-unliquidated, unknown or undetermined amount that is not the
subject of an objection, will be allowed in the amount of $1.00 for voting purposes only,
and not for distribution, allowance, or any other purpose.

        b.      Item 2 (Vote on the Plan). Cast one vote to accept or reject the Plan by checking
the appropriate box in Item 2. You must vote the entire amount of your Claim either to accept (i.e.,
vote in favor of) or reject (i.e., vote against) the Plan and you may not split your vote. Accordingly,
any vote within a single Class that attempts partially to accept and partially reject the Plan will not
be counted.

         c.     If you hold Claims in more than one class, you may receive more than one Ballot or
Solicitation Package, labeled for a different class of Claims. Your vote will be counted in
determining acceptance or rejection of the Plan by a particular class of Claims only if you complete,
sign, and return the Ballot labeled for such class of Claims in accordance with the instructions on
that Ballot.

        d.     Item 3 (Releases). Pursuant to Article X of the Plan, the Debtors seek approval
of the release provision set forth in Article X.J.4 of the Plan and provided above. Holders of
Claims who vote to accept or reject the Plan may opt out of this release by checking the box in
Item 3.

 IF THE PLAN BECOMES EFFECTIVE, AS A HOLDER OF A CLASS 3A OR 3B
 CLAIM UNDER THE PLAN, IF YOU VOTE TO ACCEPT OR REJECT THE PLAN
 YOU ARE DEEMED TO PROVIDE THE RELEASES CONTAINED IN ARTICLE
 X.J.4 OF THE PLAN, AS SET FORTH ABOVE, UNLESS YOU CHECK THE BOX
 IN ITEM 3 TO OPT OUT OF THE RELEASES.

                e.       Item 4 (Certifications, Acknowledgement, Signature, and Date).
Either the claimant, the claimant’s personal representative, or the claimant’s attorney must sign the
Ballot. If the Ballot is not signed, the vote shown on the Ballot will not be counted.

                f.     Claimants with Social Security Numbers must provide the last four digits of
their Social Security Number in Item 4 of the Ballot.

                g.     The claimant, the claimant’s personal representative, or the claimant’s
attorney must certify certain information on the Ballot. Please read the certifications below and
ensure that the information on the Ballot meets the requirements of those certifications.

               h.      By signing the Ballot, you make the following certifications on information
and belief:

                       (i)     I have the power and authority to vote to accept or reject the Plan,




                                                  14
                       (ii)    I was the holder (or am entitled to vote on behalf of such holder) of
                               the Class 3A or 3B Claim described in Item 1 as of the Voting
                               Record Date,

                       (iii)   I have not submitted any other Ballots for other Class 3A or Class
                               3B Claims, or if I have submitted any other Ballots with respect to
                               such Claims(s), then any such Ballots dated earlier are hereby
                               revoked,

                       (iv)    I acknowledge that a vote to accept the Plan constitutes an
                               acceptance of the treatment of my Claim either as a holder of a
                               Class 3A Claim or as a holder of a Class 3B Claim,

                       (v)     I understand and, if accepting the Plan, agree with the treatment
                               provided for my Claim(s) under the Plan,

                       (vi)    I understand and acknowledge that if multiple Ballots are submitted
                               voting the Claim set forth in Item 1, only the last properly completed
                               Ballot voting the Claim and received by the Solicitation Agent before
                               the Voting Deadline shall be deemed to reflect the voter’s intent and
                               thus to supersede and revoke any prior Ballots received by the
                               Solicitation Agent, and

                       (vii)   all authority conferred or agreed to be conferred pursuant to this
                               Ballot, and every obligation of the undersigned hereunder, shall be
                               binding on the transferees, successors, assigns, heirs, executors,
                               administrators, trustees in bankruptcy, and legal representatives of
                               the undersigned, and shall not be affected by, and shall survive, the
                               death or incapacity of the undersigned. The undersigned understands
                               that an otherwise properly completed, executed, and timely returned
                               Ballot failing to indicate either acceptance or rejection of the Plan, or
                               indicating both acceptance and rejection of the Plan, will not be
                               counted.

       3.      Other Instructions for Completing the Ballots:

               a.      The Ballot does not constitute, and shall not be deemed to be, a Proof of
Claim or Interest or an assertion or admission of a Claim or Interest.

                b.      The Ballot is not a letter of transmittal and may not be used for any purpose
other than to vote to accept or reject the Plan.

               c.      If you cast more than one Ballot voting the same Claim prior to the Voting
Deadline, the latest received, properly executed Ballot submitted to the Solicitation Agent and
received by the Solicitation Agent before the Voting Deadline will supersede and revoke any prior
Ballot.



                                                  15
               d.      To the extent you have received two (2) or more duplicative Ballots on
account of the same Claim, please note that each claimant is authorized to submit only one Ballot on
account of such Claim.

                e.      In the event that (a) the Debtors revoke or withdraw the Plan, or (b) the
Confirmation Order is not entered or consummation of the Plan does not occur, this Ballot shall
automatically be null and void and deemed withdrawn without any requirement of affirmative action
by or notice to you.

                 f.      There may be changes made to the Plan that do not cause material adverse
effects on an accepting Class. If such non-material changes are made to the Plan, the Debtors will
not resolicit votes for acceptance or rejection of the Plan.

       NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
            ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN
            WHAT IS CONTAINED IN THE MATERIALS INCLUDED WITH THIS
            BALLOT OR OTHER MATERIALS AUTHORIZED BY THE
            BANKRUPTCY COURT.

       IF YOU HAVE ANY QUESTIONS REGARDING THE B ALLOT, DID NOT
            RECEIVE   INSTRUCTIONS   REGARDING    ACCESSING   THE
            DISCLOSURE STATEM ENT OR PLAN, RECEIVED A DAM AGED
            B ALLOT OR HAVE LOST YOUR B ALLOT, OR NEED ADDITIONAL
            COPIES OF THE B ALLOT OR OTHER ENCLOSED M ATERIALS,
            PLEASE CONTACT THE SOLICITATION AGENT AT:

       TELEPHONE:             866-907-2721
       EM AIL:                B SAballots @omniagnt.com

ADDRESS:               Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions,
                       5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367

       WEB SITE:              https ://omniage nts olutions .com/B SA




                                                16
            Exhibit 2-2

Form of Ballot for Classes 4A and 4B
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                         (Jointly Administered)
                           Debtors.


                        BALLOT FOR CLASS 4A (2010 BOND CLAIMS)
                           AND CLASS 4B (2012 BOND CLAIMS)

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR BALLOT CAREFULLY BEFORE COMPLETING THIS
    BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-BALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE
    MATERIALS, OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION
    PACKAGES, PLEASE CONTACT OMNI AGENT SOLUTIONS (THE
    “SOLICITATION AGENT”) BY (A) CALLING THE DEBTORS’ RESTRUCTURING
    HOTLINE AT 866-907-2721, (B) EMAILING BSABALLOTS@OMNIAGNT.COM,
    (C) WRITING TO BOY SCOUTS OF AMERICA BALLOT PROCESSING, C/O
    OMNI AGENT SOLUTIONS, 5955 DE SOTO AVENUE, SUITE 100, WOODLAND
    HILLS, CA 91367, OR (D) SUBMITTING AN INQUIRY ON THE DEBTORS’




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
 RESTRUCTURING WEBSITE AT HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.

 THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS
 TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00 P.M.
 (EASTERN TIME) ON [SEPTEMBER 3NOVEMBER 16], 2021 (THE “VOTING
 DEADLINE”).


 IF YOU VOTE TO ACCEPT OR REJECT THE PLAN, YOU WILL BE RELEASING
 THE RELEASED PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION
 TO THE EXTENT PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU
 “OPT-OUT” OF SUCH RELEASES. YOU MAY “OPT OUT” OF SUCH RELEASES
 AND YOU MUST INDICATE SUCH “OPT-OUT” IN THE BALLOT.

        Pursuant to this ballot (this “Ballot”), the above-captioned debtors and debtors-in-possession
(together, the ‘‘Debtors”) are soliciting votes from holders of Class 4A Claims (2010 Bond Claims)
and Class 4B Claims (2012 Bond Claims) on the FourthFifth Amended Chapter 11 Plan of
Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. [●]] (together with all
schedules and exhibits thereto, and as may be modified, amended, or supplemented from time to
time, the “Plan”), which is described in greater detail in that certain disclosure statement regarding
the Plan, filed on [●], 2021 [D.I. [●]] (together with all schedules and exhibits thereto, and as may
be modified, amended, or supplemented from time to time, the “Disclosure Statement”). Capitalized
terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan
or the Disclosure Statement, as applicable. On [●], 2021, the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”) entered an order [D.I. [●]] (the “Solicitation
Procedures Order”) approving the Disclosure Statement as containing adequate information under
section 1125 of the Bankruptcy Code and the procedures for soliciting votes to accept or reject the
Plan (the “Solicitation Procedures”). Bankruptcy Court approval of the Disclosure Statement does
not indicate approval of the Plan by the Bankruptcy Court.

       You are receiving this Ballot because you are a holder of a Claim in Class 4A Claim and/or
Class 4B against the Debtors as of the Voting Record Date. Accordingly, you have a right to
vote to accept or reject the Plan.

       Your rights are described in the Disclosure Statement for the Plan and Solicitation
Procedures Order. This Ballot may not be used for any purpose other than for casting
votes to accept or reject the Plan and making certain certifications with respect to the
Plan. If you believe you have received this Ballot in error, or if you believe that you have
received the wrong Ballot, please contact the Solicitation Agent immediately via the
contact information set forth above.

       If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether
or not you vote or if you vote to reject the Plan. To have your vote counted, you must
complete, sign, and return this Ballot to the Solicitation Agent by the Voting Deadline.

       If you vote to accept or reject the Plan, you will be deemed to provide the releases
contained in Article X.J.4 of the Plan and as set forth below unless you opt out of such releases.
You may check the box below to opt out of the releases in Article X.J.4 of the Plan. Please be

                                                  2
advised that the Plan also contains injunction and exculpation provisions, certain of which are set
forth below. If the Plan is confirmed by the Bankruptcy Court, these sections will be binding on you
whether or not you elect to opt out of the releases in Article X.J.4 of the Plan by this Ballot. For a
full description of these provisions, see Article VI.Q of the Disclosure Statement and Article X of
the Plan, which sets forth the terms of each of these provisions.

        You should carefully review the Plan and Disclosure Statement before you vote.
You may wish to seek legal advice concerning the Plan and the Plan’s classification and
treatment of your Claim. If you hold Claims in more than one Class, you will receive a
Ballot for each Class in which you are entitled to vote.

                          [Remainder of Page Intentionally Left Blank]




                                                  3
 PLEASE READ THE ATTACHED VOTING INFORMATION AND INSTRUCTIONS
                BEFORE COMPLETING THIS BALLOT.

PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL
OF THE INFORMATION REQUESTED UNDER ITEM 4. IF THIS BALLOT HAS
NOT BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY
NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Your Claim.

     For purposes of voting to accept or reject the Plan, the undersigned hereby certifies that as of
the Voting Record Date, the undersigned was the holder (or authorized signatory of such holder) of
a Class 4A or Class 4B Claim against the Debtors in the aggregate following unpaid principal
amount, without regard to any accrued but unpaid interest:


          Class:    ________________________________________________

          Debtor: _______________________________________________

          Claim(s) Amount:      $_____________________________________


Item 2.            Vote on the Plan.

        Please vote either to accept or to reject the Plan with respect to your Claim in Class 4A or
Class 4B below (please check one). Any Ballot not marked either to accept or reject the Plan, or
marked both to accept and to reject the Plan, shall not be counted in determining acceptance or
rejection of the Plan.

       Prior to voting on the Plan, please note the following:

        If you vote to accept or reject the Plan, you shall be deemed to have consented to the
release set forth in Article X.J.4 of the Plan unless you opt out of the release by checking the box in
Item 3 below.

        If you abstain from voting, you shall not be deemed to have consented to the release
provisions set forth in Article X.J.4 of the Plan. The Disclosure Statement and the Plan must be
referenced for a complete description of the release, injunction, and exculpation provisions in Article
X of the Plan.

          Check only one box :

                          ACCEPT (I.E., VOTE IN FAVOR OF) the Plan


                                                  4
                            REJECT (I.E., VOTE AGAINST) the Plan


Item 3. Optional Release Election.

      Unless a holder of a Class 4A or 4B Claim who votes to accept or reject the Plan
opts out of the Releases by holders of Claims set forth below, such holder shall be
deemed to have consented to the releases contained in Article X.J.4 of the Plan, which
provides as follows:

Article X.J.4 of the Plan—Releases by Holders of Claims.

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties 2 to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement,
the Hartford Insurance Settlement, and the TCJC Settlement, as an integral component
of the Plan, and except as otherwise expressly provided in the Plan or the Confirmation
Order, to the maximum extent permitted under applicable law, as such law may be
extended subsequent to the Effective Date, all Releasing Claim Holders 3 shall, and shall




2   “Released Parties” means, collectively, the following Persons, in each case in its or their respective
    capacities as such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the
    Creditors’ Committee; (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort
    Claimants’ Committee; (g) the members of the Tort Claimants’ Committee in their capacities as such; (h)
    the Future Claimants’ Representative; (i) the Coalition; (j) the State Court Counsel in their capacities as
    suchJPM; (k) JPM; (l) the Settling Insurance Companies, including Hartford; (l) the Contributing
    Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in
    their capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’
    Representatives; provided, however, that no Perpetrator is or shall be a Released Party; provided further,
    that the definition of “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
3   “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do
    not opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed
    to accept the Plan, except for holders of such Claims that file a timely objection to the releases set forth in
    Article X.J.4 of the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the
    Plan and do not opt out of the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’
    predecessors, successors and assigns, subsidiaries, affiliates, current and former officers, directors,
    principals, shareholders, members, partners, employees, agents, advisory board members, financial
    advisors, attorneys, accountants, investment bankers, consultants, representatives, management
    companies, and other professionals, and all such Persons’ respective heirs, executors, estates, servants
    and nominees, in their respective capacities as such.

                                                        5
be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all of the Released Parties of and from any and all
Claims, Interests, obligations, rights, demands, suits, judgments, damages, debts,
remedies, losses and liabilities of any nature whatsoever (including any derivative claims
or Causes of Action asserted or that may be asserted on behalf of the Debtors,
Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing
or hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to,
or in any manner arising from, in whole or in part, any act, omission, transaction, event, or
other circumstance taking place or existing on or before the Effective Date (including
before the Petition Date) in connection with or related to the Debtors, the Estates, their
respective assets and properties, the Chapter 11 Cases, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated by the Plan, the
business or contractual arrangements between one or both of the Debtors and any
Released Party, the restructuring of any Claim or Interest that is treated by the Plan
before or during the Chapter 11 Cases, any of the Plan Documents, the Restructuring
Support Agreement (including any amendments, modifications or joinders thereto), the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC
Settlement, or any related agreements, instruments, and other documents created or
entered into before or during the Chapter 11 Cases or the negotiation, formulation,
preparation or implementation thereof, the pursuit of Confirmation, the administration
and implementation of the Plan, the solicitation of votes with respect to the Plan, the
Distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date
related or relating to the foregoing; provided, however, that the releases set forth in
Article X.J.4 of the Plan shall not, and shall not be construed to: (a) release any Released
Party from Causes of Action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; (b) release any post-Effective Date obligations of any Person under the Plan
Documents or any document, instrument, or agreement executed to implement the Plan;
or (c) modify, reduce, impair or otherwise affect the ability of any holder of aan Allowed
Non-Abuse Litigation Claim to recover on account of such Allowed Claim in accordance
with Article III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary
herein, (i) with respect to holders of Allowed General Unsecured Claims or Allowed
Non-Abuse Litigation Claims, nothing in the Plan or the release set forth in Article X.J.4
of the Plan shall, or shall be construed to, release any claims or Causes of Action against
any Local Council, Chartered Organization, or Non-Settling Insurance Company (subject
to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or the release set forth in Article
X.J.4 of the Plan shall, or shall be construed to, release any claims or Causes of Action
heldasserted by Century Indemnity Company against Sidley Austin LLP (“Sidley”)
related to Sidley’s representation of the Debtors prior to the Petition Date.

        If you voted to accept or reject the Plan in Item 2 above, check this box if you elect not to
grant the release contained in Article X.J.4 of the Plan.

         The undersigned, as a holder of (or representative of a holder of) a Class 4A Claim or 4B
 Claim, elects to:


                                                  6
            Opt out of the third party release in Article X.J.4 of the Plan.


  Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Releases by the Debtors and the Estates.

        Releases by the Debtors and the Estates of the Released Parties. As of the
Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Confirmation Order, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties to facilitate and implement the
reorganization of the Debtors and the settlements embodied in the Plan, including the
Abuse Claims Settlement (as defined in the Restructuring Support Agreement) and, the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA,
and the Estates shall, and shall be deemed to, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever release and discharge each and all of the
Released Parties of and from any and all Estate Causes of Action that do not constitute
Settlement Trust Causes of Action, any and all other Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever (including any derivative claims or Causes of Action asserted or that
may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the Effective Date (including before the Petition Date) in connection with or
related to the Debtors, the Estates, their respective assets and properties, the Chapter
11 Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated by the Plan, the business or contractual arrangements between
one or both of the Debtors and any Released Party, the restructuring of any Claim or
Interest that is treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, the Restructuring Support Agreement (including any amendments,
modifications or joinders thereto), the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, the TCJC Settlement, or any related agreements,
instruments, and other documents created or entered into before or during the Chapter
11 Cases or the negotiation, formulation, preparation or implementation thereof, the
pursuit of Confirmation, the administration and implementation of the Plan, the
solicitation of votes with respect to the Plan, the Distribution of property under the Plan,
or any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to the foregoing.
Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
X.J.1 of the Plan shall not, and shall not be construed to: (a) release any Released Party
from Causes of Action arising out of, or related to, any act or omission of a Released
Party that is a criminal act or that constitutes fraud, gross negligence or willful


                                              7
misconduct; or (b) release any post-Effective Date obligations of any Person under the
Plan Documents or any document, instrument, or agreement executed to implement the
Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their
respective capacities as such in facilitating and implementing the reorganization of the
Debtors, as an integral component of the Plan, the Debtors, Reorganized BSA, and the
Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all holders of General Unsecured
Claims, Non-Abuse Litigation Claims, and Convenience Claims of and from any and all
Avoidance Actions.

Exculpation.

        From and after the Effective Date, none of the Exculpated Parties 4 shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the
negotiation of the Plan Documents, the Restructuring Support Agreement (including any
amendments, modifications or joinders thereto),JPM/Creditors’ Committee Settlement,
the Hartford Insurance Settlement Agreement, the TCJC Settlement Agreement, the
Releases and Injunctions, the pursuit of Confirmation of the Plan, the administration,
consummation and implementation of the Plan or the property to be Distributed under the
Plan, or the management or operation of the Debtors (except for any liability that results
primarily from such Exculpated Party’s gross negligence, bad faith or willful misconduct).
In all respects, each and all such Exculpated Parties shall be entitled to rely upon the
advice of counsel with respect to their duties and responsibilities under, or in connection
with, the matters referenced in the preceding sentence. Notwithstanding the foregoing or
any provision of the Plan to the contrary, Sidley shall not be an Exculpated Party with




4   “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c)
    the Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the
    Tort Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such;
    (g) the Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’
    current officers and directors, former officers and directors who served in such capacity during the
    pendency of the Chapter 11 Cases but are no longer officers or directors as of the Effective Date,
    employees, volunteers, agents, attorneys, financial advisors, accountants, investment bankers,
    consultants, representatives, and other professionals.

                                                      8
respect to any claims that Century Indemnity Company asserts against Sidley related to
Sidley’s representation of the Debtors prior to the Petition Date.

Injunctions Related to Releases and Exculpation.

        Injunction Related to Releases . As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Released Party or its
property or successors or assigns on account of or based on the subject matter of such
Claims, whether directly or indirectly, derivatively or otherwise: (a) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other
proceeding (including any judicial, arbitral, administrative or other proceeding) in any
forum; (b) enforcing, attaching (including, without limitation,             any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be construed to,
enjoin any holder of a Claim that is the subject of Article X.J of the Plan from taking any
action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct.

       Injunction Related to Exculpation. As of the Effective Date, all holders of Claims
that are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Exculpated Party on
account of or based on the subject matter of such Claims, whether directly or indirectly,
derivatively or otherwise: (a) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment,
award, decree, or other order; (c) creating, perfecting or in any way enforcing in any
matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in
any manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan;
provided, however, that the injunctions set forth in Article X.L.2 of the Plan shall not, and
shall not be construed to, enjoin any Person that is the subject of Article X.K of the Plan
from taking any action arising out of, or related to, any act or omission of a Exculpated
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct.




                                               9
Item 4. Certifications, Acknowledgment, Signature and Date.

        By signing this Ballot, the holder of the Class 4A or Class 4B Claim (or authorized signatory
of such holder) acknowledges receipt of the Disclosure Statement, the Plan, and the other
applicable solicitation materials, and certifies that:

       (i)     it has the power and authority to vote to accept or reject the Plan,

       (ii)    it was the holder (or is entitled to vote on behalf of such holder) of the Class 4A
               Claim or Class 4B Claim described in Item 1 as of the Voting Record Date,

       (iii)   it has not submitted any other Ballots for other Class 4A Claim or Class 4B Claims,
               or if it has submitted any other Ballots with respect to such Claim(s), then any such
               Ballots dated earlier are hereby revoked,

       (iv)    it acknowledges that a vote to accept the Plan constitutes an acceptance of the
               treatment of such Entity either as a holder of a Class 4A Claim or as a holder of a
               Class 4B Claim,

       (v)     it understands and, if accepting the Plan, agrees with the treatment provided for its
               Claim(s) under the Plan,

       (vi)    it understands and acknowledges that if multiple Ballots are submitted voting the
               Claim set forth in Item 1, only the last properly completed Ballot voting the Claim
               and received by the Solicitation Agent before the Voting Deadline shall be deemed
               to reflect the voter’s intent and thus to supersede and revoke any prior Ballots
               received by the Solicitation Agent, and

       (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and every
               obligation of the undersigned hereunder, shall be binding on the transferees,
               successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and
               legal representatives of the undersigned, and shall not be affected by, and shall
               survive, the death or incapacity of the undersigned. The undersigned understands
               that an otherwise properly completed, executed, and timely returned Ballot failing to
               indicate either acceptance or rejection of the Plan, or indicating both acceptance and
               rejection of the Plan, will not be counted.


                                           _________________________________________
 Print or Type Name of Claimant:
                                           _

 Last Four Digits of Social Security
                                           _________________________________________
 Number of Claimant:
                                           _

                                           _________________________________________
 Signature:
                                           _



                                                 10
 Name of Signatory (if different than
                                            _________________________________________
 Claimant):
                                            _

                                            _________________________________________
 If by Authorized Agent, Title of Agent:
                                            _

                                            _________________________________________
 Street Address:
                                            _

                                            _________________________________________
 City, State, Zip Code:
                                            _

                                            _________________________________________
 Telephone Number:
                                            _

                                            _________________________________________
 Email Address:
                                            _

                                            _________________________________________
 Date Completed:
                                            _

     IF THIS BALLOT IS NOT RECEIVED BY THE SOLICITATION AGENT
 ON OR BEFORE [SEPTEMBER 3NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN
                               TIME),
                  YOUR VOTE WILL NOT BE COUNTED.

        Ballots must be delivered to the Solicitation Agent (a) via the electronic Ballot
submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”) by
visiting https://omniagentsolutions.com/bsa-ballots, and following the instructions set
forth on the website, or (b) at the appropriate address listed below, or in the enclosed
envelope, as applicable. You are highly encouraged to submit your Ballot via the E-Ballot
Platform. If you choose to submit your Ballot via the E-Ballot Platform, you should NOT
submit a hard copy Ballot. Please choose only one method for returning your Ballot.

 If by E-Ballot Platform:                       If by standard or overnight mail or personal delivery:

   https://omniagentsolutions.com/bsa-ballots         Boy Scouts of America Ballot Processing
                                                             c/o Omni Agent Solutions
                                                          5955 De Soto Avenue, Suite 100
                                                            Woodland Hills, CA 91367


        To submit your Ballot via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your
Ballot.



                                                11
      IMPORTANT NOTE: You will need the following information to retrieve and
submit your customized electronic Ballot:

          Unique E-Ballot ID#: [______________________________________]

        The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via electronic or online transmission. Ballots submitted by facsimile, email or other means
of electronic transmission will not be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Holders of Claims who cast a Ballot using the E-Ballot Platform should
NOT also submit a paper Ballot.

         If you have questions about this Ballot, or if you did not receive access to a copy of the Plan
 or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’ toll-free
 restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy
 Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
 Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
 https://omniagentsolutions.com/BSA.

     Information may also be obtained at https://omniagentsolutions.com/bsa-ballots. THE
 SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
 LEGAL ADVICE.

        Any admission of Class 4A Claims or Class 4B Claims for purposes of voting on the Plan is
not an admission of liability on the part of the Debtors or any other party for payment purposes.


                          [Remainder of Page Intentionally Left Blank]




                                                  12
                     INSTRUCTIONS FOR COMPLETING YOUR BALLOT

         To properly complete this Ballot, you must follow the procedures described below, which
explain each of the items contained on your Ballot. If you have any questions, please contact the
Solicitation Agent       using the       contact   information provided above or visit
https://omniagentsolutions.com/bsa-ballots.
       1.      Use of Online Ballot Portal—If Submitting Your Vote Through the E-Ballot
               Platform:
         The Solicitation Agent will accept Ballots if properly completed through the E-Ballot
Platform.          To     submit    your     Ballot     via    the     E-Ballot    Platform,  visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your
 customized electronic Ballot:

                      Unique E-Ballot ID# : [_____________________]


       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via online or electronic submission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.
        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Creditors who cast a Ballot using the E-Ballot Platform should NOT also
submit a paper Ballot.

      Use of Hard Copy Ballot—If Submitting Your Vote Through Standard or Overnight
Mail or Personal Delivery:
        Submit your completed and signed Ballot by standard mail using the pre-addressed envelope
included in the Solicitation Package, or by overnight mail or personal delivery to:

                            Boy Scouts of America Ballot Processing
                                   c/o Omni Agent Solutions
                                5955 De Soto Avenue, Suite 100
                                  Woodland Hills, CA 91367

                      The Solicitation Agent will tabulate all properly completed Ballots
               received on or before the Voting Deadline.

       2.      To fill out your Ballot, you must complete the following:

              a.      Item 1 (Amount of the Claim). Make sure that the information contained
in Item 1 regarding the principal amount of your Claim you held on the Voting Record Date is
correct. Please note that, except as otherwise set forth in the Disclosure Statement and

                                                13
Solicitation Procedures Order, each contingent Claim, whether liquidated or unliquidated,
or a Claim in a wholly-unliquidated, unknown or undetermined amount that is not the
subject of an objection, will be allowed in the amount of $1.00 for voting purposes only,
and not for distribution, allowance, or any other purpose.

                b.       Item 2 (Vote on the Plan). Cast one vote to accept or reject the Plan by
checking the appropriate box in Item 2. You must vote the entire amount of your Claim either to
accept (i.e., vote in favor of) or reject (i.e., vote against) the Plan and you may not split your vote.
Accordingly, any vote within a single Class that attempts partially to accept and partially reject the
Plan will not be counted.

                 c.     If you hold Claims in more than one class, you may receive more than one
Ballot or Solicitation Package, labeled for a different class of Claims. Your vote will be counted in
determining acceptance or rejection of the Plan by a particular class of Claims only if you complete,
sign, and return the Ballot labeled for such class of Claims in accordance with the instructions on
that Ballot.

               d.      Item 3 (Releases). Pursuant to Article X of the Plan, the Debtors seek
approval of the release provision set forth in Article X.J.4 of the Plan and provided above. Holders
of Claims that vote to accept or reject the Plan may opt out of this release by checking the box in
Item 3.

 IF THE PLAN BECOMES EFFECTIVE, AS A HOLDER OF A CLASS 4A CLAIM
 OR CLASS 4B CLAIM UNDER THE PLAN, IF YOU VOTE TO ACCEPT OR
 REJECT THE PLAN YOU ARE DEEMED TO PROVIDE THE RELEASES
 CONTAINED IN ARTICLE X.J.4 OF THE PLAN, AS SET FORTH ABOVE,
 UNLESS YOU CHECK THE BOX IN ITEM 3 TO OPT OUT OF THE RELEASES.

                e.       Item 4 (Certifications, Acknowledgement, Signature, and Date).
Either the claimant, the claimant’s personal representative, or the claimant’s attorney must sign the
Ballot. If the Ballot is not signed, the vote shown on the Ballot will not be counted.

                f.     Claimants with Social Security Numbers must provide the last four digits of
their Social Security Number in Item 4 of the Ballot.

                g.     The claimant, the claimant’s personal representative, or the claimant’s
attorney must certify certain information on the Ballot. Please read the certifications below and
ensure that the information on the Ballot meets the requirements of those certifications.

                h.      By signing the Ballot, you make the following certifications on information
and belief:

                        (i)     I have the power and authority to vote to accept or reject the Plan,

                        (ii)    I was the holder (or am entitled to vote on behalf of such holder) of
                                the Class 4A or 4B Claim described in Item 1 as of the Voting
                                Record Date,

                                                  14
                       (iii)   I have not submitted any other Ballots for other Class 4A or Class
                               4B Claims, or if I have submitted any other Ballots with respect to
                               such Claims(s), then any such Ballots dated earlier are hereby
                               revoked,

                       (iv)    I acknowledge that a vote to accept the Plan constitutes an
                               acceptance of the treatment of my Claim either as a holder of a
                               Class 4A Claim or as a holder of a Class 4B Claim,

                       (v)     I understand and, if accepting the Plan, agree with the treatment
                               provided for my Claim(s) under the Plan,

                       (vi)    I understand and acknowledge that if multiple Ballots are submitted
                               voting the Claim set forth in Item 1, only the last properly completed
                               Ballot voting the Claim and received by the Solicitation Agent before
                               the Voting Deadline shall be deemed to reflect the voter’s intent and
                               thus to supersede and revoke any prior Ballots received by the
                               Solicitation Agent, and

                       (vii)   all authority conferred or agreed to be conferred pursuant to this
                               Ballot, and every obligation of the undersigned hereunder, shall be
                               binding on the transferees, successors, assigns, heirs, executors,
                               administrators, trustees in bankruptcy, and legal representatives of
                               the undersigned, and shall not be affected by, and shall survive, the
                               death or incapacity of the undersigned. The undersigned understands
                               that an otherwise properly completed, executed, and timely returned
                               Ballot failing to indicate either acceptance or rejection of the Plan, or
                               indicating both acceptance and rejection of the Plan, will not be
                               counted.

       3.      Other Instructions for Completing the Ballots:

               a.      The Ballot does not constitute, and shall not be deemed to be, a Proof of
Claim or Interest or an assertion or admission of a Claim or Interest.

                b.      The Ballot is not a letter of transmittal and may not be used for any purpose
other than to vote to accept or reject the Plan.

               c.      If you cast more than one Ballot voting the same Claim prior to the Voting
Deadline, the latest received, properly executed Ballot submitted to the Solicitation Agent and
received by the Solicitation Agent before the Voting Deadline will supersede and revoke any prior
Ballot.

               d.      To the extent you have received two (2) or more duplicative Ballots on
account of the same Claim, please note that each claimant is authorized to submit only one Ballot on
account of such claim.


                                                  15
                e.      In the event that (a) the Debtors revoke or withdraw the Plan, or (b) the
Confirmation Order is not entered or consummation of the Plan does not occur, this Ballot shall
automatically be null and void and deemed withdrawn without any requirement of affirmative action
by or notice to you.

                 f.      There may be changes made to the Plan that do not cause material adverse
effects on an accepting Class. If such non-material changes are made to the Plan, the Debtors will
not resolicit votes for acceptance or rejection of the Plan.

       NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
            ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN
            WHAT IS CONTAINED IN THE MATERIALS INCLUDED WITH THIS
            BALLOT OR OTHER MATERIALS AUTHORIZED BY THE
            BANKRUPTCY COURT.

       IF YOU HAVE ANY QUESTIONS REGARDING THE B ALLOT, DID NOT
            RECEIVE   INSTRUCTIONS   REGARDING    ACCESSING   THE
            DISCLOSURE STATEM ENT OR PLAN, RECEIVED A DAM AGED
            B ALLOT OR HAVE LOST YOUR B ALLOT, OR NEED ADDITIONAL
            COPIES OF THE B ALLOT OR OTHER ENCLOSED M ATERIALS,
            PLEASE CONTACT THE SOLICITATION AGENT AT:

       TELEPHONE:             866-907-2721
       EM AIL:                B SAballots @omniagnt.com

ADDRESS:              Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions,
                      5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367

       WEB SITE:              https ://omniage nts olutions .com/B SA




                                               16
                    Exhibit 2-3

Form of Ballot for Class 6 General Unsecured Claims
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                         (Jointly Administered)
                           Debtors.


                      BALLOT FOR CLASS 5 (CONVENIENCE CLAIMS)
                      AND CLASS 6 (GENERAL UNSECURED CLAIMS)

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR BALLOT CAREFULLY BEFORE COMPLETING THIS
    BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-BALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE
    MATERIALS, OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION
    PACKAGES, PLEASE CONTACT OMNI AGENT SOLUTIONS (THE
    “SOLICITATION AGENT”) BY (A) CALLING THE DEBTORS’ RESTRUCTURING
    HOTLINE AT 866-907-2721, (B) EMAILING BSABALLOTS@OMNIAGNT.COM,
    (C) WRITING TO BOY SCOUTS OF AMERICA BALLOT PROCESSING, C/O
    OMNI AGENT SOLUTIONS, 5955 DE SOTO AVENUE, SUITE 100, WOODLAND
    HILLS, CA 91367, OR (D) SUBMITTING AN INQUIRY ON THE DEBTORS’




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
 RESTRUCTURING WEBSITE AT HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.

 THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS
 TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00 P.M.
 (EASTERN TIME) ON [SEPTEMBER 3NOVEMBER 16], 2021 (THE “VOTING
 DEADLINE”).

 IF YOU VOTE TO ACCEPT OR REJECT THE PLAN, YOU WILL BE RELEASING
 THE RELEASED PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION
 TO THE EXTENT PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU
 “OPT OUT” OF SUCH RELEASES. YOU MAY “OPT-OUT” SUCH RELEASES
 AND YOU MUST INDICATE SUCH “OPT-OUT” IN THE BALLOT.

        Pursuant to this ballot (this “Ballot”), the above-captioned debtors and debtors-in-possession
(together, the “Debtors”) are soliciting votes from holders of Class 6 Claims (General Unsecured
Claims), or, if your Claim is Allowed in an amount of $50,000 or less or you otherwise elect herein,
holders of Class 5 Convenience Claims, on the FourthFifth Amended Chapter 11 Plan of
Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. [●]] (together with all
schedules and exhibits thereto, and as may be modified, amended, or supplemented from time to
time, the “Plan”), which is described in greater detail in that certain disclosure statement regarding
the Plan, filed on [●], 2021 [D.I. [●]] (together with all schedules and exhibits thereto, and as may
be modified, amended, or supplemented from time to time, the “Disclosure Statement”). Capitalized
terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan
or the Disclosure Statement, as applicable. On [●], 2021, the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”) entered an order [D.I. [●]] (the “Solicitation
Procedures Order”) approving the Disclosure Statement as containing adequate information under
section 1125 of the Bankruptcy Code and the procedures for soliciting votes to accept or reject the
Plan (the “Solicitation Procedures”). Bankruptcy Court approval of the Disclosure Statement does
not indicate approval of the Plan by the Bankruptcy Court.

        You are receiving this Ballot because you are a holder of a General Unsecured Claim in
Class 6 against the Debtors as of the Voting Record Date. Accordingly, you have a right to
vote to accept or reject the Plan. However, because you are a holder of a General
Unsecured Claim, you may be entitled to make an election in this Ballot at Item 1 to be
treated as a holder of a Class 5 Convenience Claim and to receive a distribution under
the Plan as a holder of a Class 5 Claim. If you hold Claims in more than one Class, you will
receive a Ballot for each Class in which you are entitled to vote. However, if you are deemed to or
elect to be treated as a holder of a Class 5 Claim, your vote on account of your General Unsecured
Claim will only be counted as a Class 5 Claim and not as a Class 6 Claim, and you will not receive
any distribution reserved for Class 6 Claims.

       Your rights are described in the Disclosure Statement for the Plan and the Solicitation
Procedures Order. This Ballot may not be used for any purpose other than for casting
votes to accept or reject the Plan and making certain certifications with respect to the
Plan. If you believe you have received this Ballot in error, or if you believe that you have




                                                  2
received the wrong Ballot, please contact the Solicitation Agent immediately via the
contact information set forth above.

       If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether
or not you vote or if you vote to reject the Plan. To have your vote counted, you must
complete, sign, and return this Ballot to the Solicitation Agent by the Voting Deadline.

        If you vote to accept or reject the Plan, you will be deemed to provide the releases in
Article X.J.4 of the Plan and as set forth below unless you opt out of such releases. You may
check the box below to opt out of the releases in Article X.J.4 of the Plan. Please be advised that
the Plan also contains injunction and exculpation provisions, certain of which are set forth below. If
the Plan is confirmed by the Bankruptcy Court, these sections will be binding on you whether or not
you elect to opt out of the releases in Article X.J.4 of the Plan by this Ballot. For a full description
of these provisions, see Article VI.Q of the Disclosure Statement and Article X of the Plan,
which sets forth the terms of each of these provisions.

        You should carefully review the Plan and Disclosure Statement before you vote.
You may wish to seek legal advice concerning the Plan and the Plan’s classification and
treatment of your Claim. If you hold Claims in more than one Class, you will receive a
Ballot for each Class in which you are entitled to vote.

                          [Remainder of Page Intentionally Left Blank]




                                                   3
 PLEASE READ THE ATTACHED VOTING INFORMATION AND INSTRUCTIONS
                BEFORE COMPLETING THIS BALLOT.

PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL
OF THE INFORMATION REQUESTED UNDER ITEM 5. IF THIS BALLOT HAS
NOT BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY
NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1.          Treatment or Election to Join Class 5 (Convenience Claims).
      Please note, if you make an election, you must still complete the remaining Items on this
Ballot, including whether or not you accept or reject the Plan in Item 3.
      Claims in the Amount of $50,000 or Less: Please take notice that if your Claim that
would otherwise be a General Unsecured Claim is Allowed under the Plan in an amount of $50,000
or less, your Claim shall be treated as a Class 5 Convenience Claim.
      Claims Greater than $50,000: Please take notice that if your Claim is Allowed under the
Plan in an amount greater than $50,000, you have the right, but not the obligation, to irrevocably
elect to have your Claim irrevocably reduced to $50,000 and treated as a Class 5 Convenience
Claim (upon Allowance), in full and final satisfaction of your Claim, if elected on a timely and
properly delivered and completed Ballot.
     Any General Unsecured Claim in excess of $50,000 may not be subdivided into multiple
Convenience Claims for purposes of receiving treatment as a Convenience Claim.
      If your Claim is Allowed and is in the amount of $50,000 or less or if your Claim is Allowed in
an amount greater than $50,000 and you choose to join Class 5 and reduce your Claim to $50,000,
you will receive, with respect to your Allowed Claim, on the Effective Date or within thirty (30)
days following the date that such Convenience Claim becomes Allowed, Cash in an amount equal
to 100% of such holder’s Allowed Convenience Class Claim.

 The holder of an Allowed General Unsecured Claim that is greater than $50,000 in
 Class 6 set forth in Item 2 ELECTS to:

                Join Class 5 (Convenience Claims) and receive treatment as a holder of a
                Claim in Class 5 only, and disclaim any right to receive a distribution as a
                holder of a Claim in Class 6 .

Item 2. Amount of Your Claim.

     For purposes of voting to accept or reject the Plan, the undersigned hereby certifies that as of
the Voting Record Date, the undersigned was the holder (or authorized signatory of such holder) of
a General Unsecured Claim in the following aggregate unpaid principal amount, without regard to
any accrued but unpaid interest:


                                                  4
          Debtor: ______________________________________

          Claim Amount: $ ______________________________

Item 3.          Vote on the Plan.

        Please vote either to accept or to reject the Plan with respect to your Claim set forth in
Item 2 (please check one). Any Ballot not marked either to accept or reject the Plan, or marked
both to accept and to reject the Plan, shall not be counted in determining acceptance or rejection of
the Plan.

        Prior to voting on the Plan, please note the following:

        If you vote to accept or reject the Plan, you shall be deemed to have consented to the
release set forth in Article X.J.4 of the Plan unless you opt out of the release by checking the box in
Item 3 below.

        If you abstain from voting, you shall not be deemed to have consented to the release
provisions set forth in Article X.J.4 of the Plan. The Disclosure Statement and the Plan must be
referenced for a complete description of the release, injunction, and exculpation provisions in Article
X of the Plan.

          Check only one box :

                          ACCEPT (I.E., VOTE IN FAVOR OF) the Plan

                          REJECT (I.E., VOTE AGAINST) the Plan


Item 4. Optional Release Election.

       Unless a holder of a Class 5 or Class 6 Claim who votes to accept or reject the
Plan opts out of the Releases by holders of Claims set forth below, such holder shall be
deemed to have consented to the releases contained in Article X.J.4 of the Plan, which
provides as follows:

Article X.J.4 of the Plan—Releases by Holders of Claims.

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties 2 to facilitate and implement the reorganization of the Debtors and the

2   “Released Parties” means, collectively, the following Persons, in each case in its or their respective
    capacities as such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the

                                                    5
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement,
the Hartford Insurance Settlement, and the TCJC Settlement, as an integral component
of the Plan, and except as otherwise expressly provided in the Plan or the Confirmation
Order, to the maximum extent permitted under applicable law, as such law may be
extended subsequent to the Effective Date, all Releasing Claim Holders 3 shall, and shall
be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all of the Released Parties of and from any and all
Claims, Interests, obligations, rights, demands, suits, judgments, damages, debts,
remedies, losses and liabilities of any nature whatsoever (including any derivative claims
or Causes of Action asserted or that may be asserted on behalf of the Debtors,
Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing
or hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to,
or in any manner arising from, in whole or in part, any act, omission, transaction, event, or
other circumstance taking place or existing on or before the Effective Date (including
before the Petition Date) in connection with or related to the Debtors, the Estates, their
respective assets and properties, the Chapter 11 Cases, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated by the Plan, the
business or contractual arrangements between one or both of the Debtors and any
Released Party, the restructuring of any Claim or Interest that is treated by the Plan
before or during the Chapter 11 Cases, any of the Plan Documents, the Restructuring




    Creditors’ Committee; (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort
    Claimants’ Committee; (g) the members of the Tort Claimants’ Committee in their capacities as such; (h)
    the Future Claimants’ Representative; (i) the Coalition; (j) the State Court Counsel in their capacities as
    suchJPM; (k) JPM; (l) the Settling Insurance Companies, including Hartford; (l) the Contributing
    Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in
    their capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’
    Representatives; provided, however, that no Perpetrator is or shall be a Released Party; provided further,
    that the definition of “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
3   “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do
    not opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed
    to accept the Plan, except for holders of such Claims that file a timely objection to the releases set forth in
    Article X.J.4 of the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the
    Plan and do not opt out of the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’
    predecessors, successors and assigns, subsidiaries, affiliates, current and former officers, directors,
    principals, shareholders, members, partners, employees, agents, advisory board members, financial
    advisors, attorneys, accountants, investment bankers, consultants, representatives, management
    companies, and other professionals, and all such Persons’ respective heirs, executors, estates, servants
    and nominees, in their respective capacities as such.

                                                        6
Support Agreement (including any amendments, modifications or joinders thereto), the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC
Settlement, or any related agreements, instruments, and other documents created or
entered into before or during the Chapter 11 Cases or the negotiation, formulation,
preparation or implementation thereof, the pursuit of Confirmation, the administration
and implementation of the Plan, the solicitation of votes with respect to the Plan, the
Distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date
related or relating to the foregoing; provided, however, that the releases set forth in
Article X.J.4 of the Plan shall not, and shall not be construed to: (a) release any Released
Party from Causes of Action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; (b) release any post-Effective Date obligations of any Person under the Plan
Documents or any document, instrument, or agreement executed to implement the Plan;
or (c) modify, reduce, impair or otherwise affect the ability of any holder of aan Allowed
Non-Abuse Litigation Claim to recover on account of such Allowed Claim in accordance
with Article III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary
herein, (i) with respect to holders of Allowed General Unsecured Claims or Allowed
Non-Abuse Litigation Claims, nothing in the Plan or the release set forth in Article X.J.4
of the Plan shall, or shall be construed to, release any claims or Causes of Action against
any Local Council, Chartered Organization, or Non-Settling Insurance Company (subject
to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or the release set forth in Article
X.J.4 of the Plan shall, or shall be construed to, release any claims or Causes of Action
heldasserted by Century Indemnity Company against Sidley Austin LLP (“Sidley”)
related to Sidley’s representation of the Debtors prior to the Petition Date..

        If you voted to accept or reject the Plan in Item 3 above, check this box if you elect not to
grant the release contained in Article X.J.4 of the Plan.

         The undersigned, as a holder of (or representative of a holder of) a Class 5 or Class 6
 Claim, elects to:

             Opt out of the third party release in Article X.J.4 of the Plan.


  Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Releases by the Debtors and the Estates.

       Releases by the Debtors and the Estates of the Released Parties. As of the
Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Confirmation Order, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties to facilitate and implement the
reorganization of the Debtors and the settlements embodied in the Plan, including the
Abuse Claims Settlement (as defined in the Restructuring Support Agreement) and, the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the


                                                  7
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA,
and the Estates shall, and shall be deemed to, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever release and discharge each and all of the
Released Parties of and from any and all Estate Causes of Action that do not constitute
Settlement Trust Causes of Action, any and all other Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever (including any derivative claims or Causes of Action asserted or that
may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the Effective Date (including before the Petition Date) in connection with or
related to the Debtors, the Estates, their respective assets and properties, the Chapter
11 Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated by the Plan, the business or contractual arrangements between
one or both of the Debtors and any Released Party, the restructuring of any Claim or
Interest that is treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, the Restructuring Support Agreement (including any amendments,
modifications or joinders thereto), the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, the TCJC Settlement, or any related agreements,
instruments, and other documents created or entered into before or during the Chapter
11 Cases or the negotiation, formulation, preparation or implementation thereof, the
pursuit of Confirmation, the administration and implementation of the Plan, the
solicitation of votes with respect to the Plan, the Distribution of property under the Plan,
or any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to the foregoing.
Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
X.J.1 of the Plan shall not, and shall not be construed to: (a) release any Released Party
from Causes of Action arising out of, or related to, any act or omission of a Released
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; or (b) release any post-Effective Date obligations of any Person under the
Plan Documents or any document, instrument, or agreement executed to implement the
Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their
respective capacities as such in facilitating and implementing the reorganization of the
Debtors, as an integral component of the Plan, the Debtors, Reorganized BSA, and the
Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all holders of General Unsecured
Claims, Non-Abuse Litigation Claims, and Convenience Claims of and from any and all
Avoidance Actions.

Exculpation.



                                             8
        From and after the Effective Date, none of the Exculpated Parties 4 shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the
negotiation of the Plan Documents, the Restructuring Support Agreement (including any
amendments, modifications or joinders thereto),JPM/Creditors’ Committee Settlement,
the Hartford Insurance Settlement Agreement, the TCJC Settlement Agreement, the
Releases and Injunctions, the pursuit of Confirmation of the Plan, the administration,
consummation and implementation of the Plan or the property to be Distributed under the
Plan, or the management or operation of the Debtors (except for any liability that results
primarily from such Exculpated Party’s gross negligence, bad faith or willful misconduct).
In all respects, each and all such Exculpated Parties shall be entitled to rely upon the
advice of counsel with respect to their duties and responsibilities under, or in connection
with, the matters referenced in the preceding sentence. Notwithstanding the foregoing or
any provision of the Plan to the contrary, Sidley shall not be an Exculpated Party with
respect to any claims that Century Indemnity Company asserts against Sidley related to
Sidley’s representation of the Debtors prior to the Petition Date.

Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases . As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Released Party or its
property or successors or assigns on account of or based on the subject matter of such
Claims, whether directly or indirectly, derivatively or otherwise: (a) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other
proceeding (including any judicial, arbitral, administrative or other proceeding) in any
forum; (b) enforcing, attaching (including, without limitation,           any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or




4   “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c)
    the Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the
    Tort Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such;
    (g) the Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’
    current officers and directors, former officers and directors who served in such capacity during the
    pendency of the Chapter 11 Cases but are no longer officers or directors as of the Effective Date,
    employees, volunteers, agents, attorneys, financial advisors, accountants, investment bankers,
    consultants, representatives, and other professionals.

                                                      9
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be construed to,
enjoin any holder of a Claim that is the subject of Article X.J of the Plan from taking any
action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct.

       Injunction Related to Exculpation. As of the Effective Date, all holders of Claims
that are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Exculpated Party on
account of or based on the subject matter of such Claims, whether directly or indirectly,
derivatively or otherwise: (a) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment,
award, decree, or other order; (c) creating, perfecting or in any way enforcing in any
matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in
any manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan;
provided, however, that the injunctions set forth in Article X.L.2 of the Plan shall not, and
shall not be construed to, enjoin any Person that is the subject of Article X.K of the Plan
from taking any action arising out of, or related to, any act or omission of a Exculpated
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct.

Item 5. Certifications, Acknowledgment, Signature and Date.

         By signing this Ballot, the holder of the Claim set forth in Item 2 (or authorized signatory of
such holder) acknowledges receipt of the Disclosure Statement, the Plan, and the other applicable
solicitation materials, and certifies that:

        (i)     it has the power and authority to vote to accept or reject the Plan,

        (ii)    it was the holder (or is entitled to vote on behalf of such holder) of the Class 5 or
                Class 6 Claim being voted described in Item 2 as of the Voting Record Date,

        (iii)   it has not submitted any other Ballots for other Class 5 or Class 6 Claims, or if it has
                submitted any other Ballots with respect to such Claims, then any such Ballots dated
                earlier are hereby revoked,

        (iv)    it acknowledges that a vote to accept the Plan constitutes an acceptance of the
                treatment of such Entity either as a holder of a Class 5 Claim or as a holder of a
                Class 6 Claim, as applicable,


                                                   10
      (v)     it understands and, if accepting the Plan, agrees with the treatment provided for its
              Claim(s) under the Plan,

      (vi)    it understands and acknowledges that if multiple Ballots are submitted voting the
              Claim set forth in Item 2, only the last properly completed Ballot voting the Claim
              and received by the Solicitation Agent before the Voting Deadline shall be deemed
              to reflect the voter’s intent and thus to supersede and revoke any prior Ballots
              received by the Solicitation Agent, and

      (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and every
              obligation of the undersigned hereunder, shall be binding on the transferees,
              successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and
              legal representatives of the undersigned, and shall not be affected by, and shall
              survive, the death or incapacity of the undersigned. The undersigned understands
              that an otherwise properly completed, executed, and timely returned Ballot failing to
              indicate either acceptance or rejection of the Plan, or indicating both acceptance and
              rejection of the Plan, will not be counted.


                                          _________________________________________
Print or Type Name of Claimant:
                                          _

Last Four Digits of Social Security
                                          _________________________________________
Number of Claimant:
                                          _

                                          _________________________________________
Signature:
                                          _

Name of Signatory (if different than
                                          _________________________________________
Claimant):
                                          _

                                          _________________________________________
If by Authorized Agent, Title of Agent:
                                          _

                                          _________________________________________
Street Address:
                                          _

                                          _________________________________________
City, State, Zip Code:
                                          _

                                          _________________________________________
Telephone Number:
                                          _

                                          _________________________________________
Email Address:
                                          _



                                               11
                                            _________________________________________
 Date Completed:
                                            _


     IF THIS BALLOT IS NOT RECEIVED BY THE SOLICITATION AGENT
 ON OR BEFORE [SEPTEMBER 3NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN
                               TIME),
                  YOUR VOTE WILL NOT BE COUNTED.

        Ballots must be delivered to the Solicitation Agent (a) via the electronic Ballot
submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”) by
visiting https://omniagentsolutions.com/bsa-ballots, and following the instructions set
forth on the website, or (b) at the appropriate address listed below, or in the enclosed
envelope, as applicable. You are highly encouraged to submit your Ballot via the E-Ballot
Platform. If you choose to submit your Ballot via the E-Ballot Platform, you should NOT
submit a hard copy Ballot. Please choose only one method for returning your Ballot.

 If by E-Ballot Platform:                         If by standard or overnight mail or personal delivery:

   https://omniagentsolutions.com/bsa-ballots           Boy Scouts of America Ballot Processing
                                                               c/o Omni Agent Solutions
                                                            5955 De Soto Avenue, Suite 100
                                                              Woodland Hills, CA 91367


        To submit your Ballot via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your
Ballot.

      IMPORTANT NOTE: You will need the following information to retrieve and
submit your customized electronic Ballot:

           Unique E-Ballot ID#: [______________________________________]

        The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via electronic or online transmission. Ballots submitted by facsimile, email or other means
of electronic transmission will not be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 2 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Holders of Claims who cast a Ballot using the E-Ballot Platform should
NOT also submit a paper Ballot.

        If you have questions about this Ballot, or if you did not receive access to a copy of the Plan
 or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’ toll-free
 restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy
 Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,


                                                  12
 Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
 https://omniagentsolutions.com/BSA.

     Information may also be obtained at https://omniagentsolutions.com/bsa-ballots. THE
 SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
 LEGAL ADVICE.

       Any admission of Claims for purposes of voting on the Plan is not an admission of liability on
the   part   of    the    Debtors     or   any other         party for payment purposes.




                                                13
                     INSTRUCTIONS FOR COMPLETING YOUR BALLOT

         To properly complete this Ballot, you must follow the procedures described below, which
explain each of the items contained on your Ballot. If you have any questions, please contact the
Solicitation Agent       using the       contact   information provided above or visit
https://omniagentsolutions.com/bsa-ballots.
       1.      Use of Online Ballot Portal—If Submitting Your Vote Through the E-Ballot
               Platform:
         The Solicitation Agent will accept Ballots if properly completed through the E-Ballot
Platform.          To     submit    your     Ballot     via    the     E-Ballot    Platform,  visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your
 customized electronic Ballot:

                      Unique E-Ballot ID# : [_____________________]


       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via online or electronic submission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.
        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 2 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Creditors who cast a Ballot using the E-Ballot Platform should NOT also
submit a paper Ballot.

      Use of Hard Copy Ballot—If Submitting Your Vote Through Standard or Overnight
Mail or Personal Delivery:
        Submit your completed and signed Ballot by standard mail using the pre-addressed envelope
included in the Solicitation Package, or by overnight mail or personal delivery to:

                            Boy Scouts of America Ballot Processing
                                   c/o Omni Agent Solutions
                                5955 De Soto Avenue, Suite 100
                                  Woodland Hills, CA 91367

                      The Solicitation Agent will tabulate all properly completed Ballots
               received on or before the Voting Deadline.

       2.      To fill out your Ballot, you must complete the following:

               a.     Item 1 (Treatment or Election to join Class 5 (Convenience
Claims)). As set forth above, if your Claim is Allowed and is in the amount of $50,000 or less or if
your Claim is Allowed in an amount greater than $50,000 and you choose to join Class 5 and reduce

                                                14
your Claim to $50,000, you are deemed to or entitled to make an election in this Ballot at Item 1 to
be treated as a holder of a Class 5 Convenience Claim and to receive a distribution under the Plan
as a holder of a Class 5 Claim. If you wish to make the Convenience Class election, please check
the box on Item 1. You must make the Convenience Class election as to the entire amount of your
Claim. Any Claim in excess of $50,000 may not be subdivided into multiple Convenience Claims
for purposes of receiving treatment as a Convenience Claim. If you make this election, you must
still complete the remaining Items on this Ballot, including whether or not you accept or reject the
Plan in Item 3.

               b.     Item 2 (Amount of the Claim). Make sure that the information contained
in Item 2 regarding the principal amount of your Claim you held on the Voting Record Date is
correct. Please note that, except as otherwise set forth in the Disclosure Statement and
Solicitation Procedures Order, each contingent Claim, whether liquidated or unliquidated,
or a Claim in a wholly-unliquidated, unknown or undetermined amount that is not the
subject of an objection, will be allowed in the amount of $1.00 for voting purposes only,
and not for distribution, allowance, or any other purpose.

                 c.     If you hold Claims in more than one class, you may receive more than one
Ballot or Solicitation Package, labeled for a different class of Claims. Your vote will be counted in
determining acceptance or rejection of the Plan by a particular class of Claims only if you complete,
sign, and return the Ballot labeled for such class of Claims in accordance with the instructions on
that Ballot.

                d.       Item 3 (Vote on the Plan). Cast one vote to accept or reject the Plan by
checking the appropriate box in Item 3. You must vote the entire amount of your Claim either to
accept (i.e., vote in favor of) or reject (i.e., vote against) the Plan and you may not split your vote.
Accordingly, any vote within a single Class that attempts partially to accept and partially reject the
Plan will not be counted.

               e.      Item 4 (Releases). Pursuant to Article X of the Plan, the Debtors seek
approval of the release provision set forth in Article X.J.4 of the Plan and provided above. Holders
of Claims who vote to accept or reject the Plan may opt out of this release by checking the box in
Item 4.

 IF THE PLAN BECOMES EFFECTIVE, AS A HOLDER OF A CLASS 5 OR CLASS
 6 CLAIM, AS APPLICABLE, UNDER THE PLAN, IF YOU VOTE TO ACCEPT OR
 REJECT THE PLAN YOU ARE DEEMED TO PROVIDE THE RELEASES
 CONTAINED IN ARTICLE X.J.4 OF THE PLAN, AS SET FORTH ABOVE,
 UNLESS YOU CHECK THE BOX IN ITEM 4 TO OPT OUT OF THE RELEASES.

                f.       Item 5 (Certifications, Acknowledgement, Signature, and Date).
Either the claimant, the claimant’s personal representative, or the claimant’s attorney must sign the
Ballot. If the Ballot is not signed, the vote shown on the Ballot will not be counted.

                g.     Claimants with Social Security Numbers must provide the last four digits of
their Social Security Number in Item 5 of the Ballot.



                                                  15
                h.     The claimant, the claimant’s personal representative, or the claimant’s
attorney must certify certain information on the Ballot. Please read the certifications below and
ensure that the information on the Ballot meets the requirements of those certifications.

               i.     By signing the Ballot, you make the following certifications on information
and belief:

                      (i)     I have the power and authority to vote to accept or reject the Plan,

                      (ii)    I was the holder (or am entitled to vote on behalf of such holder) of
                              the Class 5 or Class 6 Claim described in Item 2 as of the Voting
                              Record Date,

                      (iii)   I have not submitted any other Ballots for other Class 5 or Class 6
                              Claims, or, if I have submitted any other Ballots with respect to such
                              Claims, then any such Ballots dated earlier are hereby revoked,

                      (iv)    I acknowledge that a vote to accept the Plan constitutes an
                              acceptance of the treatment of my Claim either as a holder of a
                              Class 5 Claim or as a holder of a Class 6 Claim,

                      (v)     I understand and, if accepting the Plan, agree with the treatment
                              provided for my Claim(s) under the Plan,

                      (vi)    I understand and acknowledge that if multiple Ballots are submitted
                              voting the Claim set forth in Item 2, only the last properly completed
                              Ballot voting the Claim and received by the Solicitation Agent before
                              the Voting Deadline shall be deemed to reflect the voter’s intent and
                              thus to supersede and revoke any prior Ballots received by the
                              Solicitation Agent, and

                      (vii)   all authority conferred or agreed to be conferred pursuant to this
                              Ballot, and every obligation of the undersigned hereunder, shall be
                              binding on the transferees, successors, assigns, heirs, executors,
                              administrators, trustees in bankruptcy, and legal representatives of
                              the undersigned, and shall not be affected by, and shall survive, the
                              death or incapacity of the undersigned. The undersigned understands
                              that an otherwise properly completed, executed, and timely returned
                              Ballot failing to indicate either acceptance or rejection of the Plan, or
                              indicating both acceptance and rejection of the Plan, will not be
                              counted.

        3.     Other Instructions for Completing the Ballots:

               a.      The Ballot does not constitute, and shall not be deemed to be, a Proof of
Claim or Interest or an assertion or admission of a Claim or Interest.



                                                 16
                b.      The Ballot is not a letter of transmittal and may not be used for any purpose
other than to vote to accept or reject the Plan.

               c.      If you cast more than one Ballot voting the same Claim prior to the Voting
Deadline, the latest received, properly executed Ballot submitted to the Solicitation Agent and
received by the Solicitation Agent before the Voting Deadline will supersede and revoke any prior
Ballot.

               d.      To the extent you have received two (2) or more duplicative Ballots on
account of the same Claim, please note that each claimant is authorized to submit only one Ballot on
account of such Claim.

                e.      In the event that (a) the Debtors revoke or withdraw the Plan, or (b) the
Confirmation Order is not entered or consummation of the Plan does not occur, this Ballot shall
automatically be null and void and deemed withdrawn without any requirement of affirmative action
by or notice to you.

                 f.      There may be changes made to the Plan that do not cause material adverse
effects on an accepting Class. If such non-material changes are made to the Plan, the Debtors will
not resolicit votes for acceptance or rejection of the Plan.

       NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
            ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN
            WHAT IS CONTAINED IN THE MATERIALS INCLUDED WITH THIS
            BALLOT OR OTHER MATERIALS AUTHORIZED BY THE
            BANKRUPTCY COURT.

       IF YOU HAVE ANY QUESTIONS REGARDING THE B ALLOT, DID NOT
            RECEIVE   INSTRUCTIONS   REGARDING    ACCESSING   THE
            DISCLOSURE STATEM ENT OR PLAN, RECEIVED A DAM AGED
            B ALLOT OR HAVE LOST YOUR B ALLOT, OR NEED ADDITIONAL
            COPIES OF THE B ALLOT OR OTHER ENCLOSED M ATERIALS,
            PLEASE CONTACT THE SOLICITATION AGENT AT:

       TELEPHONE:              866-907-2721
       EM AIL:                 B SAballots @omniagnt.com

ADDRESS:               Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions,
                       5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367

       WEB SITE:               https ://omniage nts olutions .com/B SA




                                                 17
                     Exhibit 2-4

Form of Ballot for Class 7 Non-Abuse Litigation Claims
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                         (Jointly Administered)
                           Debtors.


               BALLOT FOR CLASS 7 (NON-ABUSE LITIGATION CLAIMS)

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR BALLOT CAREFULLY BEFORE COMPLETING THIS
    BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-BALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE
    MATERIALS, OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION
    PACKAGES, PLEASE CONTACT OMNI AGENT SOLUTIONS (THE
    “SOLICITATION AGENT”) BY (A) CALLING THE DEBTORS’ RESTRUCTURING
    HOTLINE AT 866-907-2721, (B) EMAILING BSABALLOTS@OMNIAGNT.COM,
    (C) WRITING TO BOY SCOUTS OF AMERICA BALLOT PROCESSING, C/O
    OMNI AGENT SOLUTIONS, 5955 DE SOTO AVENUE, SUITE 100, WOODLAND
    HILLS, CA 91367, OR (D) SUBMITTING AN INQUIRY ON THE DEBTORS’
    RESTRUCTURING WEBSITE AT HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
 THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS
 TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00 P.M.
 (EASTERN TIME) ON [SEPTEMBER 3NOVEMBER 16], 2021 (THE “VOTING
 DEADLINE”).


 IF YOU VOTE TO ACCEPT OR REJECT THE PLAN, YOU WILL BE RELEASING
 THE RELEASED PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION
 TO THE EXTENT PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU
 “OPT-OUT” OF SUCH RELEASES. YOU MAY “OPT-OUT” SUCH RELEASES
 AND YOU MUST INDICATE SUCH “OPT-OUT” IN THE BALLOT.

         Pursuant to this ballot (this “Ballot”), the above-captioned debtors and debtors-in-possession
(together, the ‘‘Debtors”) are soliciting votes from holders of Class 7 Non-Abuse Litigation Claims
on the FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America
and Delaware BSA, LLC [D.I. [●]] (together with all schedules and exhibits thereto, and as may
be modified, amended, or supplemented from time to time, the “Plan”), which is described in greater
detail in that certain disclosure statement regarding the Plan, filed on [●], 2021 [D.I. [●]] (together
with all schedules and exhibits thereto, and as may be modified, amended, or supplemented from
time to time, the “Disclosure Statement”). Capitalized terms used but not otherwise defined herein
have the meanings ascribed to such terms in the Plan or the Disclosure Statement, as applicable.
On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) entered an order [D.I. [●]] (the “Solicitation Procedures Order”) approving the Disclosure
Statement as containing adequate information under section 1125 of the Bankruptcy Code and the
procedures for soliciting votes to accept or reject the Plan (the “Solicitation Procedures”).
Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the Plan by
the Bankruptcy Court.

       You are receiving this Ballot because you are a holder of a Non-Abuse Litigation Claim in
Class 7 against the Debtors as of the Voting Record Date. Accordingly, you have a right to
vote to accept or reject the Plan.

       Your rights are described in the Disclosure Statement for the Plan and the Solicitation
Procedures Order. This Ballot may not be used for any purpose other than for casting
votes to accept or reject the Plan and making certain certifications with respect to the
Plan. If you believe you have received this Ballot in error, or if you believe that you have
received the wrong Ballot, please contact the Solicitation Agent immediately via the
contact information set forth above.

       If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether
or not you vote or if you vote to reject the Plan. To have your vote counted, you must
complete, sign, and return this Ballot to the Solicitation Agent by the Voting Deadline.

         If you vote to accept or reject the Plan, you will be deemed to provide the releases in
Article X.J.4 of the Plan unless you opt out of such releases. You may check the box below to
opt out of the releases in Article X.J.4 of the Plan. Please be advised that the Plan also contains
injunction and exculpation provisions, certain of which are set forth below. If the Plan is confirmed
by the Bankruptcy Court, these sections will be binding on you whether or not you elect to opt out

                                                  2
of the releases in Article X.J.4 of the Plan by this Ballot. For a full description of these provisions,
see Article VI.Q of the Disclosure Statement and Article X of the Plan, which sets forth the
terms of each of these provisions.

        You should carefully review the Plan and Disclosure Statement before you vote.
You may wish to seek legal advice concerning the Plan and the Plan’s classification and
treatment of your Claim. If you hold Claims in more than one Class, you will receive a
Ballot for each Class in which you are entitled to vote.

                          [Remainder of Page Intentionally Left Blank]




                                                   3
 PLEASE READ THE ATTACHED VOTING INFORMATION AND INSTRUCTIONS
                BEFORE COMPLETING THIS BALLOT.

PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL
OF THE INFORMATION REQUESTED UNDER ITEM 4. IF THIS BALLOT HAS
NOT BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY
NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Amount of Your Claim.

     For purposes of voting to accept or reject the Plan, the undersigned hereby certifies that as
the Voting Record Date, the undersigned was the holder (or authorized signatory of such holder) of
a Non-Abuse Litigation Claim in the following aggregate unpaid principal amount, without regard to
any accrued but unpaid interest:


          Debtor: ________________________________________

          Claim Amount: $________________________________


Item 2.          Vote on the Plan.

        Please vote either to accept or to reject the Plan with respect to your Claim in Class 7
below (please check one). Any Ballot not marked either to accept or reject the Plan, or marked
both to accept and to reject the Plan, shall not be counted in determining acceptance or rejection of
the Plan.

       Prior to voting on the Plan, please note the following:

        If you vote to accept or reject the Plan, you shall be deemed to have consented to the
release set forth in Article X.J.4 of the Plan unless you opt out of the release by checking the box in
Item 3 below.

        If you abstain from voting, you shall not be deemed to have consented to the release
provisions set forth in Article X.J.4 of the Plan. The Disclosure Statement and the Plan must be
referenced for a complete description of the release, injunction, and exculpation provisions in Article
X of the Plan.

          Check only one box :

                         ACCEPT (I.E., VOTE IN FAVOR OF) the Plan

                         REJECT (I.E., VOTE AGAINST) the Plan


                                                  4
Item 3. Optional Release Election.

       Unless a holder of a Class 7 Claim who votes to accept or reject the Plan opts out
of the Releases by holders of Claims set forth below, such holder shall be deemed to have
consented to the releases contained in Article X.J.4 of the Plan, which provides as
follows:

Article X.J.4 of the Plan—Releases by Holders of Claims.

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties 2 to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement,
the Hartford Insurance Settlement, and the TCJC Settlement, as an integral component
of the Plan, and except as otherwise expressly provided in the Plan or the Confirmation
Order, to the maximum extent permitted under applicable law, as such law may be
extended subsequent to the Effective Date, all Releasing Claim Holders 3 shall, and shall




2   “Released Parties” means, collectively, the following Persons, in each case in its or their respective
    capacities as such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the
    Creditors’ Committee; (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort
    Claimants’ Committee; (g) the members of the Tort Claimants’ Committee in their capacities as such; (h)
    the Future Claimants’ Representative; (i) the Coalition; (j) the State Court Counsel in their capacities as
    suchJPM; (k) JPM; (l) the Settling Insurance Companies, including Hartford; (l) the Contributing
    Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in
    their capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’
    Representatives; provided, however, that no Perpetrator is or shall be a Released Party; provided further,
    that the definition of “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
3   “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do
    not opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed
    to accept the Plan, except for holders of such Claims that file a timely objection to the releases set forth in
    Article X.J.4 of the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the
    Plan and do not opt out of the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’
    predecessors, successors and assigns, subsidiaries, affiliates, current and former officers, directors,
    principals, shareholders, members, partners, employees, agents, advisory board members, financial
    advisors, attorneys, accountants, investment bankers, consultants, representatives, management
    companies, and other professionals, and all such Persons’ respective heirs, executors, estates, servants
    and nominees, in their respective capacities as such.

                                                        5
be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all of the Released Parties of and from any and all
Claims, Interests, obligations, rights, demands, suits, judgments, damages, debts,
remedies, losses and liabilities of any nature whatsoever (including any derivative claims
or Causes of Action asserted or that may be asserted on behalf of the Debtors,
Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing
or hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to,
or in any manner arising from, in whole or in part, any act, omission, transaction, event, or
other circumstance taking place or existing on or before the Effective Date (including
before the Petition Date) in connection with or related to the Debtors, the Estates, their
respective assets and properties, the Chapter 11 Cases, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated by the Plan, the
business or contractual arrangements between one or both of the Debtors and any
Released Party, the restructuring of any Claim or Interest that is treated by the Plan
before or during the Chapter 11 Cases, any of the Plan Documents, the Restructuring
Support Agreement (including any amendments, modifications or joinders thereto), the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC
Settlement, or any related agreements, instruments, and other documents created or
entered into before or during the Chapter 11 Cases or the negotiation, formulation,
preparation or implementation thereof, the pursuit of Confirmation, the administration
and implementation of the Plan, the solicitation of votes with respect to the Plan, the
Distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date
related or relating to the foregoing; provided, however, that the releases set forth in
Article X.J.4 of the Plan shall not, and shall not be construed to: (a) release any Released
Party from Causes of Action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; (b) release any post-Effective Date obligations of any Person under the Plan
Documents or any document, instrument, or agreement executed to implement the Plan;
or (c) modify, reduce, impair or otherwise affect the ability of any holder of aan Allowed
Non-Abuse Litigation Claim to recover on account of such Allowed Claim in accordance
with Article III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary
herein, (i) with respect to holders of Allowed General Unsecured Claims or Allowed
Non-Abuse Litigation Claims, nothing in the Plan or the release set forth in Article X.J.4
of the Plan shall, or shall be construed to, release any claims or Causes of Action against
any Local Council, Chartered Organization, or Non-Settling Insurance Company (subject
to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or the release set forth in Article
X.J.4 of the Plan shall, or shall be construed to, release any claims or Causes of Action
heldasserted by Century Indemnity Company against Sidley Austin LLP (“Sidley”)
related to Sidley’s representation of the Debtors prior to the Petition Date.

        If you voted to accept or reject the Plan in Item 2 above, check this box if you elect not to
grant the release contained in Article X.J.4 of the Plan.

         The undersigned, as a holder of (or representative of a holder of) a Class 7 Claim, elects
 to:


                                                  6
            Opt out of the third party release in Article X.J.4 of the Plan.


  Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Releases by the Debtors and the Estates.

         Releases by the Debtors and the Estates of the Released Parties. As of the
Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Confirmation Order, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties to facilitate and implement the
reorganization of the Debtors, including the Settlement (as defined in the Restructuring
Support Agreement) and thethe JPM / Creditors’ Committee Settlement, the Hartford
Insurance Settlement, and the TCJC Settlement, as an integral component of the Plan,
the Debtors, Reorganized BSA, and the Estates shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever release and discharge
each and all of the Released Parties of and from any and all Estate Causes of Action that
do not constitute Settlement Trust Causes of Action, any and all other Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the
Estates), whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
contract, tort or otherwise, based on or relating to, or in any manner arising from, in
whole or in part, any act, omission, transaction, event, or other circumstance taking place
or existing on or before the Effective Date (including before the Petition Date) in
connection with or related to the Debtors, the Estates, their respective assets and
properties, the Chapter 11 Cases, the subject matter of, or the transactions or events
giving rise to, any Claim or Interest that is treated by the Plan, the business or
contractual arrangements between one or both of the Debtors and any Released Party,
the restructuring of any Claim or Interest that is treated by the Plan before or during the
Chapter 11 Cases, any of the Plan Documents, the Restructuring Support Agreement
(including any amendments, modifications or joinders thereto), the JPM / Creditors’
Committee Settlement, the Hartford Insurance Settlement, the TCJC Settlement, or any
related agreements, instruments, and other documents created or entered into before or
during the Chapter 11 Cases or the negotiation, formulation, preparation or
implementation thereof, the pursuit of Confirmation, the administration and
implementation of the Plan, the solicitation of votes with respect to the Plan, the
Distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date
related or relating to the foregoing. Notwithstanding anything to the contrary in the
foregoing, the releases set forth in Article X.J.1 of the Plan shall not, and shall not be
construed to: (a) release any Released Party from Causes of Action arising out of, or
related to, any act or omission of a Released Party that is a criminal act or that constitutes
fraud, gross negligence or willful misconduct; or (b) release any post-Effective Date


                                              7
obligations of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their
respective capacities as such in facilitating and implementing the reorganization of the
Debtors, as an integral component of the Plan, the Debtors, Reorganized BSA, and the
Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all holders of General Unsecured
Claims, Non-Abuse Litigation Claims, and Convenience Claims of and from any and all
Avoidance Actions.

Exculpation.

        From and after the Effective Date, none of the Exculpated Parties 4 shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the
negotiation of the Plan Documents, the Restructuring Support Agreement (including any
amendments, modifications or joinders thereto),JPM/Creditors’ Committee Settlement,
the the Hartford Insurance Settlement Agreement, the TCJC Settlement Agreement, the
Releases and Injunctions, the pursuit of Confirmation of the Plan, the administration,
consummation and implementation of the Plan or the property to be Distributed under the
Plan, or the management or operation of the Debtors (except for any liability that results
primarily from such Exculpated Party’s gross negligence, bad faith or willful misconduct).
In all respects, each and all such Exculpated Parties shall be entitled to rely upon the
advice of counsel with respect to their duties and responsibilities under, or in connection
with, the matters referenced in the preceding sentence. Notwithstanding the foregoing or
any provision of the Plan to the contrary, Sidley shall not be an Exculpated Party with




4   “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c)
    the Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the
    Tort Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such;
    (g) the Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’
    current officers and directors, former officers and directors who served in such capacity during the
    pendency of the Chapter 11 Cases but are no longer officers or directors as of the Effective Date,
    employees, volunteers, agents, attorneys, financial advisors, accountants, investment bankers,
    consultants, representatives, and other professionals.

                                                      8
respect to any claims that Century Indemnity Company asserts against Sidley related to
Sidley’s representation of the Debtors prior to the Petition Date.

Injunctions Related to Releases and Exculpation.

        Injunction Related to Releases . As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Released Party or its
property or successors or assigns on account of or based on the subject matter of such
Claims, whether directly or indirectly, derivatively or otherwise: (a) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other
proceeding (including any judicial, arbitral, administrative or other proceeding) in any
forum; (b) enforcing, attaching (including, without limitation,             any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be construed to,
enjoin any holder of a Claim that is the subject of Article X.J of the Plan from taking any
action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct.

       Injunction Related to Exculpation. As of the Effective Date, all holders of Claims
that are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Exculpated Party on
account of or based on the subject matter of such Claims, whether directly or indirectly,
derivatively or otherwise: (a) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment,
award, decree, or other order; (c) creating, perfecting or in any way enforcing in any
matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in
any manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan;
provided, however, that the injunctions set forth in Article X.L.2 of the Plan shall not, and
shall not be construed to, enjoin any Person that is the subject of Article X.K of the Plan
from taking any action arising out of, or related to, any act or omission of a Exculpated
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct.




                                               9
Item 4. Certifications, Acknowledgment, Signature and Date.

       By signing this Ballot, the holder of the Claim (or authorized signatory of such holder)
acknowledges receipt of the Disclosure Statement, the Plan, and the other applicable solicitation
materials, and certifies that:

       (i)     it has the power and authority to vote to accept or reject the Plan,

       (ii)    it was the holder (or is entitled to vote on behalf of such holder) of the Class 7
               Non-Abuse Litigation Claim described in Item 1 as of the Voting Record Date,

       (iii)   it has not submitted any other Ballots for other Class 7 Claims, or if it has submitted
               any other Ballots with respect to such Claims, then any such Ballots dated earlier
               are hereby revoked,

       (iv)    it acknowledges that a vote to accept the Plan constitutes an acceptance of the
               treatment of such Entity as a holder of a Class 7 Claim,

       (v)     it understands and, if accepting the Plan, agrees with the treatment provided for its
               Claim(s) under the Plan,

       (vi)    it understands and acknowledges that if multiple Ballots are submitted voting the
               Claim set forth in Item 1, only the last properly completed Ballot voting the Claim
               and received by the Solicitation Agent before the Voting Deadline shall be deemed
               to reflect the voter’s intent and thus to supersede and revoke any prior Ballots
               received by the Solicitation Agent, and

       (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and every
               obligation of the undersigned hereunder, shall be binding on the transferees,
               successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and
               legal representatives of the undersigned, and shall not be affected by, and shall
               survive, the death or incapacity of the undersigned. The undersigned understands
               that an otherwise properly completed, executed, and timely returned Ballot failing to
               indicate either acceptance or rejection of the Plan, or indicating both acceptance and
               rejection of the Plan, will not be counted.


                                           _________________________________________
 Print or Type Name of Claimant:
                                           _

 Last Four Digits of Social Security
                                           _________________________________________
 Number of Claimant:
                                           _

                                           _________________________________________
 Signature:
                                           _

 Name of Signatory (if different than      _________________________________________


                                                 10
 Claimant):                                   _

                                              _________________________________________
 If by Authorized Agent, Title of Agent:
                                              _

                                              _________________________________________
 Street Address:
                                              _

                                              _________________________________________
 City, State, Zip Code:
                                              _

                                              _________________________________________
 Telephone Number:
                                              _

                                              _________________________________________
 Email Address:
                                              _

                                              _________________________________________
 Date Completed:
                                              _


     IF THIS BALLOT IS NOT RECEIVED BY THE SOLICITATION AGENT
 ON OR BEFORE [SEPTEMBER 3NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN
                               TIME),
                  YOUR VOTE WILL NOT BE COUNTED.

        Ballots must be delivered to the Solicitation Agent (a) via the electronic Ballot
submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”) by
visiting https://omniagentsolutions.com/bsa-ballots, and following the instructions set
forth on the website, or (b) at the appropriate address listed below, or in the enclosed
envelope, as applicable. You are highly encouraged to submit your Ballot via the E-Ballot
Platform. If you choose to submit your Ballot via the E-Ballot Platform, you should NOT
submit a hard copy Ballot. Please choose only one method for returning your Ballot.

 If by E-Ballot Platform:                         If by standard or overnight mail or personal delivery:

 https://omniagentsolutions.com/bsa-ballots             Boy Scouts of America Ballot Processing
                                                               c/o Omni Agent Solutions
                                                            5955 De Soto Avenue, Suite 100
                                                              Woodland Hills, CA 91367


        To submit your Ballot via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your
Ballot.




                                                  11
      IMPORTANT NOTE: You will need the following information to retrieve and
submit your customized electronic Ballot:

          Unique E-Ballot ID#: [______________________________________]

        The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via electronic or online transmission. Ballots submitted by facsimile, email or other means
of electronic transmission will not be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Holders of Claims who cast a Ballot using the E-Ballot Platform should
NOT also submit a paper Ballot.

         If you have questions about this Ballot, or if you did not receive access to a copy of the Plan
 or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’ toll-free
 restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy
 Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
 Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
 https://omniagentsolutions.com/BSA.

     Information may also be obtained at https://omniagentsolutions.com/bsa-ballots. THE
 SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
 LEGAL ADVICE.

        Any admission of Claims for purposes of voting on the Plan is not an admission of liability on
the part of the Debtors or any other party for payment purposes.


                          [Remainder of Page Intentionally Left Blank]




                                                  12
                     INSTRUCTIONS FOR COMPLETING YOUR BALLOT

         To properly complete this Ballot, you must follow the procedures described below, which
explain each of the items contained on your Ballot. If you have any questions, please contact the
Solicitation Agent       using the       contact   information provided above or visit
https://omniagentsolutions.com/bsa-ballots.
       1.      Use of Online Ballot Portal – If Submitting Your Vote Through the E-Ballot
               Platform:
         The Solicitation Agent will accept Ballots if properly completed through the E-Ballot
Platform.          To     submit    your     Ballot     via    the     E-Ballot    Platform,  visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your
 customized electronic Ballot:

 Unique E-Ballot ID# : [_____________________]


       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via online or electronic submission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.
        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Creditors who cast a Ballot using the E-Ballot Platform should NOT also
submit a paper Ballot.

      Use of Hard Copy Ballot—If Submitting Your Vote Through Standard or Overnight
Mail or Personal Delivery:
        Submit your completed and signed Ballot by standard mail using the pre-addressed envelope
included in the Solicitation Package, or by overnight mail or personal delivery to:

                            Boy Scouts of America Ballot Processing
                                   c/o Omni Agent Solutions
                                5955 De Soto Avenue, Suite 100
                                  Woodland Hills, CA 91367

                      The Solicitation Agent will tabulate all properly completed Ballots
               received on or before the Voting Deadline.

       2.      To fill out your Ballot, you must complete the following:

               a.     Item 1 (Amount of the Claim). Please note that, except as otherwise
set forth in the Disclosure Statement and Solicitation Procedures Order, each contingent
Claim, whether liquidated or unliquidated, or a Claim in a wholly-unliquidated, unknown

                                                13
or undetermined amount that is not the subject of an objection, will be allowed in the
amount of $1.00 for voting purposes only, and not for distribution, allowance, or any other
purpose. For the avoidance of doubt, all Non-Abuse Litigation Claims in Class 7,
including any Insured Non-Abuse Claim, which have not been fixed pursuant to a
judgment or settlement entered prior to the Voting Record Date, shall be classified as a
contingent and unliquidated Claim as set forth above. Such temporary allowance is only
for voting purposes, and shall not be binding on the holder, the Debtors, or any other
party for distribution under the Plan or any purpose other than voting on the Plan.

                b.       Item 2 (Vote on the Plan). Cast one vote to accept or reject the Plan by
checking the appropriate box in Item 2. You must vote the entire amount of your Claim either to
accept (i.e., vote in favor of) or reject (i.e., vote against) the Plan and you may not split your vote.
Accordingly, any vote within a single Class that attempts partially to accept and partially reject the
Plan will not be counted.

                 c.     If you hold Claims in more than one class, you may receive more than one
Ballot or Solicitation Package, labeled for a different class of Claims. Your vote will be counted in
determining acceptance or rejection of the Plan by a particular class of Claims only if you complete,
sign, and return the Ballot labeled for such class of Claims in accordance with the instructions on
that Ballot.

               d.      Item 3 (Releases). Pursuant to Article X of the Plan, the Debtors seek
approval of the release provision set forth in Article X.J.4 of the Plan and provided above. Holders
of Claims that vote to accept or reject the Plan may opt out of this release by checking the box in
Item 3.

 IF THE PLAN BECOMES EFFECTIVE, AS A HOLDER OF A CLASS 7
 NON-ABUSE LITIGATION CLAIM UNDER THE PLAN, IF YOU VOTE TO
 ACCEPT OR REJECT THE PLAN YOU ARE DEEMED TO PROVIDE THE
 RELEASES CONTAINED IN ARTICLE X.J.4 OF THE PLAN, AS SET FORTH
 ABOVE, UNLESS YOU CHECK THE BOX IN ITEM 3 TO OPT OUT OF THE
 RELEASES.

        e.       Item 4 (Certifications, Acknowledgement, Signature, and Date). Either the
claimant, the claimant’s personal representative, or the claimant’s attorney must sign the Ballot. If
the Ballot is not signed, the vote shown on the Ballot will not be counted.

        f.      Claimants with Social Security Numbers must provide the last four digits of their
Social Security Number in Item 4 of the Ballot.

        g.       The claimant, the claimant’s personal representative, or the claimant’s attorney must
certify certain information on the Ballot. Please read the certifications below and ensure that the
information on the Ballot meets the requirements of those certifications.

        h.      By signing the Ballot, you make the following certifications on information and belief:

                (i)     I have the power and authority to vote to accept or reject the Plan,

                                                  14
               (ii)    I was the holder (or am entitled to vote on behalf of such holder) of the
                       Class 7 Non-Abuse Litigation Claim described in Item 1 as of the Voting
                       Record Date,

               (iii)   I have not submitted any other Ballots for other Class 7 Claims, or, if I have
                       submitted any other Ballots with respect to such Claims, then any such
                       Ballots dated earlier are hereby revoked,

               (iv)    I acknowledge that a vote to accept the Plan constitutes an acceptance of
                       the treatment of my Claim as a Class 7 Claim,

               (v)     I understand and, if accepting the Plan, agree with the treatment provided
                       for my Claim(s) under the Plan,

               (vi)    I understand and acknowledge that if multiple Ballots are submitted voting
                       the Claim set forth in Item 1, only the last properly completed Ballot voting
                       the Claim and received by the Solicitation Agent before the Voting Deadline
                       shall be deemed to reflect the voter’s intent and thus to supersede and
                       revoke any prior Ballots received by the Solicitation Agent, and

               (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and
                       every obligation of the undersigned hereunder, shall be binding on the
                       transferees, successors, assigns, heirs, executors, administrators, trustees in
                       bankruptcy, and legal representatives of the undersigned, and shall not be
                       affected by, and shall survive, the death or incapacity of the undersigned.
                       The undersigned understands that an otherwise properly completed,
                       executed, and timely returned Ballot failing to indicate either acceptance or
                       rejection of the Plan, or indicating both acceptance and rejection of the Plan,
                       will not be counted.

       3.      Other Instructions for Completing the Ballots:

        a.      The Ballot does not constitute, and shall not be deemed to be, a Proof of Claim or
Interest or an assertion or admission of a Claim or Interest.

        b.      The Ballot is not a letter of transmittal and may not be used for any purpose other
than to vote to accept or reject the Plan.

         c.     If you cast more than one Ballot voting the same Claim prior to the Voting Deadline,
the latest received, properly executed Ballot submitted to the Solicitation Agent and received by the
Solicitation Agent before the Voting Deadline will supersede and revoke any prior Ballot.

       d.     To the extent you have received two (2) or more duplicative Ballots on account of
the same Claim, please note that each claimant is authorized to submit only one Ballot on account of
such Claim.



                                                 15
        e.      In the event that (a) the Debtors revoke or withdraw the Plan, or (b) the
Confirmation Order is not entered or consummation of the Plan does not occur, this Ballot shall
automatically be null and void and deemed withdrawn without any requirement of affirmative action
by or notice to you.

         f.      There may be changes made to the Plan that do not cause material adverse effects
on an accepting Class. If such non-material changes are made to the Plan, the Debtors will not
resolicit votes for acceptance or rejection of the Plan.

       NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
            ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN
            WHAT IS CONTAINED IN THE MATERIALS INCLUDED WITH THIS
            BALLOT OR OTHER MATERIALS AUTHORIZED BY THE
            BANKRUPTCY COURT.

       IF YOU HAVE ANY QUESTIONS REGARDING THE B ALLOT, DID NOT
            RECEIVE   INSTRUCTIONS   REGARDING    ACCESSING   THE
            DISCLOSURE STATEM ENT OR PLAN, RECEIVED A DAM AGED
            B ALLOT OR HAVE LOST YOUR B ALLOT, OR NEED ADDITIONAL
            COPIES OF THE B ALLOT OR OTHER ENCLOSED M ATERIALS,
            PLEASE CONTACT THE SOLICITATION AGENT AT:

       TELEPHONE:             866-907-2721
       EM AIL:                B SAballots @omniagnt.com

ADDRESS:              Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions,
                      5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367

       WEB SITE:              https ://omniage nts olutions .com/B SA




                                               16
                     Exhibit 2-5

Form of Master Ballot for Class 8 Direct Abuse Claims
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                         (Jointly Administered)
                             Debtors.


                     CLASS 8 DIRECT ABUSE CLAIM MASTER BALLOT

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR MASTER BALLOT CAREFULLY BEFORE COMPLETING
    THIS MASTER BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-SABALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE
    MATERIALS, OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION
    PACKAGES, PLEASE CONTACT OMNI AGENT SOLUTIONS (THE
    “SOLICITATION AGENT”) BY (A) CALLING THE DEBTORS’ RESTRUCTURING
    HOTLINE AT 866-907-2721, (B) EMAILING BSABALLOTS@OMNIAGNT.COM,
    (C) WRITING TO BOY SCOUTS OF AMERICA BALLOT PROCESSING, C/O
    OMNI AGENT SOLUTIONS, 5955 DE SOTO AVENUE, SUITE 100, WOODLAND
    HILLS, CA 91367, OR (D) SUBMITTING AN INQUIRY ON THE DEBTORS’
    RESTRUCTURING WEBSITE AT HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.

    THIS MASTER BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED




1    The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
 SO AS TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00
 P.M. (EASTERN TIME) ON [SEPTEMBER 3NOVEMBER 16], 2021 (THE
 “VOTING DEADLINE”).


 IF YOUR ABUSE SURVIVOR CLIENTS (AS DEFINED BELOW) VOTE TO
 ACCEPT OR REJECT THE PLAN, THEY WILL BE RELEASING THE RELEASED
 PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION TO THE EXTENT
 PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOUR ABUSE SURVIVOR
 CLIENTS “OPT OUT” OF THE RELEASES. YOUR CLIENTS MAY “OPT OUT”
 OF SUCH RELEASES AND YOU MUST INDICATE SUCH “OPT-OUT” WITH
 RESPECT TO EACH CLIENT IN YOUR EXHIBIT TO THE MASTER BALLOT.

        Pursuant to this master ballot (this “Master Ballot”), the above-captioned debtors and
debtors-in-possession (together, the “Debtors”) are soliciting votes from holders of Class 8 Direct
Abuse Claims on the FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts
of America and Delaware BSA, LLC [D.I. [●]] (together with all schedules and exhibits thereto,
and as may be modified, amended, or supplemented from time to time, the “Plan”), which is
described in greater detail in that certain disclosure statement regarding the Plan, filed on [●], 2021
[D.I. [●]] (together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Disclosure Statement”). Capitalized terms used but not
otherwise defined herein have the meanings ascribed to such terms in the Plan or the Disclosure
Statement, as applicable. On [●], 2021, the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”) entered an order [D.I. [●]] (the “Solicitation Procedures
Order”) approving the Disclosure Statement as containing adequate information under section 1125
of the Bankruptcy Code and the procedures for soliciting votes to accept or reject the Plan (the
“Solicitation Procedures”). Bankruptcy Court approval of the Disclosure Statement does not
indicate approval of the Plan by the Bankruptcy Court.

        The Plan provides for the issuance of a “Channeling Injunction” pursuant to section 105(a)
of the Bankruptcy Code, which is a mechanism by which Abuse Claims against the Debtors will be
channeled to a Settlement Trust established pursuant to section 105(a) of the Bankruptcy Code.
For a description of the causes of action to be enjoined and the identities of the Entities that would
be subject to these injunctions, see Article VI.Q of the Disclosure Statement and Article X of the
Plan, which sets forth the terms of each of these provisions.

        The Debtors have compiled a list of all potential Protected Parties and potential Limited
Protected Parties under the Plan, including the identities of all Local Councils, Chartered
Organizations, and Insurance Companies. If the Plan is confirmed, to the extent any such parties
participate, they will be included in the definition of Protected Parties or Limited Protected Parties
and will benefit from the Channeling Injunction. This list of potential Protected Parties and Limited
Protected Parties is available at https://omniagentsolutions.com/bsa-SAballots. This list only
includes potential Protected Parties and Limited Protected Parties—it does not mean that
any such party will in fact become a Protected Party or Limited Protected Party, as
applicable, under the Plan.

      You are receiving this Master Ballot because you represent certain clients (collectively,
your “Abuse Survivor Clients”) that have asserted Claims against the Debtors that arise from

                                                   2
Abuse2 that occurred prior to the Petition Date (as defined in the Plan, a “Direct Abuse Claim”),
and you previously certified to the Solicitation Agent in an Abuse Survivor Plan Solicitation
Directive that (a) your firm (each, a “Firm”) shall collect and record the votes of your Abuse
Survivor Clients through customary and accepted practices, or that it has obtained authority to cast
each of its Abuse Survivor Clients’ votes to accept or reject the Plan (subject in each case to the
requirements that your Firm comply with the voting procedures set forth in the procedures for
soliciting, receiving, and tabulating votes on the Plan approved by the Bankruptcy Court (the
“Solicitation Procedures”) and that each Abuse Survivor Client shall have indicated to your Firm his
or her informed decision on such vote), or (b) your Firm has the authority under applicable law to
vote to accept or reject the Plan on behalf of your Abuse Survivor Clients (a valid power of
attorney or other written documentation may be requested by the Debtors, in their discretion). To
use this Master Ballot, you must meet all applicable standards to receive informed
consent from your Abuse Survivor Clients . In addition, you must provide the Disclosure
Statement, in hard copy, flash drive, or electronic format, to your Abuse Survivor Clients.

    IMPORTANT INFORMATION REGARDING THE ELECTION TO RECEIVE AN
                 EXPEDITED DISTRIBUTION OF $3,500.00:

        Each holder of a properly completed non-duplicative proof of claim asserting a
Direct Abuse Claim who filed such Claim by the Bar Date or was permitted by a Final
Order of the Bankruptcy Court to file a late claim may elect on the Exhibit to this Master
Ballot to receive an Expedited Distribution, which, as specified in the Plan, is a one-time
Cash payment from the Settlement Trust in the amount of $3,500.00 conditioned upon
satisfaction of the criteria set forth in the Trust Distribution Procedures, in exchange for a
full and final release in favor of the Settlement Trust, the Protected Parties and the
Chartered Organizations.

        The Settlement Trust shall make the Expedited Distributions on one or more dates occurring
on or as soon as reasonably practicable after the latest to occur of (a) the Effective Date or, (b) the




2   “Abuse” means sexual conduct or misconduct, sexual abuse or molestation, sexual exploitation, indecent
     assault or battery, rape, pedophilia, ephebophilia, sexually related psychological or emotional harm,
     humiliation, anguish, shock, sickness, disease, disability, dysfunction, or intimidation, any other sexual
     misconduct or injury, contacts or interactions of a sexual nature, including the use of photography, video,
     or digital media, or other physical abuse or bullying or harassment without regard to whether such
     physical abuse or bullying is of a sexual nature, between a child and an adult, between a child and
     another child, or between a non-consenting adult and another adult, in each instance without regard to
     whether such activity involved explicit force, whether such activity involved genital or other physical
     contact, and whether there is or was any associated physical, psychological, or emotional harm to the
     child or non-consenting adult.

                                                       3
date the applicable holders of Direct Abuse Claims who have elected to receive an Expedited
Distribution have satisfied the criteria set forth in the Trust Distribution Procedures, and (c) the date
upon which the Settlement Trust has sufficient Cash to fund the full amount of the Expedited
Distributions while retaining sufficient Cash reserves to fund applicable Settlement Trust Expenses,
as determined by the Settlement Trustee. This election must be made on a properly and
timely completed and delivered Master Ballot in accordance with the instructions set
forth herein, and shall only be effective if the Plan is confirmed and the Effective Date
occurs.

       The rights of holders of Direct Abuse Claims in Class 8 are described in the Disclosure
Statement for the Plan and the Solicitation Procedures Order. This Master Ballot may not be
used for any purpose other than for casting votes to accept or reject the Plan and making
certain certifications with respect to the Plan. If you believe you have received this
Master Ballot in error, or if you believe that you have received the wrong Master Ballot,
please contact the Solicitation Agent immediately via the contact information set forth
above.

        If the Plan is confirmed by the Bankruptcy Court, it will be binding on your Abuse
Survivor Clients whether or not you vote or if you vote to reject the Plan. To have your
clients’ votes counted, you must complete, sign, and return this Master Ballot and the Exhibit
provided to you with the Master Ballot to the Solicitation Agent by the Voting Deadline.

        If your Abuse Survivor Clients vote to accept or reject the Plan, they will deemed to provide
the releases in Article X.J.4 of Plan and as set forth below unless they opt out of such releases.
You may make the selection on your Exhibit to opt out of the releases in Article X.J.4 of the Plan.
Please be advised that the Plan also contains injunction and exculpation provisions, certain of which
are set forth below. If the Plan is confirmed by the Bankruptcy Court, these sections will be
binding on your Abuse Survivor Clients whether or not you elect to opt out of the releases in
Article X.J.4 of the Plan by this Master Ballot. For a full description of these provisions, see
Article VI.Q of the Disclosure Statement and Article X of the Plan, which sets forth the terms of
each of these provisions.

       You should carefully review the Disclosure Statement and the Plan, including the
Plan’s injunction, exculpation, and release provisions, as the rights of your Abuse
Survivor Clients may be affected thereunder.


                          [Remainder of Page Intentionally Left Blank]




                                                   4
 PLEASE READ THE ATTACHED VOTING INFORMATION AND INSTRUCTIONS
       BEFORE COMPLETING THIS MASTER BALLOT AND EXHIBIT.
PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL
OF THE INFORMATION REQUESTED UNDER ITEM 3. IF THIS MASTER
BALLOT HAS NOT BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR
VOTE MAY NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1. Voting Summary.

        Please note that each holder of a Direct Abuse Claim who votes must vote the entire
amount of his or her claim to accept or reject the Plan. Any holder of a Direct Abuse Claim who
attempts partially to reject and partially to accept the Plan will not have their vote counted. If this
Master Ballot is signed and timely received by the Solicitation Agent, but does not designate either
acceptance or rejection or designates both acceptance and rejection of the Plan for any particular
Direct Abuse Claim, such vote will not be counted either as an acceptance or rejection of the Plan.
After you complete the voting summary below, you must complete the Exhibit accompanying this
Master Ballot and discussed in Item 2 below for each of your Abuse Survivor Clients in order for
your clients’ votes to be counted.

 Please mark only one of the boxes below:

         All claimants listed on the Exhibit (as defined below) accompanying this Master Ballot
         ACCEPT (vote in favor of) the Plan.

         All claimants listed on the Exhibit accompanying this Master Ballot REJECT (vote
         against) the Plan.

         Some of the claimants listed on the Exhibit accompanying this Master Ballot ACCEPT
         (vote in favor of) the Plan, while other claimants listed on the Exhibit accompanying this
         Master Ballot REJECT (vote against) the Plan.


Item 2. Exhibit Listing Holders of Direct Abuse Claims Represented by Attorney for
Recording Votes on the Plan.

        You should have received with this Master Ballot an exhibit on a USB drive containing an
electronic client list in Excel format of each holder of a Direct Abuse Claim whom you represent
(the “Exhibit”), which list is formatted as follows below. The Exhibit lists for each claimant: (a) the
last name of the claimant; (b) the first name of the claimant; (c) the last 4 digits of the Social
Security Number of the claimant (if the claimant does not have a Social Security Number, it will not
be listed); and (d) the claimant’s date of birth. Additionally, you must fill out for each claimant:
(e) whether the claimant votes to ACCEPT (vote in favor of) or to REJECT (vote against) the
Plan; (f) whether the claimant elects to receive the Expedited Distribution, which is a one-time
Cash payment from the Settlement Trust in the amount of $3,500.00 conditioned upon satisfaction
of the criteria set forth in the Trust Distribution Procedures, only if the Plan is Confirmed and the
Effective Date occurs; and (g) if the claimant votes to accept or reject the Plan, whether the

                                                   5
claimant opts out of the releases contained in Article X.J.4 of the Plan. The Exhibit will appear in
the                           following                           format:




                                                 6
                                                                                                                       Opts Out of
                                                                                                                        Release in
                                                                             Vote to ACCEPT /
                                                                                                  Elects to Receive    Article X.J.4
Claimant’s    Claimant’s      Claim       Claimant’s SSN      Claimant’s      in Favor of OR
                                                                                                 $3,500 Expedited       of Plan –
Last Name     First Name     Number        (last 4 digits)   Date of Birth   Vote to REJECT /
                                                                                                    Distribution      Leave Blank if
                                                                              Against the Plan
                                                                                                                       Not Opting
                                                                                                                            Out




     Please note that you must use the Exhibit accompanying your Master Ballot to record the
     votes of your Abuse Survivors Clients, and you must submit the Exhibit together with the
     Master Ballot. If you do not complete the Exhibit provided to you with your Master
     Ballot and submit it together with your Master Ballot, your clients’ votes may not be
     counted.

     Please note the following regarding the releases contained in the Plan:

              (i)      Opting out of giving the releases in Article X.J.4 of the Plan on behalf of any holder
                       of a Direct Abuse Claim will not affect the distribution to be received by that holder
                       under the Plan.

              (ii)     If a holder of a Direct Abuse Claim votes to accept or to reject the Plan and wishes
                       to opt out of giving the releases provided in Article X.J.4 of the Plan, the opt out
                       selection in the Exhibit must be made for such holder, and the completed Master
                       Ballot returned to the Solicitation Agent so as to be received by the Voting Deadline.

              (iii)    If the Plan becomes effective, holders of Direct Abuse Claims under the Plan who
                       vote to accept or reject the Plan will be deemed to provide the releases contained in
                       Article X.J.4 of the Plan, unless the opt out has been selected for your Abuse
                       Survivor Client.

     Article X.J.4 of the Plan—Releases by Holders of Claims.

            As of the Effective Date, except for the rights that remain in effect from and after
     the Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
     consideration, the adequacy of which is hereby confirmed, including the service of the
     Released Parties 3 to facilitate and implement the reorganization of the Debtors and the

     3   “Released Parties” means, collectively, the following Persons, in each case in its or their respective
          capacities as such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the
          Creditors’ Committee; (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort
          Claimants’ Committee; (g) the members of the Tort Claimants’ Committee in their capacities as such; (h)
          the Future Claimants’ Representative; (i) the Coalition; (j) the State Court Counsel in their capacities as
          suchJPM; (k) JPM; (l) the Settling Insurance Companies, including Hartford; (l) the Contributing
          Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
          Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in
          their capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’
          Representatives; provided, however, that no Perpetrator is or shall be a Released Party; provided further,
          that the definition of “Released Parties” shall in all instances be subject to Article X.J. of the Plan.

                                                               7
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement,
the Hartford Insurance Settlement, and the TCJC Settlement, as an integral component
of the Plan, and except as otherwise expressly provided in the Plan or the Confirmation
Order, to the maximum extent permitted under applicable law, as such law may be
extended subsequent to the Effective Date, all Releasing Claim Holders 4 shall, and shall
be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all of the Released Parties of and from any and all
Claims, Interests, obligations, rights, demands, suits, judgments, damages, debts,
remedies, losses and liabilities of any nature whatsoever (including any derivative claims
or Causes of Action asserted or that may be asserted on behalf of the Debtors,
Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing
or hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to,
or in any manner arising from, in whole or in part, any act, omission, transaction, event, or
other circumstance taking place or existing on or before the Effective Date (including
before the Petition Date) in connection with or related to the Debtors, the Estates, their
respective assets and properties, the Chapter 11 Cases, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated by the Plan, the
business or contractual arrangements between one or both of the Debtors and any
Released Party, the restructuring of any Claim or Interest that is treated by the Plan
before or during the Chapter 11 Cases, any of the Plan Documents, the Restructuring
Support Agreement (including any amendments, modifications or joinders thereto), the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC
Settlement, or any related agreements, instruments, and other documents created or
entered into before or during the Chapter 11 Cases or the negotiation, formulation,
preparation or implementation thereof, the pursuit of Confirmation, the administration
and implementation of the Plan, the solicitation of votes with respect to the Plan, the
Distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date




4   “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do
     not opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed
     to accept the Plan, except for holders of such Claims that file a timely objection to the releases set forth in
     Article X.J.4 of the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the
     Plan and do not opt out of the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’
     predecessors, successors and assigns, subsidiaries, affiliates, current and former officers, directors,
     principals, shareholders, members, partners, employees, agents, advisory board members, financial
     advisors, attorneys, accountants, investment bankers, consultants, representatives, management
     companies, and other professionals, and all such Persons’ respective heirs, executors, estates, servants
     and nominees, in their respective capacities as such.

                                                         8
related or relating to the foregoing; provided, however, that the releases set forth in
Article X.J.4 of the Plan shall not, and shall not be construed to: (a) release any Released
Party from Causes of Action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; (b) release any post-Effective Date obligations of any Person under the Plan
Documents or any document, instrument, or agreement executed to implement the Plan;
or (c) modify, reduce, impair or otherwise affect the ability of any holder of aan Allowed
Non-Abuse Litigation Claim to recover on account of such Allowed Claim in accordance
with Article III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary
herein, (i) with respect to holders of Allowed General Unsecured Claims or Allowed
Non-Abuse Litigation Claims, nothing in the Plan or the release set forth in Article X.J.4
of the Plan shall, or shall be construed to, release any claims or Causes of Action against
any Local Council, Chartered Organization, or Non-Settling Insurance Company (subject
to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or the release set forth in Article
X.J.4 of the Plan shall, or shall be construed to, release any claims or Causes of Action
heldasserted by Century Indemnity Company against Sidley Austin LLP (“Sidley”)
related to Sidley’s representation of the Debtors prior to the Petition Date.

Article X.J.5 of the Plan—Releases Relating to Contributing Chartered Organizations.

       a.    In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights
that remain in effect from and after the Effective Date to enforce the Plan, the
Confirmation Order, and the terms of the TCJC Settlement Agreement, for good and
valuable consideration, the adequacy of which is hereby confirmed, each of the
Contributing Chartered Organizations,5 including TCJC, shall, and shall be deemed to,
expressly, conclusively, absolutely, unconditionally, irrevocably, and forever release and
discharge the Debtors, Reorganized BSA, the Related Non-Debtor Entities, the Local
Councils, the other Protected Parties,6 the Limited Protected Parties,7 the Settling

5   “Contributing Chartered Organizations” means the current or former Chartered Organizations listed on
    Exhibit D to the Plan, including any Chartered Organization made a Protected Party under a Post-Effective
    Date Chartered Organization Settlement approved by the Bankruptcy Court in accordance with Article
    IV.I of the Plan. No Participating Chartered Organization shall be considered a Contributing Chartered
    Organization based solely on the Participating Chartered Organization Insurance Assignment. Without
    limiting the foregoing, subject to Confirmation of the Plan and approval of the TCJC Settlement
    Agreement by an order of the Bankruptcy Court (including in the Confirmation Order), TCJC is a
    Contributing Chartered Organization and shall be designated as such in the Confirmation Order and the
    Affirmation Order.
6   “Protected Parties” means the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the Related
    Non-Debtor Entities; (d) the Local Councils; (e) the Contributing Chartered Organizations; (f) the Settling
    Insurance Companies, including Hartford; and (g) all of such Persons’ Representatives; provided,
    however, that no Perpetrator is or shall be a Protected Party. Notwithstanding the foregoing, a
    Contributing Chartered Organization shall be a Protected Party with respect to Abuse Claims only as set
    forth in the definition of “Abuse Claim.”
7   “Limited Protected Parties” means the Participating Chartered Organizations, which means a Chartered
    Organization that does not (a) object to confirmation of the Plan or (b) inform Debtors’ counsel in writing
    on or before the confirmation objection deadline that it does not wish to make the Participating Chartered
    Organization Insurance Assignment. Notwithstanding the foregoing, with respect to any Chartered
    Organization that is a debtor in bankruptcy as of the Confirmation Date, such Chartered Organization

                                                      9
Insurance Companies, including Hartford, the Future Claimants’ Representative, the
Coalition, the Settlement Trust, and each of its and their respective Representatives
(collectively, the “Settlement Parties”), of and from any and all Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the
Estates), whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
contract, tort or otherwise, based on or relating to, or in any manner arising from, in
whole or in part, any act, omission, transaction, event, or other circumstance taking place
or existing on or before the date that the Confirmation Order and Affirmation Order
become Final Orders (including before the Petition Date) in connection with or related to
(i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims that were or
could have been asserted by the Contributing Chartered Organizations against the
Settlement Parties or any of them.

        b.     In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights
that remain in effect from and after the Effective Date to enforce the Plan, the
Confirmation Order, and the terms of the TCJC Settlement Agreement, for good and
valuable consideration, the adequacy of which is hereby confirmed, each of the Settlement
Parties shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each of the Contributing Chartered
Organizations, including TCJC, of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, contract, tort or otherwise, based on or relating to, or in any manner arising
from, in whole or in part, any act, omission, transaction, event, or other circumstance
taking place or existing on or before the date that the Confirmation Order and Affirmation
Order become Final Orders (including before the Petition Date) in connection with or
related to (i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims




   shall be a Participating Chartered Organization only if it advises Debtors’ counsel in writing that it wishes
   to make the Participating Chartered Organization Insurance Assignment, and, for the avoidance of doubt,
   absent such written advisement, none of such Chartered Organization’s rights to or under the Abuse
   Insurance Policies shall be subject to the Participating Chartered Organization Insurance Assignment. A
   list of Chartered Organizations that are not Participating Chartered Organizations is attached to the Plan
   as Exhibit K.

                                                      10
that were or could have been asserted by the Settlement Parties against the Contributing
Chartered Organizations or any of them.


     Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Article X.F of the Plan—Channeling Injunction.

Channeling Injunction.

       Terms. To preserve and promote the settlements contemplated by and provided
for in the Plan, including the Abuse Claims Settlement, the Hartford Insurance
Settlement, and the TCJC Settlement Agreement (as defined in the Restructuring
Support Agreement), and to supplement, where necessary, the injunctive effect of the
Discharge as provided in sections 1141 and 524 of the Bankruptcy Code and as described
in Article X of the Plan, pursuant to the exercise of the equitable jurisdiction and power of
the Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy
Code, (a) the sole recourse of any holder of an Abuse Claim against a Protected Party5 on
account of such Abuse Claim shall be to and against the Settlement Trust pursuant to the
Settlement Trust Documents,68 and such holder shall have no right whatsoever at any
time to assert such Abuse Claim against any Protected Party or any property or interest
in property of any Protected Party, and (b) the sole recourse of any holder of a Post-1975
Chartered Organization Abuse Claim against a Limited Protected Party on account of
such Post-1975 Chartered Organization Abuse Claim shall be to and against the
Settlement Trust pursuant to the Settlement Trust Documents, and such holder shall
have no right whatsoever at any time to assert such Post-1975 Chartered Organization




5     “Protected Parties” means the following Persons: (i) the Debtors; (ii) Reorganized BSA; (iii) the Related
      Non-Debtor Entities; (iv) the Local Councils; (v) the Contributing Chartered Organizations; (vi) the
      Settling Insurance Companies, including Hartford; and (vii) all of such Persons’ Representatives;
      provided, however, that no Perpetrator is or shall be a Protected Party. Notwithstanding the foregoing, a
      Contributing Chartered Organization shall be a Protected Party only with respect to Abuse Claims that
      arose in connection with the Contributing Chartered Organization’s sponsorship of one or more Scouting
      units.
68   “Settlement Trust Documents” means, collectively, (a) the Settlement Trust Agreement, (b) the Trust
      Distribution Procedures, (c) the Document Agreement, and (d) the Confirmation Order, and (e) any other
      agreements, instruments and documents governing the establishment, administration and operation of
      the Settlement Trust, which shall be substantially in the forms set forth as exhibits heretoin the Plan or in
      the Plan Supplement, as the same may be amended or modified from time to time in accordance with the
      terms thereof.

                                                         11
Abuse Claim against any Limited Protected Party or any property or interest in property
of any Limited Protected Party. On and after the Effective Date, all Persons that have
held or asserted, currently hold or assert, or that may in the future hold or assert, any
Abuse Claim against the Protected Parties, or any of them, or any Post-1975 Chartered
Organization Abuse Claim against the Limited Protected Parties, or any of them, shall be
permanently and forever stayed, restrained and enjoined from taking any action for the
purpose of directly, indirectly, or derivatively collecting, recovering, or receiving
payment, satisfaction, or recovery from any Protected Party with respect to any such
Abuse Claim or from any Limited Protected Party with respect to any such Post-1975
Chartered Organization Abuse Claim, other than from the Settlement Trust pursuant to
the Settlement Trust Documents, including:

            c.       a. commencing, conducting, or continuing, in any manner, whether
     directly, indirectly, or derivatively, any suit, action, or other proceeding of any kind
     (including a judicial, arbitration, administrative, or other proceeding) in any forum in
     any jurisdiction around the world against or affecting any Protected Party or Limited
     Protected Party or any property or interest in property of any Protected Party or
     Limited Protected Party;

             d.     b. enforcing, levying, attaching (including any prejudgment
      attachment), collecting or otherwise recovering, by any manner or means, either
      directly or indirectly, any judgment, award, decree, or order against or affecting
      any Protected Party or Limited Protected Party or any property or interest in
      property of any Protected Party or Limited Protected Party;

             e.    c. creating, perfecting, or otherwise enforcing in any manner,
      whether directly or indirectly, any Encumbrance of any kind against any Protected
      Party or Limited Protected Party or any property or interest in property of any
      Protected Party or Limited Protected Party;

             f.     d. asserting, implementing or effectuating any setoff, right of
      reimbursement, subrogation, indemnity, contribution, reimbursement, or
      recoupment of any kind, in any manner, directly or indirectly, against any obligation
      due to any Protected Party or Limited Protected Party or any property or interest
      in property of any Protected Party or Limited Protected Party; or

             g.     e. taking any act in any manner, and in any place whatsoever, that
      does not conform to, or comply with, the provisions of the Plan Documents or the
      Settlement Trust Documents or with regard to any matter that is within the scope
      of the matters designated by the Plan to be subject to resolution by the Settlement
      Trust, except in conformity and compliance with the Settlement Trust Documents
      with respect to any such Abuse Claim or Post-1975 Chartered Organization Abuse
      Claim.

      Reservations. Notwithstanding anything to the contrary in Article X.F of the Plan,
the Channeling Injunction shall not enjoin:




                                            12
               a.      the rights of holders of Abuse Claims or Post-1975 Chartered
       Organization Abuse Claims to assert such Abuse Claims solely against the
       Settlement Trust in accordance with the Trust Distribution Procedures, including
       the ability to pursue the Settlement Trust in the tort system as described in Article
       XII of the Trust Distribution Procedures;

              b.    the rights of holders of Abuse Claims to assert such Abuse Claims
       against anyone other than a Protected Party or, in the case of Post-1975 Chartered
       Organization Abuse Claims, against anyone other than a Limited Protected Party;

             c.    prior to the date that an Entity (other than an Insurance Company)
       becomes a Protected Party under Article IV.I of the Plan, the right of holders of
       Abuse Claims to assert such Abuse Claims against such Entity;

               d.   prior to the date that a Chartered Organization becomes a Limited
       Protected Party under Article IV.J of the Plan, the right of holders of Post-1975
       Chartered Organization Abuse Claims to assert such Abuse Claims against such
       Entity;

             e.     the rights of holders of Abuse Claims that are not Post-1975
       Chartered Organization Abuse Claims to assert such Abuse Claims against any
       Limited Protected Party (unless such Limited Protected Party becomes a
       Protected Party under Article IV.I of the Plan);

                f.     c. the right of any Person to assert any Claim, debt, obligation or
       liability for payment of Settlement Trust Expenses solely against the Settlement
       Trust in accordance with the Settlement Trust Documents; or

              g.    d. the Settlement Trust from enforcing its rights under the Plan and
       the Settlement Trust Documents; or

              h.      e. the rights of the Settlement Trust and Reorganized BSA (to the
       extent permitted or required under the Plan) to prosecute any action against any
       Non-Settling Insurance Company based on or arising from Abuse Insurance
       Policies that are not the subject of an Insurance Settlement Agreement, subject to
       any Insurance Coverage Defenses.

Article X.J.1 of the Plan—Releases by the Debtors and the Estates.

       Releases by the Debtors and the Estates of the Released Parties. As of the
Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Confirmation Order, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties to facilitate and implement the
reorganization of the Debtors and the settlements embodied in the Plan, including the
Abuse Claims Settlement (as defined in the Restructuring Support Agreement) and, the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA,
and the Estates shall, and shall be deemed to, expressly, conclusively, absolutely,

                                             13
unconditionally, irrevocably, and forever release and discharge each and all of the
Released Parties of and from any and all Estate Causes of Action that do not constitute
Settlement Trust Causes of Action, any and all other Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever (including any derivative claims or Causes of Action asserted or that
may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the Effective Date (including before the Petition Date) in connection with or
related to the Debtors, the Estates, their respective assets and properties, the Chapter
11 Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated by the Plan, the business or contractual arrangements between
one or both of the Debtors and any Released Party, the restructuring of any Claim or
Interest that is treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, the Restructuring Support Agreement (including any amendments,
modifications or joinders thereto), the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, the TCJC Settlement, or any related agreements,
instruments, and other documents created or entered into before or during the Chapter
11 Cases or the negotiation, formulation, preparation or implementation thereof, the
pursuit of Confirmation, the administration and implementation of the Plan, the
solicitation of votes with respect to the Plan, the Distribution of property under the Plan,
or any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to the foregoing.
Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
X.J.1 of the Plan shall not, and shall not be construed to: (a) release any Released Party
from Causes of Action arising out of, or related to, any act or omission of a Released
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; or (b) release any post-Effective Date obligations of any Person under the
Plan Documents or any document, instrument, or agreement executed to implement the
Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their
respective capacities as such in facilitating and implementing the reorganization of the
Debtors, as an integral component of the Plan, the Debtors, Reorganized BSA, and the
Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all holders of General Unsecured
Claims, Non-Abuse Litigation Claims, and Convenience Claims of and from any and all
Avoidance Actions.

Article X.J.3 of the Plan—Releases by Holders of Abuse Claims.

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, pursuant to section
1123(b) of the Bankruptcy Code, for good and valuable consideration, the adequacy of

                                            14
which is hereby confirmed, including the service of the Protected Parties and the Limited
Protected Parties to facilitate and implement the reorganization of the Debtors, including
the Settlement (as defined in the Restructuring Support Agreement), and the settlements
embodied in the Plan, including the Abuse Claims Settlement and the Settlement (as
defined in the Restructuring Support Agreement), as an integral component of the Plan,
and except as otherwise expressly provided in the Plan or the Confirmation Order, to the
maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all holders of Abuse Claims shall, and shall be deemed
to, expressly, conclusively, absolutely, unconditionally, irrevocably, and forever discharge
and release: (a) each and all of the Protected Parties and their respective property and
successors and assigns of and from all Abuse Claims and any and all Claims and Causes of
Action whatsoever, whether known or unknown, asserted or unasserted, derivative or
direct, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, veil piercing or alter-ego theories of liability,
successor liability, contribution, indemnification, joint liability, or otherwise, arising from
or related in any way to such Abuse Claims.; and (b) each and all of the Limited Protected
Parties and their respective property and successors and assigns of and from all
Post-1975 Chartered Organization Abuse Claims and any and all Claims and Causes of
Action whatsoever, whether known or unknown, asserted or unasserted, derivative or
direct, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, veil piercing or alter-ego theories of liability,
successor liability, contribution, indemnification, joint liability, or otherwise, arising from
or related in any way to such Post-1975 Chartered Organization Abuse Claims; provided,
however, that the releases set forth in Article X.J.3 of the Plan shall not, and shall not be
construed to: (i) release any Protected Party or Limited Protected Party from Causes of
Action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct; (ii) release
any post-Effective Date obligations of any Person under the Plan Documents or any
document, instrument, or agreement executed to implement the Plan; or (iii) modify,
reduce, impair or otherwise affect the ability of any holder of an Abuse Claim to recover
on account of such Claim in accordance with Article III. B.10 or Article III.B.11 of the
Plan, as applicable.

Article X.K of the Plan—Exculpation.




                                              15
        From and after the Effective Date, none of the Exculpated Parties 79 shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the
negotiation of the Plan Documents, the Restructuring Support Agreement (including any
amendments, modifications or joinders thereto),JPM/Creditors’ Committee Settlement,
the Hartford Insurance Settlement Agreement, the TCJC Settlement Agreement, the
Releases and Injunctions, the pursuit of Confirmation of the Plan, the administration,
consummation and implementation of the Plan or the property to be Distributed under the
Plan, or the management or operation of the Debtors (except for any liability that results
primarily from such Exculpated Party’s gross negligence, bad faith or willful misconduct).
In all respects, each and all such Exculpated Parties shall be entitled to rely upon the
advice of counsel with respect to their duties and responsibilities under, or in connection
with, the matters referenced in the preceding sentence. Notwithstanding the foregoing or
any provision of the Plan to the contrary, Sidley shall not be an Exculpated Party with
respect to any claims that Century Indemnity Company asserts against Sidley related to
Sidley’s representation of the Debtors prior to the Petition Date.

Article X.L of the Plan—Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases. As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Released Party or its
property or successors or assigns on account of or based on the subject matter of such
Claims, whether directly or indirectly, derivatively or otherwise: (a) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other
proceeding (including any judicial, arbitral, administrative or other proceeding) in any
forum; (b) enforcing, attaching (including, without limitation,           any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or




79   “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c)
     the Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the
     Tort Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such;
     (g) the Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’
     current officers and directors, former officers and directors who served in such capacity during the
     pendency of the Chapter 11 Cases but are no longer officers or directors as of the Effective Date,
     employees, volunteers, agents, attorneys, financial advisors, accountants, investment bankers,
     consultants, representatives, and other professionals.

                                                      16
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be construed to,
enjoin any holder of a Claim that is the subject of Article X.J of the Plan from taking any
action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct.

       Injunction Related to Exculpation. As of the Effective Date, all holders of Claims
that are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Exculpated Party on
account of or based on the subject matter of such Claims, whether directly or indirectly,
derivatively or otherwise: (a) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment,
award, decree, or other order; (c) creating, perfecting or in any way enforcing in any
matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in
any manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan;
provided, however, that the injunctions set forth in Article X.L.2 of the Plan shall not, and
shall not be construed to, enjoin any Person that is the subject of Article X.K of the Plan
from taking any action arising out of, or related to, any act or omission of a Exculpated
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct.

Item 3. Certifications and Acknowledgment.

By signing this Master Ballot, the undersigned certifies, on information and belief, that the following
statements are true and correct:

       (i)     I have been provided with a copy of the Disclosure Statement, including the Plan
               and all other exhibits thereto, the Confirmation Hearing Notice, the Disclosure
               Statement, and the Solicitation Procedures Order;

       (ii)    I certify that each of the claimants set forth on the accompanying Exhibit is
               represented by me and, through the execution and filing of this Master Ballot with
               the Solicitation Agent, (a) I have collected and recorded the votes of each of my
               Abuse Survivor Clients through customary and accepted practices (e.g., by email,
               telephone, or other standard communications), or I have obtained authority to cast
               votes to accept or reject the Plan for each of my Abuse Survivor Clients, or (b) I
               have the authority under applicable law to vote to accept or reject the Plan on behalf
               of each of my Abuse Survivor Clients, and I intend to exercise such authority (and if




                                                  17
               requested, I will provide a valid power of attorney or other written documentation to
               that effect);

      (iii)    I have met all applicable standards to receive informed consent from each of my
               Abuse Survivor Clients with respect to each such client’s vote, Expedited
               Distribution Election, and release election on this Master Ballot.

      (iv)     Each of my Abuse Survivor Clients set forth on the Exhibit is a holder of a Class 8
               Direct Abuse Claim as of the Voting Record Date.

      (v)      I acknowledge that a vote to accept the Plan constitutes acceptance of the
               treatment of each Abuse Survivor Client as a holder of a Direct Abuse Claim.

      (vi)     I understand that, if accepting the Plan on behalf of one of my Abuse Survivor
               Clients, my client agrees with the treatment provided for his or her Claim under the
               Plan.

      (vii)    I have provided the Disclosure Statement, in hard copy, flash drive, or electronic
               format, to my Abuse Survivor Clients.

      (viii)   I further acknowledge that the solicitation of votes is subject to all terms and
               conditions set forth in the Disclosure Statement, the Solicitation Procedures Order,
               and the Solicitation Procedures contained therein.


                                          _________________________________________
Print or Type Name of Attorney:
                                          _

                                          _________________________________________
Name of Law Firm:
                                          _

                                          _________________________________________
Attorney Signature:
                                          _

                                          _________________________________________
Street Address:
                                          _

                                          _________________________________________
City, State, Zip Code:
                                          _

                                          _________________________________________
Telephone Number:
                                          _

                                          _________________________________________
Email Address:
                                          _

                                          _________________________________________
Date Completed:
                                          _



                                                18
     IF THIS MASTER BALLOT AND ACCOMPANYING EXHIBIT ARE NOT
   RECEIVED BY THE SOLICITATION AGENT ON OR BEFORE [SEPTEMBER
 3NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN TIME), YOUR VOTE WILL NOT
                              BE COUNTED.

        Master Ballots (together with the Exhibit provided by the Solicitation Agent) must
be delivered to the Solicitation Agent (a) via the electronic Ballot submission platform on
the Solicitation Agent’s website (the “E-Ballot Platform”) by visiting
https://omniagentsolutions.com/bsa-SAballots, and following the instructions set forth on
the website, or (b) at the appropriate address listed below, or in the enclosed envelope,
as applicable. You are highly encouraged to submit your Master Ballot and Exhibit via
the E-Ballot Platform. If you choose to submit your Master Ballot and Exhibit via the
E-Ballot Platform, you should NOT submit a hard copy Master Ballot or Exhibit. Please
choose only one method for returning your Master Ballot and Exhibit.

 If by E-Ballot Platform:                        If by standard or overnight mail or personal delivery:

  https://omniagentsolutions.com/bsa-SAballots         Boy Scouts of America Ballot Processing
                                                              c/o Omni Agent Solutions
                                                           5955 De Soto Avenue, Suite 100
                                                             Woodland Hills, CA 91367

       Exhibits may only be submitted in Excel format via the E-Ballot Platform or, if the
Master Ballot is being mailed, by USB drive—they may not be printed out and submitted
in hard copy format. Votes provided on any Exhibit submitted in a format other than the
Excel Exhibit provided by the Solicitation Agent shall not be counted.

        To submit your Master Ballot and Exhibit via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-SAballots and follow the instructions to submit your
Master Ballot.

        The Solicitation Agent’s E-Ballot Platform is the sole manner in which Master Ballots and
Exhibits will be accepted via electronic or online transmission. Master Ballots and Exhibits
submitted by facsimile, email or other means of electronic transmission will not be counted.
Attorneys who submit a Master Ballot and Exhibit using the E-Ballot Platform should NOT also
submit a paper Master Ballot and Exhibit.

         If you have questions about this Master Ballot, or if you did not receive access to a copy of
 the Plan or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’
 toll-free restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing
 to Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue,
 Suite 100, Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring
 website at https://omniagentsolutions.com/BSA.

     Information may also be obtained at https://omniagentsolutions.com/bsa-SAballots. THE
 SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
 LEGAL ADVICE.



                                                 19
       Any admission of Direct Abuse Claims for purposes of voting on the Plan is not an
admission of liability on the part of the Debtors or any other party for payment purposes.




                                           20
            INSTRUCTIONS FOR COMPLETING YOUR MASTER BALLOT
         To properly complete this Master Ballot, you must follow the procedures described below,
which explain each of the items contained on your Master Ballot. If you have any questions, please
contact the Solicitation Agent using the contact information provided above or visit
https://omniagentsolutions.com/bsa-SAballots.

       1.      Use of Online Ballot Portal—If Submitting Your Vote Through the E-Ballot
               Platform:

        The Solicitation Agent will accept Master Ballots if properly completed through the E-Ballot
Platform and submitted with your Exhibit, which must be completed and submitted in Excel format
using the Exhibit accompanying your Master Ballot. You are highly encouraged to submit your
Master Ballot and Exhibit via the E-Ballot Platform. To submit your Master Ballot and Exhibit via
the E-Ballot Platform, visit https://omniagentsolutions.com/bsa-SAballots and follow the instructions
to submit your Master Ballot.

        The Solicitation Agent’s E-Ballot Platform is the sole manner in which Master Ballots and
Exhibits will be accepted via online or electronic submission. Master Ballots and Exhibits
submitted by facsimile, email or other means of electronic transmission will not be
counted. Firms that submit a Master Ballot and Exhibit using the E-Ballot Platform should NOT
also submit a paper Master Ballot or paper Exhibit.

      Use of Hard Copy Master Ballot—If Submitting Your Vote Through Standard or
Overnight Mail or Personal Delivery:

       Submit your completed and signed Master Ballot and your completed Exhibit in Excel
format on a USB drive by mail using the pre-addressed envelope included in the Solicitation
Package, or by hand delivery or overnight courier to:

                             Boy Scouts of America Ballot Processing
                                    c/o Omni Agent Solutions
                                 5955 De Soto Avenue, Suite 100
                                   Woodland Hills, CA 91367

       The Solicitation Agent will tabulate all properly completed Master Ballots and
Exhibits received on or before the Voting Deadline. Please submit your Master Ballot
together with your Exhibit, and do not submit them separately.

       2.      To fill out your Master Ballot, you must complete the following:

                a.     Item 1 (Voting Summary). Item 1 of the Master Ballot asks you to
indicate how many holders of Direct Abuse Claims listed on the Exhibit accept or reject the Plan.
If all of your Abuse Survivor Clients have authorized you to ACCEPT / vote in favor of the Plan,
please check the box indicating the same. If all of your Abuse Survivor Clients have authorized you
to REJECT / vote against the Plan, please check the box indicating the same. If some of your
Abuse Survivor Clients have authorized you to ACCEPT / vote in favor of the Plan, while others
have authorized you to REJECT / vote against the Plan, please check the box indicating the same,

                                                 21
and in all instances be certain to specify on the Exhibit which clients have accepted the Plan and
which clients have rejected the Plan. Please note that the Solicitation Agent will review the
Exhibit to collect and record the individual votes of each of your Abuse Survivor Clients
regardless of your answer in Item 1, and you must submit the Exhibit in Excel format as
provided to you with this Master Ballot in order for your clients’ votes to be counted. In
the event there is a discrepancy between your response to Item 1 and the individual votes of any of
the Abuse Survivor Clients included in the Exhibit, the individual vote reflected on the Exhibit will
govern and will supersede your response in Item 1.

              b.      Item 2 (List of Holders of Direct Abuse Claims Represented by
Attorney). Item 2 of the Master Ballot requires that you complete and submit the Exhibit to the
Master Ballot in Excel format as provided to you on a USB drive accompanying your Master
Ballot. The Exhibit shall list, for each Abuse Survivor Client represented by your Firm and on
whose behalf you are voting on the Plan:

                       (1)     the last name of the claimant;

                       (2)     the first name of the claimant;

                       (3)     the last 4 digits of the Social Security Number of the claimant (if the
                               claimant does not have a Social Security Number, this field may be
                               blank);

                       (4)     the claimant’s date of birth;

You will not be able to modify these fields of the Exhibit. Using the drop-down boxes, you will need
to complete the following fields for each Abuse Survivor Client represented by your Firm:

                       (5)     whether the claimant votes to ACCEPT (vote in favor of) or to
                               REJECT (vote against) the Plan;

                       (6)     whether, only if the Plan is confirmed and the Effective Date occurs,
                               the claimant elects to receive the Expedited Distribution, which is a
                               one-time Cash payment from the Settlement Trust in the amount of
                               $3,500.00 conditioned upon satisfaction of the criteria set forth in the
                               Trust Distribution Procedures; and

                       (7)     whether the claimant opts out of the releases contained in Article
                               X.J.4 of the Plan. The Exhibit must be submitted in the format set
                               forth above and may not be modified.

As set forth in the Plan, if holders of Class 8 Direct Abuse Claims vote to accept the Plan, the
Debtors will request that the Plan be confirmed. If the Plan is confirmed and the Effective Date
occurs, each eligible holder of a Direct Abuse Claim may voluntarily elect pursuant to this Master
Ballot to receive an Expedited Distribution of a one-time Cash payment from the Settlement Trust
in the amount of $3,500.00 conditioned upon satisfaction of the criteria set forth in the Trust
Distribution Procedures. You must make this election for your Abuse Survivor Clients on
the Exhibit submitted with a properly and timely completed and delivered Master Ballot.


                                                 22
                 c.     Pursuant to Article X of the Plan, the Debtors seek approval of the release
provision set forth in Article X.J.4 of the Plan and provided above. You may opt out of giving this
release on behalf of your Abuse Survivor Clients who vote to accept or reject the Plan by making
this election on the Exhibit.

 IF THE PLAN BECOMES EFFECTIVE, HOLDERS OF DIRECT ABUSE CLAIMS
 UNDER THE PLAN WHO VOTE TO ACCEPT OR REJECT THE PLAN ARE
 DEEMED TO PROVIDE THE RELEASES CONTAINED IN ARTICLE X.J.4 OF THE
 PLAN, AS SET FORTH ABOVE, UNLESS YOU OPT OUT ON BEHALF OF A
 HOLDER. YOU MAY OPT OUT OF THE RELEASES ON BEHALF OF A HOLDER
 BY STATING SO IN THE EXHIBIT.

                 d.      Item 3 (Certifications and Acknowledgements). Item 3 contains
certain certifications, to be completed by the attorney preparing and signing the Master Ballot,
pursuant to which such attorney shall certify that he or she has the authority under applicable law to
vote to accept or reject the Plan on behalf of the holders of Direct Abuse Claims who are listed on
the Exhibit to the Master Ballot. Please ensure that you have read and understood the certifications
before signing the Master Ballot. If you are unable to make such certifications on behalf of any
holder of a Direct Abuse Claim, you may not cast a vote on behalf of such holder and must timely
send the information relating to the name and address of such holder to the Solicitation Agent.

                e.     If the Master Ballot is not signed, the vote(s) shown on the Master Ballot
will not be counted.

       3.      Other Instructions for Completing Master Ballots:

              a.        Holders of Direct Abuse Claims must vote the full amount of their Claims to
ACCEPT (vote in favor of) or to REJECT (vote against) the Plan. A holder of a Direct Abuse
Claim may not split his or her vote. Accordingly, the vote of any holder of a Direct Abuse Claim
who purports partially to accept and partially to reject the Plan will not be counted.

              b.     Please note that, except as otherwise set forth in the Disclosure
Statement and Solicitation Procedures Order, each Direct Abuse Claim in Class 8 has
been allowed in the amount of $1.00 solely for voting purposes, and shall not be binding
upon the holder of the Direct Abuse Claim, the Debtors, the Settlement Trust, the Firms,
or any other party for any purpose other than voting on the Plan.

               c.       This Master Ballot is to be used by Firms who represent, and are authorized
to vote on behalf of, one or more holders of Direct Abuse Claims. You may be required to provide
evidence of your authorization by holders of Direct Abuse Claims to vote to accept or reject the
Plan.

               d.      If a Ballot is received directly from the holder of a Direct Abuse Claim and
a Master Ballot is received from a Firm on account of the same Direct Abuse Claim, the Ballot
returned by holder of such Claim by the Voting Deadline shall supersede any Master Ballot with
respect to such Claim and such Master Ballot shall not be counted.



                                                 23
               e.      The Master Ballot may not be used for any purpose other than to transmit
votes on the Plan.

                f.      Multiple Master Ballots may be completed and delivered to the Solicitation
Agent. Subject to the terms of the Solicitation Procedures, votes reflected by multiple Master
Ballots shall be counted except to the extent that they are duplicative of other Master Ballots. If
two or more such ballots are inconsistent, the last-dated Master Ballot received before the Voting
Deadline will, to the extent of such inconsistency, govern unless otherwise ordered by the
Bankruptcy Court. Notwithstanding the foregoing, if two or more Master Ballots are received from
separate counsel on or before the Voting Deadline, each of whom purports to represent the same
holder of a Direct Abuse Claim and the votes conflict, the Debtors shall reach out to both Firms,
with notice of such communication to counsel to the Tort Claimants’ Committee and the Coalition of
Abused Scouts for Justice, and request written documentation of each attorney’s representation of
such holder in order to resolve the conflict. If representation of the holder of the Direct Abuse
Claim is not resolved within ten (10) days from the notice of the conflict as provided by the Debtors,
such votes shall not be counted.

                 g.     If the Master Ballot and Exhibit are signed and timely sent to the Solicitation
Agent, but do not designate either acceptance or rejection, or designate both acceptance and
rejection, of the Plan for any particular Direct Abuse Claim listed on the Exhibit accompanying the
Master Ballot, then the Solicitation Agent may, at its discretion, contact the party submitting the
Master Ballot in order to cure the defect on the Master Ballot or such Claim will not be counted
either as an acceptance or rejection of the Plan.

 NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
 ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
 CONTAINED IN THE MATERIALS MAILED WITH THIS MASTER BALLOT OR
 OTHER MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.

 IF YOU HAVE ANY QUESTIONS REGARDING THE MASTER BALLOT, DID NOT
 RECEIVE INSTRUCTIONS REGARDING ACCESSING THE DISCLOSURE
 STATEMENT OR PLAN, RECEIVED A DAMAGED MASTER BALLOT OR HAVE
 LOST YOUR MASTER BALLOT, OR NEED ADDITIONAL COPIES OF THE
 MASTER BALLOT OR OTHER ENCLOSED MATERIALS, PLEASE CONTACT
 THE SOLICITATION AGENT AT:

 TELEPHONE:             866-907-2721
 EM AIL:                B SAballots @omniagnt.com
 ADDRESS:               Boy Scouts of America Ballot Processing, c/o Omni Agent
                        Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA
                        91367
 WEB SITE:              https ://omniage nts olutions .com/B SA

 NOTHING CONTAINED HEREIN OR IN THE SOLICITATION PACKAGES
 SHALL RENDER YOU OR ANY OTHER PERSON THE AGENT OF THE
 DEBTORS OR THE SOLICITATION AGENT, OR AUTHORIZE YOU OR ANY
 OTHER PERSON TO USE ANY DOCUMENT OR MAKE ANY STATEMENTS ON

                                                  24
BEHALF OF THE DEBTORS OR THE SOLICITATION AGENT WITH RESPECT
TO THE PLAN, EXCEPT FOR THE STATEMENTS CONTAINED IN THE
SOLICITATION PACKAGES.




                             25
                       Exhibit 2-6

Form of Individual Ballot for Class 8 Direct Abuse Claims
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                                 Chapter 11

    BOY SCOUTS OF AMERICA AND                              Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                           (Jointly Administered)
                           Debtors.


                      BALLOT FOR CLASS 8 (DIRECT ABUSE CLAIMS)

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR BALLOT CAREFULLY BEFORE COMPLETING THIS
    BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-SABALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE
    MATERIALS, OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION
    PACKAGES, PLEASE CONTACT OMNI AGENT SOLUTIONS (THE
    “SOLICITATION AGENT”) BY (A) CALLING THE DEBTORS’ RESTRUCTURING
    HOTLINE AT 866-907-2721, (B) EMAILING BSABALLOTS@OMNIAGNT.COM,
    (C) WRITING TO BOY SCOUTS OF AMERICA BALLOT PROCESSING, C/O
    OMNI AGENT SOLUTIONS, 5955 DE SOTO AVENUE, SUITE 100, WOODLAND
    HILLS, CA 91367, OR (D) SUBMITTING AN INQUIRY ON THE DEBTORS’
    RESTRUCTURING WEBSITE AT HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.

    THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
    TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00 P.M.
    (EASTERN TIME) ON [SEPTEMBER 3NOVEMBER 16], 2021 (THE “VOTING
    DEADLINE”).

    IF YOU VOTE TO ACCEPT OR REJECT THE PLAN, YOU WILL BE RELEASING
    THE RELEASED PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION
    TO THE EXTENT PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU
    “OPT-OUT” OF SUCH RELEASES. YOU MAY “OPT-OUT” OF SUCH RELEASES
    AND YOU MUST INDICATE SUCH “OPT-OUT” IN THE BALLOT.

         Pursuant to this ballot (this “Ballot”), the above-captioned debtors and debtors-in-possession
(together, the “Debtors”) are soliciting votes from holders of Class 8 Direct Abuse Claims on the
FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC [D.I. [●]] (together with all schedules and exhibits thereto, and as may be
modified, amended, or supplemented from time to time, the “Plan”), which is described in greater
detail in that certain disclosure statement regarding the Plan, filed on [●], 2021 [D.I. [●]] (together
with all schedules and exhibits thereto, and as may be modified, amended, or supplemented from
time to time, the “Disclosure Statement”). Capitalized terms used but not otherwise defined herein
have the meanings ascribed to such terms in the Plan or the Disclosure Statement, as applicable.
On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) entered an order [D.I. [●]] (the “Solicitation Procedures Order”) approving the Disclosure
Statement as containing adequate information under section 1125 of the Bankruptcy Code and the
procedures for soliciting votes to accept or reject the Plan (the “Solicitation Procedures”).
Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the Plan by
the Bankruptcy Court.

        The Plan provides for the issuance of a “Channeling Injunction” pursuant to section 105(a)
of the Bankruptcy Code, which is a mechanism by which Abuse Claims against the Debtors will be
channeled to a Settlement Trust established pursuant to section 105(a) of the Bankruptcy Code.
For a description of the causes of action to be enjoined and the identities of the Entities that would
be subject to these injunctions, see Article VI.Q of the Disclosure Statement and Article X of the
Plan, which sets forth the terms of each of these provisions.

        The Debtors have compiled a list of all potential Protected Parties and potential Limited
Protected Parties under the Plan, including the identities of all Local Councils, Chartered
Organizations, and Insurance Companies. If the Plan is confirmed, to the extent any such parties
participate, they will be included in the definition of Protected Parties or Limited Protected Parties
and will benefit from the Channeling Injunction. This list of potential Protected Parties and Limited
Protected Parties is available at https://omniagentsolutions.com/bsa-SAballots. This list only
includes potential Protected Parties and Limited Protected Parties—it does not mean that
any such party will in fact become a Protected Party or Limited Protected Party under the
Plan.

        You are receiving this Ballot because you have asserted a Claim against the Debtors that
arises from Abuse2 that occurred prior to the Petition Date (as defined in the Plan, a “Direct Abuse
2    “Abuse” means sexual conduct or misconduct, sexual abuse or molestation, sexual exploitation, indecent
     assault or battery, rape, pedophilia, ephebophilia, sexually related psychological or emotional harm,

                                                     2
Claim”). Your Direct Abuse Claim is classified under the Plan in Class 8 (Direct Abuse Claims).
Accordingly, you have a right to vote to accept or reject the Plan.

  IMPORTANT INFORMATION REGARDING THE ELECTION TO RECEIVE AN
               EXPEDITED DISTRIBUTION OF $3,500.00:

        Each holder of a properly completed non-duplicative proof of claim asserting a
Direct Abuse Claim who filed such Claim by the Bar Date or was permitted by a Final
Order of the Bankruptcy Court to file a late claim may elect at Item 3 of this Ballot to
receive an Expedited Distribution, which, as specified in the Plan, is a one-time Cash
payment from the Settlement Trust in the amount of $3,500.00 conditioned upon
satisfaction of the criteria set forth in the Trust Distribution Procedures, in exchange for a
full and final release in favor of the Settlement Trust, the Protected Parties and the
Chartered Organizations.

         The Settlement Trust shall make the Expedited Distributions on or as soon as reasonably
practicable after the latest to occur of (a) the Effective Date, (b) the date the applicable holders of
Direct Abuse Claims who have elected to receive an Expedited Distribution have satisfied the
criteria set forth in the Trust Distribution Procedures, and (c) the date upon which the Settlement
Trust has sufficient Cash to fund the full amount of the Expedited Distributions while retaining
sufficient Cash reserves to fund applicable Settlement Trust Expenses, as determined by the
Settlement Trustee. This election must be made on a properly and timely completed and
delivered Ballot in accordance with the instructions set forth herein, and shall only be
effective if the Plan is confirmed and the Effective Date occurs.

      If you are receiving this Ballot by email, you indicated on your proof of claim form
that email communication is an acceptable method for communications regarding your
Claim. If you would prefer to receive this Ballot and all Solicitation Package materials by




    assault or battery, rape, pedophilia, ephebophilia, sexually related psychological or emotional harm,
    humiliation, anguish, shock, sickness, disease, disability, dysfunction, or intimidation, any other sexual
    misconduct or injury, contacts or interactions of a sexual nature, including the use of photography, video,
    or digital media, or other physical abuse or bullying or harassment without regard to whether such
    physical abuse or bullying is of a sexual nature, between a child and an adult, between a child and
    another child, or between a non-consenting adult and another adult, in each instance without regard to
    whether such activity involved explicit force, whether such activity involved genital or other physical
    contact, and whether there is or was any associated physical, psychological, or emotional harm to the
    child or non-consenting adult.


                                                      3
mail instead, you may contact the Solicitation Agent via the contact information set forth
above to receive a mailed copy of your Solicitation Package.

       Your rights are described in the Disclosure Statement for the Plan and the Solicitation
Procedures Order. This Ballot may not be used for any purpose other than for casting
votes to accept or reject the Plan and making certain certifications with respect to the
Plan. If you believe you have received this Ballot in error, or if you believe that you have
received the wrong Ballot, please contact the Solicitation Agent immediately via the
contact information set forth above.

       If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether
or not you vote or if you vote to reject the Plan. To have your vote counted, you must
complete, sign, and return this Ballot to the Solicitation Agent by the Voting Deadline.

        If you vote to accept or reject the Plan, you will be deemed to provide the releases in
Article X.J.4 of the Plan and as set forth below unless you opt out of such releases. You may
check the box below to opt out of the releases in Article X.J.4 of the Plan. Please be advised that
the Plan also contains injunction and exculpation provisions, certain of which are set forth below. If
the Plan is confirmed by the Bankruptcy Court, these sections will be binding on you whether or not
you elect to opt out of the releases in Article X.J.4 of the Plan by this Ballot. For a full description
of these provisions, see Article VI.Q of the Disclosure Statement and Article X of the Plan,
which sets forth the terms of each of these provisions.

       You should carefully review the Disclosure Statement and the Plan, including the
Plan’s injunction, exculpation, and release provisions, as the rights of holders of Direct
Abuse Claims may be affected thereunder. You may wish to seek legal advice concerning
the Plan and the Plan’s classification and treatment of your Claim.

                          [Remainder of Page Intentionally Left Blank]




                                                   4
               PLEASE READ THE ATTACHED VOTING INFORMATION AND
               INSTRUCTIONS BEFORE COMPLETING THIS BALLOT

 PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL
 OF THE INFORMATION REQUESTED UNDER ITEM 4. IF THIS BALLOT HAS
 NOT BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY
 NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1.          Amount of Claim.

        For purposes of voting to accept or reject the Plan, the undersigned certifies that as of the
Voting Record Date, the undersigned holds a Direct Abuse Claim in the amount set forth below.
Please note that, except as otherwise may be set forth in the Disclosure Statement and
Solicitation Procedures Order, each Direct Abuse Claim in Class 8 has been temporarily
allowed in the amount of $1.00 for voting purposes only, and not for distribution,
allowance, or any other purpose.

          Debtor:   _____________

          Claim(s) Amount:      $1.00

Item 2. Vote on the Plan.

        Please vote either to accept or to reject the Plan with respect to your Claims in Class 8
below (please check one). Any Ballot not marked either to accept or reject the Plan, or marked
both to accept and to reject the Plan, shall not be counted in determining acceptance or rejection of
the Plan.
       Prior to voting on the Plan, please note the following:

        If you vote to accept or reject the Plan, you shall be deemed to have consented to the
release set forth in Article X.J.4 of the Plan unless you opt out of the release by checking the box in
Item 4 below.
        If you abstain from voting, you shall not be deemed to have consented to the release
provisions set forth in Article X.J.4 of the Plan. The Disclosure Statement and the Plan must be
referenced for a complete description of the release, injunction, and exculpation provisions in Article
X of the Plan.

          Check only one box :

                        ACCEPT (I.E., VOTE IN FAVOR OF) the Plan

                        REJECT (I.E., VOTE AGAINST) the Plan



                                                  5
Item 3. Expedited Distribution Election.

         Please note that if you make the Expedited Distribution election set forth in Item 3, you must
still complete the remaining Items on this Ballot.

    If the Plan is confirmed as set forth above and in the Plan, the holder of an eligible
    Direct Abuse Claim ELECTS to:

                   Receive the Expedited Distribution of a one-time Cash payment from the
                   Settlement Trust in the amount of $3,500.00 conditioned upon
                   satisfaction of the criteria set forth in the Trust Distribution Procedures,
                   in exchange for a full and final release in favor of the Settlement Trust,
                   the Protected Parties, and the Chartered Organizations.

Item 4. Optional Release Election.

       Unless a holder of a Class 8 Claim who votes to accept or reject the Plan opts out
of the Releases by holders of Claims set forth below, such holder shall be deemed to have
consented to the releases contained in Article X.J.4 of the Plan, which provides as
follows:

Article X.J.4 of the Plan—Releases by Holders of Claims.

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties 3 to facilitate and implement the reorganization of the Debtors and the




3     “Released Parties” means, collectively, the following Persons, in each case in its or their respective
      capacities as such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the
      Creditors’ Committee; (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort
      Claimants’ Committee; (g) the members of the Tort Claimants’ Committee in their capacities as such; (h)
      the Future Claimants’ Representative; (i) the Coalition; (j) the State Court Counsel in their capacities as
      suchJPM; (k) JPM; (l) the Settling Insurance Companies, including Hartford; (l) the Contributing
      Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
      Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in
      their capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’
      Representatives; provided, however, that no Perpetrator is or shall be a Released Party; provided further,
      that the definition of “Released Parties” shall in all instances be subject to Article X.J. of the Plan.

                                                        6
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement,
the Hartford Insurance Settlement, and the TCJC Settlement, as an integral component
of the Plan, and except as otherwise expressly provided in the Plan or the Confirmation
Order, to the maximum extent permitted under applicable law, as such law may be
extended subsequent to the Effective Date, all Releasing Claim Holders 4 shall, and shall
be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all of the Released Parties of and from any and all
Claims, Interests, obligations, rights, demands, suits, judgments, damages, debts,
remedies, losses and liabilities of any nature whatsoever (including any derivative claims
or Causes of Action asserted or that may be asserted on behalf of the Debtors,
Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing
or hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to,
or in any manner arising from, in whole or in part, any act, omission, transaction, event, or
other circumstance taking place or existing on or before the Effective Date (including
before the Petition Date) in connection with or related to the Debtors, the Estates, their
respective assets and properties, the Chapter 11 Cases, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated by the Plan, the
business or contractual arrangements between one or both of the Debtors and any
Released Party, the restructuring of any Claim or Interest that is treated by the Plan
before or during the Chapter 11 Cases, any of the Plan Documents, the Restructuring
Support Agreement (including any amendments, modifications or joinders thereto), the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC
Settlement, or any related agreements, instruments, and other documents created or
entered into before or during the Chapter 11 Cases or the negotiation, formulation,
preparation or implementation thereof, the pursuit of Confirmation, the administration
and implementation of the Plan, the solicitation of votes with respect to the Plan, the
Distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date




4   “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do
    not opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed
    to accept the Plan, except for holders of such Claims that file a timely objection to the releases set forth in
    Article X.J.4 of the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the
    Plan and do not opt out of the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’
    predecessors, successors and assigns, subsidiaries, affiliates, current and former officers, directors,
    principals, shareholders, members, partners, employees, agents, advisory board members, financial
    advisors, attorneys, accountants, investment bankers, consultants, representatives, management
    companies, and other professionals, and all such Persons’ respective heirs, executors, estates, servants
    and nominees, in their respective capacities as such.

                                                        7
related or relating to the foregoing; provided, however, that the releases set forth in
Article X.J.4 of the Plan shall not, and shall not be construed to: (a) release any Released
Party from Causes of Action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; (b) release any post-Effective Date obligations of any Person under the Plan
Documents or any document, instrument, or agreement executed to implement the Plan;
or (c) modify, reduce, impair or otherwise affect the ability of any holder of aan Allowed
Non-Abuse Litigation Claim to recover on account of such Allowed Claim in accordance
with Article III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary
herein, (i) with respect to holders of Allowed General Unsecured Claims or Allowed
Non-Abuse Litigation Claims, nothing in the Plan or the release set forth in Article X.J.4
of the Plan shall, or shall be construed to, release any claims or Causes of Action against
any Local Council, Chartered Organization, or Non-Settling Insurance Company (subject
to Article IV.D.3 of the Plan)and (ii) nothing in the Plan or the release set forth in Article
X.J.4 of the Plan shall, or shall be construed to, release any claims or Causes of Action
heldasserted by Century Indemnity Company against Sidley Austin LLP (“Sidley”)
related to Sidley’s representation of the Debtors prior to the Petition Date.

Article X.J.5 of the Plan—Releases Relating to Contributing Chartered Organizations.

       a.    In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights
that remain in effect from and after the Effective Date to enforce the Plan, the
Confirmation Order, and the terms of the TCJC Settlement Agreement, for good and
valuable consideration, the adequacy of which is hereby confirmed, each of the
Contributing Chartered Organizations,5 including TCJC, shall, and shall be deemed to,
expressly, conclusively, absolutely, unconditionally, irrevocably, and forever release and
discharge the Debtors, Reorganized BSA, the Related Non-Debtor Entities, the Local
Councils, the other Protected Parties,6 the Limited Protected Parties,7 the Settling


5   “Contributing Chartered Organizations” means the current or former Chartered Organizations listed on
    Exhibit D to the Plan, including any Chartered Organization made a Protected Party under a Post-Effective
    Date Chartered Organization Settlement approved by the Bankruptcy Court in accordance with Article
    IV.I of the Plan. No Participating Chartered Organization shall be considered a Contributing Chartered
    Organization based solely on the Participating Chartered Organization Insurance Assignment. Without
    limiting the foregoing, subject to Confirmation of the Plan and approval of the TCJC Settlement
    Agreement by an order of the Bankruptcy Court (including in the Confirmation Order), TCJC is a
    Contributing Chartered Organization and shall be designated as such in the Confirmation Order and the
    Affirmation Order.
6   “Protected Parties” means the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the Related
    Non-Debtor Entities; (d) the Local Councils; (e) the Contributing Chartered Organizations; (f) the Settling
    Insurance Companies, including Hartford; and (g) all of such Persons’ Representatives; provided,
    however, that no Perpetrator is or shall be a Protected Party. Notwithstanding the foregoing, a
    Contributing Chartered Organization shall be a Protected Party with respect to Abuse Claims only as set
    forth in the definition of “Abuse Claim.”
7   “Limited Protected Parties” means the Participating Chartered Organizations, which means a Chartered
    Organization that does not (a) object to confirmation of the Plan or (b) inform Debtors’ counsel in writing
    on or before the confirmation objection deadline that it does not wish to make the Participating Chartered
    Organization Insurance Assignment. Notwithstanding the foregoing, with respect to any Chartered
    Organization that is a debtor in bankruptcy as of the Confirmation Date, such Chartered Organization

                                                      8
Insurance Companies, including Hartford, the Future Claimants’ Representative, the
Coalition, the Settlement Trust, and each of its and their respective Representatives
(collectively, the “Settlement Parties”), of and from any and all Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the
Estates), whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
contract, tort or otherwise, based on or relating to, or in any manner arising from, in
whole or in part, any act, omission, transaction, event, or other circumstance taking place
or existing on or before the date that the Confirmation Order and Affirmation Order
become Final Orders (including before the Petition Date) in connection with or related to
(i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims that were or
could have been asserted by the Contributing Chartered Organizations against the
Settlement Parties or any of them.

        b.     In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights
that remain in effect from and after the Effective Date to enforce the Plan, the
Confirmation Order, and the terms of the TCJC Settlement Agreement, for good and
valuable consideration, the adequacy of which is hereby confirmed, each of the Settlement
Parties shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each of the Contributing Chartered
Organizations, including TCJC, of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, contract, tort or otherwise, based on or relating to, or in any manner arising
from, in whole or in part, any act, omission, transaction, event, or other circumstance
taking place or existing on or before the date that the Confirmation Order and Affirmation
Order become Final Orders (including before the Petition Date) in connection with or
related to (i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims




   shall be a Participating Chartered Organization only if it advises Debtors’ counsel in writing that it wishes
   to make the Participating Chartered Organization Insurance Assignment, and, for the avoidance of doubt,
   absent such written advisement, none of such Chartered Organization’s rights to or under the Abuse
   Insurance Policies shall be subject to the Participating Chartered Organization Insurance Assignment. A
   list of Chartered Organizations that are not Participating Chartered Organizations is attached to the Plan
   as Exhibit K.

                                                      9
that were or could have been asserted by the Settlement Parties against the Contributing
Chartered Organizations or any of them.

        If you voted to accept or reject the Plan in Item 2 above, check this box if you elect not to
grant the release contained in Article X.J.4 of the Plan.

    The undersigned, as a holder of (or representative of a holder of) a Class 8 Claim, elects to:

                 Opt out of the third party release in Article X.J.4 of the Plan.


     Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Article X.F of the Plan—Channeling Injunction.

       Terms. To preserve and promote the settlements contemplated by and provided
for in the Plan, including the Abuse Claims Settlement, the Hartford Insurance
Settlement, and the TCJC Settlement Agreement (as defined in the Restructuring
Support Agreement), and to supplement, where necessary, the injunctive effect of the
Discharge as provided in sections 1141 and 524 of the Bankruptcy Code and as described
in Article X of the Plan, pursuant to the exercise of the equitable jurisdiction and power of
the Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy
Code, (a) the sole recourse of any holder of an Abuse Claim against a Protected Party5 on
account of such Abuse Claim shall be to and against the Settlement Trust pursuant to the
Settlement Trust Documents,68 and such holder shall have no right whatsoever at any
time to assert such Abuse Claim against any Protected Party or any property or interest




5     “Protected Parties” means the following Persons: (i) the Debtors; (ii) Reorganized BSA; (iii) the Related
      Non-Debtor Entities; (iv) the Local Councils; (v) the Contributing Chartered Organizations; (vi) the
      Settling Insurance Companies, including Hartford; and (vii) all of such Persons’ Representatives;
      provided, however, that no Perpetrator is or shall be a Protected Party. Notwithstanding the foregoing, a
      Contributing Chartered Organization shall be a Protected Party only with respect to Abuse Claims that
      arose in connection with the Contributing Chartered Organization’s sponsorship of one or more Scouting
      units.
68    “Settlement Trust Documents” means, collectively, (a) the applicable Settlement Trust Agreement, (b) the
      Trust Distribution Procedures, (c) the Document Agreement, and (d) the Confirmation Order, and (e) any
      other agreements, instruments and documents governing the establishment, administration and operation
      of the Settlement Trust, which shall be substantially in the forms set forth as exhibits heretoin the Plan or
      in the Plan Supplement, as the same may be amended or modified from time to time in accordance with the
      terms thereof.

                                                         10
in property of any Protected Party, and (b) the sole recourse of any holder of a Post-1975
Chartered Organization Abuse Claim against a Limited Protected Party on account of
such Post-1975 Chartered Organization Abuse Claim shall be to and against the
Settlement Trust pursuant to the Settlement Trust Documents, and such holder shall
have no right whatsoever at any time to assert such Post-1975 Chartered Organization
Abuse Claim against any Limited Protected Party or any property or interest in property
of any Limited Protected Party. On and after the Effective Date, all Persons that have
held or asserted, currently hold or assert, or that may in the future hold or assert, any
Abuse Claim against the Protected Parties, or any of them, or any Post-1975 Chartered
Organization Abuse Claim against the Limited Protected Parties, or any of them, shall be
permanently and forever stayed, restrained and enjoined from taking any action for the
purpose of directly, indirectly, or derivatively collecting, recovering, or receiving
payment, satisfaction, or recovery from any Protected Party with respect to any such
Abuse Claim or from any Limited Protected Party with respect to any such Post-1975
Chartered Organization Abuse Claim, other than from the Settlement Trust pursuant to
the Settlement Trust Documents, including:

             c.       a. commencing, conducting, or continuing, in any manner, whether
      directly, indirectly, or derivatively, any suit, action, or other proceeding of any kind
      (including a judicial, arbitration, administrative, or other proceeding) in any forum in
      any jurisdiction around the world against or affecting any Protected Party or Limited
      Protected Party or any property or interest in property of any Protected Party or
      Limited Protected Party;

             d.     b. enforcing, levying, attaching (including any prejudgment
      attachment), collecting or otherwise recovering, by any manner or means, either
      directly or indirectly, any judgment, award, decree, or order against or affecting
      any Protected Party or Limited Protected Party or any property or interest in
      property of any Protected Party or Limited Protected Party;

             e.    c. creating, perfecting, or otherwise enforcing in any manner,
      whether directly or indirectly, any Encumbrance of any kind against any Protected
      Party or Limited Protected Party or any property or interest in property of any
      Protected Party or Limited Protected Party;

             f.     d. asserting, implementing or effectuating any setoff, right of
      reimbursement, subrogation, indemnity, contribution, reimbursement, or
      recoupment of any kind, in any manner, directly or indirectly, against any obligation
      due to any Protected Party or Limited Protected Party or any property or interest
      in property of any Protected Party or Limited Protected Party; or

             g.     e. taking any act in any manner, and in any place whatsoever, that
      does not conform to, or comply with, the provisions of the Plan Documents or the
      Settlement Trust Documents or with regard to any matter that is within the scope
      of the matters designated by the Plan to be subject to resolution by the Settlement
      Trust, except in conformity and compliance with the Settlement Trust Documents




                                             11
      with respect to any such Abuse Claim or Post-1975 Chartered Organization Abuse
      Claim.

      Reservations. Notwithstanding anything to the contrary in Article X.F of the Plan,
the Channeling Injunction shall not enjoin:

              a.      the rights of holders of Abuse Claims or Post-1975 Chartered
      Organization Abuse Claims to assert such Abuse Claims solely against the
      Settlement Trust in accordance with the Trust Distribution Procedures, including
      the ability to pursue the Settlement Trust in the tort system as described in Article
      XII of the Trust Distribution Procedures;

             b.    the rights of holders of Abuse Claims to assert such Abuse Claims
      against anyone other than a Protected Party or, in the case of Post-1975 Chartered
      Organization Abuse Claims, against anyone other than a Limited Protected Party;

            c.    prior to the date that an Entity (other than an Insurance Company)
      becomes a Protected Party under Article IV.I of the Plan, the right of holders of
      Abuse Claims to assert such Abuse Claims against such Entity;

              d.   prior to the date that a Chartered Organization becomes a Limited
      Protected Party under Article IV.J of the Plan, the right of holders of Post-1975
      Chartered Organization Abuse Claims to assert such Abuse Claims against such
      Entity;

            e.     the rights of holders of Abuse Claims that are not Post-1975
      Chartered Organization Abuse Claims to assert such Abuse Claims against any
      Limited Protected Party (unless such Limited Protected Party becomes a
      Protected Party under Article IV.I of the Plan);

               f.     c. the right of any Person to assert any Claim, debt, obligation or
      liability for payment of Settlement Trust Expenses solely against the Settlement
      Trust in accordance with the Settlement Trust Documents; or

             g.    d. the Settlement Trust from enforcing its rights under the Plan and
      the Settlement Trust Documents; or

             h.      e. the rights of the Settlement Trust and Reorganized BSA (to the
      extent permitted or required under the Plan) to prosecute any action against any
      Non-Settling Insurance Company based on or arising from Abuse Insurance
      Policies that are not the subject of an Insurance Settlement Agreement, subject to
      any Insurance Coverage DefensesDefensesArticle X.J.1 of the Plan—Releases by
      the Debtors and the Estates.




                                           12
Article X.J.1 of the Plan—Releases by the Debtors and the Estates.

        Releases by the Debtors and the Estates of the Released Parties. As of the
Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Confirmation Order, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties to facilitate and implement the
reorganization of the Debtors and the settlements embodied in the Plan, including the
Abuse Claims Settlement (as defined in the Restructuring Support Agreement) and, the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA,
and the Estates shall, and shall be deemed to, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever release and discharge each and all of the
Released Parties of and from any and all Estate Causes of Action that do not constitute
Settlement Trust Causes of Action, any and all other Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever (including any derivative claims or Causes of Action asserted or that
may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the Effective Date (including before the Petition Date) in connection with or
related to the Debtors, the Estates, their respective assets and properties, the Chapter
11 Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated by the Plan, the business or contractual arrangements between
one or both of the Debtors and any Released Party, the restructuring of any Claim or
Interest that is treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, the Restructuring Support Agreement (including any amendments,
modifications or joinders thereto), the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, the TCJC Settlement, or any related agreements,
instruments, and other documents created or entered into before or during the Chapter
11 Cases or the negotiation, formulation, preparation or implementation thereof, the
pursuit of Confirmation, the administration and implementation of the Plan, the
solicitation of votes with respect to the Plan, the Distribution of property under the Plan,
or any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to the foregoing.
Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
X.J.1 of the Plan shall not, and shall not be construed to: (a) release any Released Party
from Causes of Action arising out of, or related to, any act or omission of a Released
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; or (b) release any post-Effective Date obligations of any Person under the
Plan Documents or any document, instrument, or agreement executed to implement the
Plan.




                                             13
       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their
respective capacities as such in facilitating and implementing the reorganization of the
Debtors, as an integral component of the Plan, the Debtors, Reorganized BSA, and the
Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all holders of General Unsecured
Claims, Non-Abuse Litigation Claims, and Convenience Claims of and from any and all
Avoidance Actions.

Article X.J.3 of the Plan—Releases by Holders of Abuse Claims.

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, pursuant to section
1123(b) of the Bankruptcy Code, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of the Protected Parties and the Limited
Protected Parties to facilitate and implement the reorganization of the Debtors, including
the Settlement (as defined in the Restructuring Support Agreement), and the settlements
embodied in the Plan, including the Abuse Claims Settlement and the Settlement (as
defined in the Restructuring Support Agreement), as an integral component of the Plan,
and except as otherwise expressly provided in the Plan or the Confirmation Order, to the
maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all holders of Abuse Claims shall, and shall be deemed
to, expressly, conclusively, absolutely, unconditionally, irrevocably, and forever discharge
and release: (a) each and all of the Protected Parties and their respective property and
successors and assigns of and from all Abuse Claims and any and all Claims and Causes of
Action whatsoever, whether known or unknown, asserted or unasserted, derivative or
direct, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, veil piercing or alter-ego theories of liability,
successor liability, contribution, indemnification, joint liability, or otherwise, arising from
or related in any way to such Abuse Claims.; and (b) each and all of the Limited Protected
Parties and their respective property and successors and assigns of and from all
Post-1975 Chartered Organization Abuse Claims and any and all Claims and Causes of
Action whatsoever, whether known or unknown, asserted or unasserted, derivative or
direct, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, veil piercing or alter-ego theories of liability,
successor liability, contribution, indemnification, joint liability, or otherwise, arising from
or related in any way to such Post-1975 Chartered Organization Abuse Claims; provided,
however, that the releases set forth in Article X.J.3 of the Plan shall not, and shall not be
construed to: (i) release any Protected Party or Limited Protected Party from Causes of
Action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct; (ii) release
any post-Effective Date obligations of any Person under the Plan Documents or any
document, instrument, or agreement executed to implement the Plan; or (iii) modify,
reduce, impair or otherwise affect the ability of any holder of an Abuse Claim to recover
on account of such Claim in accordance with Article III. B.10 or Article III.B.11 of the
Plan, as applicable.


                                              14
Article X.K of the Plan—Exculpation.

        From and after the Effective Date, none of the Exculpated Parties 79 shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the
negotiation of the Plan Documents, the Restructuring Support Agreement (including any
amendments, modifications or joinders thereto),JPM/Creditors’ Committee Settlement,
the Hartford Insurance Settlement Agreement, the TCJC Settlement Agreement, the
Releases and Injunctions, the pursuit of Confirmation of the Plan, the administration,
consummation and implementation of the Plan or the property to be Distributed under the
Plan, or the management or operation of the Debtors (except for any liability that results
primarily from such Exculpated Party’s gross negligence, bad faith or willful misconduct).
In all respects, each and all such Exculpated Parties shall be entitled to rely upon the
advice of counsel with respect to their duties and responsibilities under, or in connection
with, the matters referenced in the preceding sentence. Notwithstanding the foregoing or
any provision of the Plan to the contrary, Sidley shall not be an Exculpated Party with
respect to any claims that Century Indemnity Company asserts against Sidley related to
Sidley’s representation of the Debtors prior to the Petition Date.

Article X.L of the Plan—Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases. As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Released Party or its
property or successors or assigns on account of or based on the subject matter of such
Claims, whether directly or indirectly, derivatively or otherwise: (a) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other
proceeding (including any judicial, arbitral, administrative or other proceeding) in any




79   “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c)
     the Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the
     Tort Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such;
     (g) the Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’
     current officers and directors, former officers and directors who served in such capacity during the
     pendency of the Chapter 11 Cases but are no longer officers or directors as of the Effective Date,
     employees, volunteers, agents, attorneys, financial advisors, accountants, investment bankers,
     consultants, representatives, and other professionals.

                                                      15
forum; (b) enforcing, attaching (including, without limitation,             any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be construed to,
enjoin any holder of a Claim that is the subject of Article X.J of the Plan from taking any
action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct.

       Injunction Related to Exculpation. As of the Effective Date, all holders of Claims
that are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Exculpated Party on
account of or based on the subject matter of such Claims, whether directly or indirectly,
derivatively or otherwise: (a) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment,
award, decree, or other order; (c) creating, perfecting or in any way enforcing in any
matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in
any manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan;
provided, however, that the injunctions set forth in Article X.L.2 of the Plan shall not, and
shall not be construed to, enjoin any Person that is the subject of Article X.K of the Plan
from taking any action arising out of, or related to, any act or omission of a Exculpated
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct.

Item 5. Certifications, Acknowledgment, Signature and Date .

        By signing this Ballot, the holder of the Class 8 Direct Abuse Claim (or authorized signatory
of such holder) acknowledges receipt of the Disclosure Statement, the Plan, and the other
applicable solicitation materials, and certifies that:

        (i)     it has the power and authority to vote to accept or reject the Plan,

        (ii)    it was the holder (or is entitled to vote on behalf of such holder) of the Class 8
                Direct Abuse Claim described in Item 1 as of the Voting Record Date,

        (iii)   it has not submitted any other Ballots for other Class 8 Direct Abuse Claims, or if it
                has submitted any other Ballots with respect to such Claims, then any such Ballots
                date earlier in time are hereby revoked,




                                                 16
       (iv)    it acknowledges that a vote to accept the Plan constitutes an acceptance of the
               treatment of such Entity as a holder of a Class 8 Claim,

       (v)     it understands and, if accepting the Plan, agrees with the treatment provided for its
               Claim(s) under the Plan,

       (vi)    it understands and acknowledges that if multiple Ballots are submitted voting the
               Claim set forth in Item 1, only the last properly completed Ballot voting the Claim
               and received by the Solicitation Agent before the Voting Deadline shall be deemed
               to reflect the voter’s intent and thus to supersede and revoke any prior Ballots
               received by the Solicitation Agent, and

       (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and every
               obligation of the undersigned hereunder, shall be binding on the transferees,
               successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and
               legal representatives of the undersigned, and shall not be affected by, and shall
               survive, the death or incapacity of the undersigned. The undersigned understands
               that an otherwise properly completed, executed, and timely returned Ballot failing to
               indicate either acceptance or rejection of the Plan, or indicating both acceptance
               and rejection of the Plan, will not be counted.


                                          _________________________________________
Print or Type Name of Claimant:
                                          _

Last Four Digits of Social Security
                                          _________________________________________
Number of Claimant:
                                          _

                                          _________________________________________
Birthdate of Claimant (MM/DD/YY):
                                          _

                                          _________________________________________
Signature:
                                          _

Name of Signatory (if different than
                                          _________________________________________
Claimant):
                                          _

                                          _________________________________________
If by Authorized Agent, Title of Agent:
                                          _

                                          _________________________________________
Street Address:
                                          _

                                          _________________________________________
City, State, Zip Code:
                                          _

Telephone Number:                         _________________________________________


                                                17
                                            _

                                            _________________________________________
 Email Address:
                                            _

                                            _________________________________________
 Date Completed:
                                            _



        IF THIS BALLOT IS NOT RECEIVED BY THE SOLICITATION AGENT
         ON OR BEFORE [SEPTEMBER 3NOVEMBER 16], 2021 AT 4:00 P.M.
                              (EASTERN TIME),
                     YOUR VOTE WILL NOT BE COUNTED.


        Ballots must be delivered to the Solicitation Agent (a) via the electronic Ballot
submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”) by
visiting https://omniagentsolutions.com/bsa-SAballots, and following the instructions set
forth on the website, or (b) at the appropriate address listed below, or in the enclosed
envelope, as applicable. You are highly encouraged to submit your Ballot via the E-Ballot
Platform. If you choose to submit your Ballot via the E-Ballot Platform, you should NOT
submit a hard copy Ballot. Please choose only one method for returning your Ballot.

 If by E-Ballot Platform:                         If by standard or overnight mail or personal delivery:

  https://omniagentsolutions.com/bsa-SAballots          Boy Scouts of America Ballot Processing
                                                               c/o Omni Agent Solutions
                                                            5955 De Soto Avenue, Suite 100
                                                              Woodland Hills, CA 91367

        To submit your Ballot via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-SAballots and follow the instructions to submit your
Ballot.

        The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via electronic or online transmission. Ballots submitted by facsimile, email or other means
of electronic transmission will not be counted. Holders of Claims who cast a Ballot using the
E-Ballot Platform should NOT also submit a paper Ballot.

         If you have questions about this Ballot, or if you did not receive access to a copy of the Plan
or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’ toll-free
restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy
Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
https://omniagentsolutions.com/BSA.




                                                  18
     Information may also be obtained at https://omniagentsolutions.com/bsa-SAballots. THE
SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
LEGAL ADVICE.

        Any admission of Claims for purposes of voting on the Plan is not an admission of liability on
the part of the Debtors or any other party for payment purposes.

                              [Remainder of Page Intentionally Left Blank]




                                                 19
                  INSTRUCTIONS FOR COMPLETING YOUR BALLOT

         To properly complete this Ballot, you must follow the procedures described below, which
explain each of the items contained on your Ballot. If you have any questions, please contact the
Solicitation Agent       using the       contact   information provided above or visit
https://omniagentsolutions.com/bsa-SAballots.

       1.      Use of Online Ballot Portal—If Submitting Your Vote Through the E-Ballot
               Platform:
         The Solicitation Agent will accept Ballots if properly completed through the E-Ballot
Platform.          To     submit    your    Ballot    via     the     E-Ballot    Platform,     visit
https://omniagentsolutions.com/bsa-SAballots and follow the instructions to submit your Ballot.

       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via online or electronic submission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted. Creditors who cast a Ballot using the
E-Ballot Platform should NOT also submit a paper Ballot.

      Use of Hard Copy Ballot—If Submitting Your Vote Through Standard or Overnight
Mail or Personal Delivery:

        Submit your completed and signed Ballot by standard mail using the pre-addressed envelope
included in the Solicitation Package, or by overnight mail or personal delivery to:

                             Boy Scouts of America Ballot Processing
                                    c/o Omni Agent Solutions
                                 5955 De Soto Avenue, Suite 100
                                   Woodland Hills, CA 91367

The Solicitation Agent will tabulate all properly completed Ballots received on or before
the Voting Deadline.

       2.      To fill out your Ballot, you must complete the following:

              a.     Item 1 (Amount of Claim). Please note that, except as otherwise set
forth in the Disclosure Statement and Solicitation Procedures Order, each Direct Abuse
Claim in Class 8 has been allowed in the amount of $1.00 for voting purposes only, and
shall not be binding upon the holder of the Direct Abuse Claim, the Debtors, the
Settlement Trust, or any other party for any purpose other than voting on the Plan.

                  b.     Item 2 (Vote on the Plan). Cast one vote to accept or reject the Plan by
checking the appropriate box in Item 2. You must vote the entire amount of your Direct Abuse
Claim either to accept (i.e., vote in favor of) or reject (i.e., vote against) the Plan and you may not
split your vote. Accordingly, any vote within a single Class that attempts partially to accept and
partially reject the Plan will not be counted.



                                                  20
                 c.     If you hold Claims in more than one class, you may receive more than one
Ballot or Solicitation Package, labeled for a different class of Claims. Your vote will be counted in
determining acceptance or rejection of the Plan by a particular class of Claims only if you complete,
sign, and return the Ballot labeled for such class of Claims in accordance with the instructions on
that Ballot.

       d. Item 3 (Expedited Distribution Election). If the Plan is confirmed, if you have
          properly completed a non-duplicative proof of claim asserting a Direct Abuse Claim and
          filed such Claim by the Bar Date or were permitted by a Final Order of the Bankruptcy
          Court to file a late claim, you may elect in Item 3 to receive an Expedited Distribution,
          which, as specified in the Plan, is a one-time Cash payment from the Settlement Trust in
          the amount of $3,500.00 conditioned upon satisfaction of the criteria set forth in the
          Trust Distribution Procedures, in exchange for a full and final release in favor of the
          Settlement Trust, the Protected Parties, and the Chartered Organizations. The
          Settlement Trust shall make the Expedited Distributions on one or more dates occurring
          on or as soon as reasonably practicable after the latest to occur of (a) the Effective
          Date or (b) the date the applicable holders of Direct Abuse Claims who have elected to
          receive an Expedited Distribution have satisfied the criteria set forth in the Trust
          Distribution Procedures, and (c) the date upon which the Settlement Trust has sufficient
          Cash to fund the full amount of the Expedited Distributions while retaining sufficient
          Cash reserves to fund applicable Settlement Trust Expenses, as determined by the
          Settlement Trustee. This election must be made in Item 3 on a properly and
          timely completed and delivered Ballot.

               e.      Item 4 (Releases). Pursuant to Article X of the Plan, the Debtors seek
approval of the release provision set forth in Article X.J.4 of the Plan and provided above. Holders
of Direct Abuse Claims who vote to accept or reject the Plan may opt out of this release by
checking the box in Item 3.

 IF THE PLAN BECOMES EFFECTIVE, AS A HOLDER OF A DIRECT ABUSE
 CLAIM UNDER THE PLAN, IF YOU VOTE TO ACCEPT OR REJECT THE PLAN
 YOU ARE DEEMED TO PROVIDE THE RELEASES CONTAINED IN ARTICLE
 X.J.4 OF THE PLAN, AS SET FORTH ABOVE, UNLESS YOU CHECK THE BOX
 IN ITEM 4 TO OPT OUT OF THE RELEASES.

        f.       Item 5 (Certifications, Acknowledgement, Signature, and Date). Either the
claimant, the claimant’s personal representative, or the claimant’s attorney must sign the Ballot. If
the Ballot is not signed, the vote shown on the Ballot will not be counted.

        g.      Claimants with Social Security Numbers must provide the last four digits of their
Social Security Number in Item 4 of the Ballot.

        h.     The claimant, the claimant’s personal representative, or the claimant’s attorney,
must certify certain information on the Ballot. Please read the certifications below and ensure that
the information on the Ballot meets the requirements of those certifications.

       i.      By signing the Ballot, you make the following certifications on information and belief:

                                                 21
               (i)     I have the power and authority to vote to accept or reject the Plan,
               (ii)    I am the holder (or am entitled to vote on behalf of such holder) of the
                       Direct Abuse Claim described in Item 1 as of the Voting Record Date,
               (iii)   I have not submitted any other Ballots for other Class 8 Direct Abuse
                       Claims, or if I have submitted any other Ballots with respect to such Claims,
                       then any such Ballots date earlier in time are hereby revoked,
               (iv)    I acknowledge that a vote to accept the Plan constitutes an acceptance of
                       the treatment of my Claim as a Class 8 Claim,
               (v)     I understand and, if accepting the Plan, agree with the treatment provided
                       for my Claim(s) under the Plan,
               (vi)    I understand and acknowledge that if multiple Ballots are submitted voting
                       the Claim set forth in Item 1, only the last properly completed Ballot voting
                       the Claim and received by the Solicitation Agent before the Voting Deadline
                       shall be deemed to reflect the voter’s intent and thus to supersede and
                       revoke any prior Ballots received by the Solicitation Agent, and
               (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and
                       every obligation of the undersigned hereunder, shall be binding on the
                       transferees, successors, assigns, heirs, executors, administrators, trustees in
                       bankruptcy, and legal representatives of the undersigned, and shall not be
                       affected by, and shall survive, the death or incapacity of the undersigned.
                       The undersigned understands that an otherwise properly completed,
                       executed, and timely returned Ballot failing to indicate either acceptance or
                       rejection of the Plan, or indicating both acceptance and rejection of the Plan,
                       will not be counted.

       3.      Other Instructions for Completing the Ballots:

               a.      The Ballot does not constitute, and shall not be deemed to be, a Proof of
Claim or Interest or an assertion or admission of a Claim or Interest.

                b.      The Ballot is not a letter of transmittal and may not be used for any purpose
other than to vote to accept or reject the Plan.

               c.      If you submit more than one Ballot voting the same Claim prior to the Voting
Deadline, the latest received, properly executed Ballot submitted to the Solicitation Agent and
received by the Solicitation Agent before the Voting Deadline will supersede and revoke any prior
Ballot.

                d.      If more than one Ballot is received from the holder of a Direct Abuse Claim
entitled to vote and from an attorney purporting to represent such holder (including in accordance
with procedures related to Master Ballots) prior to the Voting Deadline, the Ballot received from
the holder of the Direct Abuse Claim entitled to vote will be counted.

                e.     To the extent you have received two (2) or more duplicative Ballots on
account of the same Direct Abuse Claim, please note that each claimant is authorized to submit
only one Ballot on account of such Claim.


                                                 22
                f.      In the event that (a) the Debtors revoke or withdraw the Plan, or (b) the
Confirmation Order is not entered or consummation of the Plan does not occur, this Ballot shall
automatically be null and void and deemed withdrawn without any requirement of affirmative action
by or notice to you.

                 g.      There may be changes made to the Plan that do not cause material adverse
effects on an accepting Class. If such non-material changes are made to the Plan, the Debtors will
not resolicit votes for acceptance or rejection of the Plan.

 NO PERSON HAS BEEN AUTHORIZED TO GIVE ANY INFORMATION OR
 ADVICE, OR TO MAKE ANY REPRESENTATION, OTHER THAN WHAT IS
 CONTAINED IN THE MATERIALS INCLUDED WITH THIS BALLOT OR OTHER
 MATERIALS AUTHORIZED BY THE BANKRUPTCY COURT.

 IF YOU HAVE ANY QUESTIONS REGARDING THE BALLOT, DID NOT
 RECEIVE INSTRUCTIONS REGARDING ACCESSING THE DISCLOSURE
 STATEMENT OR PLAN, RECEIVED A DAMAGED BALLOT OR HAVE LOST
 YOUR BALLOT, OR NEED ADDITIONAL COPIES OF THE BALLOT OR OTHER
 ENCLOSED MATERIALS, PLEASE CONTACT THE SOLICITATION AGENT AT:

 TELEPHONE:            866-907-2721
 EMAIL:                BSAballots@omniagnt.com
 ADDRESS:              Boy Scouts of America Ballot Processing, c/o Omni Agent
                       Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA
                       91367
 WEBSITE:              https://omniagentsolutions.com/BSA




                                               23
                  Exhibit 2-7

Form of Ballot for Class 9 Indirect Abuse Claims
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                         (Jointly Administered)
                                Debtors.


                    BALLOT FOR CLASS 9 (INDIRECT ABUSE CLAIMS)

    PLEASE READ AND FOLLOW THE ENCLOSED INSTRUCTIONS FOR
    COMPLETING YOUR BALLOT CAREFULLY BEFORE COMPLETING THIS
    BALLOT.

    ACCESS TO SOLICITATION MATERIALS:

    THE PLAN, THE DISCLOSURE STATEMENT, AND THE SOLICITATION
    PROCEDURES ORDER MAY BE ACCESSED, FREE OF CHARGE, AT
    HTTPS://OMNIAGENTSOLUTIONS.COM/BSA-BALLOTS.

    IF YOU WOULD PREFER A PAPER OR OTHER FORMAT OF THESE
    MATERIALS, OR IF YOU NEED TO OBTAIN ADDITIONAL SOLICITATION
    PACKAGES, PLEASE CONTACT OMNI AGENT SOLUTIONS (THE
    “SOLICITATION AGENT”) BY (A) CALLING THE DEBTORS’ RESTRUCTURING
    HOTLINE AT 866-907-2721, (B) EMAILING BSABALLOTS@OMNIAGNT.COM,
    (C) WRITING TO BOY SCOUTS OF AMERICA BALLOT PROCESSING, C/O
    OMNI AGENT SOLUTIONS, 5955 DE SOTO AVENUE, SUITE 100, WOODLAND
    HILLS, CA 91367, OR (D) SUBMITTING AN INQUIRY ON THE DEBTORS’
    RESTRUCTURING WEBSITE AT HTTPS://OMNIAGENTSOLUTIONS.COM/BSA.




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
 THIS BALLOT MUST BE COMPLETED, EXECUTED, AND RETURNED SO AS
 TO BE ACTUALLY RECEIVED BY THE SOLICITATION AGENT BY 4:00 P.M.
 (EASTERN TIME) ON [SEPTEMBER 3NOVEMBER 16], 2021 (THE “VOTING
 DEADLINE”).

 IF YOU VOTE TO ACCEPT OR REJECT THE PLAN, YOU WILL BE RELEASING
 THE RELEASED PARTIES FROM ANY AND ALL CLAIMS/CAUSES OF ACTION
 TO THE EXTENT PROVIDED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU
 “OPT-OUT” OF SUCH RELEASES. YOU MAY “OPT-OUT” OF SUCH RELEASES
 AND YOU MUST INDICATE SUCH “OPT-OUT” IN THE BALLOT.

         Pursuant to this ballot (this “Ballot”), the above-captioned debtors and debtors-in-possession
(together, the “Debtors”) are soliciting votes from holders of Class 9 Indirect Abuse Claims on the
FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC [D.I. [●]] (together with all schedules and exhibits thereto, and as may be
modified, amended, or supplemented from time to time, the “Plan”), which is described in greater
detail in that certain disclosure statement regarding the Plan, filed on [●], 2021 [D.I. [●]] (together
with all schedules and exhibits thereto, and as may be modified, amended, or supplemented from
time to time, the “Disclosure Statement”). Capitalized terms used but not otherwise defined herein
have the meanings ascribed to such terms in the Plan or the Disclosure Statement, as applicable.
On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the “Bankruptcy
Court”) entered an order [D.I. [●]] (the “Solicitation Procedures Order”) approving the Disclosure
Statement as containing adequate information under section 1125 of the Bankruptcy Code and the
procedures for soliciting votes to accept or reject the Plan (the “Solicitation Procedures”).
Bankruptcy Court approval of the Disclosure Statement does not indicate approval of the Plan by
the Bankruptcy Court.

        The Plan provides for the issuance of a “Channeling Injunction” pursuant to section 105(a)
of the Bankruptcy Code, which is a mechanism by which Abuse Claims against the Debtors will be
channeled to a Settlement Trust established pursuant to section 105(a) of the Bankruptcy Code.
For a description of the causes of action to be enjoined and the identities of the Entities that would
be subject to these injunctions, see Article VI.Q of the Disclosure Statement and Article X of the
Plan, which sets forth the terms of each of these provisions.

        The Debtors have compiled a list of all potential Protected Parties and potential Limited
Protected Parties under the Plan, including the identities of all Local Councils, Chartered
Organizations, and Insurance Companies. If the Plan is confirmed, to the extent any such parties
participate, they will be included in the definition of Protected Parties or Limited Protected Parties
and will benefit from the Channeling Injunction. This list of potential Protected Parties and Limited
Protected Parties is available at https://omniagentsolutions.com/bsa-SAballots. This list only
includes potential Protected Parties and Limited Protected Parties—it does not mean that
any such party will in fact become a Protected Party or Limited Protected Party under the
Plan.

       You are receiving this Ballot because you have asserted a liquidated or unliquidated Abuse
Claim for contribution, indemnity for contribution, indemnity, reimbursement, or subrogation, whether
contractual or implied by law (as those terms are defined by the applicable non-bankruptcy law of

                                                   2
the relevant jurisdiction), and any other derivative Abuse Claim of any kind whatsoever, whether in
the nature of or sounding in contract, tort, warranty or any other theory of law or equity
whatsoever, including any indemnification, reimbursement, hold-harmless or other payment
obligation provided for under any prepetition settlement, insurance policy, program agreement or
contract (as defined in the Plan, an “Indirect Abuse Claim”). Your Indirect Abuse Claim is
classified under the Plan in Class 9 (Indirect Abuse Claims). Accordingly, you have a right to vote
to accept or reject the Plan.

       Your rights are described in the Disclosure Statement for the Plan and the Solicitation
Procedures Order. This Ballot may not be used for any purpose other than for casting
votes to accept or reject the Plan and making certain certifications with respect to the
Plan. If you believe you have received this Ballot in error, or if you believe that you have
received the wrong Ballot, please contact the Solicitation Agent immediately via the
contact information set forth above.

       If the Plan is confirmed by the Bankruptcy Court, it will be binding on you whether
or not you vote or if you vote to reject the Plan. To have your vote counted, you must
complete, sign, and return this Ballot to the Solicitation Agent by the Voting Deadline.

        If you vote to accept or reject the Plan, you will be deemed to provide the releases in
Article X.J.4 of the Plan and as set forth below unless you opt out of such releases. You may
check the box below to opt out of the releases in Article X.J.4 of the Plan. Please be advised that
the Plan also contains injunction and exculpation provisions, certain of which are set forth below. If
the Plan is confirmed by the Bankruptcy Court, these sections will be binding on you whether or not
you elect to opt out of the releases in Article X.J.4 of the Plan by this Ballot. For a full description
of these provisions, see Article VI.Q of the Disclosure Statement and Article X of the Plan,
which sets forth the terms of each of these provisions.

       You should carefully review the Disclosure Statement and the Plan, including the
Plan’s injunction, exculpation, and release provisions, as the rights of holders of Indirect
Abuse Claims may be affected thereunder. You may wish to seek legal advice concerning
the Plan and the Plan’s classification and treatment of your Claim.

                          [Remainder of Page Intentionally Left Blank]




                                                   3
 PLEASE READ THE ATTACHED VOTING INFORMATION AND INSTRUCTIONS
                BEFORE COMPLETING THIS BALLOT.
PLEASE COMPLETE ALL APPLICABLE ITEMS BELOW. PLEASE FILL IN ALL
OF THE INFORMATION REQUESTED UNDER ITEM 4. IF THIS BALLOT HAS
NOT BEEN PROPERLY SIGNED IN THE SPACE PROVIDED, YOUR VOTE MAY
NOT BE VALID OR COUNTED AS HAVING BEEN CAST.

Item 1.          Amount of Claim.

        For purposes of voting to accept or reject the Plan, the undersigned certifies that as of the
Voting Record Date, the undersigned holds an Indirect Abuse Claim in the amount set forth below.
Please note that, except as otherwise may be set forth in the Disclosure Statement and
Solicitation Procedures Order, each Indirect Abuse Claim in Class 9 has been allowed in
the amount of $1.00 for voting purposes only, and not for distributions under the Plan,
allowance, or any other purpose.

          Debtor: ______________

          Claim(s) Amount: $1.00

Item 2.          Vote on the Plan.

        Please vote either to accept or to reject the Plan with respect to your Claims in Class 9
below (please check one). Any Ballot not marked either to accept or reject the Plan, or marked
both to accept and to reject the Plan, shall not be counted in determining acceptance or rejection of
the Plan.

       Prior to voting on the Plan, please note the following:

        If you vote to accept or reject the Plan, you shall be deemed to have consented to the
release set forth in Article X.J.4 of the Plan unless you opt out of the release by checking the box in
Item 3 below.

        If you abstain from voting, you shall not be deemed to have consented to the release
provisions set forth in Article X.J.4 of the Plan. The Disclosure Statement and the Plan must be
referenced for a complete description of the release, injunction, and exculpation provisions in Article
X of the Plan.

          Check only one box :

                         ACCEPT (I.E., VOTE IN FAVOR OF) the Plan

                         REJECT (I.E., VOTE AGAINST) the Plan



                                                  4
Item 3. Optional Release Election.

       Unless a holder of a Class 9 Claim who votes to accept or reject the Plan opts out
of the Releases by holders of Claims set forth below, such holder shall be deemed to have
consented to the releases contained in Article X.J.4 of the Plan, which provides as
follows:

Article X.J.4 of the Plan—Releases by Holders of Claims.

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, for good and valuable
consideration, the adequacy of which is hereby confirmed, including the service of the
Released Parties 2 to facilitate and implement the reorganization of the Debtors and the
settlements embodied in the Plan, including the JPM / Creditors’ Committee Settlement,
the Hartford Insurance Settlement, and the TCJC Settlement, as an integral component
of the Plan, and except as otherwise expressly provided in the Plan or the Confirmation
Order, to the maximum extent permitted under applicable law, as such law may be
extended subsequent to the Effective Date, all Releasing Claim Holders 3 shall, and shall




2   “Released Parties” means, collectively, the following Persons, in each case in its or their respective
    capacities as such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the
    Creditors’ Committee; (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort
    Claimants’ Committee; (g) the members of the Tort Claimants’ Committee in their capacities as such; (h)
    the Future Claimants’ Representative; (i) the Coalition; (j) the State Court Counsel in their capacities as
    suchJPM; (k) JPM; (l) the Settling Insurance Companies, including Hartford; (l) the Contributing
    Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in
    their capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’
    Representatives; provided, however, that no Perpetrator is or shall be a Released Party; provided further,
    that the definition of “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
3   “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do
    not opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed
    to accept the Plan, except for holders of such Claims that file a timely objection to the releases set forth in
    Article X.J.4 of the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the
    Plan and do not opt out of the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’
    predecessors, successors and assigns, subsidiaries, affiliates, current and former officers, directors,
    principals, shareholders, members, partners, employees, agents, advisory board members, financial
    advisors, attorneys, accountants, investment bankers, consultants, representatives, management
    companies, and other professionals, and all such Persons’ respective heirs, executors, estates, servants
    and nominees, in their respective capacities as such.

                                                        5
be deemed to, expressly, conclusively, absolutely, unconditionally, irrevocably, and
forever release and discharge each and all of the Released Parties of and from any and all
Claims, Interests, obligations, rights, demands, suits, judgments, damages, debts,
remedies, losses and liabilities of any nature whatsoever (including any derivative claims
or Causes of Action asserted or that may be asserted on behalf of the Debtors,
Reorganized BSA, or the Estates), whether liquidated or unliquidated, fixed or
contingent, matured or unmatured, known or unknown, foreseen or unforeseen, existing
or hereinafter arising, in law, equity, contract, tort or otherwise, based on or relating to,
or in any manner arising from, in whole or in part, any act, omission, transaction, event, or
other circumstance taking place or existing on or before the Effective Date (including
before the Petition Date) in connection with or related to the Debtors, the Estates, their
respective assets and properties, the Chapter 11 Cases, the subject matter of, or the
transactions or events giving rise to, any Claim or Interest that is treated by the Plan, the
business or contractual arrangements between one or both of the Debtors and any
Released Party, the restructuring of any Claim or Interest that is treated by the Plan
before or during the Chapter 11 Cases, any of the Plan Documents, the Restructuring
Support Agreement (including any amendments, modifications or joinders thereto), the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, the TCJC
Settlement, or any related agreements, instruments, and other documents created or
entered into before or during the Chapter 11 Cases or the negotiation, formulation,
preparation or implementation thereof, the pursuit of Confirmation, the administration
and implementation of the Plan, the solicitation of votes with respect to the Plan, the
Distribution of property under the Plan, or any other act or omission, transaction,
agreement, event, or other occurrence taking place on or before the Effective Date
related or relating to the foregoing; provided, however, that the releases set forth in
Article X.J.4 of the Plan shall not, and shall not be construed to: (a) release any Released
Party from Causes of Action arising out of, or related to, any act or omission of a
Released Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; (b) release any post-Effective Date obligations of any Person under the Plan
Documents or any document, instrument, or agreement executed to implement the Plan;
or (c) modify, reduce, impair or otherwise affect the ability of any holder of aan Allowed
Non-Abuse Litigation Claim to recover on account of such Allowed Claim in accordance
with Article III.B.9 of the Plan. Notwithstanding the foregoing or anything to the contrary
herein, (i) with respect to holders of Allowed General Unsecured Claims or Allowed
Non-Abuse Litigation Claims, nothing in the Plan or the release set forth in Article X.J.4
of the Plan shall, or shall be construed to, release any claims or Causes of Action against
any Local Council, Chartered Organization, or Non-Settling Insurance Company (subject
to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or the release set forth in Article
X.J.4 of the Plan shall, or shall be construed to, release any claims or Causes of Action
heldasserted by Century Indemnity Company against Sidley Austin LLP (“Sidley”)
related to Sidley’s representation of the Debtors prior to the Petition Date..

Article X.J.5 of the Plan—Releases Relating to Contributing Chartered Organizations.

       a.    In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights
that remain in effect from and after the Effective Date to enforce the Plan, the


                                              6
Confirmation Order, and the terms of the TCJC Settlement Agreement, for good and
valuable consideration, the adequacy of which is hereby confirmed, each of the
Contributing Chartered Organizations,4 including TCJC, shall, and shall be deemed to,
expressly, conclusively, absolutely, unconditionally, irrevocably, and forever release and
discharge the Debtors, Reorganized BSA, the Related Non-Debtor Entities, the Local
Councils, the other Protected Parties,5 the Limited Protected Parties,6 the Settling
Insurance Companies, including Hartford, the Future Claimants’ Representative, the
Coalition, the Settlement Trust, and each of its and their respective Representatives
(collectively, the “Settlement Parties”), of and from any and all Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the
Estates), whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
contract, tort or otherwise, based on or relating to, or in any manner arising from, in




4   “Contributing Chartered Organizations” means the current or former Chartered Organizations listed on
    Exhibit D to the Plan, including any Chartered Organization made a Protected Party under a Post-Effective
    Date Chartered Organization Settlement approved by the Bankruptcy Court in accordance with Article
    IV.I of the Plan. No Participating Chartered Organization shall be considered a Contributing Chartered
    Organization based solely on the Participating Chartered Organization Insurance Assignment. Without
    limiting the foregoing, subject to Confirmation of the Plan and approval of the TCJC Settlement
    Agreement by an order of the Bankruptcy Court (including in the Confirmation Order), TCJC is a
    Contributing Chartered Organization and shall be designated as such in the Confirmation Order and the
    Affirmation Order.
5   “Protected Parties” means the following Persons: (a) the Debtors; (b) Reorganized BSA; (c) the Related
    Non-Debtor Entities; (d) the Local Councils; (e) the Contributing Chartered Organizations; (f) the Settling
    Insurance Companies, including Hartford; and (g) all of such Persons’ Representatives; provided,
    however, that no Perpetrator is or shall be a Protected Party. Notwithstanding the foregoing, a
    Contributing Chartered Organization shall be a Protected Party with respect to Abuse Claims only as set
    forth in the definition of “Abuse Claim.”
6   “Limited Protected Parties” means the Participating Chartered Organizations, which means a Chartered
    Organization that does not (a) object to confirmation of the Plan or (b) inform Debtors’ counsel in writing
    on or before the confirmation objection deadline that it does not wish to make the Participating Chartered
    Organization Insurance Assignment. Notwithstanding the foregoing, with respect to any Chartered
    Organization that is a debtor in bankruptcy as of the Confirmation Date, such Chartered Organization
    shall be a Participating Chartered Organization only if it advises Debtors’ counsel in writing that it wishes
    to make the Participating Chartered Organization Insurance Assignment, and, for the avoidance of doubt,
    absent such written advisement, none of such Chartered Organization’s rights to or under the Abuse
    Insurance Policies shall be subject to the Participating Chartered Organization Insurance Assignment. A
    list of Chartered Organizations that are not Participating Chartered Organizations is attached to the Plan
    as Exhibit K.

                                                       7
whole or in part, any act, omission, transaction, event, or other circumstance taking place
or existing on or before the date that the Confirmation Order and Affirmation Order
become Final Orders (including before the Petition Date) in connection with or related to
(i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims that were or
could have been asserted by the Contributing Chartered Organizations against the
Settlement Parties or any of them.

        b.     In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights
that remain in effect from and after the Effective Date to enforce the Plan, the
Confirmation Order, and the terms of the TCJC Settlement Agreement, for good and
valuable consideration, the adequacy of which is hereby confirmed, each of the Settlement
Parties shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each of the Contributing Chartered
Organizations, including TCJC, of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, contract, tort or otherwise, based on or relating to, or in any manner arising
from, in whole or in part, any act, omission, transaction, event, or other circumstance
taking place or existing on or before the date that the Confirmation Order and Affirmation
Order become Final Orders (including before the Petition Date) in connection with or
related to (i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims
that were or could have been asserted by the Settlement Parties against the Contributing
Chartered Organizations or any of them.

        If you voted to accept or reject the Plan in Item 2 above, check this box if you elect not to
grant the release contained in Article X.J.4 of the Plan.

    The undersigned, as a holder of (or representative of a holder of) a Class 9 Claim, elects to:

              Opt out of the third party release in Article X.J.4 of the Plan.


     Certain other Releases, Injunction and Exculpation Provisions Contained in the Plan

Article X.F of the Plan—Channeling Injunction.

       Terms. To preserve and promote the settlements contemplated by and provided
for in the Plan, including the Abuse Claims Settlement, the Hartford Insurance
Settlement, and the TCJC Settlement Agreement (as defined in the Restructuring
Support Agreement), and to supplement, where necessary, the injunctive effect of the
Discharge as provided in sections 1141 and 524 of the Bankruptcy Code and as described
in Article X of the Plan, pursuant to the exercise of the equitable jurisdiction and power of
the Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy
Code, (a) the sole recourse of any holder of an Abuse Claim against a Protected Party3 on
3     “Protected Parties” means the following Persons: (i) the Debtors; (ii) Reorganized BSA; (iii) the Related
      Non-Debtor Entities; (iv) the Local Councils; (v) the Contributing Chartered Organizations; (vi) the

                                                       8
account of such Abuse Claim shall be to and against the Settlement Trust pursuant to the
Settlement Trust Documents,47 and such holder shall have no right whatsoever at any
time to assert such Abuse Claim against any Protected Party or any property or interest
in property of any Protected Party, and (b) the sole recourse of any holder of a Post-1975
Chartered Organization Abuse Claim against a Limited Protected Party on account of
such Post-1975 Chartered Organization Abuse Claim shall be to and against the
Settlement Trust pursuant to the Settlement Trust Documents, and such holder shall
have no right whatsoever at any time to assert such Post-1975 Chartered Organization
Abuse Claim against any Limited Protected Party or any property or interest in property
of any Limited Protected Party. On and after the Effective Date, all Persons that have
held or asserted, currently hold or assert, or that may in the future hold or assert, any
Abuse Claim against the Protected Parties, or any of them, or any Post-1975 Chartered
Organization Abuse Claim against the Limited Protected Parties, or any of them, shall be
permanently and forever stayed, restrained and enjoined from taking any action for the
purpose of directly, indirectly, or derivatively collecting, recovering, or receiving
payment, satisfaction, or recovery from any Protected Party with respect to any such
Abuse Claim or from any Limited Protected Party with respect to any such Post-1975
Chartered Organization Abuse Claim, other than from the Settlement Trust pursuant to
the Settlement Trust Documents, including:

               c.       a. commencing, conducting, or continuing, in any manner, whether
        directly, indirectly, or derivatively, any suit, action, or other proceeding of any kind
        (including a judicial, arbitration, administrative, or other proceeding) in any forum in
        any jurisdiction around the world against or affecting any Protected Party or Limited
        Protected Party or any property or interest in property of any Protected Party or
        Limited Protected Party;




     Non-Debtor Entities; (iv) the Local Councils; (v) the Contributing Chartered Organizations; (vi) the
     Settling Insurance Companies, including Hartford; and (vii) all of such Persons’ Representatives;
     provided, however, that no Perpetrator is or shall be a Protected Party. Notwithstanding the foregoing, a
     Contributing Chartered Organization shall be a Protected Party only with respect to Abuse Claims that
     arose in connection with the Contributing Chartered Organization’s sponsorship of one or more Scouting
     units.
47   “Settlement Trust Documents” means, collectively, (a) the applicable Settlement Trust Agreement, (b) the
     Trust Distribution Procedures, (c) the Document Agreement, and (d) the Confirmation Order, and (e) any
     other agreements, instruments and documents governing the establishment, administration and operation
     of the Settlement Trust, which shall be substantially in the forms set forth as exhibits heretoin the Plan or
     in the Plan Supplement, as the same may be amended or modified from time to time in accordance with the
     terms thereof.

                                                        9
             d.     b. enforcing, levying, attaching (including any prejudgment
      attachment), collecting or otherwise recovering, by any manner or means, either
      directly or indirectly, any judgment, award, decree, or order against or affecting
      any Protected Party or Limited Protected Party or any property or interest in
      property of any Protected Party or Limited Protected Party;

             e.    c. creating, perfecting, or otherwise enforcing in any manner,
      whether directly or indirectly, any Encumbrance of any kind against any Protected
      Party or Limited Protected Party or any property or interest in property of any
      Protected Party or Limited Protected Party;

             f.     d. asserting, implementing or effectuating any setoff, right of
      reimbursement, subrogation, indemnity, contribution, reimbursement, or
      recoupment of any kind, in any manner, directly or indirectly, against any obligation
      due to any Protected Party or Limited Protected Party or any property or interest
      in property of any Protected Party or Limited Protected Party; or

             g.     e. taking any act in any manner, and in any place whatsoever, that
      does not conform to, or comply with, the provisions of the Plan Documents or the
      Settlement Trust Documents or with regard to any matter that is within the scope
      of the matters designated by the Plan to be subject to resolution by the Settlement
      Trust, except in conformity and compliance with the Settlement Trust Documents
      with respect to any such Abuse Claim or Post-1975 Chartered Organization Abuse
      Claim.

      Reservations. Notwithstanding anything to the contrary in Article X.F of the Plan,
the Channeling Injunction shall not enjoin:

              a.      the rights of holders of Abuse Claims or Post-1975 Chartered
      Organization Abuse Claims to assert such Abuse Claims solely against the
      Settlement Trust in accordance with the Trust Distribution Procedures, including
      the ability to pursue the Settlement Trust in the tort system as described in Article
      XII of the Trust Distribution Procedures;

             b.    the rights of holders of Abuse Claims to assert such Abuse Claims
      against anyone other than a Protected Party or, in the case of Post-1975 Chartered
      Organization Abuse Claims, against anyone other than a Limited Protected Party;

            c.    prior to the date that an Entity (other than an Insurance Company)
      becomes a Protected Party under Article IV.I of the Plan, the right of holders of
      Abuse Claims to assert such Abuse Claims against such Entity;

              d.   prior to the date that a Chartered Organization becomes a Limited
      Protected Party under Article IV.J of the Plan, the right of holders of Post-1975
      Chartered Organization Abuse Claims to assert such Abuse Claims against such
      Entity;




                                           10
      e.     the rights of holders of Abuse Claims that are not Post-1975
Chartered Organization Abuse Claims to assert such Abuse Claims against any
Limited Protected Party (unless such Limited Protected Party becomes a
Protected Party under Article IV.I of the Plan);

         f.     c. the right of any Person to assert any Claim, debt, obligation or
liability for payment of Settlement Trust Expenses solely against the Settlement
Trust in accordance with the Settlement Trust Documents; or

       g.    d. the Settlement Trust from enforcing its rights under the Plan and
the Settlement Trust Documents; or

       h.      e. the rights of the Settlement Trust and Reorganized BSA (to the
extent permitted or required under the Plan) to prosecute any action against any
Non-Settling Insurance Company based on or arising from Abuse Insurance
Policies that are not the subject of an Insurance Settlement Agreement, subject to
any Insurance Coverage Defenses.




                                     11
Article X.J.1 of the Plan—Releases by the Debtors and the Estates.

        Releases by the Debtors and the Estates of the Released Parties. As of the
Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Confirmation Order, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties to facilitate and implement the
reorganization of the Debtors and the settlements embodied in the Plan, including the
Abuse Claims Settlement (as defined in the Restructuring Support Agreement) and, the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA,
and the Estates shall, and shall be deemed to, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever release and discharge each and all of the
Released Parties of and from any and all Estate Causes of Action that do not constitute
Settlement Trust Causes of Action, any and all other Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever (including any derivative claims or Causes of Action asserted or that
may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the Effective Date (including before the Petition Date) in connection with or
related to the Debtors, the Estates, their respective assets and properties, the Chapter
11 Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated by the Plan, the business or contractual arrangements between
one or both of the Debtors and any Released Party, the restructuring of any Claim or
Interest that is treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, the Restructuring Support Agreement (including any amendments,
modifications or joinders thereto), the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, the TCJC Settlement, or any related agreements,
instruments, and other documents created or entered into before or during the Chapter
11 Cases or the negotiation, formulation, preparation or implementation thereof, the
pursuit of Confirmation, the administration and implementation of the Plan, the
solicitation of votes with respect to the Plan, the Distribution of property under the Plan,
or any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to the foregoing.
Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
X.J.1 of the Plan shall not, and shall not be construed to: (a) release any Released Party
from Causes of Action arising out of, or related to, any act or omission of a Released
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; or (b) release any post-Effective Date obligations of any Person under the
Plan Documents or any document, instrument, or agreement executed to implement the
Plan.




                                             12
       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their
respective capacities as such in facilitating and implementing the reorganization of the
Debtors, as an integral component of the Plan, the Debtors, Reorganized BSA, and the
Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all holders of General Unsecured
Claims, Non-Abuse Litigation Claims, and Convenience Claims of and from any and all
Avoidance Actions.

Article X.J.3 of the Plan—Releases by Holders of Abuse Claims.

       As of the Effective Date, except for the rights that remain in effect from and after
the Effective Date to enforce the Plan and the Confirmation Order, pursuant to section
1123(b) of the Bankruptcy Code, for good and valuable consideration, the adequacy of
which is hereby confirmed, including the service of the Protected Parties and the Limited
Protected Parties to facilitate and implement the reorganization of the Debtors, including
the Settlement (as defined in the Restructuring Support Agreement), and the settlements
embodied in the Plan, including the Abuse Claims Settlement and the Settlement (as
defined in the Restructuring Support Agreement), as an integral component of the Plan,
and except as otherwise expressly provided in the Plan or the Confirmation Order, to the
maximum extent permitted under applicable law, as such law may be extended
subsequent to the Effective Date, all holders of Abuse Claims shall, and shall be deemed
to, expressly, conclusively, absolutely, unconditionally, irrevocably, and forever discharge
and release: (a) each and all of the Protected Parties and their respective property and
successors and assigns of and from all Abuse Claims and any and all Claims and Causes of
Action whatsoever, whether known or unknown, asserted or unasserted, derivative or
direct, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, veil piercing or alter-ego theories of liability,
successor liability, contribution, indemnification, joint liability, or otherwise, arising from
or related in any way to such Abuse Claims.; and (b) each and all of the Limited Protected
Parties and their respective property and successors and assigns of and from all
Post-1975 Chartered Organization Abuse Claims and any and all Claims and Causes of
Action whatsoever, whether known or unknown, asserted or unasserted, derivative or
direct, foreseen or unforeseen, existing or hereinafter arising, in law, equity, or
otherwise, whether for tort, fraud, contract, veil piercing or alter-ego theories of liability,
successor liability, contribution, indemnification, joint liability, or otherwise, arising from
or related in any way to such Post-1975 Chartered Organization Abuse Claims; provided,
however, that the releases set forth in Article X.J.3 of the Plan shall not, and shall not be
construed to: (i) release any Protected Party or Limited Protected Party from Causes of
Action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct; (ii) release
any post-Effective Date obligations of any Person under the Plan Documents or any
document, instrument, or agreement executed to implement the Plan; or (iii) modify,
reduce, impair or otherwise affect the ability of any holder of an Abuse Claim to recover
on account of such Claim in accordance with Article III. B.10 or Article III.B.11 of the
Plan, as applicable.


                                              13
Article X.K of the Plan—Exculpation.

        From and after the Effective Date, none of the Exculpated Parties 58 shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the
negotiation of the Plan Documents, the Restructuring Support Agreement (including any
amendments, modifications or joinders thereto),JPM/Creditors’ Committee Settlement,
the Hartford Insurance Settlement Agreement, the TCJC Settlement Agreement, the
Releases and Injunctions, the pursuit of Confirmation of the Plan, the administration,
consummation and implementation of the Plan or the property to be Distributed under the
Plan, or the management or operation of the Debtors (except for any liability that results
primarily from such Exculpated Party’s gross negligence, bad faith or willful misconduct).
In all respects, each and all such Exculpated Parties shall be entitled to rely upon the
advice of counsel with respect to their duties and responsibilities under, or in connection
with, the matters referenced in the preceding sentence. Notwithstanding the foregoing or
any provision of the Plan to the contrary, Sidley shall not be an Exculpated Party with
respect to any claims that Century Indemnity Company asserts against Sidley related to
Sidley’s representation of the Debtors prior to the Petition Date.

Article X.L of the Plan—Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases. As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Released Party or its
property or successors or assigns on account of or based on the subject matter of such
Claims, whether directly or indirectly, derivatively or otherwise: (a) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other
proceeding (including any judicial, arbitral, administrative or other proceeding) in any




58   “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c)
     the Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the
     Tort Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such;
     (g) the Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’
     current officers and directors, former officers and directors who served in such capacity during the
     pendency of the Chapter 11 Cases but are no longer officers or directors as of the Effective Date,
     employees, volunteers, agents, attorneys, financial advisors, accountants, investment bankers,
     consultants, representatives, and other professionals.

                                                      14
forum; (b) enforcing, attaching (including, without limitation,             any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be construed to,
enjoin any holder of a Claim that is the subject of Article X.J of the Plan from taking any
action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct.

       Injunction Related to Exculpation. As of the Effective Date, all holders of Claims
that are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Exculpated Party on
account of or based on the subject matter of such Claims, whether directly or indirectly,
derivatively or otherwise: (a) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment,
award, decree, or other order; (c) creating, perfecting or in any way enforcing in any
matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in
any manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan;
provided, however, that the injunctions set forth in Article X.L.2 of the Plan shall not, and
shall not be construed to, enjoin any Person that is the subject of Article X.K of the Plan
from taking any action arising out of, or related to, any act or omission of a Exculpated
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct.

Item 4. Certifications, Acknowledgment, Signature and Date .

        By signing this Ballot, the holder of the Indirect Abuse Claim (or authorized signatory of
such holder) acknowledges receipt of the Disclosure Statement, the Plan, the Confirmation Hearing
Notice, and the other applicable solicitation materials, and certifies that:

       (i)     it has the power and authority to vote to accept or reject the Plan,

       (ii)    it was the holder (or is entitled to vote on behalf of such holder) of the Class 9
               Indirect Abuse Claim described in Item 1 as of the Voting Record Date,

       (iii)   it has not submitted any other Ballots for other Class 9 Indirect Abuse Claims, or if it
               has submitted any other Ballots with respect to such Claims, then any such Ballots
               dated earlier in time are hereby revoked,




                                                 15
      (iv)    it acknowledges that a vote to accept the Plan constitutes an acceptance of the
              treatment of such Entity as a holder of a Class 9 Claim,

      (v)     it understands and, if accepting the Plan, agrees with the treatment provided for its
              Claim(s) under the Plan,

      (vi)    it understands and acknowledges that if multiple Ballots are submitted voting the
              Claim set forth in Item 1, only the last properly completed Ballot voting the Claim
              and received by the Solicitation Agent before the Voting Deadline shall be deemed
              to reflect the voter’s intent and thus to supersede and revoke any prior Ballots
              received by the Solicitation Agent, and

      (vii)   all authority conferred or agreed to be conferred pursuant to this Ballot, and every
              obligation of the undersigned hereunder, shall be binding on the transferees,
              successors, assigns, heirs, executors, administrators, trustees in bankruptcy, and
              legal representatives of the undersigned, and shall not be affected by, and shall
              survive, the death or incapacity of the undersigned. The undersigned understands
              that an otherwise properly completed, executed, and timely returned Ballot failing to
              indicate either acceptance or rejection of the Plan, or indicating both acceptance and
              rejection of the Plan, will not be counted.


                                          _________________________________________
Print or Type Name of Claimant:
                                          _

Last Four Digits of Social Security
                                          _________________________________________
Number of Claimant:
                                          _

                                          _________________________________________
Signature:
                                          _

Name of Signatory (if different than
                                          _________________________________________
Claimant):
                                          _

                                          _________________________________________
If by Authorized Agent, Title of Agent:
                                          _

                                          _________________________________________
Street Address:
                                          _

                                          _________________________________________
City, State, Zip Code:
                                          _

                                          _________________________________________
Telephone Number:
                                          _

Email Address:                            _________________________________________


                                               16
                                            _

                                            _________________________________________
 Date Completed:
                                            _

     IF THIS BALLOT IS NOT RECEIVED BY THE SOLICITATION AGENT
  ON OR BEFORE [SEPTEMBER 3NOVEMBER 16], 2021 AT 4:00 P.M. (EASTERN
                               TIME),
                  YOUR VOTE WILL NOT BE COUNTED.

        Ballots must be delivered to the Solicitation Agent (a) via the electronic Ballot
submission platform on the Solicitation Agent’s website (the “E-Ballot Platform”) by
visiting https://omniagentsolutions.com/bsa-ballots, and following the instructions set
forth on the website, or (b) at the appropriate address listed below, or in the enclosed
envelope, as applicable. You are highly encouraged to submit your Ballot via the E-Ballot
Platform. If you choose to submit your Ballot via the E-Ballot Platform, you should NOT
submit a hard copy Ballot. Please choose only one method for returning your Ballot.

 If by E-Ballot Platform:                         If by standard or overnight mail or personal delivery:

   https://omniagentsolutions.com/bsa-ballots           Boy Scouts of America Ballot Processing
                                                               c/o Omni Agent Solutions
                                                            5955 De Soto Avenue, Suite 100
                                                              Woodland Hills, CA 91367

        To submit your Ballot via the E-Ballot Platform, please visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your
Ballot.

      IMPORTANT NOTE: You will need the following information to retrieve and
submit your customized electronic Ballot:

           Unique E-Ballot ID#: [______________________________________]

        The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via electronic or online transmission. Ballots submitted by facsimile, email or other means
of electronic transmission will not be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Holders of Claims who cast a Ballot using the E-Ballot Platform should
NOT also submit a paper Ballot.

        If you have questions about this Ballot, or if you did not receive access to a copy of the Plan
 or any related materials, please contact the Solicitation Agent by (a) calling the Debtors’ toll-free
 restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy
 Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,



                                                  17
 Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
 https://omniagentsolutions.com/BSA.

     Information may also be obtained at https://omniagentsolutions.com/bsa-ballots. THE
 SOLICITATION AGENT IS NOT AUTHORIZED TO, AND WILL NOT, PROVIDE
 LEGAL ADVICE.

        Any admission of Claims for purposes of voting on the Plan is not an admission of liability on
the part of the Debtors or any other party for payment purposes.


                          [Remainder of Page Intentionally Left Blank]




                                                 18
                 INSTRUCTIONS FOR COMPLETING YOUR BALLOT

         To properly complete this Ballot, you must follow the procedures described below, which
explain each of the items contained on your Ballot. If you have any questions, please contact the
Solicitation Agent       using the       contact   information provided above or visit
https://omniagentsolutions.com/bsa-ballots.
       1.      Use of Online Ballot Portal—If Submitting Your Vote Through the E-Ballot
               Platform:
         The Solicitation Agent will accept Ballots if properly completed through the E-Ballot
Platform.          To     submit    your     Ballot     via    the     E-Ballot    Platform,  visit
https://omniagentsolutions.com/bsa-ballots and follow the instructions to submit your Ballot.

 IMPORTANT NOTE: You will need the following information to retrieve and submit your
 customized electronic Ballot:

                      Unique E-Ballot ID# : [_____________________]


       The Solicitation Agent’s E-Ballot Platform is the sole manner in which Ballots will be
accepted via online or electronic submission. Ballots submitted by facsimile, email or other
means of electronic transmission will not be counted.

        Each E-Ballot ID# is to be used solely for voting only those Claims described in Item 1 of
your electronic Ballot. Please complete and submit an electronic Ballot for each E-Ballot ID# you
receive, as applicable. Creditors who cast a Ballot using the E-Ballot Platform should NOT also
submit a paper Ballot.

      Use of Hard Copy Ballot—If Submitting Your Vote Through Standard or Overnight
Mail or Personal Delivery:
        Submit your completed and signed Ballot by standard mail using the pre-addressed envelope
included in the Solicitation Package, or by overnight mail or personal delivery to:

                            Boy Scouts of America Ballot Processing
                                   c/o Omni Agent Solutions
                                5955 De Soto Avenue, Suite 100
                                  Woodland Hills, CA 91367

                      The Solicitation Agent will tabulate all properly completed Ballots
               received on or before the Voting Deadline.

       2.      To fill out your Ballot, you must complete the following:

               a.     Item 1 (Amount of Claim). Please note that, except as otherwise set
forth in the Disclosure Statement and Solicitation Procedures Order, each Indirect Abuse
Claim in Class 9 has been allowed in the amount of $1.00 for voting purposes only, and


                                                19
shall not be binding upon the holder of the Indirect Abuse Claim, the Debtors, the
Settlement Trust, or any other party for any purpose other than voting on the Plan.

                  b.     Item 2 (Vote on the Plan). Cast one vote to accept or reject the Plan by
checking the appropriate box in Item 2. You must vote the entire amount of your Indirect Abuse
Claim either to accept (i.e., vote in favor of) or reject (i.e., vote against) the Plan and you may not
split your vote. Accordingly, any vote within a single Class that attempts partially to accept and
partially reject the Plan will not be counted.

                 c.     If you hold Claims in more than one class, you may receive more than one
Ballot or Solicitation Package, labeled for a different class of Claims. Your vote will be counted in
determining acceptance or rejection of the Plan by a particular class of Claims only if you complete,
sign, and return the Ballot labeled for such class of Claims in accordance with the instructions on
that Ballot.

               d.      Item 3 (Releases). Pursuant to Article X of the Plan, the Debtors seek
approval of the release provision set forth in Article X.J.4 of the Plan and provided above. Holders
of Indirect Abuse Claims who vote to accept or reject the Plan may opt out of this release by
checking the box in Item 3.

 IF THE PLAN BECOMES EFFECTIVE, AS A HOLDER OF AN INDIRECT ABUSE
 CLAIM UNDER THE PLAN, IF YOU VOTE TO ACCEPT OR REJECT THE PLAN
 YOU ARE DEEMED TO PROVIDE THE RELEASES CONTAINED IN ARTICLE
 X.J.4 OF THE PLAN, AS SET FORTH ABOVE, UNLESS YOU CHECK THE BOX
 IN ITEM 3 TO OPT OUT OF THE RELEASES.

                e.       Item 4 (Certifications, Acknowledgement, Signature, and Date).
Either the claimant, the claimant’s personal representative, or the claimant’s attorney must sign the
Ballot. If the Ballot is not signed, the vote shown on the Ballot will not be counted.

                f.     Claimants with Social Security Numbers must provide the last four digits of
their Social Security Number in Item 4 of the Ballot.

                g.     The claimant, the claimant’s personal representative, or the claimant’s
attorney, must certify certain information on the Ballot. Please read the certifications below and
ensure that the information on the Ballot meets the requirements of those certifications.

               h.      By signing the Ballot, you make the following certifications on information
and belief:

                       (i)     I have the power and authority to vote to accept or reject the Plan,

                       (ii)    I am the holder (or am entitled to vote on behalf of such holder) of
                               the Indirect Abuse Claim described in Item 1 as of the Voting
                               Record Date,
                       (iii)   I have not submitted any other Ballots for other Class 9 Indirect
                               Abuse Claims, or if I have submitted any other Ballots with respect

                                                  20
                               to such Claims, then any such Ballots date earlier in time are hereby
                               revoked,
                       (iv)    I acknowledge that a vote to accept the Plan constitutes an
                               acceptance of the treatment of my Claim as a Class 9 Claim,
                       (v)     I understand and, if accepting the Plan, agree with the treatment
                               provided for my Claim(s) under the Plan,
                       (vi)    I understand and acknowledge that if multiple Ballots are submitted
                               voting the Claim set forth in Item 1, only the last properly completed
                               Ballot voting the Claim and received by the Solicitation Agent before
                               the Voting Deadline shall be deemed to reflect the voter’s intent and
                               thus to supersede and revoke any prior Ballots received by the
                               Solicitation Agent, and
                       (vii)   all authority conferred or agreed to be conferred pursuant to this
                               Ballot, and every obligation of the undersigned hereunder, shall be
                               binding on the transferees, successors, assigns, heirs, executors,
                               administrators, trustees in bankruptcy, and legal representatives of
                               the undersigned, and shall not be affected by, and shall survive, the
                               death or incapacity of the undersigned.              The undersigned
                               understands that an otherwise properly completed, executed, and
                               timely returned Ballot failing to indicate either acceptance or
                               rejection of the Plan, or indicating both acceptance and rejection of
                               the Plan, will not be counted.

       3.      Other Instructions for Completing the Ballots:

               a.      The Ballot does not constitute, and shall not be deemed to be, a Proof of
Claim or Interest or an assertion or admission of a Claim or Interest.

                b.      The Ballot is not a letter of transmittal and may not be used for any purpose
other than to vote to accept or reject the Plan.

               c.      If you submit more than one Ballot voting the same Claim prior to the Voting
Deadline, the latest received, properly executed Ballot submitted to the Solicitation Agent and
received by the Solicitation Agent before the Voting Deadline will supersede and revoke any prior
Ballot.

                d.     To the extent you have received two (2) or more duplicative Ballots on
account of the same Indirect Abuse Claim, please note that each claimant is authorized to submit
only one Ballot on account of such Claim.

                e.      In the event that (a) the Debtors revoke or withdraw the Plan, or (b) the
Confirmation Order is not entered or consummation of the Plan does not occur, this Ballot shall
automatically be null and void and deemed withdrawn without any requirement of affirmative action
by or notice to you.




                                                 21
                 f.      There may be changes made to the Plan that do not cause material adverse
effects on an accepting Class. If such non-material changes are made to the Plan, the Debtors will
not resolicit votes for acceptance or rejection of the Plan.

         NO PERSON HAS B EEN AUTHORIZED TO GIVE ANY INFORM ATION
              OR ADVICE, OR TO M AKE ANY REPRESENTATION, OTHER
              THAN WHAT IS CONTAINED IN THE M ATERIALS INCLUDED
              WITH THIS B ALLOT OR OTHER M ATERIALS AUTHORIZED B Y
              THE B ANKRUPTCY COURT.

         IF YOU HAVE ANY QUESTIONS REGARDING THE B ALLOT, DID NOT
              RECEIVE INSTRUCTIONS REGARDING ACCESSING THE
              DISCLOSURE STATEM ENT OR PLAN, RECEIVED A DAM AGED
              B ALLOT OR HAVE LOST YOUR B ALLOT, OR NEED
              ADDITIONAL COPIES OF THE B ALLOT OR OTHER ENCLOSED
              M ATERIALS, PLEASE CONTACT THE SOLICITATION AGENT
              AT:

      TELEPHONE:       866-907-2721
      EM AIL:          B SAballots @omniagnt.com
  ADDRESS:      Boy Scouts of America Ballot Processing, c/o Omni Agent
                Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA
                91367
      WEB SITE:        https ://omniage nts olutions .com/B SA




                                               22
             Exhibit 3

Form of Confirmation Hearing Notice
                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                            Chapter 11

    BOY SCOUTS OF AMERICA AND                         Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                      (Jointly Administered)
                                 Debtors.
                                                      Hearing Date: [September 27December 9], 2021 at 10:00
                                                      a.m. (ET)
                                                      Objection Deadline: [September 14November 23], 2021 at
                                                      4:00 p.m. (ET)

             NOTICE OF HEARING TO CONSIDER CONFIRMATION OF
         FOURTHFIFTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION
            FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

       PLEASE TAKE NOTICE THAT on [●], 2021, the above-captioned debtors and
debtors-in-possession (together, the “Debtors”) filed:

                the FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of
                 America and Delaware BSA, LLC [D.I. [● ]] (together with all schedules and exhibits
                 thereto, and as may be modified, amended, or supplemented from time to time, the
                 “Plan”);2 and

                the Amended Disclosure Statement for the FourthFifth Amended Chapter 11
                 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I.
                 [● ]] (together with all schedules and exhibits thereto, and as may be modified,
                 amended, or supplemented from time to time, the “Disclosure Statement”).

      The Plan represents resolutions with, and is supported by, every single official and
major creditor constituency in these Chapter 11 Cases, including the Future Claimants’




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
      Plan, the Disclosure Statement, or the Solicitation Procedures (as defined below), as applicable.
Representative, the Tort Claimants’ Committee, the Creditors’ Committee, the
Coalition, and the Ad Hoc Committee of Local Councils (the “Supporting Parties”).

        The Plan contains releases of the Debtors and certain third parties and related
injunction provisions. If the Plan is approved, these provisions will release and prohibit
holders of Abuse Claims from asserting such claims against the BSA and certain
non-debtor third parties, including the Local Councils, Contributing Chartered
Organizations, andincluding TCJC, Settling Insurance Companies, including Hartford,
and Participating Chartered Organizations, solely with respect to Post-1975 Chartered
Organization Abuse Claims. The Channeling Injunction will “channel” to the Settlement
Trust all Abuse Claims against the BSA and certain non-debtor third parties, including
the Local Councils, Contributing Chartered Organizations, and Settling Insurance
Companies., and Participating Chartered Organizations, solely with respect to Post-1975
Chartered Organization Abuse Claims. The Settlement Trust will exclusively administer
and resolve the Abuse Claims after the Effective Date. The Debtors and the Supporting
Parties all support Confirmation of the Plan. The Debtors and the Supporting Parties all
believe that the Plan provides the highest and best recovery for all creditors and is in the best
interests of the Debtors’ Estates. You should carefully review the Plan and the release, injunction,
and related provisions at https://omniagentsolutions.com/BSA.

       PLEASE TAKE FURTHER NOTICE THAT:

        1.      Approval of Disclosure Statement. On [●], 2021, the United States Bankruptcy
Court for the District of Delaware (the “Bankruptcy Court”) entered an order [D.I. [●]] (the
“Solicitation Procedures Order”) approving the Disclosure Statement. The Solicitation Procedures
Order, among other things, authorizes the Debtors to solicit votes to accept or reject the Plan and
establishes procedures related thereto (the “Solicitation Procedures”).

         2.     Confirmation Hearing. The Bankruptcy Court has scheduled a hearing to
consider whether to confirm the Plan beginning on [September 27December 9], 2021 at 10:00
a.m. (Eastern Time) (the “Confirmation Hearing”), which shall continue to the extent necessary
on [September 28, September 29, September 30, and October 1December 10, December 13,
December 14, and December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing
will be held before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the
Bankruptcy Court, located at 824 North Market Street, Sixth Floor, Courtroom No. 2, Wilmington,
Delaware 19801. Please be advised that the Confirmation Hearing may be adjourned or
continued from time to time by the Bankruptcy Court or the Debtors without further
notice other than as indicated in any notice or agenda of matters scheduled for a particular
hearing that is filed with the Bankruptcy Court. If the Confirmation Hearing is continued, the
Debtors will post the new date and time of the Confirmation Hearing at
https://omniagentsolutions.com/BSA. The Plan may be modified, if necessary, prior to, during, or as
a result of the Confirmation Hearing, without further notice to creditors or other parties in interest,
unless such notice is required by the Bankruptcy Code, Bankruptcy Rules, or other applicable law.

       3.       Voting Record Date. Holders of Claims against the Debtors in Class 3A (2010
Credit Facility Claims), Class 3B (2019 RCF Claims), Class 4A (2010 Bond Claims), Class 4B
(2012 Bond Claims), Class 5 (Convenience Claims), Class 6 (General Unsecured Claims), Class 7
(Non-Abuse Litigation Claims), Class 8 (Direct Abuse Claims), and Class 9 (Indirect Abuse
Claims) (each, a “Voting Class” and, collectively, the “Voting Classes”) as of [July 20]September

                                                  2
21, 2021 (the “Voting Record Date”) are entitled to vote on account of such Claims. However, a
holder of a Claim in a Voting Class is nonetheless not entitled to vote under the following
circumstances:

               (a)     a Claim filed for $0.00 is not entitled to vote on the Plan, excluding the
                       holders of Direct Abuse Claims and Indirect Abuse Claims. Each holder of
                       a Direct Abuse Claim and Indirect Abuse Claim who is entitled to vote shall
                       have a single vote in the amount, for voting purposes only, of $1.00 in the
                       aggregate per claimant or as otherwise ordered by the Bankruptcy Court
                       pursuant to Section IV.E of the Solicitation Procedures;

               (b)     as of the Voting Record Date, such holder’s Claim that has been expunged,
                       disallowed, disqualified, withdrawn, or superseded;

               (c)     as of the Solicitation Date, such holder’s Claim is the subject of a pending
                       objection filed with the Bankruptcy Court, other than a “reclassify” or
                       “reduce and allow” objection (a “Disputed Claim”), pending the occurrence
                       of a Resolution Event as provided in the Solicitation Procedures;

               (d)     a Claim that is not listed on the Debtors’ Schedules, or a Claim that is
                       scheduled as contingent, unliquidated, or disputed and has not been paid or
                       superseded by a timely filed Proof of Claim; and

               (e)     a holder of a Disputed Claim whose claim has not been resolved through a
                       Resolution Event.

        4.     Calculation of Votes with Respect to Direct and Indirect Abuse Claims.
 Pursuant to the Solicitation Procedures, all Direct and Indirect Abuse Claims in Class 8 and Class
 9 of the Plan will be temporarily allowed in the amount of $1.00 in the aggregate per claimant or as
 otherwise ordered by the Bankruptcy Court, solely for purposes of voting to accept or reject the
 Plan and not for any other purpose.

         5.      Voting Deadline. All votes to accept or reject the Plan must be actually received
by the Debtors’ solicitation agent, Omni Agent Solutions (the “Solicitation Agent”), by [September
3November 16], 2021 at 4:00 p.m. (Eastern Time) (the “Voting Deadline”). If you are
entitled to vote to accept or reject the Plan, an appropriate ballot and voting instructions have been
included in the package of materials containing this Notice, or, alternatively, such items may have
been sent to your attorney. You must return your Ballot to the address specified in the instructions
accompanying the Ballot so that it is received by the Solicitation Agent no later than the Voting
Deadline. If you do not return your Ballot so that it is actually received by the Solicitation
Agent by the Voting Deadline, your vote may not be counted. Any failure to follow the
voting instructions included with the Ballot may disqualify your Ballot and your vote. If you have
not received a Ballot and are entitled to vote on the Plan, you may request a Ballot and voting
instructions from the Solicitation Agent by (a) calling the Debtors’ toll-free restructuring hotline at
866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot
Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367,
or     (d) submitting     an     inquiry   on     the     Debtors’     restructuring      website    at
https://omniagentsolutions.com/bsa, and submit your Ballot as set forth above so that it is received


                                                  3
by the Voting Deadline. All submitted Ballots will be tabulated according to the rules set forth in
the Solicitation Procedures as approved in the Solicitation Procedures Order.

        6.      Plan Supplement. The Debtors will file the Plan Supplement no later than
[August 20November 2], 2021 at 4:00 p.m. (Eastern Time). The Plan Supplement will
include: (a) the Amended BSA Bylaws; (b) the Assumed Contracts and Unexpired Leases
Schedule; (c) the form of the BSA Settlement Trust Note; (d) the form of the Document
Agreement; (e) the form of the DST Agreement; (f) the form of the DST Note; (g) the name of
the Creditor Representative; (h) changes, if any, to Reorganized BSA’s directors and officers; (i)
the form of the Foundation Loan Agreement; (j) the form of agreement reflecting the terms of the
Leaseback Requirement; (k) the Rejected Contracts and Unexpired Leases Schedule; (l) the forms
of the Restated 2010 Bond Documents; (m) the forms of the Restated 2012 Bond Documents; (n)
the forms of the Restated Credit Facility Documents; (o) the form of the Restated Security
Agreement; and (p) the names of the initial members of the Settlement Trust Advisory Committee;
and (q) the name of the initial Special Reviewer; provided that the Plan Documents listed in clauses
(b) and (k) of the foregoing sentence will be revised, in the Debtors’ discretion, subject to Article
VI of the Plan, to account for any additional Executory Contracts or Unexpired Leases to be
assumed or rejected in advance of the Confirmation Hearing. The Plan Supplement shall be served
only on those parties that have requested notice in the Chapter 11 Cases pursuant to Bankruptcy
Rule 2002 and any party in interest who requests in writing a copy from counsel to the Debtors.
Once the Plan Supplement is filed, a copy will also be available for review on the Notice and Claims
Agent’s website free of charge at https://omniagentsolutions.com/BSA.

        7.       Holders of Direct Abuse Claims Represented by Attorneys. If your attorney has
elected to record your vote on the Plan, your attorney may reach out to you to collect or record
your vote to accept or reject the Plan in advance of the Voting Deadline and you should respond
promptly to any communications from your attorney. If you are a holder of a Direct Abuse Claim
represented by an attorney but have received your Ballot and package of solicitation materials from
the Solicitation Agent, you must return your completed Ballot to the Solicitation Agent by the Voting
Deadline in order for your vote to count.

         8.      Parties in Interest Not Entitled to Vote. Pursuant to the Plan, holders of
Unimpaired Claims are presumed to accept the Plan are not entitled to vote and will not receive a
Ballot. Such holders will instead receive a Notice of Non-Voting Status. The holders of
Administrative Expense Claims and Priority Tax Claims, which are unclassified under the Plan
(collectively, the “Unclassified Claims”) will also receive Notice of Non-Voting Status. If you have
filed a Proof of Claim that is subject to an objection other than a “reclassify” or “reduce and allow”
objection that is filed with the Bankruptcy Court on or before the Solicitation Date (as defined
above, a “Disputed Claim”), you will receive a Disputed Claim Notice and a Solicitation Package,
although you will not be entitled to have your vote to accept or reject the Plan be counted unless a
Resolution Event occurs as provided in the Solicitation Procedures. If you seek to challenge the
disallowance or estimation of your Disputed Claim for voting purposes, you must file with the
Bankruptcy Court a motion for an order, pursuant to Bankruptcy Rule 3018(a), temporarily allowing
such claim for purposes of voting to accept or reject the Plan (a “Rule 3018(a) Motion”). Any Rule
3018(a) Motion must be filed with the Bankruptcy Court and served on the Debtors on or before
[August 13October 19], 2021 . If a holder of a Disputed Claim files a timely Rule 3018(a)
Motion, such holder’s Ballot shall not be counted unless a Resolution Event occurs with respect to



                                                  4
such Disputed Claim prior to [September 3November 16], 2021 or as otherwise ordered by the
Bankruptcy Court.

         9.     Objections to Confirmation. If you would like to object to the Plan, you may do so
by filing your objection no later than [September 14November 23], 2021 at 4:00 p.m. (Eastern
Time) (the “Plan Objection Deadline”). Any objections or responses to confirmation of the Plan,
must: (a) be in writing; (b) state the name and address of the objecting party and the nature and
amount of the Claim of such party; (c) state with particularity the legal and factual basis and nature
of any objection to the Plan and include any evidentiary support therefor; and (d) be filed with the
Bankruptcy Court, 824 North Market Street, Third Floor, Wilmington, Delaware 19801 together
with proof of service on or before the Plan Objection Deadline , and served so as to be actually
received by the parties below on or before the Plan Objection Deadline, which service may be
through the CM/ECF system, with courtesy copies by email:

   (a)         counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the Americas, New
               York, New York 10020 (Attn: Jessica C. Lauria (jessica.lauria@whitecase.com)),
               and 111 South Wacker Drive, Chicago, Illinois 60606 (Attn: Michael C. Andolina
               (mandolina@whitecase.com), Matthew E. Linder (mlinder@whitecase.com), and
               Blair Warner (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht &
               Tunnell LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
               Delaware 19899-1347 (Attn: Derek C. Abbott (dabbott@morrisnichols.com),
               Andrew R. Remming (aremming@morrisnichols.com), and Paige N. Topper
               (ptopper@morrisnichols.com));

         (b)   the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware
               19801 (Attn: David L. Buchbinder (david.l.buchbinder@usdoj.gov) and Hannah M.
               McColllum (hannah.mccollum@usdoj.gov));

         (c)   counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones LLP, 919
               North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19801 (Attn:
               James I. Stang (jstang@pszjlaw.com), John A. Morris (jmorris@pszjlaw.com),
               James     E.    O’Neill    (joneill@pszjlaw.com), and John W.             Lucas
               (jlucas@pszjlaw.com));

         (d)   counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel LLP, 1177
               Avenue of the Americas, New York, New York 10036 (Attn: Thomas Moers
               Mayer (tmayer@kramerlevin.com), Rachael Ringer (rringer@kramerlevin.com),
               David E. Blabey, Jr. (dblabey@kramerlevin.com), Jennifer R. Sharret
               (jsharret@kramerlevin.com),         and       Megan         M.         Wasson
               (mwasson@kramerlevin.com));

         (e)   counsel to the Future Claimants’ Representative, Young Conaway Stargatt &
               Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801 (Attn: Robert S.
               Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com), and Sharon M.
               Zieg (szieg@ycst.com)); and

         (f)   counsel to JPMorgan Chase Bank National Association, Norton Rose Fulbright US
               LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn: Louis R. Strubeck


                                                  5
                   (louis.strubeck@nortonrosefulbright.com)     and      Kristian    W.       Gluck
                   (kristian.gluck@nortonrosefulbright.com)).

 OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PRESCRIBED
HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
        BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

       10.         The Bankruptcy Court has approved the following dates and deadlines in connection
with         the         solicitation      of       votes         on        the         Plan.




                                                    6
                        Event                                             Date
 Voting Record Date                                     [July 20]September 21, 2021
 Deadline to Distribute Solicitation Packages           [July 28October 4], 2021
 Rule 3018 Motion Deadline                              [August 13October 19], 2021
 Publication Deadline                                   [August 17October 26], 2021
 Plan Supplement Deadline                               [August 20November 2], 2021
                                                        [September 3November 16], 2021 or as
 Voting Resolution Event Deadline                       otherwise ordered by the Bankruptcy
                                                        Court
                                                        [September 3November 16], 2021 at 4:00
 Voting Deadline
                                                        p.m. (Eastern Time)
 Preliminary Voting Report Deadline                     [September 8],November 19], 2021
                                                        [September 14November 23], 2021 at 4:00
 Plan Objection Deadline
                                                        p.m. (Eastern Time)
 Final Voting Report Deadline                           [September 17],November 30], 2021
 Deadline to File Confirmation Briefs and Replies       [September 22],December 2], 2021
                                                        [September 27December 9], 2021, at
 Confirmation Hearing
                                                        10:00 a.m. (Eastern Time)

        11.      Please be advised that the Plan provides for the issuance of a “Channeling
Injunction” pursuant to section 105(a) of the Bankruptcy Code. Additionally, Article X of the Plan
contains certain release, injunction, and exculpation provisions, which will become effective if the
Plan is approved and described in Article VI.Q of the Disclosure Statement. Such provisions
include the following:

       a.      Discharge Injunction. From and after the Effective Date, except as
expressly provided in the Plan or the Confirmation Order, all holders of Claims or
Interests of any nature whatsoever against or in the Debtors or any of their assets or
properties based upon any act, omission, transaction, occurrence, or other activity of any
nature that occurred prior to the Effective Date that are discharged pursuant to the terms
of the Plan shall be precluded and permanently enjoined from taking any of the following
actions on account of, or on the basis of, such discharged Claims and Interests:
(a) commencing or continuing any action or other proceeding of any kind against the
Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property;
(b) enforcing, attaching, collecting, or recovering by any manner or means of judgment,
award, decree or other against the Debtors, Reorganized BSA, the Settlement Trust, or
its or their respective property; (c) creating, perfecting or enforcing any Lien or
Encumbrance of any kind against the Debtors, Reorganized BSA, the Settlement Trust,
or its or their respective property; or (d) commencing or continuing any judicial or
administrative proceeding, in any forum and in any place in the world, that does not
comply with or is inconsistent with the provisions of the Plan or the Confirmation Order.


                                                 7
The foregoing injunction shall extend to the successors and assigns of the Debtors
(including Reorganized BSA) and its and their respective properties and interests in
property. In accordance with the foregoing, except as expressly provided in the Plan or
the Confirmation Order, the Confirmation Order shall be a judicial determination of
discharge or termination of all Claims, Interests and other debts and liabilities against or
in the Debtors pursuant to sections 105, 524 and 1141 of the Bankruptcy Code, and such
discharge shall void any judgment obtained against the Debtors at any time to the extent
such judgment relates to a discharged Claim or Interest.

        b.       Releases by the Debtors and the Estates.

              Releases by the Debtors and the Estates of the Released Parties. As of the
Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Confirmation Order, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties 3 to facilitate and implement the
reorganization of the Debtors and the settlements embodied in the Plan, including the
Abuse Claims Settlement (as described in the Restructuring Support Agreement) and,
the JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement,4 and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA,
and the Estates shall, and shall be deemed to, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever release and discharge each and all of the
Released Parties of and from any and all Estate Causes of Action that do not constitute
Settlement Trust Causes of Action, any and all other Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever (including any derivative claims or Causes of Action asserted or that
may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or




3   “Released Parties” means, collectively, the following Persons, in each case in its or their respective
    capacities as such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the
    Creditors’ Committee; (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort
    Claimants’ Committee; (g) the members of the Tort Claimants’ Committee in their capacities as such; (h)
    the Future Claimants’ Representative; (i) the Coalition; (j) JPM; (k) the Settling Insurance Companies,
    including Hartford; (l) the Contributing Chartered Organizations, including TCJC; (m) the Foundation, in
    its capacity as lender under the Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members
    of the Ad Hoc Committee in their capacities as such; (p) the Creditor Representative; (q) the Mediators;
    and (r) all of such Persons’ Representatives; provided, however, that no Perpetrator is or shall be a
    Released Party; provided further, that the definition of “Released Parties” shall in all instances be subject
    to Article X.J of the Plan.
4   “Hartford Insurance Settlement” has the meaning ascribed to such term in Article V.S.4 of the Plan.

                                                       8
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the Effective Date (including before the Petition Date) in connection with or
related to the Debtors, the Estates, their respective assets and properties, the Chapter
11 Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated by the Plan, the business or contractual arrangements between
one or both of the Debtors and any Released Party, the restructuring of any Claim or
Interest that is treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, the Restructuring Support Agreement (including any amendments,
modifications or joinders thereto), the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, the TCJC Settlement, or any related agreements,
instruments, and other documents created or entered into before or during the Chapter
11 Cases or the negotiation, formulation, preparation or implementation thereof, the
pursuit of Confirmation, the administration and implementation of the Plan, the
solicitation of votes with respect to the Plan, the Distribution of property under the Plan,
or any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to the foregoing.
Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
X.J.1 of the Plan shall not, and shall not be construed to: (a) release any Released Party
from Causes of Action arising out of, or related to, any act or omission of a Released
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; or (b) release any post-Effective Date obligations of any Person under the
Plan Documents or any document, instrument, or agreement executed to implement the
Plan.

              Releases by the Debtors and the Estates of Certain Avoidance Actions. As
of the Effective Date, for good and valuable consideration, the adequacy of which is
hereby confirmed, including the service of Creditors’ Committee and its members in
their respective capacities as such in facilitating and implementing the reorganization of
the Debtors, as an integral component of the Plan, the Debtors, Reorganized BSA, and
the Estates shall, and shall be deemed to, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever release and discharge each and all holders of
General Unsecured Claims, Non-Abuse Litigation Claims, and Convenience Claims of
and from any and all Avoidance Actions.

     c.     Releases by the Debtors and the Estates of the Local Councils and, the
Contributing Chartered Organizations, and the Participating Chartered Organizations.




                                             9
    In furtherance of the Abuse Claims Settlement,5 on the Effective Date, for good and
    valuable consideration, the adequacy of which is hereby confirmed, the Debtors, on their
    own behalf and as representatives of their respective Estates, and Reorganized BSA, are
    deemed to irrevocably and unconditionally, fully, finally, and forever waive, release,
    acquit, and discharge each and all of the Local Councils and, the Contributing Chartered
    Organizations and the Participating Chartered Organizations of and from any and all
    claims, causes of action, suits, costs, debts, liabilities, obligations, dues, sums of money,
    accounts, reckonings, bonds, bills, covenants, contracts, controversies, agreements,
    promises, damages, judgments, executions and demands whatsoever, of whatever kind
    or nature (including, without limitation, those arising under the Bankruptcy Code),
    whether known or unknown, suspected or unsuspected, in law or in equity, which the
    Debtors, their Estates, or Reorganized BSA have, had, may have, or may claim to have:
    (a) against any of the Local Councils and Contributing Chartered Organizations with
    respect to any Abuse Claims and (b) against any of the Participating Chartered
    Organizations with respect to any Post-1975 Chartered Organization Abuse Claims
    (collectively, the “Scouting Released Claims”).

       d.     Releases by Holders of Abuse Claims. As of the Effective Date, except for
the rights that remain in effect from and after the Effective Date to enforce the Plan and
the Confirmation Order, pursuant to section 1123(b) of the Bankruptcy Code, for good
and valuable consideration, the adequacy of which is hereby confirmed, including the
service of the Protected Parties 36 and the Limited Protected Parties 7 to facilitate and




5     “Abuse Claims Settlement” has the meaning ascribed to such term in Article V.S of the Plan.
36    “Protected Parties” means the following Persons: (ia) the Debtors; (iib) Reorganized BSA; (iiic) the
      Related Non-Debtor Entities; (ivd) the Local Councils; (ve) the Contributing Chartered Organizations;
      (vif) the Settling Insurance Companies, including Hartford; and (viig) all of such Persons’
      Representatives; provided, however, that no Perpetrator is or shall be a Protected Party. Notwithstanding
      the foregoing, a Contributing Chartered Organization shall be a Protected Party only with respect to
      Abuse Claims that arose in connection with the Contributing Chartered Organization’s
      sponsorship of one or more Scouting unitsonly as set forth in the definition of “Abuse Claim.”.
7     “Limited Protected Parties” means the Participating Chartered Organizations, which means a Chartered
      Organization that does not (a) object to confirmation of the Plan or (b) inform Debtors’ counsel in writing
      on or before the confirmation objection deadline that it does not wish to make the Participating Chartered
      Organization Insurance Assignment. Notwithstanding the foregoing, with respect to any Chartered
      Organization that is a debtor in bankruptcy as of the Confirmation Date, such Chartered Organization
      shall be a Participating Chartered Organization only if it advises Debtors’ counsel in writing that it wishes
      to make the Participating Chartered Organization Insurance Assignment, and, for the avoidance of doubt,
      absent such written advisement, none of such Chartered Organization’s rights to or under the Abuse
      Insurance Policies shall be subject to the Participating Chartered Organization Insurance Assignment. A
      list of Chartered Organizations that are not Participating Chartered Organizations is attached to the Plan
      as Exhibit K.

                                                         10
implement the reorganization of the Debtors, including the Settlement (as defined in the
Restructuring Support Agreement), and the settlements embodied in the Plan, including
the Abuse Claims Settlement and the Settlement (as defined in the Restructuring Support
Agreement), as an integral component of the Plan, and except as otherwise expressly
provided in the Plan or the Confirmation Order, to the maximum extent permitted under
applicable law, as such law may be extended subsequent to the Effective Date, all holders
of Abuse Claims shall, and shall be deemed to, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever discharge and release: (a) each and all of the
Protected Parties and their respective property and successors and assigns of and from
all Abuse Claims and any and all Claims and Causes of Action whatsoever, whether
known or unknown, asserted or unasserted, derivative or direct, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, or otherwise, whether for tort, fraud,
contract, veil piercing or alter-ego theories of liability, successor liability, contribution,
indemnification, joint liability, or otherwise, arising from or related in any way to such
Abuse Claims.; and (b) each and all of the Limited Protected Parties and their respective
property and successors and assigns of and from all Post-1975 Chartered Organization
Abuse Claims and any and all Claims and Causes of Action whatsoever, whether known
or unknown, asserted or unasserted, derivative or direct, foreseen or unforeseen,
existing or hereinafter arising, in law, equity, or otherwise, whether for tort, fraud,
contract, veil piercing or alter-ego theories of liability, successor liability, contribution,
indemnification, joint liability, or otherwise, arising from or related in any way to such
Post-1975 Chartered Organization Abuse Claims; provided, however, that the releases
set forth in Article X.J.3 of the Plan shall not, and shall not be construed to: (i) release
any Protected Party or Limited Protected Party from Causes of Action arising out of, or
related to, any act or omission of a Released Party that is a criminal act or that constitutes
fraud, gross negligence or willful misconduct; (ii) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan; or (iii) modify, reduce, impair or otherwise
affect the ability of any holder of an Abuse Claim to recover on account of such Claim in
accordance with Article III. B.10 or Article III.B.11 of the Plan, as applicable.

       e.     Releases by Holders of Claims . As of the Effective Date, except for the
rights that remain in effect from and after the Effective Date to enforce the Plan and the
Confirmation Order, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties 4 to facilitate and implement the




4   “Released Parties” means, collectively, the following Persons, in each case in its or their respective
    capacities as such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the
    Creditors’ Committee; (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort
    Claimants’ Committee; (g) the members of the Tort Claimants’ Committee in their capacities as such; (h)
    the Future Claimants’ Representative; (i) the Coalition; (j) the State Court Counsel in their capacities as
    such; (k) JPM; (l) the Settling Insurance Companies, including Hartford; (m) the Foundation, in its
    capacity as lender under the Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of
    the Ad Hoc Committee in their capacities as such; (p) the Creditor Representative; (q) the Mediators; and
    (r) all of such Persons’ Representatives; provided, however, that no Perpetrator is or shall be a Released
    Party; provided further, that the definition of “Released Parties” shall in all instances be subject to Article
    X.J of the Plan.

                                                       11
reorganization of the Debtors and the settlements embodied in the Plan, including the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, and except as otherwise
expressly provided in the Plan or the Confirmation Order, to the maximum extent
permitted under applicable law, as such law may be extended subsequent to the Effective
Date, all Releasing Claim Holders 58 shall, and shall be deemed to, expressly,
conclusively, absolutely, unconditionally, irrevocably, and forever release and discharge
each and all of the Released Parties of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever (including any derivative claims or Causes of Action asserted or that
may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the Effective Date (including before the Petition Date) in connection with or
related to the Debtors, the Estates, their respective assets and properties, the Chapter
11 Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated by the Plan, the business or contractual arrangements between
one or both of the Debtors and any Released Party, the restructuring of any Claim or
Interest that is treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, the Restructuring Support Agreement (including any amendments,
modifications or joinders thereto), the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, the TCJC Settlement, or any related agreements,
instruments, and other documents created or entered into before or during the Chapter
11 Cases or the negotiation, formulation, preparation or implementation thereof, the
pursuit of Confirmation, the administration and implementation of the Plan, the
solicitation of votes with respect to the Plan, the Distribution of property under the Plan,
or any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to the foregoing; provided,




58   “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do
     not opt out of the releases set forth in Article X.J.4 of the Plan; (b) all holders of Claims that are presumed
     to accept the Plan, except for holders of such Claims that file a timely objection to the releases set forth in
     Article X.J.4 of the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the
     Plan and do not opt out of the releases set forth in Article X.J.4 of the Plan; and (d) all of such Persons’
     predecessors, successors and assigns, subsidiaries, affiliates, current and former officers, directors,
     principals, shareholders, members, partners, employees, agents, advisory board members, financial
     advisors, attorneys, accountants, investment bankers, consultants, representatives, management
     companies, and other professionals, and all such Persons’ respective heirs, executors, estates, servants
     and nominees, in their respective capacities as such.

                                                        12
however, that the releases set forth in Article X.J.4 of the Plan shall not, and shall not be
construed to: (a) release any Released Party from Causes of Action arising out of, or
related to, any act or omission of a Released Party that is a criminal act or that constitutes
fraud, gross negligence or willful misconduct; (b) release any post-Effective Date
obligations of any Person under the Plan Documents or any document, instrument, or
agreement executed to implement the Plan; or (c) modify, reduce, impair or otherwise
affect the ability of any holder of aan Allowed Non-Abuse Litigation Claim to recover on
account of such Allowed Claim in accordance with Article III.B.9 of the Plan.
Notwithstanding the foregoing or anything to the contrary herein, (i) with respect to
holders of Allowed General Unsecured Claims or Allowed Non-Abuse Litigation Claims,
nothing in the Plan or the release set forth in Article X.J.4 of the Plan shall, or shall be
construed to, release any claims or Causes of Action against any Local Council,
Chartered Organization, or Non-Settling Insurance Company (subject to Article IV.D.3 of
the Plan) and (ii) nothing in the Plan or the release set forth in Article X.J.4 of the Plan
shall, or shall be construed to, release any claims or Causes of Action heldasserted by
Century Indemnity Company against Sidley Austin LLP (“Sidley”) related to Sidley’s
representation of the Debtors prior to the Petition Date..

        f.      Releases Relating to Contributing Chartered Organizations .

               In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights
that remain in effect from and after the Effective Date to enforce the Plan, the
Confirmation Order, and the terms of the TCJC Settlement Agreement,9 for good and
valuable consideration, the adequacy of which is hereby confirmed, each of the
Contributing Chartered Organizations, including TCJC, shall, and shall be deemed to,
expressly, conclusively, absolutely, unconditionally, irrevocably, and forever release and
discharge the Debtors, Reorganized BSA, the Related Non-Debtor Entities, the Local
Councils, the other Protected Parties, the Limited Protected Parties, the Settling
Insurance Companies, including Hartford, the Future Claimants’ Representative, the
Coalition, the Settlement Trust, and each of its and their respective Representatives
(collectively, the “Settlement Parties”), of and from any and all Claims, Interests,
obligations, rights, demands, suits, judgments, damages, debts, remedies, losses and




9
    “TCJC Settlement Agreement” means that certain settlement agreement, which remains subject to
    definitive documentation, by and between TCJC, the Debtors, the Ad Hoc Committee, the Coalition, the
    Future Claimants’ Representative, and certain state court counsel to holders of Direct Abuse Claims, as
    such agreement is described in the term sheet appended to the Sixth Mediators’ Report [D.I. 6210] filed
    on September 14, 2021. Upon its execution by all of the parties thereto, the TCJC Settlement Agreement
    shall be attached to the Plan as Exhibit J-1.

                                                    13
liabilities of any nature whatsoever (including any derivative claims or Causes of Action
asserted or that may be asserted on behalf of the Debtors, Reorganized BSA, or the
Estates), whether liquidated or unliquidated, fixed or contingent, matured or unmatured,
known or unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity,
contract, tort or otherwise, based on or relating to, or in any manner arising from, in
whole or in part, any act, omission, transaction, event, or other circumstance taking place
or existing on or before the date that the Confirmation Order and Affirmation Order
become Final Orders (including before the Petition Date) in connection with or related to
(i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims that were or
could have been asserted by the Contributing Chartered Organizations against the
Settlement Parties or any of them.

               In furtherance of the Abuse Claims Settlement, as of the date that the
Confirmation Order and Affirmation Order become Final Orders, except for the rights
that remain in effect from and after the Effective Date to enforce the Plan, the
Confirmation Order, and the terms of the TCJC Settlement Agreement, for good and
valuable consideration, the adequacy of which is hereby confirmed, each of the Settlement
Parties shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each of the Contributing Chartered
Organizations, including TCJC, of and from any and all Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever, whether liquidated or unliquidated, fixed or contingent, matured or
unmatured, known or unknown, foreseen or unforeseen, existing or hereinafter arising, in
law, equity, contract, tort or otherwise, based on or relating to, or in any manner arising
from, in whole or in part, any act, omission, transaction, event, or other circumstance
taking place or existing on or before the date that the Confirmation Order and Affirmation
Order become Final Orders (including before the Petition Date) in connection with or
related to (i) Abuse Claims, (ii) the Chapter 11 Cases, (iii) the Plan, or (iv) any Claims
that were or could have been asserted by the Settlement Parties against the Contributing
Chartered Organizations or any of them.

         g.    f. Channeling Injunction.

       Terms. To preserve and promote the settlements contemplated by and provided
for in the Plan, including the Abuse Claims Settlement, the Hartford Insurance
Settlement, and the TCJC Settlement (as defined in the Restructuring Support
Agreement), and to supplement, where necessary, the injunctive effect of the Discharge
as provided in sections 1141 and 524 of the Bankruptcy Code and as described in Article
X of the Plan, pursuant to the exercise of the equitable jurisdiction and power of the
Bankruptcy Court and the District Court under section 105(a) of the Bankruptcy Code,
(a) the sole recourse of any holder of an Abuse Claim against a Protected Party on
account of such Abuse Claim shall be to and against the Settlement Trust pursuant to the
Settlement Trust Documents,610 and such holder shall have no right whatsoever at any

6   10
        “Settlement Trust Documents” means, collectively, (a) the Settlement Trust Agreement, (b)
    the Trust Distribution Procedures, (c) the Document Agreement, and (d) the Confirmation
    Order, and (e) any other agreements, instruments and documents governing the establishment,
    administration and operation of the Settlement Trust, which shall be substantially in the forms set

                                                  14
time to assert such Abuse Claim against any Protected Party or any property or interest
in property of any Protected Party, and (b) the sole recourse of any holder of a Post-1975
Chartered Organization Abuse Claim against a Limited Protected Party on account of
such Post-1975 Chartered Organization Abuse Claim shall be to and against the
Settlement Trust pursuant to the Settlement Trust Documents, and such holder shall
have no right whatsoever at any time to assert such Post-1975 Chartered Organization
Abuse Claim against any Limited Protected Party or any property or interest in property
of any Limited Protected Party. On and after the Effective Date, all Persons that have
held or asserted, currently hold or assert, or that may in the future hold or assert, any
Abuse Claim against the Protected Parties, or any of them, or any Post-1975 Chartered
Organization Abuse Claim against the Limited Protected Parties, or any of them, shall be
permanently and forever stayed, restrained and enjoined from taking any action for the
purpose of directly, indirectly, or derivatively collecting, recovering, or receiving
payment, satisfaction, or recovery from any Protected Party with respect to any such
Abuse Claim or from any Limited Protected Party with respect to any such Post-1975
Chartered Organization Abuse Claim, other than from the Settlement Trust pursuant to
the Settlement Trust Documents, including:

             (i)      commencing, conducting, or continuing, in any manner, whether
      directly, indirectly, or derivatively, any suit, action, or other proceeding of any kind
      (including a judicial, arbitration, administrative, or other proceeding) in any forum in
      any jurisdiction around the world against or affecting any Protected Party or Limited
      Protected Party or any property or interest in property of any Protected Party or
      Limited Protected Party;

              (ii)   enforcing, levying, attaching (including any prejudgment attachment),
      collecting or otherwise recovering, by any manner or means, either directly or
      indirectly, any judgment, award, decree, or order against or affecting any Protected
      Party or Limited Protected Party or any property or interest in property of any
      Protected Party or Limited Protected Party;

             (iii) creating, perfecting, or otherwise enforcing in any manner, whether
      directly or indirectly, any Encumbrance of any kind against any Protected Party or
      Limited Protected Party or any property or interest in property of any Protected
      Party or Limited Protected Party;




   forth as exhibits heretoin the Plan or in the Plan Supplement, as the same may be amended or
   modified from time to time in accordance with the terms thereof.

                                              15
             (iv)   asserting, implementing or effectuating any setoff, right of
      reimbursement, subrogation, indemnity, contribution, reimbursement, or
      recoupment of any kind, in any manner, directly or indirectly, against any obligation
      due to any Protected Party or Limited Protected Party or any property or interest
      in property of any Protected Party or Limited Protected Party; or

             (v)    taking any act in any manner, and in any place whatsoever, that does
      not conform to, or comply with, the provisions of the Plan Documents or the
      Settlement Trust Documents or with regard to any matter that is within the scope
      of the matters designated by the Plan to be subject to resolution by the Settlement
      Trust, except in conformity and compliance with the Settlement Trust Documents
      with respect to any such Abuse Claim or Post-1975 Chartered Organization Abuse
      Claim.

      Reservations. Notwithstanding anything to the contrary in Article X.F of the Plan,
the Channeling Injunction shall not enjoin:

              (i)     the rights of holders of Abuse Claims or Post-1975 Chartered
      Organization Abuse Claims to assert such Abuse Claims solely against the
      Settlement Trust in accordance with the Trust Distribution Procedures, including
      the ability to pursue the Settlement Trust in the tort system as described in Article
      XII of the Trust Distribution Procedures;

             (ii)  the rights of holders of Abuse Claims to assert such Abuse Claims
      against anyone other than a Protected Party or, in the case of Post-1975 Chartered
      Organization Abuse Claims, against anyone other than a Limited Protected Party;

            (iii) prior to the date that an Entity (other than an Insurance Company)
      becomes a Protected Party under Article IV.I of the Plan, the right of holders of
      Abuse Claims to assert such Abuse Claims against such Entity;

              (iv) prior to the date that a Chartered Organization becomes a Limited
      Protected Party under Article IV.J of the Plan, the right of holders of Post-1975
      Chartered Organization Abuse Claims to assert such Abuse Claims against such
      Entity;

            (v)    the rights of holders of Abuse Claims that are not Post-1975
      Chartered Organization Abuse Claims to assert such Abuse Claims against any
      Limited Protected Party (unless such Limited Protected Party becomes a
      Protected Party under Article IV.I of the Plan);

               (vi)   (iii) the right of any Person to assert any Claim, debt, obligation or
      liability for payment of Settlement Trust Expenses solely against the Settlement
      Trust in accordance with the Settlement Trust Documents; or

             (vii) (iv) the Settlement Trust from enforcing its rights under the Plan and
      the Settlement Trust Documents; or




                                            16
                 (viii) (v) the rights of the Settlement Trust and Reorganized BSA (to the
          extent permitted or required under the Plan) to prosecute any action against any
          Non-Settling Insurance Company based on or arising from Abuse Insurance
          Policies that are not the subject of an Insurance Settlement Agreement, subject to
          any Insurance Coverage Defenses.

          h.      g. Exculpation.

        From and after the Effective Date, none of the Exculpated Parties 711 shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the
negotiation of the Plan Documents, the Restructuring Support Agreement (including any
amendments, modifications or joinders thereto),JPM/Creditors’ Committee Settlement,
the Hartford Insurance Settlement Agreement, the TCJC Settlement Agreement, the
Releases and Injunctions, the pursuit of Confirmation of the Plan, the administration,
consummation and implementation of the Plan or the property to be Distributed under the
Plan, or the management or operation of the Debtors (except for any liability that results
primarily from such Exculpated Party’s gross negligence, bad faith or willful misconduct).
In all respects, each and all such Exculpated Parties shall be entitled to rely upon the
advice of counsel with respect to their duties and responsibilities under, or in connection
with, the matters referenced in the preceding sentence. Notwithstanding the foregoing or
any provision of the Plan to the contrary, Sidley shall not be an Exculpated Party with
respect to any claims that Century Indemnity Company asserts against Sidley related to
Sidley’s representation of the Debtors prior to the Petition Date.

          i.      h. Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases . As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Released Party or its




711   “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c)
      the Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the
      Tort Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such;
      (g) the Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’
      current officers and directors, former officers and directors who served in such capacity during the
      pendency of the Chapter 11 Cases but are no longer officers or directors as of the Effective Date,
      employees, volunteers, agents, attorneys, financial advisors, accountants, investment bankers,
      consultants, representatives, and other professionals.

                                                       17
property or successors or assigns on account of or based on the subject matter of such
Claims, whether directly or indirectly, derivatively or otherwise: (a) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other
proceeding (including any judicial, arbitral, administrative or other proceeding) in any
forum; (b) enforcing, attaching (including, without limitation,             any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be construed to,
enjoin any holder of a Claim that is the subject of Article X.J of the Plan from taking any
action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct.

       Injunction Related to Exculpation. As of the Effective Date, all holders of Claims
that are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Exculpated Party on
account of or based on the subject matter of such Claims, whether directly or indirectly,
derivatively or otherwise: (a) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment,
award, decree, or other order; (c) creating, perfecting or in any way enforcing in any
matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in
any manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan;
provided, however, that the injunctions set forth in Article X.L.2 of the Plan shall not, and
shall not be construed to, enjoin any Person that is the subject of Article X.K of the Plan
from taking any action arising out of, or related to, any act or omission of a Exculpated
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct.

PLEASE B E ADVISED THAT IF YOUR CLAIM IS UNIM PAIRED UNDER THE
PLAN, YOU WILL B E DEEM ED TO HAVE GRANTED THE RELEASES
CONTAINED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU TIM ELY FILE AN
OB JECTION TO THE PLAN.

PLEASE ALSO B E ADVISED THAT IF YOUR CLAIM IS IM PAIRED AND YOU ARE
ELIGIB LE TO VOTE TO ACCEPT OR REJECT THE PLAN AND YOU VOTE TO
ACCEPT OR ACCEPT THE PLAN, YOU WILL B E DEEM ED TO HAVE GRANTED
THE RELEASES CONTAINED IN ARTICLE X.J.4 OF THE PLAN UNLESS YOU
TIM ELY OPT OUT OF THE RELEASES IN ARTICLE X.J.4 OF THE PLAN ON
YOUR B ALLOT.



                                              18
         12. If you would like copies of the Plan, the Disclosure Statement, the Solicitation
Procedures Order, or other documents related to the Plan, free of charge, you may obtain these
documents from the Solicitation Agent by: (a) calling the Debtors’ toll-free restructuring hotline at
866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot
Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367,
or     (d) submitting    an    inquiry  on     the      Debtors’    restructuring     website      at
https://omniagentsolutions.com/BSA. You may also access from these materials for a fee via
PACER at http://www.deb.uscourts.gov/.

 THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
 ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
 THE PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE
 TO OBTAIN ADDITIONAL INFORMATION, PLEASE CONTACT THE
 SOLICITATION AGENT VIA ONE OF THE METHODS SPECIFIED ABOVE.
 PLEASE NOTE THAT THE SOLICITATION AGENT MAY NOT PROVIDE LEGAL
 ADVICE. IF YOU NEED LEGAL ADVICE, PLEASE CONSULT WITH YOUR
 ATTORNEY.


Dated: [●], 2021

WHITE & CASE LLP                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)             Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                           Andrew R. Remming (No. 5120)
New York, New York 10020                              Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                             1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com                   P.O. Box 1347
                                                      Wilmington, Delaware 19899-1347
– and –                                               Telephone: (302) 658-9200
                                                      Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                             aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)                  ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                     Attorneys for the Debtors and Debtors in Possession




                                                 19
        Exhibit 4

Form of Publication Notice
                         IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE DISTRICT OF DELAWARE


    In re:                                               Chapter 11

    BOY SCOUTS OF AMERICA AND                            Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                         (Jointly Administered)
                                Debtors.
                                                         Hearing Date: [September 27December 9], 2021, at 10:00
                                                         a.m. (ET)
                                                         Objection Deadline [September 14November 23], 2021 at
                                                         4:00 p.m. (ET)

       NOTICE OF (I) DEADLINE FOR CASTING VOTES TO ACCEPT OR REJECT
             PROPOSED FOURTHFIFTH AMENDED CHAPTER 11 PLAN OF
                              REORGANIZATION,
     (II) HEARING TO CONSIDER CONFIRMATION OF PROPOSED FOURTHFIFTH
      AMENDED CHAPTER 11 PLAN OF REORGANIZATION FOR BOY SCOUTS OF
                                  AMERICA
              AND DELAWARE BSA, LLC, AND (III) RELATED MATTERS

       PLEASE TAKE NOTICE THAT on [●], 2021, the above-captioned debtors and
debtors-in-possession (together, the “Debtors”) filed:

                the FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of
                 America and Delaware BSA, LLC [D.I. [●]] (together with all schedules and
                 exhibits thereto, and as may be modified, amended, or supplemented from time to
                 time, the “Plan”);2 and

                the Disclosure Statement for the FourthFifth Amended Chapter 11 Plan of
                 Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. [●]]
                 (together with all schedules and exhibits thereto, and as may be modified, amended,
                 or supplemented from time to time, the “Disclosure Statement”).

        The Plan contains releases of the Debtors and certain third parties and related injunction
provisions. These provisions could release Abuse Claims held against the BSA and certain third
parties, including against Local Councils and organizations that sponsored a troop or pack. If
approved, these provisions wouldand prohibit holders of Abuse Claims from filing lawsuits and
asserting such claims against the BSA and certain non-debtor third parties related to any Abuse

1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2
      Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan,
      the Disclosure Statement, or the Solicitation Procedures (as defined below), as applicable.
Claim, including Local Councils, Contributing Chartered Organizations, including TCJC,
Settling Insurance Companies, including Hartford, and Participating Chartered Organizations,
solely with respect to Post-1975 Chartered Organization Abuse Claims. Chartered Organizations
are organizations that sponsored a Scouting unit, such as a troop or pack. The Plan provides a
mechanism by which Abuse Claims against the DebtorsBSA and certain-debtor third parties,
including the Local Councils, Contributing Chartered Organizations, including TCJC, Settling
Insurance Companies, including Hartford, and Participating Chartered Organizations, solely with
respect to Post-1975 Chartered Organization Abuse Claims, will be channeled to a trust
established pursuant to section 105(a) of the Bankruptcy Code. The Debtors are proponents of
the Plan and support confirmation thereofConfirmation of the Plan is supported by the Debtors,
the Future Claimants’ Representative, the Creditors’ Committee, the Coalition, and the Ad Hoc
Committee of Local Councils. You should carefully review the Plan and the applicable release,
injunction, and related provisions at https://omniagentsolutions.com/BSA.

       PLEASE TAKE FURTHER NOTICE THAT:

        1.      On [●], 2021, the United States Bankruptcy Court for the District of Delaware
(the “Bankruptcy Court”) entered an order [D.I. [●]] (the “Solicitation Procedures Order”)
approving the Disclosure Statement. The Solicitation Procedures Order, among other things,
authorizes the Debtors to solicit votes to accept or reject the Plan and establishes procedures
related thereto (the “Solicitation Procedures”).

       2.    The Bankruptcy Court has scheduled a hearing to consider whether to confirm the
Plan beginning on [September 27December 9], 2021 at 10:00 a.m. (Eastern Time) (the
“Confirmation Hearing”), which shall continue to the extent necessary on [September 28,
September 29, September 30, and October 1December 10, December 13, December 14, and
December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing will be held
before the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the
Bankruptcy Court, located at 824 North Market Street, Sixth Floor, Courtroom No. 2,
Wilmington, Delaware 19801.

        3.       Pursuant to the Solicitation Procedures Order, the Bankruptcy Court approved the
Solicitation Procedures, which are attached to the Solicitation Procedures Order as Exhibit 1.
Holders of Claims in Class 3A (2010 Credit Facility Claims), Class 3B (2019 RCF Claims),
Class 4A (2010 Bond Claims), Class 4B (2012 Bond Claims), Class 5 (Convenience Claims),
Class 6 (General Unsecured Claims), Class 7 (Non-Abuse Litigation Claims), Class 8 (Direct
Abuse Claims), and Class 9 (Indirect Abuse Claims) (collectively, the “Voting Classes”) are
entitled to receive a ballot for casting a vote on the Plan (a “Ballot”). Holders of Claims and
Interests in all other Classes under the Plan are presumed to accept or are deemed to reject the
Plan. For a vote to accept or reject the Plan to be counted, a Ballot must be completed and
returned in accordance with the instructions provided on the Ballot so that it is received by
[September 3November 16], 2021 at 4:00 p.m. (Eastern Time) (the “Voting Deadline”).

        4.     Pursuant to the Plan, holders of Claims in the Voting Classes are entitled to vote
on account of their respective Claims. If you have not received a Ballot and are entitled to vote
on the Plan, you may request a Ballot and voting instructions from Omni Agent Solutions (the
Solicitation Agent”), by (a) calling the Debtors’ toll-free restructuring hotline at 866-907-2721,

                                                2
(b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot
Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA
91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
https://omniagentsolutions.com/BSA, and submit your Ballot as set forth above so that it is
received by the Voting Deadline.

         5.     Pursuant to the Solicitation Procedures, all Direct and Indirect Abuse Claims in
Class 8 and Class 9 of the Plan will be temporarily allowed in the amount of $1.00 in the
aggregate per claimant or as otherwise ordered by the Bankruptcy Court, solely for purposes of
voting to accept or reject the Plan and not for any other purpose. If you have filed a Proof of
Claim that is subject to an objection other than a “reclassify” or “reduce and allow” objection
that is filed with the Bankruptcy Court on or before the Solicitation Date (a “Disputed Claim”)
and seek to challenge the disallowance or estimation of your Disputed Claim for voting
purposes, you must file with the Bankruptcy Court a motion for an order, pursuant to Bankruptcy
Rule 3018(a), temporarily allowing such claim for purposes of voting to accept or reject the Plan
(a “Rule 3018(a) Motion”). Any Rule 3018(a) Motion must be filed with the Bankruptcy Court
and served on the Debtors on or before [August 13October 19], 2021. If a holder of a Disputed
Claim files a timely Rule 3018(a) Motion, such holder’s Ballot shall not be counted unless a
Resolution Event occurs with respect to such Disputed Claim prior to [September 3November
16], 2021 or as otherwise ordered by the Bankruptcy Court.

        6.     The Plan proposes certain releases and injunctions in furtherance of the
Plan. The Plan proposes a Channeling Injunction that permanently channels all Abuse
Claims against the Debtors and the Protected Parties and Limited Protected Parties to a
Settlement Trust established pursuant to section 105(a) of the Bankruptcy Code. In
addition, the Plan proposes an injunction that permanently enjoins the pursuit of any
claim against or interest in the Debtors, Reorganized BSA, the Settlement Trust, or its or
their respective property to the extent such claim or interest has been discharged, released,
waived, settled, or deemed satisfied in accordance with the Plan (other than the
enforcement of any right pursuant to the Plan). For the specific terms and conditions of all
the releases and injunctions provided for in the Plan, and the precise scope of the Claims
and Demands to be channeled, please refer to the specific terms of the Plan, which can be
obtained as described below.

        7.     If the Plan is approved by the Bankruptcy Court, all current and future holders of
Abuse Claims against the Debtors can request and receive money only from the Settlement
Trust. You should read the Plan and Disclosure Statement carefully for details about how the
Plan, if approved, will affect your rights.

       8.     The Bankruptcy Court has issued the Solicitation Procedures Order describing
how to vote on the Plan, and the Disclosure Statement contains information that will help you
decide how to vote. Your legal rights will be affected if the Plan is approved.

        9.     Under the Solicitation Procedures approved by the Bankruptcy Court, attorneys
for holders of Direct Abuse Claims may vote on the Plan on behalf of their clients, if authorized



                                                3
by each client. If you are unsure whether your attorney is authorized to vote on your behalf,
please contact your attorney.

        10.     If you would like to object to the Plan, you may do so by filing your objection no
later than [September 14November 23], 2021 at 4:00 p.m. (Eastern Time) (the “Plan
Objection Deadline”). Any objections or responses to confirmation of the Plan, must: (a) be in
writing; (b) state the name and address of the objecting party and the nature and amount of the
Claim of such party; (c) state with particularity the legal and factual basis and nature of any
objection to the Plan and include any evidentiary support therefor; and (d) be filed with the
Bankruptcy Court, 824 North Market Street, Third Floor, Wilmington, Delaware 19801 together
with proof of service on or before the Plan Objection Deadline, and served so as to be actually
received by the parties below (the “Notice Parties”) on or before the Plan Objection Deadline,
which service may be through the CM/ECF system, with courtesy copies by email on the parties
listed in the Notice of Hearing to Consider Confirmation of FourthFifth Amended Chapter 11
Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC, attached as Exhibit
3 to the Solicitation Procedures Order and available at https://omniagentsolutions.com/BSA.

 OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PROVIDED
 HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
 BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

        If you would like to review the Plan, the Disclosure Statement, the Solicitation
Procedures Order, or other documents related to the Plan free of charge, you may obtain these
documents from the Solicitation Agent by: (a) calling the Debtors’ toll-free restructuring hotline
at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America
Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills,
CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
https://omniagentsolutions.com/BSA. You may also access from these materials for a fee via
PACER at http://www.deb.uscourts.gov/.

Dated: [●], 2021

WHITE & CASE LLP                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)           Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                         Andrew R. Remming (No. 5120)
New York, New York 10020                            Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                           1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com                 P.O. Box 1347
                                                    Wilmington, Delaware 19899-1347
– and –                                             Telephone: (302) 658-9200
                                                    Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                            aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)                 ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)


                                                4
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                   Attorneys for the Debtors and Debtors in Possession




                                            5
           Exhibit 5

Form of Non-Voting Status Notice
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                           Chapter 11

    BOY SCOUTS OF AMERICA AND                        Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                     (Jointly Administered)
                                Debtors.


    NOTICE OF NON-VOTING STATUS TO HOLDERS OF UNCLASSIFIED
    CLAIMS AND HOLDERS OF UNIMPAIRED CLAIMS CONCLUSIVELY
PRESUMED TO ACCEPT THE FOURTHFIFTH AMENDED CHAPTER 11 PLAN OF
REORGANIZATION FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

             To:   All Holders of Unclassified Claims and Claims in Classes 1 and 2

                        IMPORTANT NOTICE REGARDING RELEASES

                          HOLDERS OF CLAIMS IN CLASSES 1 AND 2

AS THE HOLDER OF A CLAIM THAT IS UNIMPAIRED UNDER THE PLAN, YOU
ARE PRESUMED TO ACCEPT THE PLAN. YOU ARE ALSO CONCLUSIVELY
PRESUMED TO GRANT THE “RELEASES BY HOLDERS OF CLAIMS” (SET
FORTH BELOW AND IN ARTICLE X.J.4 OF THE PLAN) UNLESS YOU TIMELY
FILE AN OBJECTION TO THE PLAN IN ACCORDANCE WITH THE
PROCEDURES BELOW.

                     HOLDERS OF ADMINISTRATIVE EXPENSE CLAIMS
                             AND PRIORITY TAX CLAIMS




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
YOUR CLAIM IS UNCLASSIFIED UNDER THE PLAN AND YOU ARE NOT
ENTITLED TO VOTE TO ACCEPT OR REJECT THE PLAN.

          PLEASE TAKE NOTICE OF THE FOLLOWING:

                           APPROVAL OF DISCLOSURE STATEMENT

           1.       On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the
    “Bankruptcy Court”) entered an order in the above-captioned chapter 11 cases [D.I. [●]] (the
    “Solicitation Procedures Order”): (a) approving the Amended Disclosure Statement for the
    FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
    Delaware BSA, LLC (together with all schedules and exhibits thereto, and as may be modified,
    amended, or supplemented from time to time, the “Disclosure Statement”); (b) establishing the
    Voting Record Date, Voting Deadline, and other related dates in connection with confirmation of
    the FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
    Delaware BSA, LLC (together with all schedules and exhibits thereto, and as may be modified,
    amended, or supplemented from time to time, the “Plan”);2 (c) approving procedures for soliciting,
    receiving, and tabulating votes on the Plan and for filing objections to the Plan (the “Solicitation
    Procedures”); and (d) approving the form and manner of notice and other related documents as
    they relate to the Debtors.

                               ENTITLEMENT TO VOTE ON PLAN

        2.     You are receiving this notice because you are the holder of a Claim(s) in Class 1
(Other Priority Claims) and/or Class 2 (Other Secured Claims) under the Plan (the “Unimpaired
Non-Voting Classes”), or you are a holder of an Administrative Expense Claim or Priority Tax
Claim, which are unclassified under the Plan (together, the “Unclassified Claims”). Pursuant to the
terms of Article III of the Plan, holders of Claims in Classes 1 and 2 are Unimpaired and therefore,
pursuant to section 1126(f) of the Bankruptcy Code, you are conclusively presumed to have
accepted the Plan and are not entitled to vote on the Plan. Accordingly, this notice is being
sent to you for informational purposes only. Pursuant to the terms of Article II of the Plan, holders
of Unclassified Claims are not entitled to vote on the Plan. Nonetheless, holders and will not be
deemed to release the Released Parties under Article X.J.4 of the Plan. Holders of Claims in the
Unimpaired Non-Voting Classes will be deemed to release the Released Parties from any all
Claims and causes of action to the extent provided in Article X.J.4 of the Plan, unless such parties




2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
      Plan, the Disclosure Statement, or the Solicitation Procedures (defined as below), as applicable.

                                                       2
timely file an objection to the release no later than the Plan Objection Deadline (as defined below)
in accordance with the procedures set forth below.

             DEADLINE FOR OBJECTIONS TO CONFIRMATION OF PLAN

         3.    The Bankruptcy Court has scheduled a hearing to consider whether to confirm the
Plan beginning on [September 27December 9], 2021 at 10:00 a.m. (Eastern Time) (the
“Confirmation Hearing”), which shall continue to the extent necessary on [September 28,
September 29, September 30, and October 1December 10, December 13, December 14, and
December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing will be held before
the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the Bankruptcy Court,
located at 824 North Market Street, Sixth Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Please be advised that the Confirmation Hearing may be adjourned or continued from
time to time by the Bankruptcy Court or the Debtors without further notice other than as
indicated in any notice or agenda of matters scheduled for a particular hearing that is filed
with the Bankruptcy Court. If the Confirmation Hearing is continued, the Debtors will post the
new date and time of the Confirmation Hearing at https://omniagentsolutions.com/BSA. The Plan
may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing, without
further notice to creditors or other parties in interest, unless such notice is required by the
Bankruptcy Code, Bankruptcy Rules, or other applicable law.

          4.     Notwithstanding the fact that you are not entitled to vote to accept or reject the Plan
you nevertheless may be a party in interest in these Chapter 11 Cases and you, therefore, may be
entitled to participate in these Chapter 11 Cases, including by filing objections to confirmation of the
Plan. If you would like to object to the Plan, you may do so by filing your objection no later than
[September 14November 23], 2021 at 4:00 p.m. (Eastern Time) (the “Plan Objection
Deadline”). Any objections or responses to confirmation of the Plan, must: (a) be in writing;
(b) state the name and address of the objecting party and the nature and amount of the Claim of
such party; (c) state with particularity the legal and factual basis and nature of any objection to the
Plan and include any evidentiary support therefor; and (d) be filed with the Bankruptcy Court, 824
North Market Street, Third Floor, Wilmington, Delaware 19801 together with proof of service on or
before the Plan Objection Deadline , and served so as to be actually received by the parties
below on or before the Plan Objection Deadline, which service may be through the CM/ECF
system, with courtesy copies by email:

       (a)     counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the Americas, New
               York, New York 10020 (Attn: Jessica C. Lauria (jessica.lauria@whitecase.com)),
               and 111 South Wacker Drive, Chicago, Illinois 60606 (Attn: Michael C. Andolina
               (mandolina@whitecase.com), Matthew E. Linder (mlinder@whitecase.com), and
               Blair Warner (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht &
               Tunnell LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
               Delaware 19899-1347 (Attn: Derek C. Abbott (dabbott@morrisnichols.com),
               Andrew R. Remming (aremming@morrisnichols.com), and Paige N. Topper
               (ptopper@morrisnichols.com));




                                                   3
         (b)   the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware
               19801 (Attn: David L. Buchbinder (david.l.buchbinder@usdoj.gov) and Hannah M.
               McColllum (hannah.mccollum@usdoj.gov));

         (c)   counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones LLP, 919
               North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19801 (Attn:
               James I. Stang (jstang@pszjlaw.com), John A. Morris (jmorris@pszjlaw.com),
               James     E.    O’Neill    (joneill@pszjlaw.com), and John W.             Lucas
               (jlucas@pszjlaw.com));

         (d)   counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel LLP, 1177
               Avenue of the Americas, New York, New York 10036 (Attn: Thomas Moers
               Mayer (tmayer@kramerlevin.com), Rachael Ringer (rringer@kramerlevin.com),
               David E. Blabey, Jr. (dblabey@kramerlevin.com), Jennifer R. Sharret
               (jsharret@kramerlevin.com),         and       Megan         M.         Wasson
               (mwasson@kramerlevin.com));

         (e)   counsel to the Future Claimants’ Representative, Young Conaway Stargatt &
               Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801 (Attn: Robert S.
               Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com), and Sharon M.
               Zieg (szieg@ycst.com)); and

         (f)   counsel to JPMorgan Chase Bank National Association, Norton Rose Fulbright US
               LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn: Louis R. Strubeck
               (louis.strubeck@nortonrosefulbright.com)   and     Kristian    W.       Gluck
               (kristian.gluck@nortonrosefulbright.com)).

 OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PRESCRIBED
HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
        BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

         SUMMARY OF PLAN TREATMENT OF CLAIMS AND EQUITY INTERESTS
         5.      The Plan proposes to modify the rights of certain creditors of the Debtors. The
classification of Claims and Equity Interests under the Plan is described generally below.

 Class                 Claim               Status                     Voting Rights
   1      Other Priority Claims          Unimpaired    Presumed to Accept; Not Entitled to Vote
   2      Other Secured Claims           Unimpaired    Presumed to Accept; Not Entitled to Vote
  3A      2010 Credit Facility Claims     Impaired     Entitled to Vote
  3B      2019 RCF Claims                 Impaired     Entitled to Vote
  4A      2010 Bond Claims                Impaired     Entitled to Vote
  4B      2012 Bond Claims                Impaired     Entitled to Vote
   5      Convenience Claims              Impaired     Entitled to Vote
   6      General Unsecured Claims        Impaired     Entitled to Vote
   7      Non-Abuse Litigation Claims     Impaired     Entitled to Vote
   8      Direct Abuse Claims             Impaired     Entitled to Vote


                                               4
    9     Indirect Abuse Claims                 Impaired       Entitled to Vote
    10    Interests in Delaware BSA             Impaired       Deemed to Reject; Not Entitled to Vote

         RELEASE, EXCULPATION, AND INJUNCTION PROVISIONS IN PLAN

        6.       Pursuant to Article X of the Plan, the Debtors are seeking approval of certain
release, injunction, and exculpation provisions, which will become effective if the Plan is approved
and described in Article VI.Q of the Disclosure Statement. If you hold a Claim in one of the
Unimpaired Classes, you will be presumed to accept the Plan and grant the Releases by
holders of Claims set forth below and in Article X.J.4 of the Plan. If you hold an
Unclassified Claim, you will be deemed to grant such release, unless you object to the
release before the Plan Objection Deadline. Such provisions include the following:

       a.     Discharge Injunction. From and after the Effective Date, except as
expressly provided in the Plan or the Confirmation Order, all holders of Claims or
Interests of any nature whatsoever against or in the Debtors or any of their assets or
properties based upon any act, omission, transaction, occurrence, or other activity of any
nature that occurred prior to the Effective Date that are discharged pursuant to the terms
of the Plan shall be precluded and permanently enjoined from taking any of the following
actions on account of, or on the basis of, such discharged Claims and Interests:
(a) commencing or continuing any action or other proceeding of any kind against the
Debtors, Reorganized BSA, the Settlement Trust, or its or their respective property; (b)
enforcing, attaching, collecting, or recovering by any manner or means of judgment,
award, decree or other against the Debtors, Reorganized BSA, the Settlement Trust, or
its or their respective property; (c) creating, perfecting or enforcing any Lien or
Encumbrance of any kind against the Debtors, Reorganized BSA, the Settlement Trust,
or its or their respective property; or (d) commencing or continuing any judicial or
administrative proceeding, in any forum and in any place in the world, that does not
comply with or is inconsistent with the provisions of the Plan or the Confirmation Order.
The foregoing injunction shall extend to the successors of the Debtors (including
Reorganized BSA) and its and their respective properties and interests in property. In
accordance with the foregoing, except as expressly provided in the Plan or the
Confirmation Order, the Confirmation Order shall be a judicial determination of discharge
or termination of all Claims, Interests and other debts and liabilities against or in the
Debtors pursuant to sections 105, 524 and 1141 of the Bankruptcy Code, and such
discharge shall void any judgment obtained against the Debtors at any time to the extent
such judgment relates to a discharged Claim or Interest.

       b.     Releases by Holders of Claims. As of the Effective Date, except for the
rights that remain in effect from and after the Effective Date to enforce the Plan and the
Confirmation Order, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties 3 to facilitate and implement the

3   “Released Parties” means, collectively, the following Persons, in each case in its or their respective
    capacities as such: (a) the Debtors; (b) Reorganized BSA; (c) the Related Non-Debtor Entities; (d) the
    Creditors’ Committee; (e) the members of the Creditors’ Committee in their capacities as such; (f) the Tort
    Claimants’ Committee; (g) the members of the Tort Claimants’ Committee in their capacities as such; (h)
    the Future Claimants’ Representative; (i) the Coalition; (j) the State Court Counsel in their capacities as

                                                      5
reorganization of the Debtors and the settlements embodied in the Plan, including the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, and except as otherwise
expressly provided in the Plan or the Confirmation Order, to the maximum extent
permitted under applicable law, as such law may be extended subsequent to the Effective
Date, all Releasing Claim Holders 4 shall, and shall be deemed to, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever release and discharge each and all of
the Released Parties of and from any and all Claims, Interests, obligations, rights,
demands, suits, judgments, damages, debts, remedies, losses and liabilities of any nature
whatsoever (including any derivative claims or Causes of Action asserted or that may be
asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether liquidated
or unliquidated, fixed or contingent, matured or unmatured, known or unknown, foreseen
or unforeseen, existing or hereinafter arising, in law, equity, contract, tort or otherwise,
based on or relating to, or in any manner arising from, in whole or in part, any act,
omission, transaction, event, or other circumstance taking place or existing on or before
the Effective Date (including before the Petition Date) in connection with or related to the
Debtors, the Estates, their respective assets and properties, the Chapter 11 Cases, the
subject matter of, or the transactions or events giving rise to, any Claim or Interest that
is treated by the Plan, the business or contractual arrangements between one or both of
the Debtors and any Released Party, the restructuring of any Claim or Interest that is
treated by the Plan before or during the Chapter 11 Cases, any of the Plan Documents,
the Restructuring Support Agreement (including any amendments, modifications or
joinders thereto), the JPM / Creditors’ Committee Settlement, the Hartford Insurance




    suchJPM; (k) JPM; (l) the Settling Insurance Companies, including Hartford; (l) the Contributing
    Chartered Organizations, including TCJC; (m) the Foundation, in its capacity as lender under the
    Foundation Loan Agreement; (n) the Ad Hoc Committee; (o) the members of the Ad Hoc Committee in
    their capacities as such; (p) the Creditor Representative; (q) the Mediators; and (r) all of such Persons’
    Representatives; provided, however, that no Perpetrator is or shall be a Released Party; provided further,
    that the definition of “Released Parties” shall in all instances be subject to Article X.J. of the Plan.
4   “Releasing Claim Holder” means, collectively, (a) all holders of Claims that vote to accept the Plan and do
    not opt out of the releases set forth in A‎ rticle X.J.4 of the Plan; (b) all holders of Claims that are presumed
    to accept the Plan, except for holders of such Claims that file a timely objection to the releases set forth in
    ‎ rticle X.J.4 of the Plan; (c) all holders of Claims entitled to vote on the Plan and who vote against the
    A
    Plan and do not opt out of the releases set forth in A    ‎ rticle X.J.4 of the Plan; and (d) all of such Persons’
    predecessors, successors and assigns, subsidiaries, affiliates, current and former officers, directors,
    principals, shareholders, members, partners, employees, agents, advisory board members, financial
    advisors, attorneys, accountants, investment bankers, consultants, representatives, management
    companies, and other professionals, and all such Persons’ respective heirs, executors, estates, servants
    and nominees, in their respective capacities as such.

                                                          6
Settlement, the TCJC Settlement, or any related agreements, instruments, and other
documents created or entered into before or during the Chapter 11 Cases or the
negotiation, formulation, preparation or implementation thereof, the pursuit of
Confirmation, the administration and implementation of the Plan, the solicitation of votes
with respect to the Plan, the Distribution of property under the Plan, or any other act or
omission, transaction, agreement, event, or other occurrence taking place on or before
the Effective Date related or relating to the foregoing; provided, however, that the
releases set forth in Article X.J.4 of the Plan shall not, and shall not be construed to: (a)
release any Released Party from Causes of Action arising out of, or related to, any act or
omission of a Released Party that is a criminal act or that constitutes fraud, gross
negligence or willful misconduct; (b) release any post-Effective Date obligations of any
Person under the Plan Documents or any document, instrument, or agreement executed
to implement the Plan; or (c) modify, reduce, impair or otherwise affect the ability of any
holder of aan Allowed Non-Abuse Litigation Claim to recover on account of such Allowed
Claim in accordance with Article III.B.9 of the Plan. Notwithstanding the foregoing or
anything to the contrary herein, (i) with respect to holders of Allowed General Unsecured
Claims or Allowed Non-Abuse Litigation Claims, nothing in the Plan or the release set
forth in Article X.J.4 of the Plan shall, or shall be construed to, release any claims or
Causes of Action against any Local Council, Chartered Organization, or Non-Settling
Insurance Company (subject to Article IV.D.3 of the Plan) and (ii) nothing in the Plan or
the release set forth in Article X.J.4 of the Plan shall, or shall be construed to, release
any claims or Causes of Action heldasserted by Century Indemnity Company against
Sidley Austin LLP (“Sidley”) related to Sidley’s representation of the Debtors prior to
the Petition Date.

       a. c. Releases by the Debtors and the Estates.

        Releases by the Debtors and the Estates of the Released Parties. As of the
Effective Date, except for the rights that remain in effect from and after the Effective Date
to enforce the Plan and the Confirmation Order, pursuant to section 1123(b) of the
Bankruptcy Code, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of the Released Parties to facilitate and implement the
reorganization of the Debtors and the settlements embodied in the Plan, including the
Abuse Claims Settlement (as defined in the Restructuring Support Agreement) and, the
JPM / Creditors’ Committee Settlement, the Hartford Insurance Settlement, and the
TCJC Settlement, as an integral component of the Plan, the Debtors, Reorganized BSA,
and the Estates shall, and shall be deemed to, expressly, conclusively, absolutely,
unconditionally, irrevocably, and forever release and discharge each and all of the
Released Parties of and from any and all Estate Causes of Action that do not constitute
Settlement Trust Causes of Action, any and all other Claims, Interests, obligations,
rights, demands, suits, judgments, damages, debts, remedies, losses and liabilities of any
nature whatsoever (including any derivative claims or Causes of Action asserted or that
may be asserted on behalf of the Debtors, Reorganized BSA, or the Estates), whether
liquidated or unliquidated, fixed or contingent, matured or unmatured, known or
unknown, foreseen or unforeseen, existing or hereinafter arising, in law, equity, contract,
tort or otherwise, based on or relating to, or in any manner arising from, in whole or in
part, any act, omission, transaction, event, or other circumstance taking place or existing
on or before the Effective Date (including before the Petition Date) in connection with or

                                              7
related to the Debtors, the Estates, their respective assets and properties, the Chapter
11 Cases, the subject matter of, or the transactions or events giving rise to, any Claim or
Interest that is treated by the Plan, the business or contractual arrangements between
one or both of the Debtors and any Released Party, the restructuring of any Claim or
Interest that is treated by the Plan before or during the Chapter 11 Cases, any of the Plan
Documents, the Restructuring Support Agreement (including any amendments,
modifications or joinders thereto), the JPM / Creditors’ Committee Settlement, the
Hartford Insurance Settlement, the TCJC Settlement, or any related agreements,
instruments, and other documents created or entered into before or during the Chapter
11 Cases or the negotiation, formulation, preparation or implementation thereof, the
pursuit of Confirmation, the administration and implementation of the Plan, the
solicitation of votes with respect to the Plan, the Distribution of property under the Plan,
or any other act or omission, transaction, agreement, event, or other occurrence taking
place on or before the Effective Date related or relating to the foregoing.
Notwithstanding anything to the contrary in the foregoing, the releases set forth in Article
X.J.1 of the Plan shall not, and shall not be construed to: (a) release any Released Party
from Causes of Action arising out of, or related to, any act or omission of a Released
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct; or (b) release any post-Effective Date obligations of any Person under the
Plan Documents or any document, instrument, or agreement executed to implement the
Plan.

       Releases by the Debtors and the Estates of Certain Avoidance Actions. As of the
Effective Date, for good and valuable consideration, the adequacy of which is hereby
confirmed, including the service of Creditors’ Committee and its members in their
respective capacities as such in facilitating and implementing the reorganization of the
Debtors, as an integral component of the Plan, the Debtors, Reorganized BSA, and the
Estates shall, and shall be deemed to, expressly, conclusively, absolutely, unconditionally,
irrevocably, and forever release and discharge each and all holders of General Unsecured
Claims, Non-Abuse Litigation Claims, and Convenience Claims of and from any and all
Avoidance Actions.

       b.     d. Exculpation.




                                             8
        From and after the Effective Date, none of the Exculpated Parties 5 shall have or
incur any liability to, or be subject to any right of action by, any Person for any act,
omission, transaction, event, or other circumstance occurring on or before the Effective
Date in connection with, relating to or arising out of the Chapter 11 Cases, the
negotiation of the Plan Documents, The Restructuring Support Agreement (including any
amendments, modifications or joinders thereto)the JPM/Creditors’ Committee
Settlement, the Hartford Insurance Settlement Agreement, the TCJC Settlement
Agreement, the Releases and Injunctions, the pursuit of Confirmation of the Plan, the
administration, consummation and implementation of the Plan or the property to be
Distributed under the Plan, or the management or operation of the Debtors (except for
any liability that results primarily from such Exculpated Party’s gross negligence, bad
faith or willful misconduct). In all respects, each and all such Exculpated Parties shall be
entitled to rely upon the advice of counsel with respect to their duties and responsibilities
under, or in connection with, the matters referenced in the preceding sentence.
Notwithstanding the foregoing or any provision of the Plan to the contrary, Sidley shall not
be an Exculpated Party with respect to any claims that Century Indemnity Company
asserts against Sidley related to Sidley’s representation of the Debtors prior to the
Petition Date.

        c.      e. Injunctions Related to Releases and Exculpation.

       Injunction Related to Releases . As of the Effective Date, all holders of Claims that
are the subject of Article X.J of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Released Party or its
property or successors or assigns on account of or based on the subject matter of such
Claims, whether directly or indirectly, derivatively or otherwise: (a) commencing,
conducting or continuing in any manner, directly or indirectly, any suit, action or other
proceeding (including any judicial, arbitral, administrative or other proceeding) in any
forum; (b) enforcing, attaching (including, without limitation,           any prejudgment
attachment), collecting, or in any way seeking to recover any judgment, award, decree, or




5   “Exculpated Parties” means, collectively, the following Persons: (a) the Debtors; (b) Reorganized BSA; (c)
    the Creditors’ Committee; (d) the members of the Creditors’ Committee in their capacities as such; (e) the
    Tort Claimants’ Committee; (f) the members of the Tort Claimants’ Committee in their capacities as such;
    (g) the Future Claimants’ Representative; (h) the Creditor Representative; and (i) all of such Persons’
    current officers and directors, former officers and directors who served in such capacity during the
    pendency of the Chapter 11 Cases but are no longer officers or directors as of the Effective Date,
    employees, volunteers, agents, attorneys, financial advisors, accountants, investment bankers,
    consultants, representatives, and other professionals.

                                                      9
other order; (c) creating, perfecting or in any way enforcing in any matter, directly or
indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking reimbursement or
contributions from, or subrogation against, or otherwise recouping in any manner, directly
or indirectly, any amount against any liability or obligation that is discharged under Article
X.E of the Plan or released under Article X.J of the Plan; provided, however, that the
injunctions set forth in Article X.L.1 of the Plan shall not, and shall not be construed to,
enjoin any holder of a Claim that is the subject of Article X.J of the Plan from taking any
action arising out of, or related to, any act or omission of a Released Party that is a
criminal act or that constitutes fraud, gross negligence or willful misconduct.

       Injunction Related to Exculpation. As of the Effective Date, all holders of Claims
that are the subject of Article X.K of the Plan are, and shall be, expressly, conclusively,
absolutely, unconditionally, irrevocably, and forever stayed, restrained, prohibited, barred
and enjoined from taking any of the following actions against any Exculpated Party on
account of or based on the subject matter of such Claims, whether directly or indirectly,
derivatively or otherwise: (a) commencing, conducting or continuing in any manner,
directly or indirectly, any suit, action or other proceeding (including any judicial, arbitral,
administrative or other proceeding) in any forum; (b) enforcing, attaching (including any
prejudgment attachment), collecting, or in any way seeking to recover any judgment,
award, decree, or other order; (c) creating, perfecting or in any way enforcing in any
matter, directly or indirectly, any Lien or Encumbrance; and/or (d) setting off, seeking
reimbursement or contributions from, or subrogation against, or otherwise recouping in
any manner, directly or indirectly, any amount against any liability or obligation that is
discharged under Article X.E of the Plan or released under Article X.J of the Plan;
provided, however, that the injunctions set forth in Article X.L.2 of the Plan shall not, and
shall not be construed to, enjoin any Person that is the subject of Article X.K of the Plan
from taking any action arising out of, or related to, any act or omission of a Exculpated
Party that is a criminal act or that constitutes fraud, gross negligence or willful
misconduct.

                  COPIES OF PLAN AND DISCLOSURE STATEMENT

         7.      If you would like copies of the Plan, the Disclosure Statement, the Solicitation
Procedures Order, or other documents related to the Plan, free of charge, you may obtain these
documents from Omni Agent Solutions (the Solicitation Agent”), by: (a) calling the Debtors’
toll-free restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing
to Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue,
Suite 100, Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring
website at https://omniagentsolutions.com/BSA. You may also access from these materials for a
fee via PACER at http://www.deb.uscourts.gov/.



THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN
OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO OBTAIN
ADDITIONAL INFORMATION, PLEASE CONTACT THE SOLICITATION AGENT
VIA ONE OF THE METHODS SPECIFIED ABOVE. PLEASE NOTE THAT THE

                                                10
SOLICITATION AGENT MAY NOT PROVIDE LEGAL ADVICE. IF YOU NEED
LEGAL ADVICE, PLEASE CONSULT WITH YOUR ATTORNEY.


               [Remainder of Page Intentionally Left Blank]




                                   11
Dated: [●], 2021

WHITE & CASE LLP                                   MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)          Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                        Andrew R. Remming (No. 5120)
New York, New York 10020                           Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                          1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com                P.O. Box 1347
                                                   Wilmington, Delaware 19899-1347
– and –                                            Telephone: (302) 658-9200
                                                   Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                          aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)               ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com
                    Attorneys for the Debtors and Debtors in Possession




                                              12
          Exhibit 6

Form of Disputed Claim Notice
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                            Chapter 11

    BOY SCOUTS OF AMERICA AND                         Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                      (Jointly Administered)
                                Debtors.


      NOTICE OF NON-VOTING STATUS WITH RESPECT TO DISPUTED CLAIM S

             PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.       On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered an order in the above-captioned chapter 11 cases [D.I. [●]] (the
“Solicitation Procedures Order”): (a) approving the Amended Disclosure Statement for the
FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC (together with all schedules and exhibits thereto, and as may be modified,
amended, or supplemented from time to time, the “Disclosure Statement”); (b) establishing the
Voting Record Date, Voting Deadline, and other related dates in connection with confirmation of
the FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC (together with all schedules and exhibits thereto, and as may be modified,
amended, or supplemented from time to time, the “Plan”);2 (c) approving procedures for soliciting,
receiving, and tabulating votes on the Plan and for filing objections to the Plan (the “Solicitation
Procedures”); and (d) approving the form and manner of notice and other related documents as
they relate to the Debtors.

       2.     You are receiving this notice enclosed with your Solicitation Package because your
Claim(s) against the Debtors is subject to a pending objection by the Debtors, other than a




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
      in the Plan, the Disclosure Statement, or the Solicitation Procedures (defined as below), as applicable.
“reclassify” or “reduce and allow” objection, that was filed with the Bankruptcy Court by the
Solicitation Date (a “Disputed Claim”), and therefore, pursuant to the Solicitation Procedures Order
and sections 502(a) and 1126(a) of the Bankruptcy Code, you are not entitled to have your vote
to accept or reject the Plan counted on account of your Claim unless one of the following
Resolution Events (as defined in the Solicitation Procedures) occurs on or before the
Voting Resolution Event Deadline of [September 3November 16], 2021, or as otherwise
ordered by the Bankruptcy Court:

       (i)     An order of the Bankruptcy Court is entered allowing such Claim pursuant to
               section 502(b) of the Bankruptcy Code, after notice and a hearing;

       (ii)    entry of an order of the Bankruptcy Court, after notice and a hearing, granting a
               Rule 3018(a) Motion and temporarily allowing such Claim for voting purposes in
               accordance with Section III.C.4 of the Solicitation Procedures;

       (iii)   a stipulation or other agreement is executed between the holder of a Disputed Claim
               and the Debtors (a) resolving the objection and allowing such Claim for voting
               purposes in an agreed-upon amount or (b) otherwise fixing an amount of the Claim
               for voting purposes; or

       (iv)    the pending objection is voluntarily withdrawn by the objecting party.

Accordingly, this notice is being sent to you for informational purposes only.

         3.    If you seek to challenge the disallowance or estimation of your Disputed Claim for
voting purposes, you must file with the Bankruptcy Court a motion for an order, pursuant to
Bankruptcy Rule 3018(a), temporarily allowing such claim for purposes of voting to accept or reject
the Plan (a “Rule 3018(a) Motion”). Any Rule 3018(a) Motion must be filed with the Bankruptcy
Court and served on the Debtors on or before [August 13October 19], 2021 . If a holder of a
Disputed Claim files a timely Rule 3018(a) Motion, such holder’s Ballot shall not be counted unless
a Resolution Event occurs with respect to such Disputed Claim prior to [September 3November
16], 2021 , or as otherwise ordered by the Bankruptcy Court. The Ballot must be returned to the
Solicitation Agent no later than the Voting Deadline, which is on [September 3November 16],
2021 at 4:00 p.m. (Eastern Time).

        4.     The Bankruptcy Court has scheduled a hearing to consider whether to confirm the
Plan beginning on [September 27December 9], 2021 at 10:00 a.m. (Eastern Time) (the
“Confirmation Hearing”), which shall continue to the extent necessary on [September 28,
September 29, September 30, and October 1December 10, December 13, December 14, and
December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing will be held before
the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the Bankruptcy Court,
located at 824 North Market Street, Sixth Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Please be advised that the Confirmation Hearing may be adjourned or continued from
time to time by the Bankruptcy Court or the Debtors without further notice other than as
indicated in any notice or agenda of matters scheduled for a particular hearing that is filed
with the Bankruptcy Court. If the Confirmation Hearing is continued, the Debtors will post the
new date and time of the Confirmation Hearing at https://omniagentsolutions.com/BSA. The Plan
may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing, without


                                                   2
further notice to creditors or other parties in interest, unless such notice is required by the
Bankruptcy Code, Bankruptcy Rules, or other applicable law.

        5.      If you would like to object to the Plan, you may do so by filing your objection no later
than [September 14November 23], 2021 at 4:00 p.m. (Eastern Time) (the “Plan Objection
Deadline”). Any objections or responses to confirmation of the Plan, must: (a) be in writing;
(b) state the name and address of the objecting party and the nature and amount of the Claim of
such party; (c) state with particularity the legal and factual basis and nature of any objection to the
Plan and include any evidentiary support therefor; and (d) be filed with the Bankruptcy Court, 824
North Market Street, Third Floor, Wilmington, Delaware 19801 together with proof of service on or
before the Plan Objection Deadline , and served so as to be actually received by the parties
below on or before the Plan Objection Deadline, which service may be through the CM/ECF
system, with courtesy copies by email:

               (a) counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the Americas,
                   New       York, New         York 10020 (Attn: Jessica C. Lauria
                   (jessica.lauria@whitecase.com)), and 111 South Wacker Drive, Chicago,
                   Illinois 60606 (Attn: Michael C. Andolina (mandolina@whitecase.com),
                   Matthew E. Linder (mlinder@whitecase.com), and Blair Warner
                   (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht & Tunnell LLP,
                   1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington, Delaware
                   19899-1347 (Attn: Derek C. Abbott (dabbott@morrisnichols.com), Andrew R.
                   Remming (aremming@morrisnichols.com), and Paige N. Topper
                   (ptopper@morrisnichols.com));

               (b) the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,
                   Delaware 19801 (Attn: David L. Buchbinder (david.l.buchbinder@usdoj.gov)
                   and Hannah M. McCollum (hannah.mccollum@usdoj.gov));

               (c) counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones LLP,
                   919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19801
                   (Attn: James I. Stang (jstang@pszjlaw.com), John A. Morris
                   (jmorris@pszjlaw.com), James E. O’Neill (joneill@pszjlaw.com), and John W.
                   Lucas (jlucas@pszjlaw.com));

               (d) counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel LLP,
                   1177 Avenue of the Americas, New York, New York 10036 (Attn: Thomas
                   Moers       Mayer       (tmayer@kramerlevin.com),       Rachael     Ringer
                   (rringer@kramerlevin.com), David E. Blabey, Jr. (dblabey@kramerlevin.com),
                   Jennifer R. Sharret (jsharret@kramerlevin.com), and Megan M. Wasson
                   (mwasson@kramerlevin.com));

               (e) counsel to the Future Claimants’ Representative, Young Conaway Stargatt &
                   Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801 (Attn:
                   Robert S. Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com),
                   and Sharon M. Zieg (szieg@ycst.com)); and




                                                   3
               (f) counsel to JPMorgan Chase Bank National Association, Norton Rose Fulbright
                   US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn: Louis R.
                   Strubeck (louis.strubeck@nortonrosefulbright.com) and Kristian W. Gluck
                   (kristian.gluck@nortonrosefulbright.com)).

  OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PRESCRIBED
   HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND
       MAY BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

         6.    If you would like copies of the Plan, the Disclosure Statement, the Solicitation
Procedures Order, or other documents related to the Plan, free of charge, you may obtain these
documents from Omni Agent Solutions (the Solicitation Agent”) by: (a) calling the Debtors’ toll-free
restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy
Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
https://omniagentsolutions.com/BSA. You may also access from these materials for a fee via
PACER at http://www.deb.uscourts.gov/.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES ONLY.
IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER THE PLAN
OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE TO OBTAIN
ADDITIONAL INFORMATION, PLEASE CONTACT THE SOLICITATION AGENT
VIA ONE OF THE METHODS SPECIFIED ABOVE. PLEASE NOTE THAT THE
SOLICITATION AGENT MAY NOT PROVIDE LEGAL ADVICE. IF YOU NEED
LEGAL ADVICE, PLEASE CONSULT WITH YOUR ATTORNEY.


                         [Remainder of Page Intentionally Left Blank]




                                                 4
Dated: [●], 2021

WHITE & CASE LLP                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)         Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                       Andrew R. Remming (No. 5120)
New York, New York 10020                          Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                         1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com               P.O. Box 1347
                                                  Wilmington, Delaware 19899-1347
– and –                                           Telephone: (302) 658-9200
                                                  Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                         aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)              ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                    Attorneys for the Debtors and Debtors in Possession




                                              5
     Exhibit 7

Form of Cover Letter
                                            [Debtors’ Letterhead]
[●], 2021

        Re:      In re Boy Scouts of America and Delaware BSA, LLC, Case No. 20-10343
                 (LSS), Chapter 11 Bankruptcy

To All Holders of Claims Entitled to Vote on the Plan:

        On February 18, 2020, the Boy Scouts of America and Delaware BSA, LLC, the
non-profit corporations that are debtors and debtors in possession in the above-captioned chapter
11 cases (together, the “Debtors”), filed voluntary petitions for relief under chapter 11 of title 11
of the United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
District of Delaware (the “Bankruptcy Court”). The Debtors filed the Chapter 11 Cases in order
to address the significant potential liabilities arising from Claims related to alleged historical acts
of Abuse in the BSA’s programs.

       The BSA cares deeply about all survivors of child abuse. The BSA understands that no
apology can repair the damage caused by abuse or take away the pain that survivors have
endured. The BSA is steadfast in its commitment to continually improve all of its policies to
prevent abuse.

        On [●], 2021, the Bankruptcy Court held a hearing at which it approved the Disclosure
Statement for the FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of
America and Delaware BSA, LLC [D.I. [●]], filed on [●], 2021 (together with all schedules and
exhibits thereto, and as may be modified, amended, or supplemented from time to time, the
“Disclosure Statement”) of the Debtors in the above-captioned chapter 11 cases. Thereafter, the
Bankruptcy Court entered an order (the “Solicitation Procedures Order”) that, among other
things, authorizes the Debtors to solicit votes to accept or reject the FourthFifth Amended
Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I.
[●]], filed on [●], 2021 (together with all schedules and exhibits thereto, and as may be
modified, amended, or supplemented from time to time, the “Plan”).1

        The Plan represents resolutions with, and is supported by, every single official and
major creditor constituency in these Chapter 11 Cases, including the Tort Claimants’
Committee,      the Coalition of Abused Scouts for Justice, the Future Claimants’
Representative, the Creditors’ Committee, and the Ad Hoc Committee of Local Councils
(the “Supporting Parties”). The BSA and the Supporting Parties all believe that the Plan
represents the best possible means to (a) timely and equitably compensate survivors of
alleged Abuse in Scouting and (b) ensure that the BSA emerges from bankruptcy with the
ability to continue its vital charitable mission. The BSA and Supporting Parties believe
that the Plan provides the highest and best recovery—and the best outcome—for all
creditors and is in the best interests of the Debtors’ estates. Therefore, the BSA and the
Supporting Parties urge eligible creditors to vote to accept the Plan.


1
    Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the Plan or
    the Disclosure Statement, as applicable.
       You are receiving this letter and the accompanying materials because you may be entitled
to vote on the Plan. The following materials constitute the “Solicitation Package” which, in
addition to this letter, is comprised of:

       (a)    the Disclosure Statement with all exhibits thereto, including the Plan and all of its
              exhibits and schedules (to the extent such exhibits and schedules are filed with
              the Bankruptcy Court before the Solicitation Date) (to be accessed electronically,
              as described below);

       (b)    the Solicitation Procedures Order (to be accessed electronically, as described
              below);

       (c)    the Confirmation Hearing Notice;

       (d)    an appropriate ballot with detailed voting instructions, including instructions for
              voting online via the electronic ballot submission platform (the “E-Ballot
              Platform”) on the website of Omni Agent Solutions, the Debtors’ claims,
              noticing, and solicitation agent in these chapter 11 cases (the “Solicitation
              Agent”), and return instructions or a return envelope with postage, if applicable;

       (e)    a letter from any official committee or the Coalition, substantially in the form
              filed in these Chapter 11 Cases before the Disclosure Statement Hearing (and as
              may be modified, amended, or supplemented from time to time); and

       (f)    any other materials ordered by the Bankruptcy Court to be included as part of the
              Solicitation Package.

                  ACCESS TO PLAN AND DISCLOSURE STATEMENT

 IMPORTANT: You may access the Plan, the Disclosure Statement, and the Solicitation
 Procedures Order free of charge at https://omniagentsolutions.com/bsa-SAballots (Direct
 Abuse Claims) or https://omniagentsolutions.com/bsa-ballots (all other Claims). You may
 also obtain copies of any of the other Solicitation Package materials free of charge at these
 websites. If you would prefer to receive paper copies or documents on a USB drive, please
 contact the Solicitation Agent (contact details below), you may make such a request by: (a)
 calling the Debtors’ toll-free restructuring hotline at 866-907-2721, (b) emailing
 BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot Processing, c/o
 Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367, or
 (d) submitting     an    inquiry    on     the     Debtors’   restructuring     website     at
 https://omniagentsolutions.com/BSA.


       If you are receiving this letter by email, you indicated on your proof of claim form
that email communication is an acceptable method for communications regarding your
Claim. If you would prefer to receive this Ballot and all Solicitation Package materials by




                                                2
mail instead, you may contact the Solicitation Agent via the contact information set forth
below to receive a mailed copy of your Solicitation Package.

        The comprehensive restructuring of the Debtors proposed in the Plan is the product of
agreement reached between the BSA and, the Supporting Parties and, JPM (the Debtors’ senior
secured lender), Hartford, and The Church of Jesus Christ of Latter-day Saints (“TCJC”), which
provides the framework for global resolution of Abuse Claims against the Debtors, Related
Non-Debtor Entities, and Local Councils, as well as any other Contributing Chartered
Organizations, Participating Chartered Organizations, and Settling Insurance Companies that
may sign on, in exchange for contributions by such parties to the Settlement Trust for the benefit
of survivors of Abuse (collectively, “Abuse Survivors”). The Plan has been designed to
maximize and expedite recoveries to Abuse Survivors, resulting in substantial recovery, as set
forth in the recovery chart in the Disclosure Statement. The Debtors and the Supporting Parties
strongly encourage all holders of Claims in the Voting Classes, including Direct Abuse Claims,
to vote in favor of the Plan.

       The Plan, which implements the resolutions set forth in the Restructuring Support
Agreement andincorporates a revised settlement with Hartford for $787 million and a settlement
with TCJC for $250 million, as well as the JPM / Creditors’ Committee Settlement, provides for
a mechanism to channel to the Settlement Trust all Abuse Claims asserted against the Debtors
and certain non-debtor third parties, including the Local Councils, Participating Chartered
Organizations, as well as Contributing Chartered Organizations, (including TCJC) and Settling
Insurance Companies (including Hartford) that make contributions to the Settlement Trust for
the benefit of Abuse Survivors. If the Plan is approved, the Settlement Trust will exclusively
administer and resolve the Abuse Claims. In exchange for channeling all Abuse Claims to the
Settlement Trust, as outlined in the Disclosure Statement, the BSA will make a substantial
contribution to the Settlement Trust of betweenapproximately $220.0 to $252.4220 million. The
BSA will also assign and transfer to the Settlement Trust all of its insurance rights under the
BSA’s insurance policies, thereby providing the potential for substantial insurance recoveries to
holders of Direct Abuse Claims.

        Additionally, Local Councils will make a substantial contribution to the Settlement Trust
to resolve the Abuse Claims that may be asserted against them in exchange for being included as
a Protected Party under the Plan and receiving the benefits of the Channeling Injunction,
consisting of (a) $500 million, comprised of at least $300 million in Cash with the balance in
property, exclusive of insurance rights, (b) the DST Note, a $100 million interest-bearing
variable-payment obligation note issued by a Delaware statutory trust on or as soon as
practicable after the Effective Date, and (c) the assignment and transfer to the Settlement Trust
all insurance rights under Local Council insurance policies, thereby providing the potential for
substantial insurance recoveries to holders of Direct Abuse Claims.

       The Plan also provides a mechanism by which other Chartered Organizations and
additionalcan become Participating Chartered Organizations (unless they elect not to or are
chapter 11 debtors) through the assignment and transfer to the Settlement Trust of all of their
post-1975 insurance rights under BSA and Local Council policies that provide coverage for
Abuse Claims in exchange for inclusion as a Limited Protected Party under the Plan, resulting in
the potential for substantial insurance recoveries for holders of Abuse Claims. Insurance


                                                3
Companies canmay also make substantial contributions and Chartered Organizations may also
make further substantial contributions to the Settlement Trust in exchange for becoming
Protected Parties under the Plan and receiving the benefits of the Channeling Injunction.

        Additionally, the Plan also provides for the BSA’s assumption of its prepetition Pension
Plan and specifies the treatment of holders of Allowed Convenience Claims, Allowed General
Unsecured Claims and Allowed Non-Abuse Litigation Claims, resulting in substantial recovery,
as set forth in the recovery chart in the Disclosure Statement. The treatment of all classes of
Claims entitled to vote is described more fully in the Plan and the Disclosure Statement.

        The Debtors and the Supporting Parties support confirmation of the Plan and urge all
claimants to vote in favor of the Plan. The Debtors and the Supporting Parties believe that the
Plan will offer the highest and best recovery for all creditors and that the Plan will provide more
certain recoveries to survivors of Abuse and other creditors than any other alternative. The
Debtors and the Supporting Parties also believe that the Plan will provide those recoveries more
quickly than would any alternative, including by avoiding time-consuming and costly litigation.

To Chartered Organizations that Hold Indirect Abuse Claims Under the Plan: Thank you
for your support of the Scouting movement. Millions of young men and women have passed
through your doors, and our joint mission to serve them has helped countless youth become
prepared for life. Your support for the BSA’s Plan is essential for the mission of Scouting, and
the success of the BSA’s bankruptcy case depends your support for the Chartered Organization
settlement framework set forth in the Plan. The BSA urges you to support the survival and
continuation of Scouting by voting your Indirect Abuse Claim in favor of the Plan.

       Please read the Plan carefully. In particular, please review the injunction, release,
and exculpation provisions provided in Article X of the Plan. If you vote to accept or reject
the Plan, you will be releasing the Released Parties from any and all Claims/Causes of
Action to the extent provided in Article X.J.4 of the Plan unless you “opt-out” of such
releases. If you decide to opt out of the release in Article X.J.4 of the Plan, please do so by
checking the appropriate box on your ballot.

        The enclosed Plan constitutes a good-faith compromise and settlement of all Claims and
controversies based upon the unique circumstances of these chapter 11 cases, and will provide
the maximum recovery for creditors. The Debtors and Supporting Parties believe that the
acceptance of the Plan by holders of Claims entitled to vote to accept or reject the Plan is in the
best interests of holders of Claims against the Debtors. Moreover, the Debtors and Supporting
Parties believe that any alternative other than Confirmation of the Plan may result in, among
other risks, delays and increased administrative expenses, and diminished distributions on
account of Allowed Claims.

THE DEBTORS AND SUPPORTING PARTIES STRONGLY URGE YOU TO TIMELY
    SUBMIT YOUR BALLOT CASTING A VOTE TO ACCEPT THE PLAN IN
       ACCORDANCE WITH THE INSTRUCTIONS IN YOUR BALLOT.

   THE VOTING DEADLINE IS [SEPTEMBER 3NOVEMBER 16], 2021 AT 4:00 P.M.


                                                 4
                                      (EASTERN TIME).

       Therefore, the Debtors and Supporting Parties recommend that all persons entitled to vote
on the Plan vote to accept the Plan and submit a timely ballot. Instructions for casting your vote
on the Plan are provided on your ballot. You are highly encouraged to submit your ballot online
via the E-Ballot Platform on the Solicitation Agent’s website. In order to have your vote to
accept or reject the Plan counted, your Ballot must actually be received by the Solicitation
Agent on or before [September 3November 16], 2021 at 4:00 p.m. (Eastern Time).

        If you would like electronic copies of any of the materials enclosed herein, or any other
filings in the Debtors’ chapter 11 cases, they can be accessed at the Debtors’ restructuring
website free of charge at https://omniagentsolutions.com/BSA.

        If you have any questions, or need to obtain additional solicitation materials, you may
contact the Solicitation Agent by: (a) calling the Debtors’ toll-free restructuring hotline at
866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America
Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills,
CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
https://omniagentsolutions.com/bsa. Please note that the Solicitation Agent is not authorized to,
and will not, provide legal advice to you. If you need legal advice, please consult with your
attorney.


                                             Sincerely,

                                             Boy Scouts of America and Delaware BSA, LLC




                                                5
          Exhibit 8

Form of Plan Supplement Notice
                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


    In re:                                           Chapter 11

    BOY SCOUTS OF AMERICA AND                        Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                     (Jointly Administered)
                                Debtors.


                 NOTICE OF FILING OF PLAN SUPPLEMENT TO
         FOURTHFIFTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION
            FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

             PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.      On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered an order [D.I. [●]] (the “Solicitation Procedures Order”):
(a) approving the Amended Disclosure Statement for the FourthFifth Amended Chapter 11
Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC, together with all
schedules and exhibits thereto, and as may be modified, amended, or supplemented from time to
time (the “Disclosure Statement”); (b) establishing the Voting Record Date, Voting Deadline, and
other related dates in connection with confirmation of the FourthFifth Amended Chapter 11 Plan
of Reorganization for Boy Scouts of America and Delaware BSA, LLC (together with all
schedules and exhibits thereto, and as may be modified, amended, or supplemented from time to
time, the “Plan”);2 (c) approving procedures for soliciting, receiving, and tabulating votes on the
Plan (the “Solicitation Procedures”); and (d) approving the manner and forms of notice and other
related documents as they relate to the Debtors.




1     The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax
      identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
      Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2     Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in in
      the Plan, the Disclosure Statement, or the Solicitation Procedures (defined as below), as applicable.
         2.     As contemplated by the Plan, the Disclosure Statement, and the Solicitation
Procedures Order, the Debtors filed a Plan Supplement with the Bankruptcy Court on [August
20November 2 ], 2021 [D.I. [●]]. The Plan Supplement includes the following documents in
connection with confirmation of the Plan (each as defined in the Plan), as may be amended,
modified, or supplemented from time to time: (a) the Amended BSA Bylaws; (b) the Assumed
Contracts and Unexpired Leases Schedule; (c) the form of the BSA Settlement Trust Note; (d) the
form of the Document Agreement; (e) the form of the DST Agreement; (f) the form of the DST
Note; (g) the name of the Creditor Representative; (h) changes, if any, to Reorganized BSA’s
directors and officers; (i) the form of the Foundation Loan Agreement; (j) the form of agreement
reflecting the terms of the Leaseback Requirement; (k) the Rejected Contracts and Unexpired
Leases Schedule; (l) the forms of the Restated 2010 Bond Documents; (m) the forms of the
Restated 2012 Bond Documents; (n) the forms of the Restated Credit Facility Documents; (o) the
form of the Restated Security Agreement; and (p) the names of the initial members of the
Settlement Trust Advisory Committee; and (q) the name of the initial Special Reviewer; provided
that the Plan Documents listed in clauses (b) and (k) of the foregoing sentence will be revised, in
the Debtors’ discretion, subject to Article VI of the Plan, to account for any additional Executory
Contracts or Unexpired Leases to be assumed or rejected in advance of the Confirmation Hearing.
The Plan Supplement shall be served only on those parties that have requested notice in the Chapter
11 Cases pursuant to Bankruptcy Rule 2002, and any party in interest who requests in writing a
copy from counsel to the Debtors. Once the Plan Supplement is filed, a copy will also be available
for review on Omni Agent Solutions’ website (the “Solicitation Agent”) free of charge at
https://omniagentsolutions.com/BSA.

       3.     The Plan Supplement is integral to, part of and incorporated by reference into the
Plan. The documents included in the Plan Supplement have not yet been approved by the
Bankruptcy Court and may be amended, modified or supplemented from time to time. If the Plan is
confirmed by the Bankruptcy Court, the documents contained in this Plan Supplement will be
approved by the Bankruptcy Court pursuant to the Confirmation Order.

        4.     The Bankruptcy Court has scheduled a hearing to consider whether to confirm the
Plan beginning on [September 27December 9], 2021 at 10:00 a.m. (Eastern Time) (the
“Confirmation Hearing”), which shall continue to the extent necessary on [September 28,
September 29, September 30, and October 1December 10, December 13, December 14, and
December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing will be held before
the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the Bankruptcy Court,
located at 824 North Market Street, Sixth Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Please be advised that the Confirmation Hearing may be adjourned or continued from
time to time by the Bankruptcy Court or the Debtors without further notice other than as
indicated in any notice or agenda of matters scheduled for a particular hearing that is filed
with the Bankruptcy Court. If the Confirmation Hearing is continued, the Debtors will post the
new date and time of the Confirmation Hearing at https://omniagentsolutions.com/BSA. The Plan
may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing, without
further notice to creditors or other parties in interest, unless such notice is required by the
Bankruptcy Code, Bankruptcy Rules, or other applicable law.

       5.    If you would like to object to the Plan, you may do so by filing your objection no later
than [September 14November 23], 2021 at 4:00 p.m. (Eastern Time) (the “Plan Objection
Deadline”). Any objections or responses to confirmation of the Plan, must: (a) be in writing;

                                                 2
(b) state the name and address of the objecting party and the nature and amount of the Claim of
such party; (c) state with particularity the legal and factual basis and nature of any objection to the
Plan and include any evidentiary support therefor; and (d) be filed with the Bankruptcy Court, 824
North Market Street, Third Floor, Wilmington, Delaware 19801 together with proof of service on or
before the Plan Objection Deadline , and served so as to be actually received the parties below
before the Plan Objection Deadline, which service may be through the CM/ECF system, with
courtesy copies by email:

       (a)     counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the Americas, New
               York, New York 10020 (Attn: Jessica C. Lauria (jessica.lauria@whitecase.com)),
               and 111 South Wacker Drive, Chicago, Illinois 60606 (Attn: Michael C. Andolina
               (mandolina@whitecase.com), Matthew E. Linder (mlinder@whitecase.com), and
               Blair Warner (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht &
               Tunnell LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
               Delaware 19899-1347 (Attn: Derek C. Abbott (dabbott@morrisnichols.com),
               Andrew R. Remming (aremming@morrisnichols.com), and Paige N. Topper
               (ptopper@morrisnichols.com));

       (b)     the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware
               19801 (Attn: David L. Buchbinder (david.l.buchbinder@usdoj.gov) and Hannah M.
               McColllum (hannah.mccollum@usdoj.gov));

       (c)     counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones LLP, 919
               North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19801 (Attn:
               James I. Stang (jstang@pszjlaw.com), John A. Morris (jmorris@pszjlaw.com),
               James     E.    O’Neill    (joneill@pszjlaw.com), and John W.             Lucas
               (jlucas@pszjlaw.com));

       (d)     counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel LLP, 1177
               Avenue of the Americas, New York, New York 10036 (Attn: Thomas Moers
               Mayer (tmayer@kramerlevin.com), Rachael Ringer (rringer@kramerlevin.com),
               David E. Blabey, Jr. (dblabey@kramerlevin.com), Jennifer R. Sharret
               (jsharret@kramerlevin.com),         and       Megan         M.         Wasson
               (mwasson@kramerlevin.com));

       (e)     counsel to the Future Claimants’ Representative, Young Conaway Stargatt &
               Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801 (Attn: Robert S.
               Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com), and Sharon M.
               Zieg (szieg@ycst.com)); and

       (f)     counsel to JPMorgan Chase Bank National Association, Norton Rose Fulbright US
               LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn: Louis R. Strubeck
               (louis.strubeck@nortonrosefulbright.com)   and     Kristian    W.       Gluck
               (kristian.gluck@nortonrosefulbright.com)).




                                                  3
 OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PRESCRIBED
HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
        BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

       6.      The Debtors reserve all rights to amend, modify or supplement the Plan Supplement,
and any of the exhibits included therein, in accordance with the terms of the Plan. To the extent
material amendments or modifications are made to any of these exhibits, the Debtors will file
amended versions of such exhibits with the Bankruptcy Court prior to the Confirmation Hearing.

        7.      If you have questions about anything stated herein, you may contact the Solicitation
Agent by: (a) calling the Debtors’ toll-free restructuring hotline at 866-907-2721, (b) emailing
BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot Processing, c/o Omni
Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367, or (d) submitting an
inquiry on the Debtors’ restructuring website at https://omniagentsolutions.com/BSA.

 ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
 INJUNCTION PROVISIONS, AND ARTICLE X.J.4 OF THE PLAN CONTAINS A
 THIRD-PARTY RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND
 CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE
 AFFECTED THEREUNDER.

 THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
 ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
 THE PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE
 TO OBTAIN ADDITIONAL INFORMATION, PLEASE CONTACT THE
 SOLICITATION AGENT VIA ONE OF THE METHODS SPECIFIED ABOVE.
 PLEASE NOTE THAT THE SOLICITATION AGENT MAY NOT PROVIDE LEGAL
 ADVICE. IF YOU NEED LEGAL ADVICE, PLEASE CONSULT WITH YOUR
 ATTORNEY.



Dated: [●], 2021

WHITE & CASE LLP                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)            Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                          Andrew R. Remming (No. 5120)
New York, New York 10020                             Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                            1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com                  P.O. Box 1347
                                                     Wilmington, Delaware 19899-1347
– and –                                              Telephone: (302) 658-9200
                                                     Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                            aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)                 ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)


                                                 4
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                   Attorneys for the Debtors and Debtors in Possession




                                            5
            Exhibit 9

Form of Cure and Assumption Notice
                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF DELAWARE


In re:                                             Chapter 11

BOY SCOUTS OF AMERICA AND                          Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                   (Jointly Administered)
                             Debtors.


       NOTICE OF (I) EXECUTORY CONTRACTS AND UNEXPIRED LEASES
     TO BE ASSUMED BY THE DEBTORS PURSUANT TO THE FOURTHFIFTH
                               AMENDED
    CHAPTER 11 PLAN OF REORGANIZATION FOR BOY SCOUTS OF AMERICA
         AND DELAWARE BSA, LLC, (II) CURE AMOUNTS, IF ANY, AND
          (III) RELATED PROCEDURES IN CONNECTION THEREWITH

         PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.     On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered an order in the above-captioned chapter 11 cases [D.I. [●]] (the
“Solicitation Procedures Order”): (a) approving the Amended Disclosure Statement for the
FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC (together with all schedules and exhibits thereto, and as may be modified,
amended, or supplemented from time to time, the “Disclosure Statement”); (b) establishing the
Voting Record Date, Voting Deadline, and other related dates in connection with confirmation of
the FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC (together with all schedules and exhibits thereto, and as may be modified,
amended, or supplemented from time to time, the “Plan”);2 (c) approving procedures for soliciting,
receiving, and tabulating votes on the Plan and for filing objections to the Plan (the “Solicitation




1   The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax
    identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
    Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2   Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
    Plan, the Disclosure Statement, or the Solicitation Procedures (as defined below), as applicable.
Procedures”); and (d) approving the form and manner of notice and other related documents as
they relate to the Debtors.
         2.    On or before [August 20November 2], 2021, the Debtors intend to file the Assumed
Executory Contracts and Unexpired Leases Schedule with the Bankruptcy Court as part of the
Plan Supplement contemplated under the Plan. The determination to assume the agreements
identified on the Assumed Executory Contracts and Unexpired Leases Schedule is subject to
revision.

        3.      You are receiving this notice because the Debtors’ records reflect that you are a
party to a contract or lease that is or will be listed on the Assumed Executory Contracts and
Unexpired Leases Schedule. Therefore, you are advised to review carefully the information
contained in this Cure and Assumption Notice and the related provisions of the Plan. The Debtors
are proposing to assume the Executory Contract(s) and Unexpired Lease(s) listed on Exhibit A,
attached hereto, to which you are a party.3

       4.       Section 365(b)(1) of the Bankruptcy Code requires a chapter 11 debtor to cure, or
provide adequate assurance that it will promptly cure, any defaults under executory contracts and
unexpired leases at the time of assumption. Accordingly, the Debtors have conducted a thorough
review of their books and records and have determined the amounts required to cure defaults, if any,
under the Executory Contract(s) and Unexpired Lease(s), which amounts are listed in Exhibit A,
attached hereto. Please note that if no amount is stated for a particular Executory Contract or
Unexpired Lease, the Debtors believe that there is no cure amount outstanding for such contract or
lease.

        5.      Absent any pending dispute, the monetary amounts required to cure any existing
defaults arising under the Executory Contract(s) and Unexpired Lease(s) identified in Exhibit A,
attached hereto, will be satisfied, pursuant to section 365(b)(1) of the Bankruptcy Code, by the
Debtors’ payment of the Cure Amount in Cash on the Effective Date or in the ordinary course of




3   Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on a Cure and
    Assumption Notice or the Assumed Contracts and Unexpired Leases Schedule, nor anything contained
    in the Plan or each Debtor’s schedule of assets and liabilities, shall constitute an admission by the
    Debtors that any such contract or lease is in fact an Executory Contract or Unexpired Lease capable of
    assumption, that any Post-Effective Date Debtor(s) has any liability thereunder, or that such Executory
    Contract or Unexpired Lease is necessarily a binding and enforceable agreement. Further, the Debtors
    expressly reserve the right to (a) remove any Executory Contract or Unexpired Lease from the Assumed
    Contracts and Unexpired Leases Schedule and reject such Executory Contract or Unexpired Lease
    pursuant to the terms of the Plan, up until the Effective Date and (b) dispute any Claim (or cure amount)
    asserted in connection with assumption of any Executory Contract or Unexpired Lease.


                                                     2
the Debtors’ or Reorganized BSA’s non-profit operations. In the event of a dispute, however,
payment of the cure amount would be made following the entry of a final order(s) resolving the
dispute and approving the assumption. Any objection by a non-Debtor Executory Contract or
Unexpired Lease counterparty to the assumption, assumption and assignment, the
related Cure Amount, or adequate assurance proposed for its Executory Contract or
Unexpired Lease, must be filed, served, and actually received by the Debtors no later
than [September 14November 23], 2021 at 4:00 p.m. (Eastern Time), which is the
deadline for filing objections to the Plan (the “Plan Objection Deadline”), or such later
date as may be provided in the applicable Cure and Assumption Notice; provided that
each counterparty to an Executory Contract or Unexpired Lease (a) that the Debtors
later determine to assume or (b) as to which the Debtors modify the applicable Cure
Amount, must object to the assumption or Cure Amount, as applicable, by the earlier of:
(i) fourteen (14) days after the Debtors serve such counterparty with a corresponding
Cure and Assumption Notice; and (ii) the Confirmation Hearing. Any objection to the
assumption of an Executory Contract or Unexpired Lease must: (a) be in writing; (b) state the
name and address of the objecting party and the nature and amount of the Claim of such party;
(c) state with particularity the legal and factual basis and nature of any objection to the Plan and
include any evidentiary support therefor; and (d) be filed with the Bankruptcy Court, 824 North
Market Street, Third Floor, Wilmington, Delaware 19801 together with proof of service on or
before the Plan Objection Deadline , and served so as to be actually received by the parties
below before the Plan Objection Deadline, which service may be through the CM/ECF system, with
courtesy copies by email:

       (a)     counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the Americas, New
               York, New York 10020 (Attn: Jessica C. Lauria (jessica.lauria@whitecase.com)),
               and 111 South Wacker Drive, Chicago, Illinois 60606 (Attn: Michael C. Andolina
               (mandolina@whitecase.com), Matthew E. Linder (mlinder@whitecase.com), and
               Blair Warner (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht &
               Tunnell LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
               Delaware 19899-1347 (Attn: Derek C. Abbott (dabbott@morrisnichols.com),
               Andrew R. Remming (aremming@morrisnichols.com), and Paige N. Topper
               (ptopper@morrisnichols.com));

       (b)     the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington, Delaware
               19801 (Attn: David L. Buchbinder (david.l.buchbinder@usdoj.gov) and Hannah M.
               McCollum (hannah.mccollum@usdoj.gov));

       (c)     counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones LLP, 919
               North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE 19801 (Attn:
               James I. Stang (jstang@pszjlaw.com), John A. Morris (jmorris@pszjlaw.com),
               James     E.    O’Neill    (joneill@pszjlaw.com), and John W.             Lucas
               (jlucas@pszjlaw.com));

       (d)     counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel LLP, 1177
               Avenue of the Americas, New York, New York 10036 (Attn: Thomas Moers
               Mayer (tmayer@kramerlevin.com), Rachael Ringer (rringer@kramerlevin.com),
               David E. Blabey, Jr. (dblabey@kramerlevin.com), Jennifer R. Sharret


                                                 3
               (jsharret@kramerlevin.com),           and        Megan          M.         Wasson
               (mwasson@kramerlevin.com));

       (e)     counsel to the Future Claimants’ Representative, Young Conaway Stargatt &
               Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801 (Attn: Robert S.
               Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com), and Sharon M.
               Zieg (szieg@ycst.com)); and

       (f)     counsel to JPMorgan Chase Bank National Association, Norton Rose Fulbright US
               LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn: Louis R. Strubeck
               (louis.strubeck@nortonrosefulbright.com)   and     Kristian    W.       Gluck
               (kristian.gluck@nortonrosefulbright.com)).

 OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PRESCRIBED
HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
        BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

        6.      Any counterparty to an Executory Contract or Unexpired Lease that fails to timely
object to the proposed assumption of any Executory Contract or Unexpired Lease shall be forever
barred, estopped, and enjoined from contesting the Debtors’ assumption of the applicable Executory
Contract or Unexpired Lease and from requesting payment of a Cure Amount that differs from the
amounts paid or proposed to be paid by the Debtors or Reorganized BSA, in each case without the
need for any objection by the Debtors or Reorganized BSA or any further notice to or action, order,
or approval of the Bankruptcy Court. Reorganized BSA may settle any dispute regarding a Cure
Amount without any further notice to or action, order, or approval of the Bankruptcy Court.

       7.     The Bankruptcy Court has scheduled a hearing to consider whether to confirm the
Plan beginning on [September 27December 9], 2021 at 10:00 a.m. (Eastern Time) (the
“Confirmation Hearing”), which shall continue to the extent necessary on [September 28,
September 29, September 30, and October 1December 10, December 13, December 14, and
December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing will be held before
the Honorable Laurie Selber Silverstein, in the United States Bankruptcy Court for the District of
Delaware, located at 824 Market Street, 6th Floor, Courtroom 2, Wilmington, Delaware 19801.

        8.     Assumption or assumption and assignment of any Executory Contract or
Unexpired Lease pursuant to the Plan or otherwise, and payment of any applicable Cure
Amount in accordance with the procedures set forth in Article VI.C of the Plan, shall
result in the full release and satisfaction of any Claims or defaults, whether monetary or
nonmonetary, including defaults of provisions restricting the change in control or
ownership interest composition or other bankruptcy-related defaults, arising under any
assumed, or assumed and assigned, Executory Contract or Unexpired Lease at any time
prior to the effective date of assumption. Any and all Proofs of Claim based upon
Executory Contracts or Unexpired Leases that have been assumed in the Chapter 11
Cases, including pursuant to the Confirmation Order, shall be deemed Disallowed and
expunged as of the later of: (a) the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such assumption; (b) the effective date of
such assumption; or (c) the Effective Date, in each case without the need for any


                                                 4
objection by the Debtors or Reorganized BSA or any further notice to or action, order, or
approval of the Bankruptcy Court.

         9.    If you would like copies of the Plan, the Disclosure Statement, the Solicitation
Procedures Order, or other documents related to the Plan, free of charge, you may obtain these
documents from Omni Agent Solutions (the Solicitation Agent”) by: (a) calling the Debtors’ toll-free
restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy
Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
https://omniagentsolutions.com/BSA. You may also access from these materials for a fee via
PACER at http://www.deb.uscourts.gov/.

 ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND
 INJUNCTION PROVISIONS, AND ARTICLE X.J.4 OF THE PLAN CONTAINS A
 THIRD-PARTY RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND
 CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE
 AFFECTED THEREUNDER.

 THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
 ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
 THE PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE
 TO OBTAIN ADDITIONAL INFORMATION, PLEASE CONTACT THE
 SOLICITATION AGENT VIA ONE OF THE METHODS SPECIFIED ABOVE.
 PLEASE NOTE THAT THE SOLICITATION AGENT MAY NOT PROVIDE LEGAL
 ADVICE. IF YOU NEED LEGAL ADVICE, PLEASE CONSULT WITH YOUR
 ATTORNEY.


Dated: [●], 2021

WHITE & CASE LLP                                     MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)            Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                          Andrew R. Remming (No. 5120)
New York, New York 10020                             Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                            1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com                  P.O. Box 1347
                                                     Wilmington, Delaware 19899-1347
– and –                                              Telephone: (302) 658-9200
                                                     Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                            aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)                 ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400


                                                 5
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                  Attorneys for the Debtors and Debtors in Possession




                                           6
                            Exhibit A

                     Description of Executory     Amount Required to Cure
Counterparty Name
                    Contract or Unexpired Lease   Default Thereunder, If Any
       Exhibit 10

Form of Rejection Notice
                      IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF DELAWARE


In re:                                              Chapter 11

BOY SCOUTS OF AMERICA AND                           Case No. 20-10343 (LSS)
DELAWARE BSA, LLC,1
                                                    (Jointly Administered)
                              Debtors.


              NOTICE REGARDING EXECUTORY CONTRACTS AND
       UNEXPIRED LEASES TO BE REJECTED BY THE DEBTORS PURSUANT
    TO THE FOURTHFIFTH AMENDED CHAPTER 11 PLAN OF REORGANIZATION
           FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC

         PLEASE TAKE NOTICE OF THE FOLLOWING:

        1.       On [●], 2021, the United States Bankruptcy Court for the District of Delaware (the
“Bankruptcy Court”) entered an order in the above-captioned chapter 11 cases [D.I. [●]] (the
“Solicitation Procedures Order”): (a) approving the Amended Disclosure Statement for the
FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC (together with all schedules and exhibits thereto, and as may be modified,
amended, or supplemented from time to time, the “Disclosure Statement”); (b) establishing the
Voting Record Date, Voting Deadline, and other related dates in connection with confirmation of
the FourthFifth Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and
Delaware BSA, LLC (together with all schedules and exhibits thereto, and as may be modified,
amended, or supplemented from time to time, the “Plan”);2 (c) approving procedures for soliciting,
receiving, and tabulating votes on the Plan and for filing objections to the Plan (the “Solicitation
Procedures”); and (d) approving the form and manner of notice and other related documents as
they relate to the Debtors.




1    The Debtors in these chapter 11 cases, together with the last four digits of each Debtors’ federal tax
     identification number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The
     Debtors’ mailing address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
2    Capitalized terms used but not otherwise defined herein have the meanings ascribed to such terms in the
     Plan, the Disclosure Statement, or the Solicitation Procedures (as defined below), as applicable.
       2.     On [●November 2], 2021, the Debtors filed the Rejected Contracts and Unexpired
Leases Schedule [D.I. [●]] with the Bankruptcy Court as part of the Plan Supplement, as
contemplated under the Plan. The determination to reject the agreements identified on the Rejected
Contracts and Unexpired Leases Schedule is subject to revision.

        3.     You are receiving this notice because you are a counterparty to an Executory
Contract or Unexpired Lease that, as of and subject to the occurrence of the Effective Date, will be
rejected by the Debtors and that, accordingly, has been specifically listed on Exhibit A, attached
hereto, to which you are a party.3

        4.      All Proofs of Claim for Rejection Damages Claims, if any, shall be filed within thirty
(30) days after the latest to occur of: (1) the date of entry of an order of the Bankruptcy Court
(including the Confirmation Order) approving such rejection; (2) the effective date of the rejection
of such Executory Contract or Unexpired Lease; or (3) the Effective Date (as applicable, the
“Rejection Damages Bar Date”). Claims arising from the rejection of an Executory Contract or an
Unexpired Lease shall be classified as General Unsecured Claims and subject to the provisions of
Article VII of the Plan and the applicable provisions of the Bankruptcy Code and the Bankruptcy
Rules. Any holder of a Rejection Damages Claim that is required to file a Proof of Claim
in accordance with Article VI.B of the Plan but fails to do so on or before the Rejection
Damages Bar Date shall not be treated as a creditor with respect to such Claim for the
purposes of voting or Distributions, and such Rejection Damages Claim shall be
automatically Disallowed, forever barred from assertion, and unenforceable against the
Debtors, their Estates, Reorganized BSA, or its or their respective property, whether by
setoff, recoupment, or otherwise, without the need for any objection by the Debtors or
Reorganized BSA or further notice to, or action, order, or approval of the Bankruptcy




3   Neither the exclusion nor inclusion of any Executory Contract or Unexpired Lease on a Cure and
    AssumptionRejection Notice or the AssumedRejected Contracts and Unexpired Leases Schedule, nor
    anything contained in the Plan or each Debtor’s schedule of assets and liabilities, shall constitute an
    admission by the Debtors that any such contract or lease is in fact an Executory Contract or Unexpired
    Lease capable of assumptionrejection, that any Post-Effective Date Debtor(s) has any liability thereunder,
    or that such Executory Contract or Unexpired Lease is necessarily a binding and enforceable agreement.
    Further, the Debtors expressly reserve the right to (a) remove any Executory Contract or Unexpired Lease
    from the AssumedRejected Contracts and Unexpired Leases Schedule and rejectassume such Executory
    Contract or Unexpired Lease pursuant to the terms of the Plan, up until the Effective Date and (b) dispute
    any Claim (or cure amount) asserted in connection with assumptionrejection of any Executory Contract or
    Unexpired Lease.


                                                      2
Court, and such Rejection Damages Claim shall be deemed fully satisfied, released, and
discharged.

        5.      If you would like to object to the Plan, you may do so by filing your objection no later
than [September 14November 23], 2021 at 4:00 p.m. (Eastern Time) (the “Plan Objection
Deadline”). Any objections or responses to confirmation of the Plan, must: (a) be in writing;
(b) state the name and address of the objecting party and the nature and amount of the Claim of
such party; (c) state with particularity the legal and factual basis and nature of any objection to the
Plan and include any evidentiary support therefor; and (d) be filed with the Bankruptcy Court, 824
North Market Street, Third Floor, Wilmington, Delaware 19801 together with proof of service on or
before the Plan Objection Deadline , and served so as to be actually received the parties below
(the “Notice Parties”) before the Plan Objection Deadline, which service may be through the
CM/ECF system, with courtesy copies by email:

            (a)        counsel to the Debtors, (i) White & Case LLP, 1221 Avenue of the
                       Americas, New York, New York 10020 (Attn: Jessica C. Lauria
                       (jessica.lauria@whitecase.com)), and 111 South Wacker Drive, Chicago,
                       Illinois 60606 (Attn: Michael C. Andolina (mandolina@whitecase.com),
                       Matthew E. Linder (mlinder@whitecase.com), and Blair Warner
                       (blair.warner@whitecase.com)) and (ii) Morris, Nichols, Arsht & Tunnell
                       LLP, 1201 North Market Street, 16th Floor, P.O. Box 1347, Wilmington,
                       Delaware        19899-1347       (Attn:     Derek        C.     Abbott
                       (dabbott@morrisnichols.com),         Andrew         R.        Remming
                       (aremming@morrisnichols.com),        and     Paige       N.     Topper
                       (ptopper@morrisnichols.com));

               (b)     the U.S. Trustee, 844 King Street, Suite 2207, Lockbox 35, Wilmington,
                       Delaware         19801      (Attn:      David      L.      Buchbinder
                       (david.l.buchbinder@usdoj.gov)     and    Hannah     M.    McColllum
                       (hannah.mccollum@usdoj.gov));

               (c)     counsel to the Tort Claimants’ Committee, Pachulski Stang Ziehl & Jones
                       LLP, 919 North Market Street, 17th Floor, P.O. Box 8705, Wilmington, DE
                       19801 (Attn: James I. Stang (jstang@pszjlaw.com), John A. Morris
                       (jmorris@pszjlaw.com), James E. O’Neill (joneill@pszjlaw.com), and John
                       W. Lucas (jlucas@pszjlaw.com));

               (d)     counsel to the Creditors’ Committee, Kramer Levin Naftalis & Frankel LLP,
                       1177 Avenue of the Americas, New York, New York 10036 (Attn: Thomas
                       Moers       Mayer      (tmayer@kramerlevin.com),     Rachael       Ringer
                       (rringer@kramerlevin.com),        David        E.       Blabey,        Jr.
                       (dblabey@kramerlevin.com),            Jennifer        R.          Sharret
                       (jsharret@kramerlevin.com),       and       Megan        M.      Wasson
                       (mwasson@kramerlevin.com));

               (e)     counsel to the Future Claimants’ Representative, Young Conaway Stargatt
                       & Taylor, LLP, 1000 North King Street, Wilmington, Delaware 19801 (Attn:


                                                   3
                       Robert S. Brady (rbrady@ycst.com), Edwin J. Harron (eharron@ycst.com),
                       and Sharon M. Zieg (szieg@ycst.com)); and

               (f)     counsel to JPMorgan Chase Bank National Association, Norton Rose
                       Fulbright US LLP, 2200 Ross Avenue, Dallas, Texas 75201-7932 (Attn:
                       Louis R. Strubeck (louis.strubeck@nortonrosefulbright.com) and Kristian W.
                       Gluck (kristian.gluck@nortonrosefulbright.com)).

 OBJECTIONS NOT TIMELY FILED AND SERVED STRICTLY AS PRESCRIBED
HEREIN MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT AND MAY
        BE DEEMED OVERRULED WITHOUT FURTHER NOTICE.

        6.     The Bankruptcy Court has scheduled a hearing to consider whether to confirm the
Plan beginning on [September 27December 9], 2021 at 10:00 a.m. (Eastern Time) (the
“Confirmation Hearing”), which shall continue to the extent necessary on [September 28,
September 29, September 30, and October 1December 10, December 13, December 14, and
December 15], 2021 at 10:00 a.m. (Eastern Time). The Confirmation Hearing will be held before
the Honorable Laurie Selber Silverstein, United States Bankruptcy Judge, at the Bankruptcy Court,
located at 824 North Market Street, Sixth Floor, Courtroom No. 2, Wilmington, Delaware 19801.
Please be advised that the Confirmation Hearing may be adjourned or continued from
time to time by the Bankruptcy Court or the Debtors without further notice other than as
indicated in any notice or agenda of matters scheduled for a particular hearing that is filed
with the Bankruptcy Court. If the Confirmation Hearing is continued, the Debtors will post the
new date and time of the Confirmation Hearing at https://omniagentsolutions.com/BSA. The Plan
may be modified, if necessary, prior to, during, or as a result of the Confirmation Hearing, without
further notice to creditors or other parties in interest, unless such notice is required by the
Bankruptcy Code, Bankruptcy Rules, or other applicable law.

       7.      Any objections to the Plan in connection with the rejection of the Executory
Contract(s) and Unexpired Lease(s) identified on Exhibit A hereto and/or related rejection
damages proposed in connection with the Plan that remain unresolved as of the Confirmation
Hearing will be heard at the Confirmation Hearing (or such other date as fixed by the Court).

       8.     The Debtors, subject to the terms of the Plan, reserve the right to alter, amend,
modify, or supplement any information set forth herein, including to add or delete any Executory
Contract or Unexpired Lease, at any time up to and including the Effective Date of the Plan.

         9.    If you would like copies of the Plan, the Disclosure Statement, the Solicitation
Procedures Order, or other documents related to the Plan, free of charge, you may obtain these
documents from Omni Agent Solutions (the Solicitation Agent”) by: (a) calling the Debtors’ toll-free
restructuring hotline at 866-907-2721, (b) emailing BSAballots@omniagnt.com, (c) writing to Boy
Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
Woodland Hills, CA 91367, or (d) submitting an inquiry on the Debtors’ restructuring website at
https://omniagentsolutions.com/BSA. You may also access from these materials for a fee via
PACER at http://www.deb.uscourts.gov/.

 ARTICLE X OF THE PLAN CONTAINS RELEASE, EXCULPATION, AND


                                                 4
INJUNCTION PROVISIONS, AND ARTICLE X.J.4 OF THE PLAN CONTAINS A
THIRD-PARTY RELEASE. THUS, YOU ARE ADVISED TO REVIEW AND
CONSIDER THE PLAN CAREFULLY BECAUSE YOUR RIGHTS MIGHT BE
AFFECTED THEREUNDER.

THIS NOTICE IS BEING SENT TO YOU FOR INFORMATIONAL PURPOSES
ONLY. IF YOU HAVE QUESTIONS WITH RESPECT TO YOUR RIGHTS UNDER
THE PLAN OR ABOUT ANYTHING STATED HEREIN OR IF YOU WOULD LIKE
TO OBTAIN ADDITIONAL INFORMATION, PLEASE CONTACT THE
SOLICITATION AGENT VIA ONE OF THE METHODS SPECIFIED ABOVE.
PLEASE NOTE THAT THE SOLICITATION AGENT MAY NOT PROVIDE LEGAL
ADVICE. IF YOU NEED LEGAL ADVICE, PLEASE CONSULT WITH YOUR
ATTORNEY.



               [Remainder of Page Intentionally Left Blank]




                                    5
Dated: [●], 2021

WHITE & CASE LLP                                  MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)         Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                       Andrew R. Remming (No. 5120)
New York, New York 10020                          Paige N. Topper (No. 6470)
Telephone: (212) 819-8200                         1201 North Market Street, 16th Floor
Email: jessica.lauria@whitecase.com               P.O. Box 1347
                                                  Wilmington, Delaware 19899-1347
– and –                                           Telephone: (302) 658-9200
                                                  Email: dabbott@morrisnichols.com
WHITE & CASE LLP                                         aremming@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)              ptopper@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)
Laura E. Baccash (admitted pro hac vice)
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                    Attorneys for the Debtors and Debtors in Possession




                                              6
                    Exhibit A

Rejected Contracts and Unexpired Leases Schedule
                                 Exhibit 11

Abuse Claim Solicitation Notice and Abuse Survivor Plan Solicitation Directive
    THIS NOTICE IS NOT A SOLICITATION FOR CONSENTS TO ACCEPT OR
    REJECT ANY CHAPTER 11 PLAN OF REORGANIZATION FOR THE DEBTORS.
    VOTES TO ACCEPT OR REJECT ANY CHAPTER 11 PLAN MAY NOT BE
    SOLICITED UNLESS AND UNTIL A DISCLOSURE STATEMENT HAS BEEN
    APPROVED BY THE BANKRUPTCY COURT PURSUANT TO SECTIONS 1125 AND
    1126 OF THE BANKRUPTCY CODE.

    TO INCORPORATE YOUR PREFERRED METHOD OF DISTRIBUTION OF THE
    SOLICITATION PACKAGES, AS AUTHORIZED BY YOUR CLIENTS, THE
    DEBTORS REQUEST THAT YOU RETURN THE ENCLOSED ABUSE SURVIVOR
    PLAN SOLICITATION DIRECTIVE TO THE SOLICITATION AGENT BY APRIL 23,
    2021. THIS DIRECTIVE WILL GUIDE THE DEBTORS IN SOLICITING THE VOTES
    OF YOUR CLIENTS IN THE FUTURE.

                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE


    In re:                                                        Chapter 11

    BOY SCOUTS OF AMERICA AND                                     Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                  (Jointly Administered)
                              Debtors.


        NOTICE TO ATTORNEYS REPRESENTING ABUSE SURVIVORS OF
(I) PROPOSED PROCEDURES FOR SOLICITING VOTES OF HOLDERS OF DIRECT
 ABUSE CLAIMS TO ACCEPT OR REJECT THE AMENDED CHAPTER 11 PLAN OF
REORGANIZATION FOR BOY SCOUTS OF AMERICA AND DELAWARE BSA, LLC,
 (II) DATE REQUESTED FOR ATTORNEYS TO SUBMIT ABUSE SURVIVOR PLAN
      SOLICITATION DIRECTIVES, AND (III) OTHER RELATED DEADLINES

TO:          ALL ATTORNEYS REPRESENTING ABUSE SURVIVORS

PLEASE TAKE NOTICE OF THE FOLLOWING:

       1.     On February 18, 2020 (the “Petition Date”), the Boy Scouts of America and
Delaware BSA, LLC, as non-profit corporations that are debtors and debtors in possession in the
above-captioned chapter 11 cases (together, the “Debtors”), filed voluntary petitions for relief



1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300); and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
Bankruptcy Court for the District of Delaware (the “Bankruptcy Court”).

         2.      On March 1, 2021, the Debtors filed the Disclosure Statement for the Amended
Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 2294]
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Proposed Disclosure Statement”) for the Amended Chapter
11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 2293]
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Plan”).2 Concurrently with the filing of the Disclosure
Statement and Plan, the Debtors filed a motion [D.I. 2295] (the “Solicitation Procedures Motion”)
to (a) approve the Disclosure Statement, (b) establish the Voting Record Date, Voting Deadline,
and other related dates in connection with confirmation of the Plan, (c) approve procedures for
soliciting, receiving, and tabulating votes on the Plan and for filing objections to the Plan (the
“Solicitation Procedures”), which are attached to the proposed order for the Solicitation Procedures
Motion as Exhibit 1, (d) approve the form and manner of notice and other related documents as
they relate to the Debtors, and (e) grant other related relief. A hearing to consider approval of the
Proposed Disclosure Statement is currently scheduled for April 29, 2021 at 10:00 a.m. (Eastern
Time) (the “Disclosure Statement Hearing”).

        3.     The Solicitation Procedures Motion sets forth the proposed notice and voting
procedures applicable to you and your clients who may hold Direct Abuse Claims (as defined in
the Plan) against the Debtors that are attributable to, arise from, are based upon, relate to, or result
from, in whole or in part, directly, indirectly, or derivatively, Abuse3 that occurred prior to the
Petition Date. The clients you represent who hold Direct Abuse Claims are referred to herein as
your “Abuse Survivor Clients.” As to your Abuse Survivor Clients, the Debtors are requesting, in
advance of the Disclosure Statement Hearing, certain information regarding your preferred method
of distribution of the Solicitation Packages that will contain the ballots and other information
relevant to your Abuse Survivor Clients as they decide whether to vote to accept or reject the Plan.
To incorporate your preferred method of distribution of the Solicitation Packages, as authorized
by your clients on the Sexual Abuse Survivor Proofs of Claim, the Debtors request that you
complete and return the enclosed Abuse Survivor Plan Solicitation Directive to the Debtors’

2
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to such terms in the
    Plan, the Disclosure Statement, or the Order, Pursuant to 11 U.S.C. § 502(b)(9), Bankruptcy Rules 2002 and
    3003(c)(3), and Local Rules 2002-1(e), 3001-1, and 3003-1, (I) Establishing Deadlines for Filing Proofs of
    Claim, (II) Establishing the Form and Manner of Notice Thereof, (III) Approving Procedures for Providing
    Notice of Bar Date and Other Important Information to Abuse Survivors, and (IV) Approving Confidentiality
    Procedures for Abuse Survivors [D.I. 695], as applicable.
3
    “Abuse” means sexual conduct or misconduct, sexual abuse or molestation, sexual exploitation, indecent assault
    or battery, rape, pedophilia, ephebophilia, sexually related psychological or emotional harm, humiliation, anguish,
    shock, sickness, disease, disability, dysfunction, or intimidation, any other sexual misconduct or injury, contacts
    or interactions of a sexual nature, including the use of photography, video, or digital media, or other physical
    abuse or bullying or harassment without regard to whether such physical abuse or bullying is of a sexual nature,
    between a child and an adult, between a child and another child, or between a non-consenting adult and another
    adult, in each instance without regard to whether such activity involved explicit force, whether such activity
    involved genital or other physical contact, and whether there is or was any associated physical, psychological, or
    emotional harm to the child or non-consenting adult.


                                                          2
solicitation agent, Omni Agent Solutions (the “Solicitation Agent”), (a) by mail at Boy Scouts of
America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100,
Woodland Hills, CA 91367; or (b) by email at BSAballots@omniagnt.com, so that it is received
by the Solicitation Agent no later than April 23, 2021, which is the Abuse Survivor Plan
Solicitation Directive Deadline.4

        4.      As explained in further detail in the attachment, the Abuse Survivor Plan
Solicitation Directive provides for you to select your preferred method for the Solicitation Agent
to solicit the votes of your Abuse Survivor Clients to accept or reject the Plan from two (2)
different solicitation methods. While these proposed solicitation methods are designed to
streamline and expedite the delivery of information to your Abuse Survivor Clients, increase voter
participation, and ensure that holders of Direct Abuse Claims are empowered to make informed
and meaningful decisions regarding whether to accept or reject the Plan, each voting decision rests
exclusively with each Abuse Survivor Client. Each known attorney representing holders of Direct
Abuse Claims (each, a “Firm”) is required to comply with applicable rules and receive informed
written consent from its Abuse Survivor Clients.

         5.     The Debtors are also distributing to each Firm an encrypted, password-protected
USB drive with an Excel spreadsheet that lists the first and last name, claim number, month and
year of birth, last four digits of Social Security Number, mailing address, and email address (if
available) of each Firm’s Abuse Survivor Clients as compiled by the Debtors, with the assistance
of their professionals, based on the Debtors’ review of the Sexual Abuse Survivor Proofs of Claim
by or on behalf of the holders of Direct Abuse Claims in the Chapter 11 Cases (each, a “Client
List”). Your Firm will receive an email at the email address on file in your Abuse Survivor
Clients’ Sexual Abuse Survivor Proofs of Claim with the access code for the USB drive. If
you do not receive an access code at this email address, please contact the Solicitation Agent
at BSAballots@omniagnt.com or 866-907-2721.

        6.      The Debtors ask that you confirm the names, addresses, and (if known) email
addresses of your Abuse Survivor Clients as set forth on the Client List. Please make any necessary
additions, subtractions, or other corrections to the Excel spreadsheet provided, and return the
Client List in the same electronic format provided by the Debtors’ Solicitation Agent no later than
Abuse Survivor Plan Solicitation Directive Deadline (April 23, 2021). To the extent your Firm
includes Abuse Survivor Clients who were not originally listed by the Solicitation Agent, you must
provide the Solicitation Agent with the Proof of Claim number that corresponds to each such
additional Abuse Survivor Client’s Direct Abuse Claim. If the Abuse Survivor Client’s Sexual
Abuse Survivor Proof of Claim does not indicate that communications regarding such claim may
be directed to your Firm, you must also provide written verification from the Abuse Survivor
Client(s) that he or she has authorized the Firm to receive the Solicitation Package on his or her
behalf. If such written verification is not supplied by the Firm, the Solicitation Agent will not
count the vote for the Abuse Survivor Client(s) in a Master Ballot submitted by such Firm and
those Abuse Survivor Client(s) will be solicited by the Direct Solicitation Method. The
Solicitation Agent will endeavor to identify on the Client Lists any conflicting records indicating



4
    The Abuse Survivor Plan Solicitation Directive Deadline may be extended in the Debtors’ discretion.


                                                       3
that an individual Abuse Survivor Client may be represented by more than one Firm or has filed
duplicative Direct Abuse Claims on account of a single claim.

        7.     Pursuant to the proposed Solicitation Procedures, if approved by the Bankruptcy
Court, the Solicitation Agent will cause a cover letter and an appropriate Ballot to be mailed in
accordance with the instructions set forth on the Abuse Survivor Plan Solicitation Directive. The
cover letter will contain instructions to electronically access the proposed Disclosure Statement
(as approved by the Bankruptcy Court), the Plan, and various documents related thereto. Copies
of the Disclosure Statement, the Plan, and the Solicitation Procedures Motion are available for
review and download free of charge on the website maintained by the Solicitation Agent at
https://omniagentsolutions.com/bsa. Copies of the Disclosure Statement and the Plan are also
available upon request by (a) calling the Debtors’ toll-free restructuring hotline at 866-907-2721,
(b) emailing BSAballots@omniagnt.com, (c) writing to Boy Scouts of America Ballot Processing,
c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills, CA 91367, or (d)
submitting      an      inquiry      on      the     Debtors’      restructuring      website    at
https://omniagentsolutions.com/BSA. You may also access these materials for a fee via PACER
at http://www.deb.uscourts.gov/. Responses and objections to approval of the Disclosure
Statement, the proposed Solicitation Procedures and other relief sought by the Debtors in the
Solicitation Procedures Motion must be filed in accordance with the procedures set forth in the
Notice of Hearing to Consider Approval of Disclosure Statement and Solicitation Procedures for
the Amended Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA,
LLC [D.I. 2298] and served so as to be actually received by the Debtors on or before April 16,
2021 at 4:00 p.m. (Eastern Time).

        8.     If you do not return the Abuse Survivor Plan Solicitation Directive by the
Abuse Survivor Plan Solicitation Directive Deadline, or otherwise do not select a solicitation
method, the Debtors intend, subject to Bankruptcy Court authorization, to direct the
Solicitation Agent to solicit votes to accept or reject the Plan from your Abuse Survivor
Clients according to the Direct Solicitation Method described in the proposed Solicitation
Procedures and in the enclosed Abuse Survivor Plan Solicitation Directive, despite anything
to the contrary in the proposed Solicitation Procedures. For the avoidance of doubt, the
Debtors will request approval from the Bankruptcy Court to solicit the votes of holders of Direct
Abuse Claims who are represented by counsel and who do not return the Abuse Survivor Plan
Solicitation Directive by the Abuse Survivor Plan Solicitation Directive Deadline via the Direct
Solicitation Method, using the communication preferences indicated in such abuse survivors’
Sexual Abuse Survivor Proofs of Claim.

       9.      If you have questions about completing the Abuse Survivor Plan Solicitation
Directive, please contact the Solicitation Agent at BSAballots@omniagnt.com.




                                                4
Dated: April 5, 2021

WHITE & CASE LLP                                    MORRIS, NICHOLS, ARSHT & TUNNELL LLP
Jessica C. Lauria (admitted pro hac vice)           Derek C. Abbott (No. 3376)
1221 Avenue of the Americas                         Andrew R. Remming (No. 5120)
New York, New York 10020                            Eric Moats (No. 6441)
Telephone: (212) 819-8200                           Paige N. Topper (No. 6470)
Email: jessica.lauria@whitecase.com                 1201 North Market Street, 16th Floor
                                                    P.O. Box 1347
– and –                                             Wilmington, Delaware 19899-1347
                                                    Telephone: (302) 658-9200
WHITE & CASE LLP                                    Email: dabbott@morrisnichols.com
Michael C. Andolina (admitted pro hac vice)                aremming@morrisnichols.com
Matthew E. Linder (admitted pro hac vice)                  emoats@morrisnichols.com
Laura E. Baccash (admitted pro hac vice)                   ptopper@morrisnichols.com
Blair M. Warner (admitted pro hac vice)
111 South Wacker Drive
Chicago, Illinois 60606
Telephone: (312) 881-5400
Email: mandolina@whitecase.com
       mlinder@whitecase.com
       laura.baccash@whitecase.com
       blair.warner@whitecase.com

                       Attorneys for the Debtors and Debtors in Possession




                                                5
    THIS ABUSE SURVIVOR PLAN SOLICITATION DIRECTIVE IS NOT A
    SOLICITATION FOR CONSENTS TO ACCEPT OR REJECT ANY CHAPTER 11
    PLAN OF REORGANIZATION FOR THE DEBTORS. VOTES TO ACCEPT OR
    REJECT ANY CHAPTER 11 PLAN MAY NOT BE SOLICITED UNLESS AND UNTIL
    A DISCLOSURE STATEMENT HAS BEEN APPROVED BY THE BANKRUPTCY
    COURT PURSUANT TO SECTIONS 1125 AND 1126 OF THE BANKRUPTCY CODE.

    TO INCORPORATE YOUR PREFERRED METHOD OF DISTRIBUTION OF THE
    SOLICITATION PACKAGES, AS AUTHORIZED BY YOUR CLIENTS, THE
    DEBTORS REQUEST THAT YOU RETURN THIS ABUSE SURVIVOR PLAN
    SOLICITATION DIRECTIVE TO THE SOLICITATION AGENT BY APRIL 23, 2021.
    THIS DIRECTIVE WILL GUIDE THE DEBTORS IN SOLICITING THE VOTES OF
    YOUR CLIENTS IN THE FUTURE.

                              IN THE UNITED STATES BANKRUPTCY
                             COURT FOR THE DISTRICT OF DELAWARE


    In re:                                                            Chapter 11
    BOY SCOUTS OF AMERICA AND                                         Case No. 20-10343 (LSS)
    DELAWARE BSA, LLC,1
                                                                      (Jointly Administered)
                          Debtors.


                      ABUSE SURVIVOR PLAN SOLICITATION DIRECTIVE

        I hereby direct that distribution of Solicitation Packages in connection with the Amended
Chapter 11 Plan of Reorganization for Boy Scouts of America and Delaware BSA, LLC [D.I. 2293]
(together with all schedules and exhibits thereto, and as may be modified, amended, or
supplemented from time to time, the “Plan”), subject to Bankruptcy Court approval of the proposed
Solicitation Procedures, be implemented as follows:

        Box 1 □ No Solicitation Required. I do not represent any Abuse Survivor Clients
asserting Direct Abuse Claims against the Debtors. By signing below, I hereby certify and
authorize the Solicitation Agent to remove me from the service or distribution list in the above-
captioned Chapter 11 Cases.

        Box 2 □ Master Ballot Solicitation Method. I certify that (a) I shall collect and record
the votes of each of my Abuse Survivor Clients through customary and accepted practices (i.e.,
written communication) and I have authority to cast votes for each of my Abuse Survivor Clients,

1
      The Debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax identification
      number, are as follows: Boy Scouts of America (6300) and Delaware BSA, LLC (4311). The Debtors’ mailing
      address is 1325 West Walnut Hill Lane, Irving, Texas 75038.
or (b) I have the authority under applicable law to vote accept or reject the Plan on behalf of each
of my Abuse Survivor Clients, and intend to exercise such authority (and I will provide a valid
power of attorney or other written documentation that effect upon request by the Debtors, in their
discretion). Accordingly, in lieu of soliciting votes from each of my Abuse Survivor Clients, I
will record the votes to accept or reject the Plan for each of my Abuse Survivor Clients on a master
ballot (a “Master Ballot”) that I will submit to the Solicitation Agent (the “Master Ballot
Solicitation Method”) in accordance with the proposed Solicitation Procedures. I understand that
by electing this Master Ballot Solicitation Method I must meet all applicable standards to receive
informed consent from my Abuse Survivor Clients and that I have not added any Abuse Survivor
Client to the Master Ballot whose Sexual Abuse Survivor Proof of Claim does not indicate that
communication may be sent to my Firm if I have not supplied written verification that the Abuse
Survivor Client has authorized my Firm to receive the Solicitation Package on his or her behalf. I
understand that, by electing this method, I shall provide the Disclosure Statement, either in
electronic format, hard copy, or another format, to my Abuse Survivor Clients.

        By signing below, I hereby certify that: (a) I have authority under law and I have duly valid
and enforceable authorizations to vote to accept or reject the Plan on behalf of my Abuse Survivor
Clients in accordance with my Firm’s customary practices; (ii) no Solicitation Packages need to
be provided to any of my Abuse Survivor Clients; and (iii) I represent each of the Abuse Survivor
Clients set forth on the Excel spreadsheet that lists the claim numbers, names, mailing addresses,
email addresses (if available), and other information regarding my Abuse Survivor Clients (the
“Client List”) that I have received from the Solicitation Agent.

        Box 3 □ Direct Solicitation Method. I hereby direct the Solicitation Agent to send a
Solicitation Package (including a Ballot) directly to each of my Abuse Survivor Clients via email
addressed to the email address specified on my Firm’s Client List (unless otherwise ordered by the
Bankruptcy Court) or, where email communications have not been expressly authorized by an
Abuse Survivor Client on his or her Sexual Abuse Survivor Proof of Claim or no email address
has been provided, via U.S. mail at the street address specified on my Firm’s Client List (the
“Direct Solicitation Method”). By electing the Direct Solicitation Method, I understand and shall
advise my Abuse Survivor Clients that completed Ballots must be submitted to the Solicitation
Agent individually by my Abuse Survivor Clients so that they are received by the Voting Deadline
in accordance with the proposed Solicitation Procedures.


                          [Remainder of Page Intentionally Left Blank]




                                                 7
        By signing below, I hereby certify that I represent each of the Abuse Survivor Clients set
forth on the Client List, which I received in connection with this Abuse Survivor Plan Solicitation
Directive.


SIGNATURE: __________________________________




                 Name of Attorney                                              Signature



                Name of Law Firm                                         Telephone Number



                   Street Address                                            Email Address



               City, State, Zip Code                                         Date Completed


                                      *        *       *        *        *

          Instructions for Returning this Abuse Survivor Plan Solicitation Directive

        The Debtors are requesting that this Abuse Survivor Plan Solicitation Directive and Client
List be returned so that it is received by the Solicitation Agent on or before the Abuse Survivor
Plan Solicitation Directive Deadline of April 23, 2021,2 (a) by mail at Boy Scouts of America
Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto Avenue, Suite 100, Woodland Hills,
CA 91367 or (b) by email at BSAballots@omniagnt.com.

     IF YOU DO NOT RETURN THE ABUSE SURVIVOR PLAN SOLICITATION
DIRECTIVE BY THE ABUSE SURVIVOR PLAN SOLICITATION DIRECTIVE
DEADLINE, OR OTHERWISE DO NOT SELECT A SOLICITATION METHOD, THE
DEBTORS RESERVE THE RIGHT, SUBJECT TO BANKRUPTCY COURT
AUTHORIZATION, TO DIRECT THE SOLICITATION AGENT TO SOLICIT VOTES
TO ACCEPT OR REJECT THE PLAN FROM YOUR ABUSE SURVIVOR CLIENTS
ACCORDING TO THE DIRECT SOLICITATION METHOD DESCRIBED HEREIN
AND IN THE PROPOSED SOLICITATION PROCEDURES. FOR THE AVOIDANCE
OF DOUBT, THE DEBTORS ARE REQUESTING APPROVAL FROM THE
BANKRUPTCY COURT TO SOLICIT THE VOTES OF HOLDERS OF DIRECT ABUSE

2
    The Abuse Survivor Plan Solicitation Directive Deadline may be extended in the Debtors’ discretion.


                                                       8
CLAIMS WHO ARE REPRESENTED BY COUNSEL AND WHO DO NOT RETURN
THIS DIRECTIVE BY THE ABUSE SURVIVOR PLAN SOLICITATION DIRECTIVE
DEADLINE VIA THE DIRECT SOLICITATION METHOD, USING THE
COMMUNICATION PREFERENCES INDICATED IN SUCH ABUSE SURVIVORS’
PROOFS OF CLAIM.

                                Requirements for the Client List

        As indicated above, you must the confirm the accuracy of the names, addresses, and (if
known) email addresses of your Abuse Survivor Clients set forth on the enclosed Client List. In
accordance with the proposed Solicitation Procedures, you must make any necessary additions,
subtractions, or other corrections to the spreadsheet(s) provided, and return the Client List in the
same electronic format provided to you by the Solicitation Agent no later than the Abuse Survivor
Plan Solicitation Directive Deadline. If you add any Abuse Survivor Clients who were not
originally listed by the Solicitation Agent, you must provide the Solicitation Agent with the Proof
of Claim number that corresponds to each such additional Abuse Survivor Client’s Direct Abuse
Claim and written verification that such Abuse Survivor Client(s) have authorized you to receive
the Solicitation Package on his or her behalf. The Solicitation Agent will endeavor to identify on
the Client Lists any conflicting records indicating that an individual Abuse Survivor Client may
be represented by more than one Firm or has filed duplicative Direct Abuse Claims on account of
a single claim.

       Client Lists must be returned so as to be received no later than April 23, 2021 either (a) by
mail at Boy Scouts of America Ballot Processing, c/o Omni Agent Solutions, 5955 De Soto
Avenue, Suite 100, Woodland Hills, CA 91367 or (b) by email at BSAballots@omniagnt.com.

     If you have any technical questions, please contact the Solicitation Agent at
BSAballots@omniagnt.com or 866-907-2721.

 Before returning your directive please be sure to:

 Select one of Box 1, Box 2, or Box 3.




                                                 9
